Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 1 of 74 PageID #: 1866



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION



  R.J. REYNOLDS TOBACCO COMPANY,
  et al.,

              Plaintiffs,
                                                   Civil Action No. 6:20-cv-00176
                            v.

  UNITED STATES FOOD AND DRUG
  ADMINISTRATION, et al.,

              Defendants.




                                 DEFENDANTS’ EXHIBIT 2:



                                      FINAL RULE
                                                 Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 2 of 74 PageID #: 1867
                                           15638            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           DEPARTMENT OF HEALTH AND                                Regulations, Center for Tobacco                       health consequences of cigarette
                                           HUMAN SERVICES                                          Products, Food and Drug                               smoking.1
                                                                                                   Administration, Document Control                         Cigarette smoking remains the leading
                                           Food and Drug Administration                            Center, Bldg. 71, Rm. G335, 10903 New                 cause of preventable disease and death
                                                                                                   Hampshire Ave., Silver Spring, MD                     in the United States and is responsible
                                           21 CFR Part 1141                                        20993–0002, PRAStaff@fda.hhs.gov.                     for more than 480,000 deaths per year.
                                                                                                                                                         Smoking causes more deaths each year
                                           [Docket No. FDA–2019–N–3065]                            SUPPLEMENTARY INFORMATION:                            than human immunodeficiency virus,
                                           RIN 0910–AI39                                           Table of Contents                                     illegal drug use, alcohol use, motor
                                                                                                                                                         vehicle injuries, and firearm-related
                                           Tobacco Products; Required Warnings                     I. Executive Summary                                  incidents combined. In issuing the final
                                           for Cigarette Packages and                                 A. Purpose of the Final Rule
                                                                                                      B. Summary of the Major Provisions of the
                                                                                                                                                         rule, FDA determined that the public
                                           Advertisements                                                                                                holds misperceptions about the health
                                                                                                         Final Rule
                                           AGENCY:    Food and Drug Administration,                   C. Legal Authority                                 risks caused by smoking and that textual
                                           HHS.                                                       D. Costs and Benefits                              warning statements focused on less-
                                                                                                   II. Table of Abbreviations/Commonly Used              known health consequences of smoking
                                           ACTION:   Final rule.
                                                                                                         Acronyms in This Document                       paired with concordant color graphics
                                           SUMMARY:   The Food and Drug                            III. Background                                       will promote greater public
                                           Administration (FDA, the Agency, or                        A. Introduction                                    understanding of the risks associated
                                           we) is issuing a final rule to establish                   B. Incorporation by Reference                      with cigarette smoking, especially given
                                                                                                   IV. Legal Authority                                   that the existing Surgeon General’s
                                           new cigarette health warnings for
                                                                                                      A. Summary of Legal Authority                      warnings currently used in the United
                                           cigarette packages and advertisements.                     B. Comments Regarding Legal Authority
                                           The final rule implements a provision of                                                                      States go unnoticed and are effectively
                                                                                                      C. Comments Regarding First Amendment
                                           the Family Smoking Prevention and                             Considerations                                  ‘‘invisible.’’ FDA has determined that
                                           Tobacco Control Act (Tobacco Control                       D. Comments Regarding the Administrative           the required new cigarette health
                                           Act) that requires FDA to issue                               Procedure Act (APA)                             warnings will advance the
                                           regulations requiring color graphics                    V. Need for Rule and FDA Responses to                 Government’s interest in promoting
                                           depicting the negative health                                 Comments                                        greater public understanding of the
                                           consequences of smoking to accompany                       A. Cigarette Use in the United States and          negative health consequences of
                                                                                                         the Resulting Health Consequences               cigarette smoking.
                                           new textual warning label statements.
                                                                                                      B. Data Concerning Cigarette Health
                                           The Tobacco Control Act amends the                            Warnings                                        B. Summary of the Major Provisions of
                                           Federal Cigarette Labeling and                          VI. FDA’s Approach to Developing and                  the Final Rule
                                           Advertising Act (FCLAA) of 1965 to                            Testing Cigarette Health Warnings                 The final rule establishes new
                                           require each cigarette package and                            Depicting the Negative Health
                                                                                                                                                         required warnings to appear on cigarette
                                           advertisement to bear one of the new                          Consequences of Smoking
                                                                                                      A. FDA’s Final Consumer Research Study             packages and in cigarette
                                           required warnings. The final rule
                                                                                                         Findings                                        advertisements. The rule implements a
                                           specifies the 11 new textual warning
                                                                                                      B. Responses to Comments Regarding                 provision of the Tobacco Control Act
                                           label statements and accompanying
                                                                                                         FDA’s Approach                                  that requires FDA to issue regulations
                                           color graphics. FDA is taking this action
                                                                                                   VII. FDA’s Selection of Cigarette Health              requiring color graphics depicting the
                                           to promote greater public understanding                       Warnings                                        negative health consequences of
                                           of the negative health consequences of                     A. General Comments on the Proposed                smoking to accompany new textual
                                           cigarette smoking.                                            Cigarette Health Warnings                       warning statements. The Tobacco
                                           DATES: This rule is effective June 18,                     B. Selected Cigarette Health Warnings              Control Act amends the FCLAA to
                                           2021. The incorporation by reference of                    C. Non-Selected Cigarette Health Warnings
                                                                                                                                                         require each cigarette package and
                                           a certain publication listed in the rule                VIII. Alternatives
                                                                                                   IX. Description of the Final Rule—Part 1141           advertisement to bear one of the new
                                           is approved by the Director of the                                                                            required warnings. These new cigarette
                                                                                                      A. Overview of the Final Rule
                                           Federal Register as of June 18, 2021.                      B. Description of Final Regulations and            health warnings consist of textual
                                           ADDRESSES: For access to the docket to                        Comments                                        warning statements accompanied by
                                           read background documents or                            X. Comments Regarding Implementation                  color graphics, in the form of
                                           comments received, go to https://                             Issues                                          concordant photorealistic images,
                                           www.regulations.gov and insert the                      XI. Effective Dates                                   depicting the negative health
                                           docket number found in brackets in the                  XII. Severability                                     consequences of cigarette smoking. As
                                           heading of the final rule into the                      XIII. Economic Analysis of Impacts                    required by section 4 of the FCLAA, the
                                                                                                   XIV. Analysis of Environmental Impact
                                           ‘‘Search’’ box and follow the prompts,                                                                        new cigarette health warnings must
                                                                                                   XV. Paperwork Reduction Act of 1995
                                           and/or go to the Dockets Management                     XVI. Federalism                                       appear prominently on packages and in
                                           Staff, 5630 Fishers Lane, Rm. 1061,                     XVII. Consultation and Coordination with              advertisements, occupying the top 50
                                           Rockville, MD 20852.                                          Indian Tribal Governments                       percent of the area of the front and rear
                                           FOR FURTHER INFORMATION CONTACT:                        XVIII. References                                     panels of cigarette packages and at least
                                              With regard to the final rule: Courtney                                                                    20 percent of the area at the top of
                                                                                                   I. Executive Summary                                  cigarette advertisements.
                                           Smith, Office of Regulations, Center for
                                           Tobacco Products, Food and Drug                         A. Purpose of the Final Rule                            In addition, as required under the
                                           Administration, Document Control                                                                              FCLAA, the final rule establishes
jbell on DSKJLSW7X2PROD with RULES4




                                           Center, Bldg. 71, Rm. G335, 10903 New                     The final rule establishes new                      marketing requirements that include the
                                           Hampshire Ave., Silver Spring, MD                       required warnings for cigarette packages
                                           20993–0002, AskCTPRegulations@                          and advertisements. These new cigarette                  1 For the purposes of discussion throughout this

                                                                                                   health warnings consist of textual                    document, FDA uses the terms ‘‘cigarette health
                                           fda.hhs.gov.                                                                                                  warnings’’ to refer to the required warnings and
                                              With regard to the information                       warning statements accompanied by                     ‘‘textual warning statements’’ to refer to the textual
                                           collection: Daniel Gittleson, Office of                 color graphics depicting the negative                 warning label statements.



                                      VerDate Sep<11>2014   22:09 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00002   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                   Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 3 of 74 PageID #: 1868
                                                                  Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                                       15639

                                           random and equal display and                                        U.S.C. 387c); FDA’s authorities related               describe economic benefits
                                           distribution of the required warnings for                           to records and reports under section 909              qualitatively. The cost of this final rule
                                           cigarette packages and quarterly rotation                           (21 U.S.C. 387i); and FDA’s rulemaking                consists of initial and recurring labeling
                                           of the required warnings for cigarette                              and inspection authorities under                      costs associated with changing cigarette
                                           advertisements. A tobacco product                                   sections 701 (21 U.S.C. 371), 704 (21                 labels to accommodate the new cigarette
                                           manufacturer, distributor, or retailer is                           U.S.C. 374), and 905(g) (21 U.S.C.                    health warnings, design and operation
                                           required to submit a plan for the                                   387e(g)) of the Federal Food, Drug, and               costs associated with the random and
                                           random and equal display and                                        Cosmetic Act (FD&C Act).                              equal display and distribution of the
                                           distribution of the required warnings on                                                                                  required warnings for cigarette packages
                                                                                                               D. Costs and Benefits
                                           packages and the quarterly rotation in                                                                                    and quarterly rotations of the required
                                           advertisements for approval by FDA. In                                 This final rule requires that new                  warnings for cigarette advertisements,
                                           addition, each tobacco product                                      cigarette health warnings, each                       advertising-related costs, and costs
                                           manufacturer that is required to                                    comprising a textual warning statement                associated with government
                                           randomly and equally display and                                    paired with an accompanying color                     administration and enforcement of the
                                           distribute required warnings on                                     graphic, appear on cigarette packages                 rule. We estimate that, at the mean, the
                                           packaging and quarterly rotate required                             and in cigarette advertisements. The                  present value of the costs of this final
                                           warnings in advertisements, in                                      final rule further requires that, for                 rule is about $1.6 billion using a three
                                           accordance with an FDA-approved plan,                               cigarette packages, these required                    percent discount rate and roughly $1.2
                                           also must maintain a copy of the FDA-                               warnings be randomly displayed in each                billion using a seven percent discount
                                           approved plan and make the plan                                     12-month period, in as equal a number                 rate (2018$). If the information provided
                                           available for inspection and copying by                             of times as is possible on each brand of              by the cigarette health warning on each
                                           officers and employees of FDA.                                      the product, and be randomly and                      cigarette package were valued at about
                                             FDA developed the new cigarette                                   equally distributed throughout the                    $0.01 (for every pack sold annually
                                           health warnings included in the final                               United States in accordance with a plan               nationwide), then the benefits that
                                           rule through a science-based, iterative                             approved by the FDA. The final rule                   would be generated by the final rule
                                           research process. The required warnings                             also requires that, for cigarette                     would equal or exceed the estimated
                                           will promote greater public                                         advertisements, the required warnings                 annual costs. This per-pack estimate
                                           understanding of the negative health                                be rotated quarterly in alternating                   provides one way to estimate the value
                                           consequences of cigarette smoking.                                  sequences in advertisements for each                  the public would need to receive from
                                                                                                               brand of cigarettes in accordance with a              the information provided on the
                                           C. Legal Authority                                                  plan approved by FDA. The final new                   cigarette health warnings in order to
                                              The final rule is being issued in                                cigarette health warnings will promote                break even with the costs of the rule and
                                           accordance with sections 201 and 202 of                             greater public understanding of the                   is equivalent to 0.2 percent of the
                                           the Tobacco Control Act (Pub. L. 111–                               negative health consequences of                       average cost of a pack of cigarettes,
                                           31), which amend section 4 of the                                   cigarette smoking by presenting                       based on a national average cost of $6.27
                                           FCLAA (15 U.S.C. 1333). The final rule                              information about the health risks of                 per pack.2
                                           is also being issued based upon FDA’s                               smoking to smokers and nonsmokers in
                                           authorities related to misbranded                                   a format that helps people better                     II. Table of Abbreviations/Commonly
                                           tobacco products under sections 903 (21                             understand these consequences. We                     Used Acronyms in This Document

                                                     Abbreviation/acronym                                                                              What it means

                                           APA .................................................    Administrative Procedure Act.
                                           CABG ..............................................      Coronary artery bypass grafting.
                                           CDC ................................................     Centers for Disease Control and Prevention.
                                           COPD ..............................................      Chronic obstructive pulmonary disease.
                                           CVD .................................................    Cardiovascular disease.
                                           D.C. Cir. ..........................................     United States Court of Appeals for the District of Columbia Circuit.
                                           EO ...................................................   Executive Order.
                                           EPA .................................................    Environmental Protection Agency.
                                           EPS .................................................    Encapsulated PostScript.
                                           FCLAA .............................................      Federal Cigarette Labeling and Advertising Act.
                                           FD&C Act ........................................        Federal Food, Drug, and Cosmetic Act.
                                           FDA .................................................    Food and Drug Administration or Agency.
                                           FR ...................................................   Federal Register.
                                           HHS .................................................    U.S. Department of Health and Human Services.
                                           NARA ..............................................      National Archives and Records Administration.
                                           NIFLA ..............................................     Nat’l Inst. of Family and Life Advocates.
                                           NSDUH ...........................................        National Survey on Drug Use and Health.
                                           OMB ................................................     Office of Management and Budget.
                                           PAD .................................................    Peripheral arterial disease.
                                           PATH ...............................................     Population Assessment of Tobacco and Health.
                                           PCI ..................................................   Percutaneous coronary interventions.
                                           PDF .................................................    Portable document format.
                                           PMTA ..............................................      Premarket tobacco product application.
jbell on DSKJLSW7X2PROD with RULES4




                                             2 FDA’s own analyses and calculations are based                   Copyright © 2018, The Nielsen Company. The            consist of weekly purchase and pricing data
                                           in part on data reported by Nielsen through its RMS                 conclusions drawn from the Nielsen data are those     generated from participating retail store point-of-
                                           service for the cigarettes category for the 11-week                 of the FDA and do not reflect the views of Nielsen.   sale systems in all U.S. markets. See http://
                                           period ending March 23, 2019, for the total United                  Nielsen is not responsible for and had no role in     www.nielsen.com/us/en.html for more information.
                                           States market and Convenience Stores and                            and was not involved in analyzing and preparing
                                           Expanded All Outlets Combined (xAOC) channels.                      the results reported herein. Nielsen RMS data



                                      VerDate Sep<11>2014         21:14 Mar 17, 2020        Jkt 250001   PO 00000   Frm 00003   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                   Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 4 of 74 PageID #: 1869
                                           15640                 Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                                     Abbreviation/acronym                                                                             What it means

                                           PVD .................................................   Peripheral vascular disease.
                                           SAMHSA .........................................        Substance Abuse and Mental Health Services Administration.
                                           SES .................................................   Socioeconomic status.
                                           TCA statements ..............................           Textual warning statements specified in section 4(a)(1) of the FCLAA.
                                           TTB .................................................   Alcohol and Tobacco Tax and Trade Bureau.
                                           WHO ...............................................     World Health Organization.



                                           III. Background                                                   Surgeon General’s Report (Ref. 3), which                 As described in the preamble to the
                                                                                                             identified 11 more health conditions                  proposed rule and in the final rule, FDA
                                           A. Introduction
                                                                                                             that have been established to have                    has determined that the new required
                                              To help inform consumers of the                                sufficient evidence to infer a causal link            cigarette health warnings will advance
                                           potential hazards of cigarette smoking,                           to cigarette smoking—the highest level                the Government’s interest in promoting
                                           Congress passed the FCLAA that                                    of evidence of causal inferences from                 greater public understanding of the
                                           required that a printed text-only                                 the criteria applied in the Surgeon                   negative health consequences of
                                           warning appear on cigarette packages                              General’s Reports. Those health                       cigarette smoking.
                                           (Pub. L. 89–92). The 1965 warning                                 conditions examined in the 2014                          On August 16, 2019, FDA issued a
                                           requirement was modified by later                                 Surgeon General’s Report are in                       proposed rule to establish new required
                                           amendments to the FCLAA, including                                addition to the more than 40 unique                   cigarette health warnings for cigarette
                                           the Comprehensive Smoking Education                               health consequences already classified                packages and advertisements. These
                                           Act of 1984 (Pub. L. 98–474), which                               in previous Surgeon General’s Reports                 proposed cigarette health warnings
                                           extended the warning requirement to                               as being caused by smoking and                        consisted of a set of textual warning
                                           cigarette advertising and updated the                             exposure to secondhand smoke.                         statements to be accompanied by
                                           one warning to four warnings,                                     Additional findings in the scientific                 concordant color graphics depicting the
                                           frequently referred to as the Surgeon                             literature demonstrate that the U.S.                  negative health consequences of
                                           General’s warnings.                                               public—including youth and adults,                    smoking. FDA proposed to take this
                                              The FCLAA has required the                                     smokers and nonsmokers—holds                          action to promote greater public
                                           inclusion of text-only warnings on                                misperceptions about the health risks                 understanding of the negative health
                                           cigarette packages and in cigarette                               caused by smoking (Refs. 4–10).                       consequences of cigarette smoking as
                                           advertisements for many years. As                                 Through its review of the scientific                  directed by sections 201 and 202 of the
                                           discussed in detail in the proposed rule                          literature, as well as the Agency’s                   Tobacco Control Act (amending section
                                           (84 FR 42754, August 16, 2019)                                    science-based, iterative research and                 4 of the FCLAA). FDA received about
                                           (hereinafter referred to as the proposed                          development process (see section VI of                300 comments to the docket for the
                                           rule), there is considerable evidence that                        the proposed rule), FDA determined                    proposed rule. Comments were received
                                           the Surgeon General’s warnings go                                 that having warning statements focused                from cigarette manufacturers, retailers
                                           largely unnoticed and unconsidered by                             on less-known health consequences of                  and retailer organizations,
                                           both smokers and nonsmokers (Ref. 1 at                            smoking accompanied by photorealistic                 representatives of tribes/tribal
                                           p. 291; see also section V of the                                 images would promote greater public                   organizations, health professionals and
                                           proposed rule). These warnings, which                             understanding of the risks associated                 researchers, public health or other
                                           have not changed in 35 years, have been                           with cigarette smoking, especially given              advocacy groups, academics, State and
                                           described as ‘‘invisible’’ (Ref. 2) and fail                      the unnoticed and ‘‘invisible’’ 1984                  local public health agencies, medical
                                           to convey relevant information in an                              Surgeon General’s warnings currently                  organizations, individual consumers,
                                           effective way (Ref. 1 at p. 291). The                             used in the United States.                            and other submitters. These comments
                                           Surgeon General’s warnings also do not                               Therefore, consistent with section 4 of            are summarized and responded to in the
                                           include any color graphics.                                       the FCLAA (as amended by sections 201                 relevant sections of this document.
                                              In 2009, in enacting the Tobacco                               and 202 of the Tobacco Control Act), we               Similar comments are grouped together
                                           Control Act, Congress further amended                             are finalizing a set of 11 required                   by the topics discussed or the particular
                                           the FCLAA and directed FDA to issue                               warnings, consisting of textual warning               portions of the proposed rule or codified
                                           new cigarette health warnings that                                statements accompanied by concordant                  language to which they refer.
                                           would include a graphic component                                 color graphics depicting the negative                    To make it easier to identify
                                           depicting the negative health                                     health consequences of smoking, to                    comments and FDA’s responses, the
                                           consequences of smoking to accompany                              appear on cigarette packages and in                   word ‘‘Comment,’’ in parenthesis,
                                           the new textual warnings (section 201 of                          cigarette advertisements. Specifically,               appears before the comment’s
                                           the Tobacco Control Act). In enacting                             we are replacing part 1141 to Title 21                description, and the word ‘‘Response,’’
                                           this legislation, Congress also provided                          of the Code of Federal Regulations (21                in parenthesis, appears before FDA’s
                                           that FDA may adjust the warnings if                               CFR part 1141), and the new part 1141                 response. Each comment is numbered to
                                           FDA found that such a change would                                requires new cigarette health warnings                help distinguish among different
                                           promote greater public understanding of                           on cigarette packages and in cigarette                comments, and the number assigned is
                                           the risks associated with the use of                              advertisements. As required by section                purely for organizational purposes and
                                           tobacco products (section 202 of the                              4 of the FCLAA, the new cigarette                     does not signify value or importance.
                                           Tobacco Control Act).                                             health warnings must appear                           Similar comments are grouped together
jbell on DSKJLSW7X2PROD with RULES4




                                              As discussed in the proposed rule, the                         prominently on packages and in                        under the same comment number. In
                                           health risks associated with cigarette                            advertisements, occupying the top 50                  addition to the comments specific to
                                           smoking are significant. In developing                            percent of the area of the front and rear             this rulemaking that we address in the
                                           new cigarette health warnings for the                             panels of cigarette packages and at least             following sections, we received many
                                           final rule, FDA carefully examined the                            20 percent of the area at the top of                  general comments expressing support or
                                           scientific literature, including the 2014                         cigarette advertisements.                             opposition to the rule and separate


                                      VerDate Sep<11>2014        21:14 Mar 17, 2020        Jkt 250001   PO 00000   Frm 00004   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                 Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 5 of 74 PageID #: 1870
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                        15641

                                           provisions within the rule. These                       technical specifications are also                     adjustments, including adjustments to
                                           comments express broad policy views                     available on FDA’s website at https://                the text of some of the warning
                                           and do not address specific points                      www.fda.gov/cigarette-warning-files.                  statements and to the number of
                                           related to this rulemaking. Therefore,                                                                        required warnings, were included as
                                                                                                   IV. Legal Authority
                                           these general comments do not require                                                                         part of the proposed rule.
                                           a response. The remaining comments, as                  A. Summary of Legal Authority                            These requirements are supplemented
                                           well as FDA’s responses, are included in                  As set forth in the preamble to the                 by the FD&C Act’s misbranding
                                           this document.                                          proposed rule, the Tobacco Control Act                provisions, which require that product
                                                                                                   amends the FD&C Act and provides                      labeling and advertising include
                                           B. Incorporation by Reference                                                                                 required warnings (section 903). Under
                                                                                                   FDA with the authority to regulate the
                                              FDA is incorporating by reference                                                                          section 701(a) of the FD&C Act, FDA has
                                                                                                   manufacture, marketing, and
                                           ‘‘Required Cigarette Health Warnings,                                                                         authority to issue regulations for the
                                                                                                   distribution of tobacco products to
                                           2020,’’ which was approved by the                                                                             efficient enforcement of the FD&C Act,
                                                                                                   protect the public health and to reduce
                                           Office of the Federal Register. You may                                                                       and sections 704 and 905(g) provide
                                                                                                   tobacco use by minors. Section 201 of
                                           obtain a free copy of the material from                                                                       FDA with general inspection authority.
                                                                                                   the Tobacco Control Act amends section
                                           FDA’s website, located at https://                                                                               Section 909 of the FD&C Act
                                           www.fda.gov/cigarette-warning-files; the                4 of the FCLAA to require that nine new
                                                                                                                                                         authorizes FDA to require tobacco
                                           Docket at https://www.regulations.gov;                  health warning statements appear on
                                                                                                                                                         product manufacturers to establish and
                                           or from the Food and Drug                               cigarette packages and in cigarette
                                                                                                                                                         maintain records, make reports, and
                                           Administration, Center for Tobacco                      advertisements and directs the Secretary              provide such information as the Agency
                                           Products, Document Control Center,                      of the Department of Health and Human                 may by regulation reasonably require to
                                           Bldg. 71, Rm. G335, 10903 New                           Services 3 to ‘‘issue regulations that                ensure that a tobacco product is not
                                           Hampshire Ave., Silver Spring, MD                       require color graphics depicting the                  adulterated or misbranded and to
                                           20993–0002, email:                                      negative health consequences of                       otherwise protect public health.
                                           cigarettewarningfiles@fda.hhs.gov.                      smoking’’ to accompany the nine new                      While FDA did not receive comments
                                              The material incorporated by                         health warning statements. Congress                   on many of these authorities, FDA did
                                           reference, entitled ‘‘Required Cigarette                also provided that the provision                      receive comments regarding our
                                           Health Warnings, 2020,’’ includes the                   requiring the new health warning                      authority to require more than nine
                                           required warnings (comprising a textual                 statements would not become effective                 warning label statements and to adjust
                                           warning statement, as specified in                      until after the graphic label rulemaking              the text, as well as comments related to
                                           § 1141.10(a), and its accompanying                      was completed. Under section 201 of                   the Administrative Procedure Act (APA)
                                           color graphic) in different layouts based               the Tobacco Control Act, in a subsection              and the constitutionality of the required
                                           on the size and aspect ratio of the                     entitled ‘‘Graphic Label Statements,’’                warnings. These comments are
                                           display area where the required warning                 FDA may adjust the type size, text, and               summarized and responded to in the
                                           must appear (i.e., on cigarette packages,               format of the cigarette health warnings               following paragraphs. Multiple
                                           in cigarette advertisements). We have                   as FDA determines appropriate so that                 comments are often summarized
                                           included an electronic portable                         both the color graphics and the                       together for convenience. Comment
                                           document format (PDF) file containing                   accompanying textual warning                          numbers are assigned to facilitate later
                                           all the required warnings as a reference                statements are clear, conspicuous, and                reference; they do not indicate
                                           in the docket for the final rule (Ref. 11).             legible and appear within the specified               importance or the sequence in which
                                           FDA is also making this material                        area (15 U.S.C. 1333(d)).                             comments were received.
                                           available on its website at https://                      Section 202(b) of the Tobacco Control
                                           www.fda.gov/cigarette-warning-files.                    Act, in a subsection entitled ‘‘Change in             B. Comments Regarding Legal Authority
                                              FDA recognizes that adaptations to                   Required Statements,’’ also amends                      (Comment 1) FDA received several
                                           the required warnings may be needed to                  section 4 of the FCLAA to add a new                   comments, including comments from
                                           avoid technical implementation issues                   subsection that permits FDA, through a                cigarette manufacturers and a retail
                                           due to the varying features, formats, and               rulemaking, to adjust the format, type                organization, disputing FDA’s authority
                                           sizes of cigarette packages and                         size, color graphics, and text of any of              to adjust the text of the warning label
                                           advertisements. To help prevent                         the label requirements, or establish the              statements, to propose textual warning
                                           distortion of the image and text and to                 format, type size, and text of any other              statements other than the nine warnings
                                           minimize the need for adaptation, FDA                   disclosures required under the FD&C                   included in section 201 of the Tobacco
                                           has created electronic, layered design                  Act, if such a change would promote                   Control Act (amending section 4 of the
                                           files, built as Encapsulated PostScript                 greater public understanding of the risks             FCLAA), and to require more than nine
                                           (.eps) files, in different formats and                  associated with the use of tobacco                    warning label statements. These
                                           aspect ratios designed to fit packaging                 products (15 U.S.C. 1333(d)).4 Such                   comments argue that section 202(b) only
                                           and advertising of various shapes and                                                                         permits FDA to adjust the format and
                                           sizes. FDA is not requiring the use of                     3 The Secretary has delegated this authority to
                                                                                                                                                         type size for the label statement, which
                                           these .eps files, but rather we are                     FDA. For the purposes of discussion throughout
                                                                                                   this document, FDA uses ‘‘FDA’’ when discussing
                                                                                                                                                         does not include rewriting and
                                           providing the files as a resource to assist             this authority.                                       replacing the Tobacco Control Act
                                           regulated entities implement part 1141.                    4 Section 201(a) of the Tobacco Control Act        warning label statements. Instead, FDA
                                           In addition to the material incorporated                amends section 4 of the FCLAA to add a new            should have proposed warnings that
                                           by reference and the .eps files, FDA is                 subsection (d), ‘‘Graphic Label Statements,’’ which   used only the text statements that
                                                                                                   is codified at 15 U.S.C. 1333(d). Section 202(b) of
                                           making available a technical                            the Tobacco Control Act amends section 4 of the       Congress set out in section 201 of the
jbell on DSKJLSW7X2PROD with RULES4




                                           specifications document that includes                   FCLAA to also add a new subsection (d), ‘‘Change      Tobacco Control Act.
                                           information on how to access, select,                   in Required Statements,’’ which is also codified at     (Response 1) FDA disagrees with
                                           use, and adapt the appropriate .eps file                15 U.S.C. 1333(d). Both provisions of the Tobacco     these comments. When Congress passed
                                                                                                   Control Act are correctly codified as ‘‘15 U.S.C.
                                           based on the size and aspect ratio of the               1333(d).’’ To reduce confusion, this document
                                                                                                                                                         the Tobacco Control Act, Congress also
                                           display area where the required warning                 refers to them, respectively, as section 201 and      amended the FCLAA to give the
                                           must appear. These .eps files and                       section 202(b).                                       Secretary more specific authority to


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00005   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                 Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 6 of 74 PageID #: 1871
                                           15642            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           adjust and revise required cigarette                       (2) the relevant finding relates to                Act authorizes FDA to adjust the ‘‘text
                                           warnings. This new authority includes                   promoting the public’s understanding of               of any of the label requirements’’ if such
                                           two separate provisions authorizing                     the risks associated with the use of                  a change would promote greater public
                                           FDA to revise aspects of the warning                    tobacco products rather than the visual               understanding of the risks associated
                                           statements:                                             clarity of the label statements; and                  with the use of tobacco products—not
                                              • Section 201 of the Tobacco Control                    (3) section 202(b) explicitly requires             just to adjust the ‘‘types size, text and
                                           Act, which provides that the Secretary                  rulemaking under 5 U.S.C. 553 for the                 format of the label statements’’ specified
                                           ‘‘may adjust the type size, text and                    adjustments it authorizes, while section              in subsections governing ‘‘placement,
                                           format of the label statements specified                201 does not.                                         typography, etc.’’ so that both the
                                           in [FCLAA] subsections 4(a)(2) and                         We therefore disagree with comments                graphics and the accompanying label
                                           4(b)(2) as the Secretary determines                     that argue that, under section 202(b),                statements are clear, conspicuous,
                                           appropriate so that both the graphics                   FDA may only adjust the typographic                   legible, and appear within the specified
                                           and accompanying label statements are                   look of the warnings’ text, not their                 area, as section 201 does (emphasis
                                           clear, conspicuous, legible and appear                  substance. That assertion conflicts with              added).
                                           within the specified area;’’ and                        the plain meaning of ‘‘text,’’ which, as                 As amended by the Tobacco Control
                                              • Section 202(b), which permits the                  comments concede, refers to both                      Act, subsection 4(a) of the FCLAA,
                                           Secretary, through a rulemaking, to                     ‘‘words and form,’’ not merely the latter.            which identifies the ‘‘label
                                           ‘‘adjust the format, type size, color                   The interpretation is also inconsistent               requirements’’ that may be adjusted
                                           graphics, and text of any of the label                  with the difference in the predicate                  under section 202(b), does not provide
                                           requirements . . . if the Secretary finds               findings required for adjustments under               a requirement as to how many warnings
                                           that such a change would promote                        sections 201 and 202(b): Visual clarity               there must be. Nothing in the head of
                                           greater public understanding of the risks               versus improving public understanding                 subsection 4(a)(1) refers to ‘‘9 labels’’;
                                           associated with the use of tobacco                      of risks. If Congress had meant section               rather, it refers to ‘‘one of the following
                                                                                                   202(b) to limit FDA to making                         labels.’’ In addition, section 202(a) of
                                           products.’’ (Emphasis added.)
                                                                                                   adjustments to improve visual clarity, it             the Tobacco Control Act amends the
                                              It is significant that section 201 cross-
                                                                                                   would not have included a predicate                   FCLAA’s preemption provision,
                                           references subsections (a)(2) and (b)(2);
                                                                                                   finding that relates to the warnings’                 subsection 5(a) of the FCLAA, to
                                           subsection (a)(2) addresses ‘‘Placement;
                                                                                                   substance. Congress further indicated its             provide that, ‘‘Except to the extent the
                                           typography; etc.’’ for the ‘‘label
                                                                                                   intent to allow more substantive                      Secretary requires additional or
                                           statement[s] required by paragraph                      changes under section 202(b) by                       different statements on any cigarette
                                           [(a)(1)]’’ for package labels, and                      explicitly requiring rulemaking under 5               package by a regulation, . . . no
                                           subsection (b)(2) addresses the                         U.S.C. 553, while adjustments under                   statement relating to smoking and
                                           ‘‘Typography, etc.’’ of the ‘‘label                     section 201 are allowed simply upon the               health, other than the statement
                                           statement[s] required by subsection (a)’’               Secretary’s determination.                            required by section 4 of [the FCLAA,
                                           for cigarette advertising. Thus, the                       Some comments argue that the term                  now amended by the Tobacco Control
                                           adjustments authorized by section 201                   ‘‘adjust’’ precludes changes that would               Act], shall be required on any cigarette
                                           focus on placement, typography, clarity,                better be described by the term ‘‘edit’’ or           package.’’ FCLAA subsection 5(a), as
                                           conspicuousness, and legibility—                        ‘‘revise.’’ FDA disagrees. First, the title           amended by Tobacco Control Act
                                           changes that go to the visual                           of section 202 of the Tobacco Control                 section 202(a) (codified at 15 U.S.C.
                                           presentation of cigarette warnings. By                  Act is ‘‘Authority to Revise Cigarette                1334(a)) (emphasis added). The
                                           contrast, section 202(b) gives the                      Warning Label Statements’’ (emphasis                  reference to ‘‘additional’’ statements
                                           Secretary broader authority to ‘‘adjust                 added). That title reflects Congress’s                indicates that Congress did not consider
                                           the format, type, size, color graphics,                 intent to authorize FDA to revise the                 nine warnings to be a fixed statutory
                                           and text of any of the label                            warning statements themselves, not                    requirement. In any event, by
                                           requirements’’ (emphasis added).                        merely make typographical changes.                    authorizing adjustments to the ‘‘text of
                                           Section 202(b)’s reference to ‘‘label                   Second, section 202(b) includes the                   any of the label requirements,’’ section
                                           requirements’’ is also significant; at                  authority to adjust not only the text of              202(b) plainly contemplates that FDA
                                           minimum, it refers to and sweeps in the                 the warnings but also non-textual items               may adjust the ‘‘text’’ of the label
                                           entirety of FCLAA subsection 4(a),                      like ‘‘format,’’ ‘‘type size,’’ and ‘‘color           requirements within paragraph (1) of
                                           which is entitled ‘‘Label Requirements.’’               graphics’’—‘‘edit’’ or ‘‘revise’’ would not           subsection 4(a) of the FCLAA (which is
                                           Also importantly, section 202(b) allows                 as clearly encompass the types of                     entitled ‘‘Label Requirements’’),
                                           its more sweeping adjustments only                      changes associated with those items. It               precisely as this final rule does.
                                           upon a finding that ‘‘such a change                     is therefore likely that Congress chose                  Even if FCLAA subsection 4(a)(1)
                                           would promote greater public                            the term ‘‘adjust’’ as an umbrella term               required ‘‘one of the following 9 labels,’’
                                           understanding of the risks’’ of smoking.                best suited to include the variety of                 and not just ‘‘one of the following
                                              The adjustments permitted by section                 changes authorized under section 202(b)               labels,’’ as it actually does, such a
                                           202(b) therefore differ from those                      of the Tobacco Control Act.                           numeric requirement would still be
                                           permitted by section 201 in that:                          FDA also disagrees with the                        among the FCLAA ‘‘label requirements’’
                                              (1) section 202(b) authorizes                        comments that asserted that Congress                  subject to being adjusted under section
                                           adjustments to ‘‘any of the label                       did not authorize FDA to adjust the                   202(b) of the Tobacco Control Act. FDA
                                           requirements’’ of FCLAA subsection                      number of warnings. As discussed                      has determined that all 11 warnings that
                                           4(a), rather than just adjustments to the               below, it is far from clear that the                  are part of this final rule will promote
                                           ‘‘type size, text and format’’ specified in             number of warnings is in fact a statutory             greater public understanding of the risks
jbell on DSKJLSW7X2PROD with RULES4




                                           FCLAA subsection 4(a)(2) (governing                     requirement. But even if it were, the                 of cigarette smoking. FDA therefore may
                                           the placement, typography, etc., of the                 statutory language does not speak                     adjust the number of warnings through
                                           ‘‘label statements’’ on package labels)                 directly to this issue, and FDA                       this rulemaking conducted under 5
                                           and (4)(b)(2) (governing the typography,                reasonably construes the statute to allow             U.S.C. 553.
                                           etc., of the ‘‘label statements’’ in                    it to adjust the number of warnings.                     (Comment 2) One comment states that
                                           cigarette advertising);                                 Section 202(b) of the Tobacco Control                 FDA does not have the authority to


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00006   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                 Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 7 of 74 PageID #: 1872
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                          15643

                                           change the textual statements provided                  ‘‘Experimental Study of Cigarette                     June 22, 2011), FDA’s ‘‘true’’
                                           in the Tobacco Control Act without                      Warnings’’) (see section VI for more                  governmental interest is to reduce
                                           implementing them first.                                discussion about FDA’s approach to                    smoking and that FDA has not provided
                                              (Response 2) FDA disagrees. Under                    developing and testing cigarette health               any evidence in support of that interest.
                                           section 202(b), FDA may, through a                      warnings). FDA has therefore complied                 Other comments generally support
                                           rulemaking, adjust the format, type size,               with section 202(b) by including new                  FDA’s interest in promoting greater
                                           color graphics, and text of any of the                  textual warnings in the final rule only               public understanding of the negative
                                           label requirements if the Secretary finds               after finding that they will promote                  health consequences as a substantial
                                           that such a change would promote                        greater public understanding of the risks             Government interest that fully supports
                                           greater public understanding of the risks               associated with smoking as compared to                the rule.
                                           associated with the use of tobacco                      certain textual warnings in the Tobacco                  (Response 3) FDA agrees with the
                                           products. Nothing in the language of                    Control Act that are excluded from the                comments that recognize that promoting
                                           section 202(b) of the Tobacco Control                   final rule.                                           greater public understanding of the
                                           Act requires the Agency to first issue                                                                        negative health consequences of
                                                                                                   C. Comments Regarding First                           smoking is a substantial Government
                                           warnings with the Tobacco Control Act                   Amendment Considerations
                                           statements, and then wait 15 months or                                                                        interest that fully supports the rule.
                                                                                                     FDA received comments from                          Providing relevant, truthful, and non-
                                           more for such warnings to be
                                                                                                   industry, retailers, public health                    misleading information to consumers in
                                           implemented, before the Agency may                      organizations and coalitions, state and               ways that promote greater public
                                           embark on an effort to revise the                       local governments, academia, and                      understanding provides consumers with
                                           warning statements. What the statute                    private citizens related to First                     a better opportunity to make informed
                                           requires is that revisions to the textual               Amendment considerations. Several                     choices. See, e.g., Greater New Orleans
                                           warning statements specified in section                 comments from manufacturers, retail                   Broad. Ass’n v. United States, 527 U.S.
                                           4(a)(1) of the FCLAA (‘‘TCA                             organizations, and private citizens assert            173, 184–85 (1999); Ref. 13 at 405
                                           statements’’) be based on a finding that                that the required warnings violate the                (‘‘Disclosure requirements are based on
                                           such a change would promote greater                     First Amendment of the United States                  the ‘informational function’ of
                                           public understanding of the risks of                    Constitution under a variety of legal                 commercial speech and the accepted
                                           smoking. Accordingly, in considering                    standards. Several other comments,                    understanding that it would be
                                           whether to revise the warnings, FDA                     including from public health                          impossible for consumers to verify such
                                           designed and undertook a rigorous                       organizations and state and local                     information on their own. As a result,
                                           science-based, iterative research process               governments, state that the required                  the U.S. regulatory landscape is replete
                                           specifically to assess whether new                      warnings comport with First                           with commercial disclosure
                                           textual warning statements would                        Amendment requirements.                               requirements.’’).
                                           promote greater public understanding of                                                                          As the Sixth Circuit concluded,
                                           the risks associated with tobacco                       1. Government’s Interest
                                                                                                                                                         ‘‘[t]here can be no doubt that the
                                           products compared to the warning                           (Comment 3) Some comments suggest                  government has a significant interest in
                                           statements provided in the Tobacco                      that the Government’s interest in                     . . . warning the general public about
                                           Control Act. As part of its research, FDA               promoting greater public understanding                the harms associated with the use of
                                           conducted a large (2,505 participants)                  of the negative health consequences of                tobacco products.’’ Discount Tobacco
                                           quantitative consumer research study                    cigarette smoking is not substantial, and             City & Lottery, Inc. v. U.S., 674 F.3d 509,
                                           (OMB control number 0910–0848,                          that, in any case, FDA’s Population                   519 (6th Cir. 2012). Cigarette smoking
                                           ‘‘Experimental Study on Warning                         Assessment of Tobacco and Health                      remains the primary cause of
                                           Statements for Cigarette Graphic Health                 (PATH) data and public health                         preventable disease and death in the
                                           Warnings’’). This first consumer                        campaigns undermine that asserted                     United States. The magnitude of this
                                           research study evaluated new textual                    interest. Related comments suggest that,              public health crisis is compounded by
                                           warnings statements compared to the                     under the Supreme Court’s decision in                 the gaps in knowledge and
                                           warning statements provided in the                      Nat’l Inst. of Family and Life Advocates              misperceptions held by smokers and
                                           Tobacco Control Act to determine if                     (NIFLA) v. Becerra, 138 S. Ct. 2361                   nonsmokers about the wide variety of
                                           they would promote greater                              (2018), the Government may not compel                 negative health consequences caused by
                                           understanding of the risks of smoking.                  ‘‘unjustified disclosures,’’ such as                  smoking.
                                           More details about the study                            disclosures that fail to address a harm                  Moreover, FDA’s research confirms
                                           methodology can be found in the study                   that is potentially real and not purely               that the public continues to hold
                                           report included in the docket (Ref. 12).                hypothetical, or that fail to remedy the              misperceptions about the health risks of
                                           The results show that, with respect to                  harm, e.g., by telling people things they             smoking and is largely unaware of
                                           the outcomes most predictive for                        already know.                                         certain serious conditions caused by
                                           demonstrating greater understanding of                     Other comments state that                          smoking (see section V.B; see also
                                           the risks of smoking—‘‘new                              ‘‘communicat[ing] health information to               NPRM section V.A.3, 84 FR at 42761–
                                           information’’ and ‘‘self-reported                       the public about the negative health                  62 (‘‘There Remain Significant Gaps in
                                           learning’’—nearly all tested new textual                effects of cigarettes’’ is not the                    Public Understanding About the
                                           warning statements performed                            Government’s interest, because the                    Negative Health Consequences of
                                           significantly better than nearly all                    Tobacco Control Act identifies the                    Cigarette Smoking’’)). Contrary to some
                                           textual warning statements provided by                  Government’s interest as reducing the                 comments’ assertions, consumers suffer
                                           the Tobacco Control Act. The results of                 number of youth and adults that use                   from a pervasive lack of knowledge
jbell on DSKJLSW7X2PROD with RULES4




                                           this first consumer research study                      cigarettes. These comments assert that                about the negative health consequences
                                           informed the selection of textual                       FDA should not proceed unless FDA                     of smoking, as both smokers and
                                           warning statements that FDA then                        demonstrates the new text and color                   nonsmokers do not fully understand
                                           paired with concordant images for                       graphics will reduce smoking rates.                   that smoking is causally linked to a
                                           testing in a final consumer research                    Similarly, other comments assert that, as             wide variety of diseases and health
                                           study (OMB control number 0910–0866,                    with the 2011 final rule (76 FR 36628,                conditions (see section V.B).


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00007   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                 Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 8 of 74 PageID #: 1873
                                           15644            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                              We disagree with comments that                       preamble to the proposed rule, as well                organizations and academia support the
                                           argue the public’s knowledge of the                     as in section VII below, the required                 required warnings as appropriate under
                                           general harms of cigarette smoking                      warnings provide factual and accurate                 the First Amendment and specifically
                                           undercuts the need for these required                   information about the products that are               under Zauderer because these are
                                           warnings. As clearly demonstrated by                    subject to them. The disclosure of                    mandatory factual disclosures that
                                           the rulemaking record, both the harms                   factual and accurate information                      convey valuable factual information to
                                           of cigarette smoking thoroughly detailed                promotes greater consumer                             consumers.
                                           in years of Surgeon General’s reports,                  understanding about their choices in the
                                                                                                                                                         a. Applicability of Zauderer
                                           and the widespread public                               marketplace. Because ‘‘tobacco products
                                           misperceptions about these harms, are                   are dangerous to health when used in                     (Comment 4) Some comments argue
                                           very ‘‘real not purely hypothetical.’’                  the manner prescribed,’’ FDA v. Brown                 that the proposed warnings should not
                                           NIFLA, 138 S. Ct. at 2377.                              & Williamson Tobacco Corp., 529 U.S.                  be subject to evaluation under Zauderer
                                              Congress has long recognized and                     120, 135 (2000), the Government has a                 because they are not being issued to
                                           taken steps to address this information                 substantial interest in requiring                     address consumer deception.
                                           gap. As far back as 1965 when Congress                  disclosures providing factual and                        (Response 4) FDA disagrees that
                                           first passed the FCLAA, it set forth the                accurate information about the negative               Zauderer applies only to disclosures
                                           policy of a comprehensive warning                       health consequences of such products to               that seek to address consumer
                                           program on cigarette packages and                       promote greater public, including                     deception. The comments to the
                                           advertisements so that ‘‘the public may                 consumer, understanding.                              contrary highlight the ‘‘preventing
                                           be adequately informed’’ about the                        FDA also does not agree with                        deception’’ phrase at the end of this
                                           dangers of cigarette smoking. FCLAA                     comments asserting that the Agency’s                  passage in Zauderer: ‘‘we hold that an
                                           Section 2(1), codified at 15 U.S.C.                     one true interest lies in reducing                    advertiser’s rights are adequately
                                           1331(1). When Congress amended the                      smoking rates. The comments cite to                   protected as long as disclosure
                                           FCLAA with the Tobacco Control Act, it                  Congressional findings in the Tobacco                 requirements are reasonably related to
                                           recognized that the current 1984                        Control Act, which indicate that                      the State’s interest in preventing
                                           Surgeon General’s warnings had become                   Congress’s purposes for the Tobacco                   deception of consumers.’’ Zauderer, 471
                                           ‘‘ineffective in providing adequate                     Control Act as a whole include reducing               U.S. at 651. But this passage merely
                                           warnings about the dangers of tobacco                   the use of tobacco by minors in an effort             references ‘‘the State’s interest’’ in the
                                           products’’ (Ref. 14 at 4). To that end,                 to protect millions from suffering                    particular case before the Court, which
                                           Congress mandated new cigarette                         premature death due to tobacco-induced                contended that advertisements without
                                           warnings to be accompanied by color                     disease. However, with respect to the                 certain disclosures were ‘‘false or
                                           graphics and provided the Secretary                     warning requirements for cigarettes, the              deceptive.’’ Id. at 633. The Court made
                                           with the authority to adjust such                       statute itself is specific: The required              no suggestion that its analysis was
                                           warning label requirements if ‘‘such a                  warnings are to ‘‘depict[] the negative               confined to mandatory disclosures that
                                           change would promote greater public                     health consequences of smoking’’ and                  seek to prevent deception and no others.
                                           understanding of the risks associated                   any changes to these label requirements                  The D.C. Circuit considered and
                                           with the use of tobacco products’’                      are to ‘‘promote greater public                       rejected such a limited reading of
                                           (section 202(b) of the Tobacco Control                  understanding of the risks associated                 Zauderer in American Meat Institute v.
                                           Act).                                                   with the use of tobacco products’’                    U.S. Department of Agriculture, 760
                                              Under the framework set out in                       (sections 201 and 202 of the Tobacco                  F.3d 18 (D.C. Cir. 2014) (en banc). In
                                           Zauderer v. Office of Disciplinary                      Control Act).                                         American Meat, a Department of
                                           Counsel, 471 U.S. 626 (1985), which                                                                           Agriculture regulation implementing a
                                           FDA believes is applicable here, a                      2. Zauderer                                           federal statute required identification of
                                           Government interest supporting factual                     In the proposed rule, FDA explained                the country of origin on the packaging
                                           disclosures need not be substantial. But                that this rule would be properly                      of meat and meat products. Id. at 20.
                                           even if a substantial interest were                     analyzed under the Zauderer standard,                 Examining the facts and language at
                                           required, that standard is easily met for               under which the Government may                        issue in Zauderer and Milavetz, Gallop
                                           these required warnings. ‘‘[T]here is no                require the disclosure of factual and                 & Milavetz, PA. v. United States, 559
                                           question that [the Government’s]                        uncontroversial information in                        U.S. 229, 253 (2010), in which the Court
                                           interest in ensuring the accuracy of                    commercial marketing where the                        repeated the ‘‘preventing deception’’
                                           commercial information in the                           disclosure is justified by a governmental             language, the D.C. Circuit held that
                                           marketplace is substantial.’’ Spirit                    interest and does not unduly burden                   Zauderer should not be read to apply
                                           Airlines, Inc. v. U.S. Dep’t of Transp.,                protected speech. FDA received many                   only to cases where Government-
                                           687 F.3d. 403, 415 (D.C. Cir. 2012). That               comments addressing the applicability                 compelled speech prevents or corrects
                                           interest is heightened when the                         of the First Amendment standard set out               deceptive speech. Id. at 22.
                                           information at issue concerns the health                in Zauderer.                                             Other circuits addressing this issue
                                           risks inherent in using a product. See                     Some of the comments suggest that                  have unanimously agreed. In 2001, the
                                           Posadas de Puerto Rico Assocs. v.                       the required warnings FDA proposed                    Second Circuit applied Zauderer and
                                           Tourism Co. of Puerto Rico, 478 U.S.                    cannot be upheld under Zauderer                       upheld a compelled disclosure
                                           328, 341 (1986) (‘‘[H]ealth, safety, and                because they are not required to                      supported by a substantial state interest
                                           welfare constitute a ‘substantial’                      remediate any misleading commercial                   in protecting human health and
                                           governmental interest’’); CTIA-The                      speech or disclose information about the              environment, ‘‘intertwined with the goal
                                           Wireless Ass’n v. City of Berkeley, 928                 terms under which services are                        of increasing consumer awareness of the
jbell on DSKJLSW7X2PROD with RULES4




                                           F.3d 832, 845 (9th Cir.) (‘‘There is no                 available; do not provide purely factual              presence of mercury in a variety of
                                           question that protecting the health and                 and uncontroversial information; and                  products,’’ even though it was ‘‘not
                                           safety of consumers is a substantial                    are unjustified, unduly burdensome,                   intended to prevent ‘consumer
                                           governmental interest.’’), cert. denied,                and not reasonably related to a                       confusion or deception’ per se.’’
                                           205 L. Ed. 2d 387 (Dec. 9, 2019). As                    substantial Government interest. Other                National Electrical Manufacturers
                                           discussed in further detail in the                      comments from public health                           Association v. Sorrell, 272 F.3d 104, 115


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00008   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                 Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 9 of 74 PageID #: 1874
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                        15645

                                           (2d Cir. 2001) (quoting Zauderer).                      cases involving disclosures regarding                 ‘‘perceived as factual’’ than the Surgeon
                                           Accord, CTIA, 928 F.3d at 844 (cert.                    the provision of services, not goods.                 General’s warnings.
                                           denied, 205 L. Ed. 2d 387 (Dec. 9, 2019))                  (Response 5) FDA does not agree                       FDA also received comments that the
                                           (government interest in furthering                      Zauderer is limited to cases involving                required warnings proposed by FDA are
                                           public health and safety is sufficient                  the provision of services. The Supreme                factual and accurate because the textual
                                           under Zauderer so long as it is                         Court in NIFLA ‘‘d[id] not question the               statements and accompanying
                                           substantial); Discount Tobacco, 674                     legality of health and safety warnings                photorealistic images depicting the
                                           F.3d at 556–58 (upholding federally                     long considered permissible, or purely                health harm described or the effect of
                                           required health warnings on cigarette                   factual and uncontroversial disclosures               that harm are supported by a broad
                                           packaging and in cigarette                              about commercial products.’’ 138 S. Ct.               consensus of scientific research and
                                           advertisements, citing Sorrell); Pharm.                 at 2376 (emphasis added). While the                   U.S. Surgeon General’s Reports. The
                                           Care Mgmt. Ass’n v. Rowe, 429 F.3d                      question presented in that case                       comments point to FDA’s final
                                           294, 310 n. 8 (1st Cir. 2005) (noting that              concerned Zauderer’s application to                   quantitative consumer research study
                                           the court had found no cases limiting                   services other than those provided by                 showing that the new text warnings,
                                           application of the Zauderer compelled                   the speaker, id. at 2372, nothing in the              paired with the accompanying images,
                                           speech test to prevention or correction                 opinion suggests that the Court intended              provide new information that promotes
                                           of deceptive advertising); cf. Dwyer v.                 to limit Zauderer’s applicability to                  greater public understanding of the
                                           Cappell, 762 F.3d 275, 281–82 (3d Cir.                  services to the exclusion of products.                negative health consequences of
                                           2014) (describing but not relying on                                                                          smoking. These comments also note that
                                                                                                   b. Factual, Accurate, and
                                           Zauderer’s preventing-deception                                                                               there is nothing in the administrative
                                                                                                   Uncontroversial
                                           criterion). And nothing in NIFLA calls                                                                        record that suggests the color images are
                                                                                                      (Comment 6) FDA received comments                  intended to evoke an emotional
                                           those precedents into doubt. See Am.
                                                                                                   addressing the factualness and accuracy               response instead of illustrating the
                                           Bev. Ass’n v. City & City of San
                                                                                                   of the required warnings. Under                       factual statements. The comments
                                           Francisco, 916 F.3d 749, 756 (9th Cir.
                                                                                                   Zauderer, these comments state, a                     observe that, to the extent any
                                           2019) (en banc) (‘‘NIFLA did not
                                                                                                   compelled disclosure must be purely                   information about actual negative health
                                           address, and a fortiori did not
                                                                                                   factual, and disclosure requirements                  effects of smoking evokes emotion, that
                                           disapprove, the circuits’ precedents
                                                                                                   that are intended to evoke an emotional               response does not make the information
                                           . . ., which have unanimously held that
                                                                                                   response, shock the viewer into                       or images any less factual.
                                           Zauderer applies outside the context of
                                                                                                   retaining information, or convey an                      Some comments also suggest that the
                                           misleading advertisements.’’).
                                                                                                   ideological message about how                         warnings do not provide purely factual
                                              The required health warnings are in                  consumers should behave do not qualify                and uncontroversial information but
                                           any event intended in part to correct                   as purely factual. Many of these                      instead are misleading because they ‘‘do
                                           consumer misperceptions regarding the                   comments referred to the D.C. Circuit’s               not depict conditions as they are
                                           risks presented by cigarettes, and                      2012 decision striking down the                       typically experienced by smokers and
                                           thereby ‘‘to dissipate the possibility of               pictorial cigarette warnings the Agency               instead depict procedures or outcomes
                                           consumer confusion or deception.’’                      issued in 2011, R.J. Reynolds Tobacco                 that are distinct from or extreme as
                                           Zauderer, 471 U.S. at 651 (internal                     Co. v. FDA, 696 F.3d 1205 (D.C. Cir.                  compared to the written warning.’’
                                           quotation marks omitted). There is a                    2012). These comments generally imply                 Comments state that several of the
                                           long history of deception concerning                    that any pictorial cigarette warning                  images ‘‘exaggerate the effects of the
                                           consumer health risks in the cigarette                  cannot be factual because the point of                diseases they purport to represent,
                                           industry. The 2014 Surgeon General’s                    the warnings is to force consumers to                 exaggerate the likelihood of those
                                           Report provided a 50-year survey, and                   look at gruesome images that evoke                    diseases caused by smoking, or offer a
                                           the second of its ten ‘‘Major                           feelings of shame and fear and to convey              misleading portrayal of the treatment of
                                           Conclusions’’ was that ‘‘[t]he tobacco                  an ideological message turning cigarette              those diseases.’’ Other comments
                                           epidemic was initiated and has been                     packages and advertisements into mini-                suggest that the required warnings
                                           sustained by the aggressive strategies of               billboards for the Government’s anti-                 proposed by FDA do not go far enough
                                           the tobacco industry, which has                         smoking position. The comments also                   in visual depiction or textual statement,
                                           deliberately misled the public on the                   specifically suggest that the required                which results in misleading
                                           risks of smoking cigarettes’’ (Ref. 3 at 7).            warnings proposed by FDA are not                      understatements of the negative health
                                           See also United States v. Philip Morris                 purely factual because they contain                   consequences of smoking. Some
                                           USA Inc., 566 F.3d 1095 (D.C. Cir. 2009)                what the commenters consider shocking                 comments also state that FDA did not
                                           (upholding racketeering, fraud, and                     and inflammatory images. The                          develop evidence that the required
                                           conspiracy findings against the nation’s                comments cite as examples the images                  warnings convey factual information to
                                           major cigarette companies). Even if the                 of diseased feet with amputated toes,                 consumers in a way that is not
                                           largest players in the industry had not                 the head and neck tumor, and the lungs,               misleading and suggest the studies were
                                           engaged in half a century of fraud,                     which the comments say are intended to                not designed to do so. Comments
                                           FDA’s extensive evidence demonstrates                   convey emotions of fear, shame, and                   suggest that the study designs did not
                                           that important consumer                                 disgust. The comments also contend                    evaluate whether any of the warnings
                                           misperceptions regarding the nature and                 that FDA’s consumer studies confirm                   FDA proposed conveyed accurate
                                           degree of the risks presented by these                  that the required warnings are not                    information, and that, for example,
                                           products persist. Therefore, FDA does                   factual because the first quantitative                unlike FDA’s draft recommendations
                                           not agree that Zauderer scrutiny is                     consumer research study showed that                   with modified risk tobacco products,
jbell on DSKJLSW7X2PROD with RULES4




                                           inapplicable here.                                      many of the tested statements were                    FDA failed to evaluate consumer
                                              (Comment 5) At least one comment                     perceived to be less believable than the              understanding of absolute and relative
                                           argues that the proposed warnings                       Tobacco Control Act’s warning                         risk.
                                           should not be subject to evaluation                     statements, and in the final quantitative                (Response 6) FDA disagrees with
                                           under Zauderer because the Supreme                      consumer study, eight of the proposed                 those comments that suggest the visual
                                           Court in NIFLA limited Zauderer to                      warnings were less likely to be                       depictions are not factual and accurate


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00009   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 10 of 74 PageID #: 1875
                                           15646            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           based on their assertion that they are                  images included in the warnings reflect               some consumers based on their personal
                                           designed to evoke an emotional                          precisely that type of factual content.               history and personality characteristics.
                                           response, such as disgust, and agrees                      FDA also carefully considered the                  In general, the possibility that factual
                                           with those comments that say the                        D.C. Circuit’s conclusions regarding the              content may evoke an emotional
                                           images illustrate the factual and                       Agency’s 2011 cigarette warning final                 reaction does not render the content less
                                           accurate textual statements with which                  rule, including the court’s statements                factual. In this context, an emotional
                                           they are paired. In developing the                      criticizing those images as having been               reaction on the part of some individuals
                                           proposed images, FDA conducted a                        designed ‘‘to evoke an emotional                      would not render the warnings or the
                                           science-based, iterative research process               response’’ with ‘‘inflammatory images                 health information they convey
                                           to develop, test, and refine images that                and the provocatively-named hotline.’’                ‘‘controversial’’ or ‘‘inflammatory.’’
                                           were factually accurate; that depicted                  R.J. Reynolds, 696 F.3d at 1216                       CTIA, 928 F.3d at 847 (holding that
                                           common visual presentations of the                      (referencing ‘‘1–800–QUIT–NOW’’                       sentence of mandated disclosure about
                                           health conditions and/or showed                         hotline). The Court further found that                cell-phone radiation that ‘‘tells
                                           disease states and symptoms as they are                 ‘‘many’’ of the images ‘‘could be                     consumers what to do in order to avoid
                                           typically experienced; that presented                   misinterpreted by consumers.’’ Id.                    exceeding federal guidelines’’ ‘‘may not
                                           the health conditions in a realistic and                (stating that an ‘‘image of a man                     be reassuring, but it is hardly
                                           objective format devoid of non-essential                smoking through a tracheotomy hole                    inflammatory. It provides in summary
                                           elements; and that study participants                   might be misinterpreted as suggesting                 form information that the FCC has
                                           found were concordant with the                          that such a procedure is a common                     concluded that consumers should know
                                           statements on the same health                           consequence of smoking,’’ rather than                 in order to ensure their safety.’’). There
                                           conditions. To do this, FDA staff,                      symbolize the addictive nature of                     is no controversy about whether
                                           including internal medical experts from                 cigarettes, as FDA contended—in other                 cigarette smoking causes the negative
                                           a range of specialties, worked closely                  words, consumers might not find the                   health consequences that form the
                                           with a certified medical illustrator to                 images concordant with their                          content of the warnings. As discussed
                                           develop high quality, factually accurate                accompanying text statements). The                    more fully in sections VI and VII, the
                                           photorealistic images (see section VI of                D.C. Circuit additionally found that                  evidence is clear that it does.
                                           the proposed rule, 84 FR at 42765–66,                   ‘‘many’’ of the images did ‘‘not convey                  FDA also disagrees with comments
                                           42770–71).                                              any warning information at all.’’ Id.                 that the warnings constitute a ‘‘mini-
                                                                                                   (referencing images of a woman crying,                billboard’’ conveying an anti-smoking
                                              While there is little guidance from the              a small child, and a man wearing a T-                 position on the part of the Government.
                                           courts with respect to what constitutes                 shirt emblazoned with the words ‘‘I                   FDA expresses no such viewpoint
                                           factual and accurate with respect to                    QUIT’’). FDA has addressed those                      through these required health and safety
                                           images for purposes of Zauderer                         criticisms in several ways. FDA used a                disclosures: there is no ‘‘provocatively-
                                           scrutiny, some comments have noted                      certified medical illustrator to design               named’’ ‘‘1–800–QUIT–NOW’’ hotline,
                                           that the majority of the resulting images               images that depicted common visual                    and no man wearing a T-shirt
                                           now being included in the final                         presentations of the health conditions                emblazoned with ‘‘I QUIT.’’ Even
                                           warnings match up with examples of                      and/or showed disease states and                      though not implicated by the final
                                           potential factual disclosures given by                  symptoms as they are typically                        warnings here, FDA disagrees with the
                                           the Sixth Circuit in Discount Tobacco,                  experienced, and that present the health              suggestion that mandatory cessation
                                           674 F.3d 509. In Discount Tobacco, the                  conditions in a realistic and objective               messages, such as the current Surgeon
                                           Sixth Circuit provided a non-exhaustive                 format devoid of non-essential elements.              General’s warning dating to 1984,
                                           list of the types of images that could                  FDA used different criteria to select and             ‘‘SURGEON GENERAL’S WARNING:
                                           pass muster under Zauderer as factual                   study the images and warnings for this                Quitting Smoking Now Greatly Reduces
                                           and uncontroversial accompanying                        rule than it did in the 2011 rulemaking.              Serious Risks to Your Health, Birth, And
                                           cigarette warnings. These include, for                  FDA developed the current warnings by                 Low Birth Weight,’’ are ineligible for
                                           example, ‘‘a picture or drawing of the                  designing and testing potential images,               First Amendment review under
                                           internal anatomy of a person suffering                  potential text statements, and potential              Zauderer. Cessation statements, like the
                                           from a smoking-related medical                          pairings of text statements with images               Surgeon General’s warning just quoted,
                                           condition’’ (images in the required                     multiple times with different groups of               that contain factual and uncontroversial
                                           warnings include a diseased lung); a                    consumers to ensure—and be able to                    information are appropriately reviewed
                                           ‘‘picture or drawing of a person                        demonstrate—that they are                             under the Zauderer standard just like
                                           suffering from a smoking-related                        unambiguous and unlikely to be                        other factual disclosures.
                                           medical condition’’ (images in the                      misinterpreted or misunderstood (in                      FDA also disagrees that its research
                                           required warnings include persons                       contrast to Reynolds’ concern that                    studies confirm the warnings are not
                                           suffering from cataracts, reduced blood                 consumers might misunderstand the                     factual. Rather, through the Agency’s
                                           flow, heart disease, erectile dysfunction,              image of a man smoking through his                    science-based, iterative research
                                           respiratory problems, head and neck                     tracheotomy hole), and that they do                   process, FDA designed warnings that
                                           cancer, and chronic obstructive                         convey warning information (in contrast               are factually accurate, have concordant
                                           pulmonary disease (COPD)); or                           to Reynolds’ concerns that images of a                textual statements and accompanying
                                           ‘‘pictures consisting of text and simple                woman crying, a small child, and a man                images depicting the specific health
                                           graphic images’’ (images in the required                wearing an ‘‘I QUIT’’ T-shirt provided                conditions, and are presented in a
                                           warnings include an underweight baby                    no information at all).                               realistic and objective format. All
                                           on a scale, a urine specimen cup, and                      Some may argue that, because the                   warnings (new cigarette health warnings
jbell on DSKJLSW7X2PROD with RULES4




                                           a blood glucose monitor). Discount                      warnings will promote greater public                  and the current Surgeon General’s
                                           Tobacco, 674 F.3d at 559. As the Sixth                  understanding about the very real,                    warnings, which served as the control
                                           Circuit noted, medical students look at                 serious, and sometimes deadly                         condition) were perceived as being
                                           such pictures or drawings to learn about                outcomes of cigarette smoking, their                  factual by the vast majority of
                                           medical conditions and biological                       factually accurate content may evoke                  participants in the consumer research
                                           systems because they are factual. Id. The               subjective, emotional responses from                  studies. Importantly, we note that


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00010   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 11 of 74 PageID #: 1876
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                         15647

                                           ‘‘perceived factualness’’ is distinct and               ample opportunity to convey other                     of smoking, and because manufacturers
                                           different from actual factual accuracy.                 information of its choosing in the                    retain adequate space in which to
                                           For example, when individuals are                       remainder of the packaging or                         undertake their preferred speech, the
                                           presented with new information, this                    advertisement. Discount Tobacco, 674                  warnings are not unduly burdensome.
                                           new information may be viewed with                      F.3d at 530–31. By statute, the required                 (Comment 8) Some comments state
                                           skepticism and perceived as less factual                warnings for cigarette packages must                  that the requirement to place warnings
                                           than information that is familiar or well-              comprise the top 50 percent of the front              on the top 50 percent of front and rear
                                           known. We describe this in detail in                    and rear panels, and for advertisements               panels means that all cigarette packages
                                           section VI. FDA also disagrees with                     at least 20 percent of the area at the top            will look alike when placed in display
                                           comments suggesting that the images are                 of the advertisement. The Sixth Circuit               cases which show only the top halves of
                                           not factual because they are exaggerated,               found that ‘‘ample evidence support[s]                cigarette packages, and the requirement
                                           not typical, and therefore misleading                   the size requirements for the new                     will thus inhibit manufacturers’ abilities
                                           (see section VII for further discussion).               warnings’’ and ‘‘that the remaining                   to promote their branded products.
                                           FDA disagrees with comments                             portions of their packaging’’ are                        (Response 8) As noted elsewhere, and
                                           suggesting that its warnings are                        sufficient for the companies ‘‘to place               in accordance with the Sixth Circuit
                                           misleading because they should and do                   their brand names, logos or other                     decision in Discount Tobacco, 674 F.3d
                                           not take into account consumer                          information.’’ Id. at 531, 567. See also              at 530–31, 567, FDA has determined
                                           understanding of either the relative risk               Spirit Airlines, 687 F.3d at 414                      that the statutorily-required placement
                                           of developing certain health conditions                 (requirement for airlines to make total               of warnings at the top 50 percent of
                                           from smoking or the absolute risk of                    price the most prominent cost figure                  front and rear panels of cigarette
                                           developing such conditions (see section                 does not significantly burden airlines’               packages, and the top 20 percent of
                                           VII.A).                                                 ability to advertise). FDA also notes                 advertisements, leaves sufficient room
                                                                                                   that, when the final rule is in effect, the           for manufacturer speech. There is ample
                                           c. Unduly Burdensome                                                                                          room for manufacturers to distinguish
                                                                                                   area of cigarette package and advertising
                                              (Comment 7) FDA received several                     space currently devoted to the Surgeon                their products from other products
                                           comments stating that the required                      General’s warnings will be available for              using the lower half of a cigarette
                                           warnings violate the First Amendment                    companies.                                            package and the remaining 80 percent of
                                           because the size and placement                                                                                advertisements for brand names, logos,
                                           requirements unduly burden speech and                      The Supreme Court’s decision in                    or other information. There is also
                                           are broader than reasonably necessary.                  NIFLA is not to the contrary. In NIFLA,               additional space on the side panels of
                                           The comments raise concerns that each                   the Court affirmed that, under Zauderer,              cigarette packages due to the removal of
                                           package must bear a required warning                    required disclosures must ‘‘extend no                 the Surgeon General’s warnings.
                                           that will take up the top 50 percent of                 broader than reasonably necessary.’’ 138              Although one comment expresses
                                           the package’s front and rear panels and                 S. Ct. at 2377. This does not mean that               concern that the rule will render
                                           that cigarette advertisements must bear                 a particular disclosure must be the least             cigarette packages indistinguishable
                                           required warnings that occupy at least                  restrictive means of accomplishing the                from one another because of certain
                                           the top 20 percent of the advertisement.                Government’s objective. Here, FDA has                 display cases that show only the top
                                           The comments note that                                  concluded that the scientific literature              portions of cigarette packages, there is
                                           communications with consumers are                       strongly supports that larger warnings,               no requirement that display cases be
                                           already limited due to bans on                          such as those of the size required by                 configured that way. Moreover, FDA
                                           television and radio advertisements,                    Congress in the Tobacco Control Act                   observes that cigarette display fixtures
                                           promotional items, sponsoring events,                   and now being issued by FDA in this                   and cases generally do not display only
                                           and free samples. As alternatives, some                 rule, are necessary to ensure that                    cigarette package facings, but commonly
                                           comments suggest text-only warnings or                  consumers notice, attend to, and read                 feature a large amount of ‘‘header,’’
                                           public education campaigns.                             the messages conveyed by the warnings,                ‘‘flipper,’’ and other cigarette
                                              Other comments say that the required                 which promotes improved                               advertising that is subject only to a 20
                                           warnings proposed by FDA do not                         understanding of the specific health                  percent requirement. The requirements
                                           unduly burden protected speech, noting                  consequences that are the subject of                  here are distinct from the disclosure
                                           that the size of the warnings on the                    those warnings (Refs. 4 and 15).                      requirements found unconstitutional in
                                           packages and in advertisements is                       Furthermore, the exact size of the                    NIFLA, which mandated that the
                                           mandated by the Tobacco Control Act.                    required warnings is not a constitutional             required statement be provided in up to
                                           One comment states there is no                          issue. In Burson v. Freeman, 504 U.S.                 13 languages, thereby threating to
                                           evidence that pictorial cigarette                       191, 208 (1992), the Supreme Court,                   ‘‘drown out’’ the speaker’s own
                                           warnings covering 50 percent or more of                 having determined that some restricted                message. 138 S. Ct. at 2378. Here, any
                                           the package have prevented companies                    solicitation-free zone around a voting                such concern is obviated because
                                           from communicating their brand                          area was necessary to secure the State’s              manufacturers retain 50 percent of the
                                           imagery in any of the over 100 countries                compelling interest in fair elections,                front and rear panels of cigarette
                                           that have implemented large health                      considered whether a 100-foot restricted              packages, and 80 percent of
                                           warnings. This comment notes that the                   zone was permissible or sufficiently                  advertisements, for their speech.
                                           health warnings provide additional                      tailored. The Court found that, although                 (Comment 9) One comment on the
                                           information and do not prevent                          there were outside limits on how large                RIA suggested that the cigarette
                                           companies from communicating their                      the restricted zone could be, the                     companies’ reduced ability to
                                           promotional information.                                difference between 25 and 100 feet was                communicate branding and other
jbell on DSKJLSW7X2PROD with RULES4




                                              (Response 7) FDA does not believe the                not ‘‘of a constitutional dimension.’’ Id.            messages through their packs may result
                                           warnings unduly burden protected                        at 210–11. Because FDA has shown that                 in lost communication potential.
                                           speech. As the Sixth Circuit held, the                  the larger warnings at issue are                         (Response 9) We also address the
                                           Tobacco Control Act’s warning                           reasonably necessary to achieve the                   same comment in the Final RIA (Ref.
                                           requirement for cigarettes is not unduly                Government’s interest in promoting                    16). The Final RIA includes an estimate
                                           burdensome because a manufacturer has                   greater public understanding of the risks             of the immediate costs of a requirement


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00011   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 12 of 74 PageID #: 1877
                                           15648            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           for warnings to use 20 percent of                       that are offered to them and these                    the packages and advertisements for
                                           advertising space. But acknowledging                    required warnings would directly                      manufacturers to convey their messages.
                                           that some economic costs may be                         advance that interest, as shown by                       Although some comments assert
                                           associated with a mandatory disclosure                  FDA’s quantitative consumer research                  correctly that public health campaigns
                                           provides very little information for any                (Refs. 12 and 17). Finally, at least one              can be effective in helping raise general
                                           First Amendment analysis. The                           comment suggests the warnings are                     awareness of the health risks of using
                                           pertinent constitutional question is                    subject to strict scrutiny and cannot                 tobacco products, such campaigns may
                                           instead whether the mandatory                           survive that standard.                                supplement but are not an adequate
                                           disclosure is unduly burdensome and                        (Response 10) FDA has determined                   alternative to placing warnings directly
                                           chills protected commercial speech, or                  that the warnings also would be                       on cigarette packages and
                                           whether manufacturers retain adequate                   constitutional if reviewed under                      advertisements for purposes of
                                           space for their speech. See Zauderer,                   intermediate scrutiny. Under the test for             advancing the Government’s interest.
                                           471 U.S. at 651; see also id. at 653 n.15               restrictions on commercial speech                     Congress has long required that cigarette
                                           (finding that ‘‘[t]his case does not                    articulated in Central Hudson Gas &                   warnings appear on packages and in
                                           provide any factual basis for finding                   Elec. Corp. v. Pub. Serv. Comm’n, 447                 advertisements. As far back as 1965, the
                                           Ohio’s disclosure requirements are                      U.S. 557 (1980), agencies can regulate                FCLAA set forth the policy of a
                                           unduly burdensome’’); cf. id. at 663                    commercial speech where the regulation                comprehensive warning program on
                                           (Brennan, J., joined by Marshall, J.,                   directly advances a substantial                       cigarette packages and advertisements
                                           concurring in part, concurring in the                   Government interest and is not more                   so that ‘‘the public may be adequately
                                           judgment in part, and dissenting in part)               extensive than necessary to serve that                informed’’ about the dangers of cigarette
                                           (concluding that the majority implicitly                interest. Central Hudson does not                     smoking. FCLAA Section 2(1), codified
                                           acknowledged that a mandatory                           require that the means chosen by the                  at 15 U.S.C. 1331(1). This reflects the
                                           disclosure, pages long, of ‘‘detailed fee               Government be the least restrictive                   recognition that, while voluntary public
                                           information that would fill far more                    means available for addressing an issue,              education campaigns can provide
                                           space than the advertisement itself,                    see Boards of Trustees. v. Fox, 492 U.S.              effective targeting and messaging, they
                                           would chill the publication of protected                469, 480 (1989), but the Supreme Court                do not reach every person who looks at
                                           commercial speech’’). As discussed                      has in any event observed that required               a package of cigarettes or advertisements
                                           elsewhere in this rule, FDA concludes                   factual disclosures are less intrusive                and do not receive as many impressions
                                           that the remaining 80 percent of                                                                              as a comprehensive program of cigarette
                                                                                                   from a First Amendment perspective
                                           advertisements, and the remaining 50                                                                          package and cigarette advertisement
                                                                                                   than are restrictions on speech.
                                           percent of the principal panel of                                                                             warnings. Studies demonstrate that
                                                                                                   Zauderer, 471 U.S. at 651. Because the
                                           cigarette packages, provide adequate                                                                          pictorial cigarette warnings placed
                                                                                                   Government’s interest in these warnings
                                           space for manufacturers’ branding and                                                                         directly on products convey the risks to
                                                                                                   is substantial and the regulation is no
                                           messaging.                                                                                                    those who look at packages and
                                                                                                   more extensive than necessary to
                                                                                                                                                         advertisements with more immediacy
                                           3. Central Hudson and Strict Scrutiny                   directly advance that interest, the rule
                                                                                                                                                         and noticeability (see section VI.B for
                                              (Comment 10) FDA received other                      withstands review even under Central
                                                                                                                                                         further discussion). Therefore, FDA
                                           comments suggesting that the required                   Hudson.
                                                                                                                                                         disagrees that public education
                                           warnings are impermissible speaker-,                       As outlined in the preceding                       campaigns are adequate alternatives for
                                           content-, and viewpoint-based                           paragraphs of this section of the                     warnings on packages and
                                           regulations of speech. These comments                   preamble, the risks associated with                   advertisements.
                                           assert that the required warnings FDA                   cigarette smoking present a significant                  Regarding the proposed alternative of
                                           proposed would fail under intermediate                  public health problem, and the                        text-only warnings, the scientific
                                           (Central Hudson) scrutiny because FDA                   Government’s interest in promoting                    literature strongly supports that
                                           has not shown that the warnings would                   greater public understanding of those                 pictorial cigarette warnings promote
                                           materially and directly advance the                     risks is substantial. The scientific                  greater public understanding about the
                                           substantial Government interest of                      evidence produced by FDA’s                            health consequences of smoking as, for
                                           promoting greater public understanding                  quantitative consumer research                        example, they: (1) Increase the
                                           of the negative health consequences of                  demonstrates that the required warnings               noticeability of the warning’s messages;
                                           smoking. The comments suggest that the                  in this rule directly advance the                     (2) increase knowledge and learning of
                                           problem the Government seeks to                         Government’s interest by outperforming                the negative health consequences of
                                           address is not real because smokers are                 the current Surgeon General’s warnings                smoking; and (3) benefit subpopulations
                                           already aware of the risks of cigarette                 in actually providing ‘‘new                           that have disparities in knowledge about
                                           smoking. Some comments add that even                    information’’ and ‘‘self-reported                     the negative health consequences of
                                           if the focus is on less-known risks, FDA                learning,’’ which promote better                      smoking (see section V.B of the
                                           has not shown that promoting greater                    understanding by the public about the                 proposed rule, 84 FR at 42762–65).
                                           public understanding of these risks is a                negative health consequences of                       When Congress amended the FCLAA
                                           substantial interest. Comments further                  smoking, among other measured                         with the Tobacco Control Act, it
                                           assert that there would be more                         outcomes. As discussed elsewhere, the                 recognized that the current 1984
                                           narrowly tailored means of addressing                   warnings are no more extensive than                   Surgeon General’s text-only warnings
                                           those less-known risks, for example,                    necessary to achieve the Government’s                 had become ‘‘ineffective in providing
                                           through public health campaigns.                        interest—they provide factual and                     adequate warnings about the dangers of
                                           Conversely, other comments state that                   accurate representations of the dangers               tobacco products’’ (Ref. 14 at 4). To that
jbell on DSKJLSW7X2PROD with RULES4




                                           the proposed rule would be                              of cigarette smoking and apply to all                 end, Congress directed new cigarette
                                           constitutional under intermediate                       cigarette packages and advertisements                 warnings to be accompanied by color
                                           scrutiny because FDA has a substantial                  by all manufacturers, distributors, and               graphics. FDA’s quantitative consumer
                                           interest in ensuring that consumers have                retailers, so they are not over- or                   research studies show that the new
                                           accurate, factual information about the                 underinclusive in scope, and there is                 required warnings with color graphics
                                           serious health effects of using products                enough room remaining on the rest of                  promote greater understanding of the


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00012   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 13 of 74 PageID #: 1878
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                         15649

                                           negative health consequences of                         4. Constitutionality of Statutory                     rule or, alternatively, because FDA
                                           smoking than the current 1984 Surgeon                   Requirement                                           relied on evidence that does not support
                                           General’s warnings, which served as the                    (Comment 11) Several comments                      the rule. Some comments suggest that
                                           control condition. Each of the final                    argue that the statutory requirement for              FDA violated the APA by not
                                           required warnings outperformed the                      ‘‘graphic’’ health warning labels in the              developing a record to support the rule
                                           Surgeon General’s warnings on the two                                                                         but instead issued the rule based on
                                                                                                   Tobacco Control Act itself violates the
                                           outcomes FDA specified (as described                                                                          ‘‘speculation, conjecture, or
                                                                                                   First Amendment. Other comments
                                           in section VI.E of the proposed rule, 84                                                                      supposition’’ and that FDA based the
                                                                                                   express strong support for the cigarette
                                           FR at 42771–72) as being predictive for                                                                       proposed rule either on: ‘‘(1) a
                                                                                                   health warning label requirement in the
                                           promoting understanding of the risks                                                                          hypothetical reduction in smoking not
                                                                                                   Tobacco Control Act, noting that this
                                           associated with cigarette smoking: ‘‘new                                                                      supported by the record, or (2) a
                                                                                                   provision of the Tobacco Control Act
                                           information’’ and ‘‘self-reported                                                                             hypothetical problem, lack of consumer
                                                                                                   was upheld in Discount Tobacco, 674
                                           learning.’’ In addition, the final required                                                                   awareness of the harms of smoking.’’
                                                                                                   F.3d 509 (6th Cir. 2012).                                More specifically, some comments
                                           warnings also demonstrated statistically
                                                                                                      (Response 11) Comments addressed to                argue that FDA has failed under the
                                           significant greater scores in nearly all
                                                                                                   the facial constitutionality of a statute             APA to articulate a rational explanation
                                           other measures of understanding when
                                           compared to the Surgeon General’s                       are generally outside the scope of an                 for the required warnings included in
                                           warnings (see section VII.B below for a                 agency’s rulemaking authority. Am.                    the proposed rule. Comments said that
                                           discussion of the study results for each                Meat Inst., 760 F.3d at 25 (‘‘We do not               if FDA’s interest is consumer awareness,
                                           required warning). There is ample                       think the constitutionality of a statute              then consumers do not need to be
                                           scientific evidence that textual warnings               should bobble up and down at an                       informed of the risks of smoking
                                           accompanied by large color images will                  administration’s discretion.’’). The                  because there is ample evidence that
                                           directly advance greater public                         statutory requirement for cigarette                   consumers are well aware of the health
                                           understanding of the negative health                    health warning labels was in any event                risks of cigarette smoking. Other
                                           consequences of smoking.                                considered in a facial challenge and                  comments argue that FDA’s research is
                                              We disagree with the comment that                    upheld by the Sixth Circuit in Discount               flawed as it is inherently biased and
                                           suggests that the required warnings are                 Tobacco City, and the Supreme Court                   fails to account for potential
                                           compelled speech that would be subject                  denied the manufacturers’ petition for a              confounding variables and did not
                                           to strict scrutiny as content-based                     writ of certiorari (569 U.S. 946 (2013)).             reliably test ‘‘whether study participants
                                           regulation of commercial speech, citing                 For the reasons stated in that opinion,               actually learn anything new.’’ With
                                           Reed v. Town of Gilbert, 135 S.Ct. 2218,                and for the additional reasons stated in              respect to FDA’s final quantitative
                                           2226 (2015), Sorrell v. IMS Health Inc.,                the preceding paragraphs of this section              consumer research study, some
                                           564 U.S. 552 (2011), and NIFLA. The                     of the preamble explaining why the                    comments suggest FDA also failed to
                                           rule is properly reviewed under                         final rule is constitutional, the statutory           test whether the proposed images add
                                           Zauderer but would also easily survive                  ‘‘graphic label statement’’ requirement               any new information above and beyond
                                           scrutiny under Central Hudson.                          is consistent with the First Amendment.               the new text and failed to control for the
                                              In Reed v. Town of Gilbert, the Court                D. Comments Regarding the                             effect of altering the warnings’ size and
                                           applied strict scrutiny to content-based                Administrative Procedure Act (APA)                    location. Another comment objects to
                                           restrictions on non-commercial speech                                                                         the final quantitative study as flawed
                                           in public fora. Reed had nothing to do                     FDA received comments on a range of                because FDA failed to incorporate the
                                           with commercial speech doctrines,                       APA issues, including general                         commenter’s suggestions on
                                           much less with the type of disclosure                   objections that the rule is not the result            demographic and other factors. Some
                                           required by this final rule, and it has not             of deliberative and reasoned decision                 comments state that both quantitative
                                           been understood to alter the                            making and comments that assert FDA                   studies are also flawed as they did not
                                           applicability of Central Hudson or                      failed to support the Agency’s findings,              test comprehension or understanding of
                                           Zauderer. Likewise, Sorrell ‘‘did not                   ignored alternative evidence, and failed              the revised textual statements or images
                                           mark a fundamental departure from                       to provide an opportunity to                          and because they enrolled non-
                                           Central Hudson’s four-factor test, and                  meaningfully comment. Several                         representative participants. These
                                           Central Hudson continues to apply’’ to                  comments generally note that under the                comments also argue that FDA’s
                                           regulations of commercial speech,                       APA courts will set aside a rule if the               quantitative studies fail to support the
                                           regardless of whether they are content                  rule exceeds the Agency’s authority,                  proposed required warnings because the
                                           based. Retail Digital Network, LLC v.                   fails to comply with statutory                        study results demonstrate low or no
                                           Prieto, 861 F.3d 839, 846 (9th Cir. 2017)               requirements or consider alternatives, or             impact of several tested statements or
                                           (en banc); accord Missouri Broad. Ass’n                 if the action is otherwise arbitrary,                 statement-and-image pairings. Other
                                           v. Lacy, 846 F.3d 295, 300 n.5 (8th Cir.                capricious, or an abuse of discretion. As             comments suggest that FDA
                                           2017). The Supreme Court has never                      discussed in detail in the following                  inappropriately relied on non-U.S.
                                           applied strict scrutiny to regulations of               paragraphs, FDA has carefully                         studies and on other studies that have
                                           this type, notwithstanding that they                    considered and responded to the APA                   design or execution limitations,
                                           generally apply only to a specific type                 issues raised in the comments.                        including lack of comparative
                                           of commercial activity, and may thus                                                                          effectiveness data, no measurement of
                                                                                                   1. Adequacy of the Evidence in Support
                                           concern a particular subject. To the                                                                          understanding, and no evaluation of
                                                                                                   of the Rule
                                           contrary, in NIFLA, which post-dates                                                                          whether the image contributes to
                                           both Reed and Sorrell, the Court                           (Comment 12) Several comments                      understanding over and above text.
jbell on DSKJLSW7X2PROD with RULES4




                                           reaffirmed that it did ‘‘not question the               assert that the proposed rule violated                   Other comments suggest that if the
                                           legality of health and safety warnings                  the APA because under the APA, FDA                    rule is based on an interest in a
                                           long considered permissible, or purely                  must engage in ‘‘reasoned decision-                   reduction in smoking, then FDA has
                                           factual and uncontroversial disclosures                 making’’ and FDA violated the APA by                  provided no evidence, including no
                                           about commercial products.’’ NIFLA,                     failing to develop affirmative                        consumer perception and actual use
                                           138 S. Ct. at 2376.                                     ‘‘substantial evidence’’ to support the               data, that the proposed required


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00013   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 14 of 74 PageID #: 1879
                                           15650            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           warnings would decrease smoking                         its warnings is inappropriate (see                    warnings increase understanding of the
                                           initiation and increase smoking                         section V.B.2 for further discussion).                negative health consequences of
                                           cessation.                                                 Accordingly, the proposed rule is                  cigarette smoking.
                                              (Response 12) FDA disagrees with                     justified by the Government’s interest in
                                                                                                   promoting greater public understanding                3. Consideration of Alternatives
                                           comments suggesting that the rationale
                                           for and evidentiary basis supporting this               of the negative health consequences of                   (Comment 15) Comments state that
                                           rule are inadequate. Rather, FDA has                    smoking. To the extent some comments                  FDA did not adequately evaluate
                                           both documented the need for this rule                  suggest that FDA did not prove that the               alternatives to the proposed rule, such
                                           and developed a robust record                           warnings will lead to increased smoking               as refreshing the Surgeon General’s
                                           supporting it. As the record                            cessation or decreased initiation, FDA                warnings or requiring new, text-only
                                           demonstrates, the final cigarette health                notes that increased smoking cessation                warnings. Other comments suggest that
                                           warnings will promote greater public                    and decreased initiation are not the                  FDA should evaluate the alternatives of
                                           understanding of the negative health                    purpose of this rule.                                 smaller or differently placed warnings,
                                           consequences of smoking.                                   (Comment 13) One comment states                    or the use of ‘‘enhanced public
                                                                                                   there is no evidence to support FDA’s                 education campaigns.’’
                                              The rationale for the rule is clear.
                                                                                                   proposal to include two different images                 (Response 15) FDA disagrees with
                                           Cigarette smoking remains the leading
                                                                                                   with the textual warning statement of                 comments suggesting that its
                                           cause of preventable disease and death                                                                        consideration of alternatives was
                                                                                                   ‘‘WARNING: Smoking causes COPD, a
                                           in the United States, yet the public                                                                          inadequate. FDA considered many
                                                                                                   lung disease that can be fatal.’’
                                           continues to hold misperceptions about                                                                        approaches, including text-only
                                                                                                      (Response 13) FDA is finalizing only
                                           the health risks of smoking and is                      one text-and-image pairing for the                    warnings or different graphic
                                           largely unaware of certain conditions                   textual warning statement, ‘‘WARNING:                 approaches, throughout its process.
                                           caused by smoking (see section V for                    Smoking causes COPD, a lung disease                   Ultimately, FDA was guided both by
                                           further discussion). We disagree with                   that can be fatal.’’                                  Congress’s directive to issue regulations
                                           comments that argue the public’s                                                                              with color graphics to accompany new
                                           knowledge of the general harms of                       2. Consideration of Contrary Scientific
                                                                                                                                                         textual warnings and, as described more
                                           cigarette smoking undercuts the need                    Evidence
                                                                                                                                                         fully in section VI of the proposed rule,
                                           for these required warnings. Contrary to                   (Comment 14) Some comments                         by findings from health communication
                                           some comments’ discussion of the                        suggest that FDA did not adequately                   science research regarding best practices
                                           PATH data, there remain large gaps in                   consider contrary scientific evidence                 for communicating health risk
                                           knowledge about the health effects of                   that undermines the proposed rule,                    information to the lay public.
                                           smoking, with many smokers having                       including evidence showing that                          In amending the FCLAA with the
                                           little awareness of the wide variety of                 graphic warnings are ineffective in                   Tobacco Control Act, Congress
                                           diseases causally linked to smoking (see                improving consumer comprehension;                     explicitly recognized that the Surgeon
                                           section V.B for further discussion). As                 evidence showing ‘‘shocking images’’ to               General’s text-only warnings had
                                           discussed in more detail in the First                   be less effective; evidence showing that              become ‘‘ineffective in providing
                                           Amendment section, the Sixth Circuit                    gruesome images can be seen as                        adequate warnings about the dangers of
                                           concluded that ‘‘[t]here can be no doubt                exaggerating risks and thus ignored;                  tobacco products’’ (Ref. 14 at 4). To that
                                           that the government has a significant                   evidence showing that ‘‘fear-based’’                  end, Congress mandated new cigarette
                                           interest in . . . warning the general                   messages can be ignored or perceived in               textual warning statements to be
                                           public about the harms associated with                  a defensive manner; or evidence                       accompanied by color graphics. Given
                                           the use of tobacco products.’’ Discount                 showing that consumers already                        this directive, testing text-only warnings
                                           Tobacco, 674 F.3d 509, 519 (6th Cir.                    understand the health consequences of                 would not have been an optimal use of
                                           2012).                                                  smoking. Comments assert that FDA did                 FDA’s resources. FDA did, however,
                                              FDA also disagrees that the Agency’s                 not address evidence indicating that the              consider the substantial body of
                                           research fails to support this rule or that             statutory size requirements for warnings              scientific evidence showing that
                                           different warning elements should have                  on packages and advertisements do not                 cigarette textual warning statements
                                           been tested. FDA undertook a rigorous                   advance consumer understanding.                       better promote public understanding of
                                           science-based, iterative research process                  (Response 14) FDA disagrees with                   health risks when accompanied by color
                                           to develop and test cigarette health                    comments suggesting FDA did not                       graphics. Furthermore, as discussed in
                                           warnings depicting the negative health                  adequately consider contrary scientific               section VI, FDA’s research studies show
                                           consequences of smoking. FDA’s                          evidence. As discussed in greater detail              that the new warnings with
                                           process involved carefully reviewing the                below, FDA concludes that those                       accompanying color graphics promote
                                           scientific literature on the health risks               studies with findings contrary to FDA’s               greater understanding of the risks of
                                           associated with cigarette smoking,                      conclusion regarding images promoting                 smoking than the controls consisting of
                                           evaluating the public’s general                         greater understanding may be partly or                the (text-only) Surgeon General’s
                                           awareness and knowledge of those                        fully attributable to the fact that the               warnings (see, also, section V of the
                                           health risks, and assessing the Agency’s                public already has a high pre-existing                proposed rule for a discussion of the
                                           own consumer research on potential                      level of knowledge of the specific health             literature on the benefits of large
                                           revised warning statements (see section                 consequences described in the warnings                pictorial cigarette health warnings).
                                           VI for further discussion). The Agency’s                tested in those studies (see section V.B.2               With regard to comments suggesting
                                           findings as a result of this process                    for further discussion). With respect to              that FDA should have considered
                                           showed that the selected pairings of text               the evidence about the size of the                    smaller or differently placed warnings,
jbell on DSKJLSW7X2PROD with RULES4




                                           and pictorial warnings would promote                    warnings, the proposed required                       FDA disagrees. The statute sets forth the
                                           greater public understanding of the                     warnings were tested in the sizes                     requirements with regard to size and
                                           negative health consequences of                         specified by section 4 of the FCLAA.                  placement of the warnings, and the
                                           cigarette smoking. FDA further disagrees                The data generated from FDA’s final                   scientific literature strongly supports
                                           with comments suggesting that FDA’s                     quantitative consumer research study                  that larger warnings, such as those of
                                           reliance on other studies in developing                 demonstrate that the 11 final required                the size proposed in this rule, are


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00014   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 15 of 74 PageID #: 1880
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                         15651

                                           necessary to ensure that consumers                      proposed rule the complex process the                 for comment on proposed regulations
                                           notice, attend to, and read the messages                Agency undertook to develop the                       (21 CFR 10.40(b)(2)). The Commissioner
                                           conveyed by the warnings, which leads                   required warnings. Some comments                      may shorten or lengthen that time
                                           to improved understanding of the                        suggest FDA made errors due to a court                period for ‘‘good cause,’’ but in no event
                                           specific health consequences that are                   order which, they contend, forced the                 is the time for comment to be less than
                                           the subject of those warnings (Refs. 4                  Agency to rush through the final stages               10 days. Id. While FDA regulations
                                           and 15). The placement of the warnings                  of rulemaking or that FDA did not                     permit an extension of comment
                                           at the top 50 percent of the front and                  provide sufficient time because the                   periods, § 10.40(b)(3)(i), a request to do
                                           rear panels of the packages and at least                Agency does not intend to consider                    so ‘‘must discuss the reason comments
                                           the top 20 percent of advertisements                    alternatives. One comment requests a                  could not feasibly be submitted within
                                           will better ensure noticeability of the                 response to a Freedom of Information                  the time permitted, or that important
                                           warnings. Moreover, the Supreme Court                   Act request as essential to being able to             new information will shortly be
                                           has recognized that decisions with                      meaningfully respond to comments.                     available, or that sound public policy
                                           respect to the constitutionality of a                      (Response 16) We disagree with these               otherwise supports an extension of the
                                           regulation do not include second-                       comments. Although the Agency is                      time for comment.’’ Id. When agencies
                                           guessing the details of such regulations.               under a court order to send the final                 have been challenged on abbreviated
                                           In Burson v. Freeman, 504 U.S. at 210–                  rule to the Office of the Federal Register            comment periods, courts generally look
                                           11, the Court, having determined that                   by a specific date, FDA provided a                    to whether shorter time frames were
                                           some restricted zone around a voting                    standard 60-day comment period for the                necessitated by deadlines for Agency
                                           area was necessary to secure the State’s                proposed rule and the Agency has                      action. See, e.g., Omnipoint Corp. v.
                                           compelling interest, recognized that the                thoroughly reviewed and responded to                  FCC, 78 F.3d 620, 629–630 (D.C. Cir.
                                           exact size of that space was not a                      all public comments and made changes                  1996) (rejecting a challenge to a 15–day
                                           constitutional question. Rather, the                    that are reflected in the final rule based            comment period given a ‘‘congressional
                                           constitutional question lies in the outer               on public input. While the Agency                     mandate [to act] without administrative
                                           bounds of a regulation; various                         supplemented the docket with                          or judicial delays’’) (internal quotations
                                           permutations within those bounds is a                   requested background information (84                  and citation omitted); Fla. Power & Light
                                           matter for legislators.                                 FR 60966, November 12, 2019), as                      Co. v. United States, 846 F.2d 765, 772
                                              FDA also disagrees with comments                     discussed below these qualitative                     (D.C. Cir. 1987) (determining that a 15-
                                           that FDA should have pursued                            studies are not key data relied upon by               day comment period did not violate the
                                           enhanced public education efforts rather                the Agency to make final decisions                    APA where the Nuclear Regulatory
                                           than issuing new warnings. As                           about the proposed and final rules.                   Commission was under a
                                           discussed more fully in the First                          As explained in section VI of the                  Congressionally imposed deadline).
                                           Amendment section, while public                         proposed rule, FDA conducted various
                                                                                                                                                         Courts considering whether a public
                                           health campaigns can allow for effective                qualitative focus groups and interviews
                                                                                                                                                         comment period was long enough also
                                           targeting and messaging, they do not                    (‘‘qualitative studies’’) to test and refine
                                                                                                                                                         look in particular to whether there is
                                           reach every person who looks at a                       image concepts for the required
                                                                                                                                                         evidence that interested parties did in
                                           package of cigarettes or advertisements                 warnings and to obtain feedback on
                                                                                                                                                         fact submit meaningful comments. See,
                                           and do not receive as many impressions                  which textual statements should be
                                                                                                                                                         e.g., Fla. Power & Light, 846 F.2d at 772
                                           as a comprehensive program of cigarette                 selected for further study. In general,
                                                                                                                                                         (finding ‘‘no evidence that petitioners
                                           package and cigarette advertisement                     qualitative research is used to
                                                                                                                                                         were harmed by the short comment
                                           warnings. Studies demonstrate that                      understand how a research topic is
                                                                                                                                                         period,’’ where the Commission
                                           pictorial cigarette warnings placed                     experienced from the perspective of the
                                                                                                   study participants. It is typically                   ‘‘received sixty-one comments, some of
                                           directly on products convey the risks
                                                                                                   conducted via indepth interviews,                     them lengthy, addressing its proposed
                                           with more immediacy and noticeability
                                                                                                   participant observation, or focus groups              rule’’ and ‘‘[t]hose comments had a
                                           (see section VI.B for further discussion).
                                                                                                   to obtain information about the                       measurable effect on the final rule’’)
                                           Accordingly, new warnings with color
                                                                                                   attitudes, opinions, and behavior of                  Conference of State Bank Sup’rs v.
                                           graphics for packages and
                                                                                                   particular populations. FDA did not                   Office of Thrift Supervision, 792 F.
                                           advertisements will promote greater
                                                                                                   include the qualitative study reports in              Supp. 837, 844 (D.D.C. 1992) (rejecting
                                           public understanding of the risks of
                                           smoking.                                                the docket as the rulemaking itself did               argument that 30-day comment period
                                                                                                   not directly rely upon them. However,                 was inadequate, ‘‘especially in light of
                                           4. Meaningful Opportunity To Comment                    because the qualitative studies did                   the comments that [aggrieved plaintiffs]
                                              (Comment 16) FDA received                            inform further FDA research and                       and other interested parties submitted
                                           comments asserting that the Agency                      development, namely, the quantitative                 in response to this proposed rule’’)
                                           failed to provide an opportunity to                     consumer research studies, FDA                        (citing 12 pages of comments in
                                           meaningfully comment under the APA                      subsequently added these materials to                 administrative record).
                                           because FDA did not fully disclose the                  the docket and reopened the comment                      Here, the Agency received numerous
                                           data, methodologies, summaries, and                     period for 15 days to allow public input              meaningful comments both in support
                                           conclusions relied on to support the                    on the supplemental materials (84 FR                  of and disagreeing with the proposed
                                           proposed rule. Some comments argue                      60966).                                               rule, totaling thousands of pages. The
                                           that 60 days is not enough time to                         The APA does not include a specific                Agency has not only taken those public
                                           comment given the complexity of the                     procedural requirement for the length of              comments into consideration in issuing
                                           proposed rule and does not provide the                  time an agency must allow for                         this final rule, but also made changes to
jbell on DSKJLSW7X2PROD with RULES4




                                           public sufficient time to develop                       comments. See Phillips Petroleum Co. v.               the final requirements based on that
                                           alternative warnings, and one comment                   EPA, 803 F.2d 545, 559 (10th Cir. 1986)               public feedback, including allowing
                                           requests an extension of the comment                    (stating ‘‘[t]his opportunity to                      cigarette manufacturers to use different
                                           period. The comments note that FDA                      participate is all that the APA                       required warnings on the front and rear
                                           spent years developing the proposed                     requires’’). FDA’s regulations generally              panels of a cigarette package, and
                                           rule and emphasized throughout the                      require that the Agency provide 60 days               altering the image of the underweight


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00015   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 16 of 74 PageID #: 1881
                                           15652            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           baby on a scale to improve image                        substantial percentage of U.S. adults are             cigarette smoking and secondhand
                                           clarity. The initial 60-day period and                  cigarette smokers (Ref. 18). Although                 smoke has expanded dramatically. For
                                           supplemental 15-day period for public                   cigarette smoking prevalence has                      example, the 2014 Surgeon General’s
                                           comment on the notice of proposed                       generally declined over the past several              Report (Ref. 3) presented a robust body
                                           rulemaking provided ample opportunity                   decades, approximately 34.2 million                   of scientific evidence documenting the
                                           for public participation in this                        U.S. adults smoke cigarettes, and,                    health consequences from both smoking
                                           rulemaking process, and comments have                   among these adult smokers, the vast                   and exposure to secondhand smoke
                                           failed to establish a basis under                       majority—74.6 percent, or                             across a range of diseases and organ
                                           § 10.40(b)(3)(i) for any further                        approximately 25.5 million people—                    systems. In particular, the 2014 Surgeon
                                           extensions of time.                                     smoke every day. Smoking prevalence                   General’s Report added eleven diseases
                                                                                                   remains higher than the national                      to the long list of diseases causally
                                           5. Requirement of Random and Equal
                                                                                                   average among certain demographic                     linked to cigarette smoking: Liver
                                           Distribution
                                                                                                   subgroups of the adult population. For                cancer, colorectal cancer, age-related
                                              (Comment 17) Comments assert that                    example, among adults with differing                  macular degeneration, orofacial clefts in
                                           the random and equal distribution                       levels of education, the highest                      newborns from maternal smoking
                                           requirement for cigarette packages as                   prevalence rates have been observed in                during pregnancy, tuberculosis, stroke
                                           applied to the proposed 13 warnings is                  adults with lower education levels. Data              (for adults), diabetes, erectile
                                           arbitrary and capricious under the APA                  indicate that 36.0 percent of adults with             dysfunction, ectopic pregnancy,
                                           because compliance is impossible from                   a General Education Development                       rheumatoid arthritis, and impaired
                                           a printing perspective. Comments urge                   certificate and 21.8 percent of adults                immune function (Ref. 3 at pp. 4–5).
                                           that FDA must reduce the number of                      with less than a high school diploma                  The health conditions established to be
                                           warnings and provide greater flexibility.               were current smokers in 2018,                         causally linked to cigarette smoking in
                                           These comments suggest FDA                              compared with 7.1 percent of adults                   the 2014 Surgeon General’s Report are
                                           misunderstands the printing processes                   with a college degree and 3.7 percent of              in addition to the more than 40 unique
                                           in the United States and that industry                  adults with a graduate degree (Ref. 19).              health consequences of cigarette
                                           cannot comply, particularly in the time                   Despite recent declines in youth                    smoking and exposure to secondhand
                                           allotted. The comments explain the                      smoking rates, the 2019 National Youth                smoke determined by earlier studies
                                           printing process and describe why                       Tobacco Survey data showed that past                  (Ref. 3).
                                           requiring the random and equal                          30-day smoking prevalence among high                     FDA received many comments that
                                           distribution of thirteen warnings is                    school students was 5.8 percent,                      were strongly supportive of the
                                           ‘‘infeasible.’’                                         representing 860,000 youth, of which                  proposed rule, many of which reiterate
                                              (Response 17) FDA is finalizing a set                32.5 percent were frequent smokers                    the negative health consequences of
                                           of 11 required warnings. FDA disagrees                  (defined as cigarette use on 20 or more               cigarette smoking described in the
                                           that the statute’s and the final rule’s                 of the past 30 days) (Refs. 20 and 21).               proposed rule and stressed the need for
                                           requirement for random and equal                        The data also showed that past 30-day                 public health measures, such as new
                                           display and distribution of cigarette                   prevalence among middle school                        cigarette health warnings, to
                                           package warnings violates the APA. A                    students was 2.3 percent, representing                communicate the latest science to the
                                           standardized number of warnings—11                      270,000 youth (Ref. 20). Results from                 public. FDA did not receive comments
                                           in this final rule, reduced from 13 in the              the 2018 National Survey on Drug Use                  disputing that cigarette smoking is
                                           proposed rule—gives the industry a                      and Health demonstrate that, on                       harmful to human health.
                                           known quantity to implement, and the                    average, each day in the United States,                  (Comment 18) Several comments
                                           statute and final rule provides for a 15-               approximately 1,600 youth ages 12 to 17               emphasize that, given the substantial
                                           month period in which to adjust any                     smoke their first cigarette, and 170                  health toll of tobacco use, ‘‘it is difficult
                                           printing processes that may require                     youth ages 12 to 17 become daily                      to imagine a more compelling
                                           updating. In addition, as we discuss in                 cigarette smokers (Ref. 22 at Table                   governmental interest than to ensure
                                           our responses to the comments that                      A.3A).                                                that the public understands the health
                                           describe implementation concerns (see                                                                         consequences of smoking’’ and that
                                                                                                   2. Negative Health Consequences of                    health warnings on cigarettes are one of
                                           section X), in preparation for
                                                                                                   Smoking                                               the most efficient and effective ways of
                                           submission of a cigarette plan, FDA
                                           encourages manufacturers to engage                         As described in the proposed rule, the             doing so.
                                           with FDA sooner rather than later on                    health risks associated with cigarette                   (Response 18) FDA agrees that the
                                           specific issues related to their product                smoking are significant. Cigarette                    health toll from cigarettes is substantial
                                           (see also section IX.B.4.e).                            smoking remains the leading cause of                  and that the required warnings in the
                                                                                                   preventable disease and death in the                  final rule will improve public
                                           V. Need for Rule and FDA Responses to                   United States and is responsible for                  understanding about the breadth of
                                           Comments                                                more than 480,000 deaths per year                     negative health consequences caused by
                                           A. Cigarette Use in the United States                   among cigarette smokers and those                     smoking. As explained in section V.B of
                                           and the Resulting Health Consequences                   exposed to secondhand smoke (Ref. 3).                 the proposed rule, the scientific
                                                                                                   Smoking causes more deaths each year                  literature demonstrates that cigarette
                                           1. Smoking Prevalence and Initiation in                 than human immunodeficiency virus,                    health warnings that are noticeable, lead
                                           the United States                                       illegal drug use, alcohol use, motor                  to learning, and increase knowledge will
                                              In explaining the need for the                       vehicle injuries, and firearm-related                 promote greater public understanding of
                                           proposed rule, we provided information                  incidents combined (Refs. 23 and 24).                 the negative health consequences of
jbell on DSKJLSW7X2PROD with RULES4




                                           on smoking prevalence and initiation                    Over 16 million Americans alive today                 smoking, and FDA’s consumer research
                                           rates among adults and children in the                  live with disease caused by smoking                   has demonstrated that the required
                                           United States. As stated in the proposed                cigarettes (Ref. 3).                                  warnings will advance this important
                                           rule, cigarettes remain the most                           Since the first Surgeon General’s                  governmental interest.
                                           commonly used tobacco product in the                    Report published in 1964, evidence of                    (Comment 19) A comment (from a
                                           United States among adults, and a                       the negative health consequences of                   public health group and a network of


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00016   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 17 of 74 PageID #: 1882
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                        15653

                                           state and territorial tobacco prevention                B. Data Concerning Cigarette Health                   cigarette packages and in cigarette
                                           and control programs across the United                  Warnings                                              advertisements. FDA also received
                                           States) expressed support for FDA to                                                                          many comments regarding the level of
                                                                                                   1. The Current 1984 Surgeon General’s
                                           fully implement all of the warnings in                                                                        consumers’ knowledge and
                                                                                                   Warnings Are Inadequate
                                           the proposed rule. The comment states                                                                         understanding of the health risks of
                                           the rule is complementary to the needs                     In the preamble to the proposed rule,              smoking. Several comments stated that
                                           and goals of public health agencies and                 FDA observed that cigarette packages                  the public is adequately informed about
                                                                                                   and advertisements can serve as                       the risks of smoking, while many other
                                           that the required warnings on cigarette
                                                                                                   important channels for communicating                  comments explained that consumers
                                           packs and advertisements will                           health information to broad audiences
                                           effectively and appropriately support                                                                         lack knowledge about a wide variety of
                                                                                                   that include both smokers and                         smoking risks. These comments, and
                                           state and territory-based efforts to                    nonsmokers. Daily smokers are                         our responses, are summarized below.
                                           educate smoking and nonsmoking                          potentially exposed to the warnings on                   (Comment 21) A substantial number
                                           consumers.                                              packages over 5,100 times per year, and,              of comments strongly support the
                                              (Response 19) FDA agrees that the                    because these packages are not always                 proposed rule and urge FDA to include
                                           final rule will complement other                        concealed and are often visible to those              all 13 proposed required warnings in
                                           educational efforts that inform smokers                 other than the person carrying the                    the final rule. These comments cite as
                                           and nonsmokers about the negative                       package, including retail customers,                  support: The more than 35 years since
                                           health consequences of smoking. As we                   warnings on those packages are                        the current 1984 Surgeon General’s
                                           discuss in section VII, following                       potentially viewed by many others,                    warning labels were changed; the
                                           consideration of the public comments                    including nonsmokers (Refs. 31 and 32).               conclusion that the current Surgeon
                                           received in the docket, as well as based                Smokers and nonsmokers, including                     General’s warnings are ‘‘wholly
                                                                                                   adolescents, also are frequently exposed              inadequate’’ because they are not
                                           on the results of our consumer research
                                                                                                   to cigarette advertising appearing in a               noticed and fail to address many of the
                                           studies, existing scientific literature on              range of marketing channels, including                health harms of smoking of which the
                                           cigarette health warnings, and legal and                print and digital media, outdoor                      public has little knowledge; the
                                           policy considerations, FDA is finalizing                locations, and in and around retail                   demonstrated gaps in public awareness
                                           11 of the 13 required warnings.                         establishments where tobacco products                 and knowledge of the health risks of
                                              (Comment 20) Some comments                           are sold (Refs. 33 and 34). The inclusion             tobacco use; the well-established and
                                           provide additional information that                     of health warnings on cigarette packages              ‘‘overwhelming’’ findings that large
                                           smoking disproportionately harms                        and in advertisements therefore can                   pictorial cigarette warnings such as
                                           (through both higher prevalence and                     provide a critical opportunity to help                those included in the proposed rule can
                                           tobacco-related death and disease) many                 smokers and nonsmokers of all ages                    effectively promote public awareness
                                           marginalized populations, including                     better understand the negative health                 and understanding of the negative
                                           African-Americans; American Indians,                    consequences of smoking. However, the                 health consequences of smoking
                                           and Alaskan Natives; people with low                    current 1984 Surgeon General’s                        through conveying the risks of smoking
                                           incomes, low educational attainment,                    warnings have suffered from three                     and secondhand smoke (Ref. 35); and
                                                                                                   critical problems: (1) They have not                  FDA’s scientific evidence and research
                                           and low health literacy; people who
                                                                                                   changed in more than 35 years and long                studies establishing that the proposed
                                           identify as lesbian, gay, bisexual, or
                                                                                                   ago became effectively stale; (2) they do             warnings will advance the
                                           transgender; and people with behavioral                 not effectively promote greater public                Government’s interest in promoting
                                           health and substance use conditions                     understanding of the risks of smoking                 greater public understanding of the
                                           (see, e.g., Refs. 25–28).                               because they do not attract attention, are            negative health consequences of
                                              (Response 20) FDA agrees that                        not remembered, and do not prompt                     cigarette smoking.
                                           cigarette smoking disparities exist                     thoughts about the risks of smoking; and                 (Response 21) FDA agrees that there is
                                           among specific subpopulations in the                    (3) they do not address areas where                   a strong need for new cigarette health
                                           United States. As described in section                  there are significant gaps in public                  warnings because, as noted in section
                                           IV.A of the proposed rule, smoking                      understanding about the negative health               V.A of the proposed rule, the current
                                           prevalence is higher in some                            consequences of cigarette smoking (see                1984 Surgeon General’s warnings are
                                           subpopulations (e.g., those with lower                  section V.A of the proposed rule).                    inadequate because they do not attract
                                           socioeconomic status (SES)) than the                       The proposed rule presented                        attention, are not noticed, do not
                                                                                                   extensive evidence from the scientific                prompt consumers to think about the
                                           general U.S. population (Refs. 18, 29,
                                                                                                   literature regarding how the current                  risks of smoking, are not remembered,
                                           and 30). For the reasons explained in
                                                                                                   1984 Surgeon General’s warnings are                   do not address the breadth of negative
                                           section V.B.2 of the proposed rule, some                largely unnoticed and unconsidered by                 health consequences of smoking, and
                                           subpopulations experience disparities                   both smokers and nonsmokers (see                      have not been updated in more than 35
                                           in knowledge of the health harms of                     section V.A.2 of the proposed rule).                  years. FDA agrees that large pictorial
                                           smoking due to lower health                             FDA also provided clear evidence that                 cigarette warnings, such as the ones
                                           information access and lower health                     consumers suffer from a pervasive lack                required in the final rule, will address
                                           literacy, and the evidence collectively                 of knowledge about and understanding                  the noted issues by attracting attention
                                           demonstrates that pictorial cigarette                   of many of the negative health                        and focusing on less-known health
                                           warnings, such as the required warnings                 consequences of smoking and the                       consequences of smoking to promote
                                           being issued in this final rule, are                    current Surgeon General’s warnings are                greater public understanding of the
jbell on DSKJLSW7X2PROD with RULES4




                                           effective across diverse populations and                inadequate to address these knowledge                 negative health consequences of
                                           settings and will likely help reduce                    gaps.                                                 smoking (see section V.B of the
                                           disparities found in consumer                              We received numerous comments                      proposed rule and section V.B of the
                                           understanding about the harms of                        supporting our analysis regarding the                 final rule).
                                           smoking.                                                inadequacy of the current 1984 Surgeon                   (Comment 22) Several comments
                                                                                                   General’s warnings that appear on                     strongly support FDA’s aim in issuing


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00017   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 18 of 74 PageID #: 1883
                                           15654            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           new cigarette health warnings, which is                 substantial disparities in health                     knowledge gaps in in the United States
                                           to promote greater public understanding                 knowledge.                                            and that the required warnings focusing
                                           of the negative health consequences of                     (Response 23) FDA agrees with these                on the specific health consequences
                                           smoking. One comment from an                            supportive comments that the current                  highlighted will meet FDA’s objectives,
                                           academic researcher states that the                     1984 Surgeon General’s warnings on                    especially as indicated by outcomes of
                                           proposed warnings’ focus on ‘‘novel’’                   cigarette packages and in cigarette                   ‘‘new information’’ and ‘‘self-reported
                                           health effects, for which there are lower               advertisements are inadequate and                     learning’’ (see section VI of the
                                           levels of public awareness, is an                       ineffective in communicating the health               proposed rule and sections VI and VII
                                           appropriate and effective strategy.                     harms of smoking and that the larger                  of this final rule).
                                           Comments from multiple professional                     pictorial warnings required by this rule                 (Comment 25) Several comments
                                           medical associations emphasize that                     will be more effective in helping                     discuss the disproportionate burden of
                                           their medical professional members                      promote greater public understanding of               smoking observed for some subgroups
                                           know first-hand the devastating impact                  the negative health consequences of                   (e.g., those with lower SES, non-English
                                           of tobacco-related death and disease on                 smoking.                                              speakers) and state these subgroups also
                                           the patients, including children, they                     (Comment 24) A comment asserts that                have disparities in knowledge about the
                                           treat in their clinical practice every day.             FDA’s proposed rule references some                   negative harms of smoking. Several
                                           Many comments from public health                        published studies that are older, do not              comments state that these subgroups
                                           providers and advocacy groups,                          specifically address the current state of             tend to have lower levels of health
                                           including those caring for children,                    the public’s knowledge, or focus on                   literacy, limited access to information
                                           strongly encourage FDA to finalize the                  smoking-related health effects (e.g.,                 about the hazards of smoking, and tend
                                           proposed rule as quickly as possible (no                cervical cancer, infertility, kidney                  to benefit the least from textual
                                           later than the federal court deadline)                  cancer, osteoporosis) that are not found              warnings on smoking harms. As a result,
                                           and to implement the enhanced warning                   in the proposed warnings. The comment                 many comments state that cigarette
                                           labels without further delay. Another                   states that none of the studies are                   health warnings with images depicting
                                           comment, submitted by an academic                       directly relevant in showing what the                 the harms of smoking will benefit these
                                           researcher, emphasizes that the                         U.S. population currently knows about                 subgroups by effectively communicating
                                           proposed rule presents a ‘‘unique                       the health risks identified in the                    the negative consequences of smoking to
                                           opportunity’’ to educate consumers on                   proposed required warnings.                           diverse populations.
                                           some of the less-known health effects of                   (Response 24) To examine public                       (Response 25) FDA agrees. As
                                           tobacco use, including bladder cancer,                  understanding of the negative health                  discussed in section V.B.2.c of the
                                           erectile dysfunction, and diabetes,                     consequences of smoking within the                    proposed rule, 84 FR at 42764–65,
                                           stating that ‘‘these health effects are                 U.S. population, FDA conducted                        research shows that pictorial cigarette
                                           among those that consumers and the                      qualitative and quantitative consumer                 warnings are effective for diverse
                                           general public in the U.S. are largely                  research studies that recruited youth,                populations that differ in cultural,
                                           less aware,’’ according to research                     young adults, older adults, smokers, and              racial, ethnic, and socioeconomic
                                           conducted by the researcher.                            nonsmokers in addition to our review of               backgrounds. Pictorial cigarette
                                              (Response 22) As described in the                    the existing scientific literature. Our               warnings are likely to help reduce
                                           proposed rule, when developing the                      findings reinforced what is known about               disparities among disadvantaged groups
                                           new cigarette health warnings, FDA                      public misperceptions of the health                   in consumer understanding about the
                                           consulted the epidemiological literature                harms of smoking while also addressing                harms of smoking.
                                           of causally-linked health conditions as                 gaps that the comment identifies with                    (Comment 26) Two comments argue
                                           identified in the Surgeon General’s                     updated and relevant scientific support.              that individuals in the United States
                                           Reports and scientific literature (see                     As discussed in section V.A.3 of the               have substantial exposure to smoking-
                                           sections VI.A and VII.A of the proposed                 proposed rule, 84 FR at 42761–62,                     related information from a wide array of
                                           rule). FDA developed cigarette health                   consumers suffer from a pervasive lack                Federal, State, and other public health
                                           warnings that focus on negative health                  of knowledge about and understanding                  sources which results in high awareness
                                           effects that are less known or less                     of the many negative health                           of the negative health effects of
                                           understood by consumers. FDA agrees                     consequences of smoking, and                          smoking, rendering the proposed
                                           that the required warnings, once                        importantly, the published literature                 cigarette health warnings ineffective in
                                           implemented, will promote greater                       indicates that consumers do not                       increasing consumer understanding of
                                           public understanding of the negative                    understand the wide range of illnesses                the negative health consequences of
                                           health consequences of smoking.                         caused by smoking. Due to these gaps in               smoking and that FDA has failed to
                                              (Comment 23) A number of comments                    public understanding about the negative               address scientific evidence showing that
                                           support FDA’s finding that the current                  health consequences of smoking, as seen               consumers already understand the
                                           1984 Surgeon General’s warnings are                     in the literature, FDA developed the                  health consequences of smoking. In
                                           inadequate and not taken seriously by                   required warnings to cover a range of                 support of that argument, one comment
                                           consumers, public understanding of the                  smoking-related health effects (as                    describes survey findings from FDA’s
                                           health impacts of smoking is still                      described in section VI of the proposed               PATH, the Gallup Poll, and the National
                                           limited, and large, pictorial cigarette                 rule) in order to improve public                      Survey on Drug Use and Health
                                           warnings can increase knowledge of the                  understanding (see section V.B.2 of the               (NSDUH) that show high proportions of
                                           health harms of smoking. Some                           proposed rule, 84 FR at 42763–65                      respondents indicating awareness that
                                           comments discuss the wide range of                      (‘‘Pictorial Cigarette Warnings Can                   smoking cigarettes is generally harmful
                                           studies that indicate that the existing                 Address Gaps in Public Understanding                  to one’s health. Additionally, the
jbell on DSKJLSW7X2PROD with RULES4




                                           warnings on cigarette packages and in                   About the Negative Health                             comment submits an analysis of PATH
                                           cigarette advertisements are                            Consequences of Smoking’’)).                          data from adult respondents that
                                           substantially less effective at                         Additionally, FDA’s rigorous science-                 describes perception measures of
                                           communicating the health effects of                     based, iterative research and                         smoking-related health effects and
                                           smoking than larger pictorial cigarette                 development process confirmed that                    associations with current smoking
                                           warnings and are associated with                        there are substantial consumer                        status. The comment also cites


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00018   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 19 of 74 PageID #: 1884
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                         15655

                                           published studies and draws the                         referenced in the required warnings. We               PATH data still show that there are
                                           conclusions that the U.S. population has                have concerns with the analysis                       significant opportunities to further
                                           high levels of knowledge regarding                      presented in the comment of PATH data                 promote greater public understanding of
                                           general and specific smoking-related                    for specific health outcomes. Significant             the risks associated with cigarette
                                           health effects, the public overestimates                limitations include a lack of description             smoking through the required warnings.
                                           the risks of smoking, and the proposed                  of the methods and statistical approach,              For example, even according to the
                                           cigarette health warnings would be                      which make it unclear how perceptions/                comment’s own analysis of PATH data,
                                           ineffective at increasing consumer                      awareness across the three waves used                 awareness among adults that smoking
                                           understanding of the negative                           in the analysis were calculated and                   causes blindness (an incomplete
                                           consequences of smoking.                                whether the longitudinal data were                    measure of understanding that smoking
                                              (Response 26) FDA disagrees with the                 properly weighted. In addition, there is              causes cataracts, which can lead to
                                           view that the public already has a strong               a lack of data from youth (younger than               blindness), was less than 50 percent,
                                           understanding of the health                             18), for whom these questions were not                and awareness among adults that
                                           consequences of smoking. As discussed                   assessed, which may potentially bias the              smoking causes bladder cancer was less
                                           in section V.A.3. of the proposed rule,                 results as younger people may be less                 than 60 percent. Additionally, simply
                                           84 FR at 42761–62, consumers suffer                     informed about the range of health                    being aware that smoking causes a
                                           from a pervasive lack of knowledge                      consequences caused by smoking.                       specific health condition is not the same
                                           about and understanding of many of the                     Beyond concerns with the analytic                  as understanding. As described in
                                           negative health consequences of                         approach, there are important                         section V of the proposed rule (see the
                                           smoking (see also section VI.A of the                   limitations in the analysis’s attempt to              first paragraph of this response),
                                           proposed rule, 84 FR at 42766–67, citing                extrapolate from PATH survey items to                 understanding the negative health
                                           research studies finding that consumers                 the required warning topics. Many of                  harms of smoking is multifaceted and
                                           are largely unaware of the negative                     the items used do not align well with                 comprises many processes involving
                                           health consequences of cigarette                        the topic covered in the proposed                     attention, reading, knowledge, thinking
                                           smoking not mentioned in current                        warnings. For example, the specific                   about the risks, learning, information
                                           warnings, as well as more specific                      smoking-related health effect found in                processing, and recall.
                                           information about the negative health                   the PATH item ‘‘Based on what you                        A more appropriate test of
                                           effects and their mechanisms).                          know or believe, does smoking cause                   understanding that smoking causes the
                                           Moreover, and importantly, the                          . . . [h]arm to fetuses (or unborn                    specific health conditions in the
                                           published scientific literature indicates               children) during pregnancy from                       required warnings is FDA’s final
                                           that consumers do not understand the                    second-hand smoke?’’ is purportedly                   quantitative consumer research study
                                           wide range of illnesses caused by                       aligned with the statement ‘‘WARNING:                 (Ref. 17), which examined those specific
                                           smoking. As discussed in section V.B.2                  Smoking during pregnancy stunts fetal                 outcomes among youth and adults and
                                           and VI.D of the proposed rule, 84 FR at                 growth.’’ Similarly, the specific                     used study questions that were specific
                                           42763–64, 42770, pictorial cigarette                    smoking-related health effect found in                to the warnings being tested. As
                                           warnings have been demonstrated to                      the PATH item ‘‘Based on what you                     outlined in section VII, the individual
                                           address these gaps in public                            know or believe, does smoking cause                   required warnings provided new
                                           understanding about the negative health                 . . . [l]ung disease such as emphysema                information to between 35.7 and 88.7
                                           consequences of smoking by conveying                    in smokers?’’ is purportedly aligned                  percent of participants in the study, and
                                           new information in a large and                          with the textual statement ‘‘WARNING:                 the required warnings were all
                                           prominent format that will attract                      Smoking causes COPD, a lung disease                   perceived to be more helpful in
                                           attention, be noticed, prompt consumers                 that can be fatal.’’ Although these PATH              understanding negative health effects
                                           to think about the risks of smoking, and                items may assess general awareness of                 than the current 1984 Surgeon General’s
                                           be remembered.                                          related health conditions, they do not                warnings.
                                              The data that the comment cites on                   have sufficient specificity to draw                      The comment also concludes that the
                                           general awareness of the harms of                       conclusions about the required                        public overestimates the risk of
                                           smoking in FDA’s ongoing PATH study,                    warnings and the particular health                    smoking, citing data from an academic
                                           the Gallup Poll, and NSDUH are not                      conditions on which they are focused.                 researcher (Refs. 36 and 37). However,
                                           relevant to this rulemaking. The goal of                Even for items that more directly relate              that research reports on surveys that
                                           the required warnings is not to increase                to the textual warning statements such                were paid for and commissioned by
                                           perceptions of general harm of smoking                  as the one found for bladder cancer                   tobacco-industry law firms in 1985,
                                           as measured by questions in these                       (‘‘WARNING: Smoking causes bladder                    1997, and 1998 for use in defending the
                                           surveys, such as ‘‘How harmful do you                   cancer, which can lead to bloody                      tobacco industry against litigation and
                                           think cigarettes are to health?’’ or ‘‘Do               urine’’), the PATH item ‘‘Based on what               has been criticized on methodological
                                           you think smoking is harmful to you?’’                  you know or believe, does smoking                     and other grounds in the public health
                                           Rather, the goal is to promote greater                  cause . . . [b]ladder cancer in                       and psychology scientific literature (Ref.
                                           public understanding of the negative                    smokers?’’ does not fully capture all                 38; see also, e.g., Refs. 39 and 40).
                                           health consequences of smoking as                       information found in the required
                                           conveyed in the required warnings,                                                                            2. Cigarette Health Warnings That Are
                                                                                                   warning, such as the symptoms of
                                           which address specific health                                                                                 Noticeable, Lead to Learning, and
                                                                                                   bladder cancer in this example. More
                                           consequences rather than health                                                                               Increase Knowledge Will Promote
                                                                                                   importantly, the PATH items do not
                                           consequences in the abstract.                           capture information that is conveyed in               Greater Public Understanding About the
                                              The statement also describes an                      the image depicting the negative health               Negative Health Consequences of
jbell on DSKJLSW7X2PROD with RULES4




                                           analysis of the publicly available PATH                 outcome, but rather only focus on one                 Smoking
                                           data from Wave 1 (2013–2014), Wave 2                    element of the warnings: The textual                     The process of getting individuals to
                                           (2014–2015), and Wave 3 (2015–2016).                    warning statement.                                    understand a message is a multifaceted
                                           The comment’s analysis attempts to                         Even setting all those serious                     process, as individuals must first attend
                                           examine perception measures of the                      limitations aside, the evidence                       to the message (i.e., notice and be made
                                           specific health harms of smoking                        presented in the comment based on                     aware of the message), and then they


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00019   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 20 of 74 PageID #: 1885
                                           15656            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           must process the information in the                     depictions of smoking-related disease in              experiment data collected from 13
                                           message (i.e., acquire knowledge of and                 pictorial cigarette warnings provide new              countries assessing real-world changes
                                           learn that information) (Ref. 41). As                   information beyond what is found in the               in adult smokers’ knowledge of the
                                           FDA discussed in the proposed rule, a                   text of the warnings by helping to                    health conditions—that focus on the
                                           large body of scientific evidence                       reinforce and also depict and explain                 same health conditions as those
                                           demonstrates that large, pictorial                      the health effect in the text. The                    included in the proposed required
                                           cigarette warnings, such as those                       comment cites a 2008 report by the                    warnings—before and after
                                           required in the final rule, promote                     World Health Organization (WHO) (Ref.                 implementation of pictorial cigarette
                                           greater public understanding about the                  44), which concluded that health                      warnings in those countries. The
                                           health consequences of smoking as they:                 warnings on tobacco packages increase                 comment’s analysis indicates that, in all
                                           (1) Increase the noticeability of the                   smokers’ awareness of their risk by use               countries, there was generally no change
                                           warning’s message, resulting in                         of pictures that depict the harms of                  in smokers’ knowledge of already well-
                                           increased consumer attention to,                        smoking. Another comment notes that                   known health effects following
                                           reading, and recall of the message; and                 cigarette health warnings that combine                implementation of pictorial cigarette
                                           (2) increase knowledge, learning,                       images and text increase understanding                warnings but that pictorial cigarette
                                           information processing of, and thinking                 of the risks of smoking by increasing                 warnings can lead to further increases in
                                           about the negative health consequences                  attention, objective knowledge about                  knowledge of health effects for which
                                           of smoking. Pictorial cigarette warnings                risks, self-reported learning, and                    awareness levels are already quite high.
                                           address gaps in public understanding of                 thinking about the risks of smoking.                  The analysis also indicated that
                                           the negative health consequences of                        (Response 27) FDA agrees that the                  pictorial cigarette warnings significantly
                                           smoking as the visual depictions of                     scientific evidence shows that pictorial              improved awareness of less-known
                                           smoking-related disease in the warnings                 cigarette health warnings are more                    health effects and that pictorial cigarette
                                           reinforce what is in the text of the                    effective than text-only warnings at                  warnings that are large and appeared on
                                           warnings while also providing new                       increasing knowledge and public                       both the front and back of cigarette
                                           information beyond what is in the text                  understanding of the negative health                  packs were more effective for increasing
                                           (Ref. 42; see also Ref. 43). As described               consequences of smoking. As described                 health knowledge. In addition, the
                                           in section V.B.2.c of the proposed rule,                in section V.B. of the proposed rule, a               comment estimates that, after the
                                           pictorial cigarette warnings can increase               robust body of scientific literature                  introduction of the proposed warnings
                                           understanding of the negative health                    shows that cigarette health warnings                  in the United States, an additional 3.84
                                           consequences of smoking across diverse                  that combine images and text promote                  million smokers would know/be aware
                                           populations while also benefitting                      public understanding of the negative                  that smoking causes gangrene, an
                                           subpopulations that have disparities in                 consequences of smoking. For example,                 additional 5.22 million smokers would
                                           knowledge about the negative health                     research shows that compared to text-                 know/be aware that smoking causes
                                           consequences of smoking. Given the                      only cigarette warnings, pictorial                    blindness, an additional 3.22 million
                                           widespread implementation of large                      cigarette warnings are more likely to be              smokers would know/be aware that
                                           pictorial cigarette warnings on cigarette               noticed (Refs. 45–57); to be read, looked             smoking causes impotence, and an
                                           packages in over 100 countries around                   at closely, and recalled (Refs. 48 and                additional 5.90 million smokers would
                                           the world, real world experience from                   58); to lead to higher knowledge gain                 know/be aware that smoking causes
                                                                                                   and learning (Refs. 59 and 60); and to                bladder cancer.
                                           those countries support these
                                                                                                   lead to thinking about the message                      (Response 29) FDA appreciates the
                                           conclusions. FDA received many
                                                                                                   content (Ref. 61).                                    submission of this analysis of real-world
                                           comments on the effectiveness of large                     (Comment 28) A comment cites a                     data on the impact of the introduction
                                           pictorial cigarette warnings in                         published meta-analysis (Ref. 61) of 37               of pictorial cigarette health warnings on
                                           increasing public understanding of the                  studies across 16 countries that                      smokers’ knowledge of the negative
                                           health harms of smoking. Those                          summarizes much of the current                        health consequences of smoking. We
                                           comments, and FDA’s responses, are                      evidence base describing how cigarette                agree that, once implemented, the
                                           summarized below.                                       health warnings that combine images                   required warnings will have a positive
                                              (Comment 27) Multiple comments                       and text outperform text-only warnings                impact on the public’s understanding of
                                           agree that the evidence conclusively                    on outcomes such as attracting and                    the negative health consequences of
                                           shows that cigarette health warnings                    holding attention and stronger cognitive              smoking. Indeed, in section V of the
                                           that combine images and text are more                   reactions such as perceived credibility               proposed rule, we discussed data (see,
                                           effective than text-only warnings at                    and thinking about the risks.                         e.g., Refs. 4, 45, 46, 61, and 62)
                                           increasing knowledge and public                            (Response 28) FDA appreciates the                  regarding how cigarette health warnings
                                           understanding of the health effects of                  submission of this important and                      can inform the public and lead to
                                           smoking. One comment, citing the 2012                   comprehensive research. This meta-                    improvements in health knowledge by,
                                           Surgeon General’s Report (Ref. 33),                     analysis was included in the proposed                 in part, increasing noticeability of the
                                           states that ‘‘health warnings on cigarette              rule as Ref. 50 and was discussed, along              warnings and attention paid to the
                                           packages are a direct, cost-effective                   with other supportive information about               warnings, and that the current 1984
                                           means of communicating information                      the ability of pictorial cigarette warnings           Surgeon General’s warnings are rarely
                                           on health risks of smoking to                           to improve understanding, in section                  noticed or read.
                                           consumers’’ and that such warnings                      V.B.2.b of the proposed rule in a                       The results submitted do have some
                                           increase knowledge about the harms of                   subsection entitled ‘‘Pictorial cigarette             limitations that are common to real-
                                           tobacco use. One comment notes that                     warnings increase information                         world natural experiments, such as
jbell on DSKJLSW7X2PROD with RULES4




                                           the scientific evidence shows that                      processing and learning of new                        differences in the demographics of
                                           cigarette health warnings increase                      information about the negative health                 smokers between the countries studied
                                           attention, noticeability, recall,                       consequences of smoking.’’                            and the United States. There are also
                                           information processing, and                                (Comment 29) One comment from a                    some differences between the warnings
                                           understanding of the warnings. The                      large international tobacco research                  in the countries studied and the final
                                           comment also states that visual                         program provides an analysis of natural               required warnings in the United States


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00020   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 21 of 74 PageID #: 1886
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                       15657

                                           in terms of the size of the warnings                    public understanding when compared                    demonstrating that the required
                                           (ranging between 30 and 90 percent of                   to text-only warnings, which is                       warnings will promote greater public
                                           the pack) and placement of the warnings                 consistent with previous findings (Ref.               understanding.
                                           (i.e., on front and back of packs or just               68). These findings are also consistent                  (Comment 32) Some comments
                                           one side). Additionally, the measures                   with FDA’s first quantitative consumer                mention public education campaigns as
                                           used in the comment’s submitted study                   research study, which showed that,                    an alternative to requiring cigarette
                                           do not match the exact wording or exact                 generally, relatively few study                       manufacturers to display cigarette
                                           health consequences depicted in the                     participants reported the nine TCA                    health warnings on their packaging and
                                           proposed required warnings (e.g.,                       statements to be new information (Ref.                in their advertising. One comment states
                                           secondhand smoke causes asthma in                       12), and further support FDA’s decision               that FDA did not consider the potential
                                           children versus tobacco smoke can harm                  to develop and test new textual warning               for enhanced public education
                                           your children). Finally, this study only                statements beyond the nine statements                 campaigns as a less burdensome
                                           includes adult smokers, so it cannot                    in the Tobacco Control Act. Finally, the              approach to advance its objective and
                                           account for the potential improvements                  comment cites additional studies that                 promote consumer understanding.
                                           in understanding of the negative health                 focus on the effect of pictorial cigarette            Another comment states that ‘‘there is
                                           consequences of smoking among other                     warnings on emotional reactions or                    also strong evidence that an FDA-run
                                           nonsmoking adults or among youth.                       behavioral outcomes (e.g., implicit or                public-education campaign would be
                                              Although there are limitations to                    explicit negative evaluations) (Ref. 67),             significantly more effective than the
                                           applying evaluation findings from other                 cigarette purchasing behavior (Ref. 65),              proposed graphic warnings’’ and that
                                           countries to the United States, the                     quit intentions and quit attempts (Ref.               such campaigns have several advantages
                                           evidence submitted by the comments                      63), and smoking behaviors (Ref. 64),                 over graphic warnings.
                                           addresses many of these limitations                     each of which is beyond the scope of                     (Response 32) FDA and others have
                                           with its longitudinal cohort design and                 this rulemaking. The purpose of the                   been actively engaged in a variety of
                                           robust number of countries included in                  final rule is to promote greater public               public education campaigns related to
                                           the analysis and as such provides a                     understanding of the negative health                  cigarette and other tobacco product use,
                                           useful framework to understand the                      consequences of smoking.                              and these campaigns have made
                                           anticipated effect of the required                         (Comment 31) One comment                           positive contributions to educating the
                                           warnings.                                               questions FDA’s use of existing                       public. However, given the enormity of
                                              (Comment 30) A comment asserts that                  published scientific studies from                     the public health consequences of
                                           FDA failed to adequately address                        outside of the United States, which it                cigarette smoking in the United States,
                                           contrary evidence indicating that                       considers unreliable scientific evidence              and the large and diverse sectors of
                                           graphic warnings do not meaningfully                    to support the rule.                                  society affected by cigarette smoking,
                                           influence consumer knowledge                               (Response 31) FDA disagrees that                   Congress correctly concluded that this
                                           regarding the health consequences of                    published scientific studies from                     channel for communications was not by
                                           smoking. The comment states that FDA                    outside the United States are, by                     itself sufficient. Accordingly, in
                                           ignores findings from U.S.-based studies                definition, unreliable scientific evidence            enacting the Tobacco Control Act,
                                           that demonstrate little or no                           to support the final rule. The                        Congress amended section 4 of the
                                           contribution of added color graphics to                 consistency of findings on the                        FCLAA and directed FDA to issue new
                                           textual warning messages (Refs. 63–67).                 effectiveness of pictorial cigarette                  cigarette health warnings that include
                                              (Response 30) In section V.B.2.a of the              warnings across countries supports both               color graphics depicting the negative
                                           proposed rule, we acknowledge a small                   the scientific validity and reliability of            health consequences of smoking to
                                           number of U.S.-based studies that failed                the effect of pictorial cigarette warnings,           accompany new textual warning
                                           to find that the specific pictorial                     irrespective of country-specific contexts.            statements (section 201 of the Tobacco
                                           cigarette warnings tested in those                      In section V.B of the proposed rule, FDA              Control Act, which amends section 4 of
                                           studies had an effect on increasing                     discusses studies that demonstrate how                the FCLAA). Furthermore, research
                                           study participants’ agreement with                      pictorial cigarette warnings promote                  shows that cigarette packages and
                                           correct health beliefs about the negative               greater understanding about the health                advertisements can serve as important
                                           effects of smoking. As we discussed in                  consequences of smoking. Some of the                  channels for communicating health
                                           the proposed rule, the failure to find an               cited literature includes studies                     information to broad audiences that
                                           effect may be partly or fully attributable              conducted outside of the United States.               include both smokers and nonsmokers
                                           to the fact that the public already has a               These international data are appropriate              (Refs. 43 and 45). Daily smokers, who in
                                           high pre-existing level of knowledge of                 because they provide empirical support                2016 averaged 14.1 cigarettes per day,
                                           the specific health consequences                        for the role of pictorial cigarette                   are potentially exposed to the warnings
                                           described in the warnings tested in                     warnings in generally promoting                       on packages over 5,100 times per year,
                                           those studies, such as the nine warning                 understanding of the negative health                  and, because these packages are often
                                           statements set forth by Congress in the                 consequences of smoking, especially as                visible to individuals other than the
                                           Tobacco Control Act that focus on                       some of those studies test the effect of              person carrying the package, warnings
                                           better-known health consequences of                     the actual implementation of pictorial                on those packages are potentially
                                           smoking. Some of the comments cited                     cigarette warnings at the national level,             viewed by many others, including
                                           recently published studies, and we have                 which is not currently possible to study              nonsmokers (Refs. 43 and 69). Also,
                                           since completed review of those studies.                in the United States. Like those                      smokers and nonsmokers, including
                                           One study (Ref. 66) compared                            international studies, U.S.-based studies             adolescents, are frequently exposed to
                                           participants who viewed pictorial                       support the conclusion that pictorial                 cigarette advertising appearing in a
jbell on DSKJLSW7X2PROD with RULES4




                                           cigarette warnings, based on the nine                   cigarette warnings promote greater                    range of marketing channels, including
                                           TCA statements, to those who viewed                     understanding of the negative health                  print and digital media, outdoor
                                           the text-only versions of the warnings.                 consequences of smoking. Accordingly,                 locations, and in and around retail
                                           The study found that the pictorial                      this body of scientific literature further            establishments where tobacco products
                                           cigarette warnings using the nine TCA                   confirms the findings from FDA’s own                  are sold. FDA agrees that there is an
                                           statements did not promote greater                      consumer research studies                             important role for other educational


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00021   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 22 of 74 PageID #: 1887
                                           15658            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           efforts to inform smokers and                           proposed rule, along with the other                   purpose of FDA’s final quantitative
                                           nonsmokers about the negative health                    steps that informed FDA’s selection of                consumer research study (OMB control
                                           consequences of smoking; however,                       the cigarette health warnings. The                    number 0910–0866) was to assess the
                                           while such efforts complement the                       proposed rule also included as                        extent to which any of the 16 tested
                                           required warnings, they are not, by                     references the draft study reports for                cigarette health warnings, developed
                                           themselves, an effective alternative.                   each quantitative study, and these                    through FDA’s science-based, iterative
                                                                                                   reports describe the studies and present              research process, increase
                                           VI. FDA’s Approach to Developing and
                                                                                                   the results of the analyses from the                  understanding of the negative health
                                           Testing Cigarette Health Warnings
                                                                                                   studies. At the time the proposed rule                consequences of cigarette smoking.
                                           Depicting the Negative Health
                                                                                                   published, the reports were undergoing                More details about the full study results
                                           Consequences of Smoking
                                                                                                   peer review, and these studies have                   can be found in the final peer-reviewed
                                              As explained in the proposed rule,                   since completed peer review and are                   study report, which we have included
                                           FDA undertook a rigorous science-                       available in the docket for this final rule           in this docket (Ref. 17). Because the
                                           based, iterative research process to                    (Refs. 12 and 17).                                    purpose of this final quantitative
                                           developing and testing cigarette health                                                                       consumer research study was to identify
                                           warnings depicting the negative health                  A. FDA’s Final Consumer Research
                                                                                                   Study Findings                                        which of the 16 tested cigarette health
                                           consequences of smoking. FDA’s                                                                                warnings increase understanding of the
                                           process involved carefully reviewing the                   FDA’s final large quantitative                     negative health consequences of
                                           scientific literature on the health risks               consumer research study strongly                      cigarette smoking, the study was not
                                           associated with cigarette smoking,                      supports the Agency’s determination                   designed to put the tested cigarette
                                           evaluating the public’s general                         that the final required warnings will                 health warnings in a rank order or
                                           awareness and knowledge of those                        promote greater public understanding of               compare individual results of one
                                           health risks, and assessing the Agency’s                the negative health consequences of                   cigarette health warning to another.
                                           own consumer research on potential                      cigarette smoking. The 11 final required              FDA evaluated the research results for
                                           revised warning statements. Part of this                warnings outperformed the current 1984                each individual tested cigarette health
                                           iterative process included considering                  Surgeon General’s warnings on the two                 warning to determine which warnings
                                           whether to revise the nine TCA                          outcomes FDA determined are                           to include in the proposed rule. In doing
                                           statements to promote greater public                    predictive for promoting understanding                so, FDA rejected 3 of the 16 warnings
                                           understanding of the risks associated                   of the risks associated with cigarette                that were tested because they did not
                                           with cigarette smoking. FDA determined                  smoking: ‘‘new information’’ and ‘‘self-
                                                                                                                                                         outperform the current Surgeon
                                           there was sufficient support to propose                 reported learning.’’ In addition, the final
                                                                                                                                                         General’s warnings on both the ‘‘new
                                           adjusting the text of the TCA statements,               required warnings also demonstrated
                                                                                                                                                         information’’ and ‘‘self-reported
                                           as authorized by section 4(d) of the                    statistically significant improvement in
                                                                                                                                                         learning’’ outcome measures that FDA
                                           FCLAA (as amended by section 202(b)                     nearly all other measures of
                                                                                                                                                         determined are predictive of improved
                                           of the Tobacco Control Act). The                        understanding when compared to the
                                                                                                                                                         understanding. In finalizing the rule,
                                           process also included undertaking two                   Surgeon General’s warnings.
                                                                                                      Prior to conducting the study, FDA’s               FDA continued to review and evaluate
                                           large consumer research studies, the
                                                                                                   study design specified that, to be                    the research results and has narrowed
                                           second of which built on the findings
                                                                                                   considered for regulatory action,                     the 13 previously proposed warnings
                                           from the first.
                                              The first quantitative study was a                   individual warnings would have to                     even further, down to the 11 final
                                           large (2,505 participants) consumer                     demonstrate statistically significant                 required warnings. Section VII provides
                                           research study to assess which, if any,                 improvements, as compared to the                      the individual results from the final
                                           of 15 revised warning statements would                  current Surgeon General’s warnings                    consumer research study for each of the
                                           promote greater public understanding of                 (which were used as the control                       11 final required warnings, as well as
                                           the risks associated with cigarette                     condition), on both of two specific                   for the 2 proposed warnings that were
                                           smoking as compared to the 9 TCA                        outcome measures: ‘‘new information’’                 not selected for the final rule. We note
                                           statements (OMB control number 0910–                    and ‘‘self-reported learning’’ (Ref. 204).            that the study was not designed, nor
                                           0848). In this first quantitative                       The completed research results show                   statistically powered, to examine effects
                                           consumer research study, each of the 9                  that all 11 final required warnings                   for various groups by age (i.e.,
                                           revised textual warning statements that                 surpassed the Surgeon General’s                       adolescent, young adult, older adults) or
                                           are included in this final rule                         warnings on both of these outcome                     smoking status (i.e., nonsmokers,
                                           demonstrated statistically significant                  measures. In addition, as the final study             smokers). Results are presented for the
                                           higher levels on the two key measures                   report demonstrates, all 11 of the final              overall sample for all 10 outcome
                                           (i.e., ‘‘new information’’ and ‘‘self-                  required warnings also surpassed the                  measures:
                                           reported learning’’) that are predictive                Surgeon General’s warnings on six other                 • Whether the warning was new
                                           for the task of identifying whether a                   measures; beyond the ‘‘new                            information to participants (‘‘new
                                           revised warning statement will promote                  information’’ and ‘‘self-reported                     information’’);
                                           greater public understanding of the risks               learning’’ outcome measures, all 11 final               • Whether participants learned
                                           associated with cigarette smoking. The                  required warnings also led to more                    something from the warning (‘‘self-
                                           second, final quantitative study was a                  thinking about risks; were higher on                  reported learning’’);
                                           large (9,760 participants) consumer                     perceived informativeness, perceived                    • Whether the warning made
                                           research study to test 16 text-and-image                understandability, and perceived                      participants think about the health risks
                                           pairings against the current Surgeon                    helpfulness understanding health                      of smoking (‘‘thinking about risks’’);
jbell on DSKJLSW7X2PROD with RULES4




                                           General’s warnings (OMB control                         effects; attracted more attention; and                  • Whether the warning was perceived
                                           number 0910–0866). We discuss the                       were better recalled (Ref. 17).                       to be informative (‘‘perceived
                                           results of the final consumer research                                                                        informativeness’’);
                                           study in this section.                                  1. Study Design                                         • Whether the warning was perceived
                                              Both quantitative consumer research                     As described in section VI.E of the                to be understandable (‘‘perceived
                                           studies are described in detail in the                  proposed rule, 84 FR at 42771–72, the                 understandability’’);


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00022   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 23 of 74 PageID #: 1888
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                          15659

                                              • Whether the warning was perceived                     Since the publication of the proposed              of smoking compared to warnings that
                                           to be a fact or opinion (‘‘perceived                    rule, FDA has continued to review and                 fail to promote these indicators.
                                           factualness’’);                                         evaluate this study’s results. Those                     Two other outcome measures,
                                              • Whether participants reported                      results, discussed in more detail in                  ‘‘attention’’ and ‘‘recall,’’ capture study
                                           beliefs linking smoking and each of the                 section VII, strongly support our                     participants’ attention to a warning and
                                           health consequences presented in the                    determination that the final required                 their ability to recognize or recall the
                                           warning (‘‘health beliefs’’);                           warnings will improve understanding of                warning (Refs. 61 and 206). A warning
                                              • Whether the warning was perceived                  the negative health consequences of                   that is noticed and attracts sufficient
                                           to help participants understand the                     smoking. All 11 of the final required                 attention for information to be encoded
                                           negative health effects of smoking                      warnings demonstrated statistically                   and recalled increases the likelihood of
                                           (‘‘perceived helpfulness understanding                  significant improvements over the                     understanding the warning compared to
                                           health effects’’);                                      current Surgeon General’s warnings (the               a warning that does not attract attention
                                              • Whether the warning grabbed their                  control condition in the study) on these              (Refs. 34, 207, and 208).
                                           attention (‘‘attention’’); and                          8 outcomes: New information, self-                       As noted above, all 11 final required
                                                                                                   reported learning, thinking about the                 warnings outperformed the current
                                              • Whether the warning was recalled
                                                                                                   health risks of smoking, perceived                    Surgeon General’s warnings on 8 of the
                                           (‘‘recall’’).
                                                                                                   informativeness, perceived                            10 outcome measures, including the two
                                              Prior to conducting the study, FDA                                                                         that FDA determined were predictive of
                                           conducted a power analysis, which is a                  understandability, perceived
                                                                                                   helpfulness understanding health                      improved understanding (i.e., ‘‘new
                                           test to ensure that the overall sample                                                                        information’’ and ‘‘self-reported
                                           size would adequately detect study                      effects, attention, and recall (see Ref. 17
                                                                                                   for more information about the study).                learning’’). On the ‘‘health beliefs’’
                                           effects should they exist. The power                                                                          outcome, nearly all (9 of 11) of the final
                                           analysis allowed FDA to determine the                      As described in section V.B of the
                                                                                                   proposed rule, understanding is                       required warnings also demonstrated
                                           optimal sample size and allocation of                                                                         statistically significant improvements
                                           the sample across the study conditions,                 multifaceted and composed of multiple
                                                                                                                                                         over the Surgeon General’s warnings
                                           which informed the study sample. FDA                    processes. Consumer perceptions that a
                                                                                                                                                         between Session 1 of the study and
                                           expected it to be harder to find effects                warning provides new information and
                                                                                                                                                         Session 2, approximately 1 to 2 days
                                           on the ‘‘health belief’’ outcome measure                can contribute to self-reported learning
                                                                                                                                                         later, and many (7 of 11) of the required
                                           than on the other measures (including                   are necessary precursors to message
                                                                                                                                                         warnings also demonstrated statistically
                                           the ‘‘new information’’ and ‘‘self-                     comprehension and learning (Refs. 61,
                                                                                                                                                         significant improvements over the
                                           reported learning’’ measures that FDA                   206, and 207). An important first step in
                                                                                                                                                         Surgeon General’s warnings on changes
                                           specified as predictive of improved                     promoting public understanding of
                                                                                                                                                         in health beliefs between Session 1 of
                                           understanding), and therefore powered                   health risks is therefore to raise public
                                                                                                                                                         the study and Session 3, approximately
                                           the study on the estimated ‘‘health                     awareness of those risks, particularly if
                                                                                                                                                         17 days later. As noted in section VI.C.3
                                           belief’’ effect size in order to ensure                 the risks are not commonly known                      of the proposed rule, 84 FR at 42769,
                                           sufficient robustness to detect                         (Refs. 209 and 210). FDA determined                   health beliefs may be unlikely to change
                                           statistically significant differences. In               that, to be considered for the final rule,            with limited exposures, as was seen in
                                           particular, for the overall sample size,                a tested warning would need to                        FDA’s first quantitative consumer
                                           FDA calculated power to detect a                        demonstrate statistically significantly               research study (see Ref. 12). In FDA’s
                                           statistically significant difference in the             better performance than the control (the              final consumer research study, which
                                           change in a health belief from Sessions                 current Surgeon General’s warnings) on                had just two brief exposures to the
                                           1 to 2 between the treatment and the                    these two ‘‘new information’’ and ‘‘self-             tested warnings over 2 days, measurable
                                           control groups.                                         reported learning’’ outcome measures as               changes in health beliefs were not
                                                                                                   predictive for promoting understanding                expected (see, e.g., Refs. 205 and 206).
                                           2. Use of FDA’s Final Consumer                          of the risks associated with cigarette
                                           Research Study Results in the Selection                                                                       That FDA’s final consumer research
                                                                                                   smoking.                                              study found changes in health beliefs
                                           of Required Warnings                                       Other outcome measures were                        between Sessions 1 and 2 for 9 of the
                                              As discussed in section VII of the                   ‘‘perceived informativeness,’’                        11 final required warnings, and that
                                           proposed rule, we identified 13 cigarette               ‘‘perceived understandability,’’                      those changes persisted for an
                                           health warnings for the proposed rule.                  ‘‘perceived factualness,’’ and ‘‘perceived            additional 2 weeks for 7 of the 11 final
                                           All proposed warnings were factual and                  helpfulness in understanding health                   required warnings, demonstrates that
                                           accurate, advanced the Government’s                     effects.’’ These measures capture study               even with two brief exposures, the
                                           interest, were not unduly burdensome,                   participants’ reactions to and judgment               cigarette health warnings influenced
                                           and demonstrated statistically                          of a message (Ref. 61). In turn, an                   participants’ beliefs about the negative
                                           significant higher levels of providing                  individual’s judgment of a warning is                 health consequences of smoking.
                                           new information and self-reported                       linked to increased likelihood that the                  On one of the 10 outcomes in our
                                           learning when compared to the control                   warning is understood (Refs. 208 and                  final consumer research study,
                                           condition (i.e., the Surgeon General’s                  211).                                                 ‘‘perceived factualness,’’ the cigarette
                                           warnings) (Ref. 17). We stated that we                     The ‘‘health beliefs’’ and ‘‘thinking              health warnings did not reliably
                                           intended to finalize some or all of the                 about risks’’ outcome measures capture                outperform the current Surgeon
                                           13 proposed warnings and that, in                       study participants’ ability to process                General’s warnings. All tested warnings
                                           determining which proposed warnings                     and think about the information in a                  (both the 16 tested cigarette health
                                           would be required in the final rule, FDA                message, which subsequently leads to                  warnings and the 4 current Surgeon
jbell on DSKJLSW7X2PROD with RULES4




                                           would consider public comments                          knowledge acquisition and learning                    General’s warnings, which served as the
                                           submitted to this docket, full research                 (Ref. 206). Warnings that promote                     control condition) were rated as factual
                                           results from our final quantitative                     accurate health beliefs and thinking                  by the vast majority of participants.
                                           consumer research study (including                      about the health risks of smoking are                 Four of the final required warnings,
                                           peer reviewer comments), the scientific                 more likely to lead to understanding                  however, were not perceived as factual
                                           literature, and other considerations.                   about the negative health consequences                to a degree that was statistically


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00023   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 24 of 74 PageID #: 1889
                                           15660            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           significantly more or less than the                     B. Responses to Comments Regarding                    warnings, the regulatory objectives of
                                           Surgeon General’s warnings. The                         FDA’s Approach                                        the proposed rule, and the proposed
                                           remaining required warnings were                          FDA received numerous comments in                   rule’s potential burden on industry. The
                                           perceived as factual statistically                      the docket related to its approach to                 comment ultimately concludes that
                                           significantly less than the Surgeon                     developing and testing new cigarette                  FDA’s regulatory objectives are clearly
                                           General’s warnings. Such a finding is                   health warnings depicting the negative                articulated and appropriate; FDA has
                                           common in pre-implementation studies                    health consequences of smoking, which                 engaged in a comprehensive and
                                           that test warnings about health effects                 we summarize and respond to in the                    rigorous research process to develop
                                           for which there are low levels of                                                                             and test the proposed required
                                                                                                   following paragraphs.
                                           consumer awareness (Refs. 4, 43, and                                                                          warnings; findings from FDA’s studies
                                           78). As explained in the responses to                   1. Overall Iterative Research Process                 highlight substantial gaps in existing
                                           comments later in this section (see                       (Comment 33) Several comments                       health knowledge among consumers;
                                           section VI.B.2), individuals presented                  support FDA’s science-based, iterative                the current 1984 Surgeon General’s
                                           with new information may view it with                   research process, stating that it shows               warnings on cigarette packages and in
                                           skepticism and even consider the new                    that the research was strong and                      cigarette advertisements fall well below
                                           information less factual than                           demonstrates that the proposed required               minimum international standards;
                                           information they have seen before (Refs.                warnings will lead to greater public                  findings from FDA’s studies reinforce
                                           70–77).                                                 understanding of the health harms of                  the importance of using graphic images
                                              Beyond looking at statistical                        smoking and that the proposed rule is                 to communicate the health effects of
                                           significance, FDA also considered the                   well supported and justified. Comments                smoking; the design of the proposed
                                           strength and consistency of the findings                note the comprehensive list of scientific             required warnings is consistent with the
                                           across all outcomes. Although we found                                                                        scientific literature on effective design
                                                                                                   references used to provide robust
                                           some variation in the effect of each of                                                                       principles; the size of the warnings is
                                                                                                   evidence for the support of cigarette
                                           the tested required warnings on some                                                                          appropriate and necessary to achieve
                                                                                                   health warnings in promoting
                                           study outcomes, this is to be expected                                                                        FDA’s objectives; and the proposed
                                                                                                   understanding as well as the set of
                                           as there was a diverse representation of                                                                      required warnings do not ‘‘unduly’’
                                                                                                   qualitative and quantitative consumer
                                           health topics across the warnings. In                                                                         restrict manufacturers’ ability to convey
                                                                                                   studies that FDA conducted. However,
                                           addition, as mentioned above and in the                                                                       other information on packages or
                                                                                                   some comments object to the research
                                           proposed rule, differing levels of                                                                            advertisements. The comment further
                                                                                                   and development process, for example,
                                           baseline knowledge among participants                                                                         states that the findings from FDA’s
                                                                                                   stating that FDA ‘‘has not developed
                                           about the various health conditions                                                                           consumer research studies are highly
                                                                                                   record evidence which supports the                    consistent with the extensive evidence
                                           would contribute to the variation found                 choice made,’’ and that the proposed
                                           in the effects across the required                                                                            from ‘‘post-implementation’’ studies
                                                                                                   rule ‘‘constitutes regulation on the basis            that have assessed the impact of
                                           warnings.                                               of speculation, conjecture, or                        pictorial cigarette warnings in other
                                              In any event, the consistent pattern of              supposition—based on either: (1) A                    countries. The comment also considers
                                           findings for each individual required                   hypothetical reduction in smoking not                 the potential limitations that FDA
                                           warning and across all the required                     supported by the record; or (2) a                     identified with the studies, such as the
                                           warnings is highly supportive. For                      hypothetical problem, lack of consumer                use of an online survey and the decision
                                           example, we assessed participants’                      awareness of the harms of smoking.’’                  made about the appropriate comparison
                                           ability to recall the warning they had                    (Response 33) We disagree with the                  group, and concludes that these
                                           previously been exposed to in the study.                comments that suggest the rule is based               potential limitations do not prevent the
                                           Participants viewed four warnings in                    on speculation, conjecture, and                       findings from providing strong support
                                           random order, one of which they had                     supposition. As described in detail in                for the proposed warnings.
                                           previously been shown; thus,                            the proposed rule, and as many                           (Response 34) FDA agrees with this
                                           participants had a one in four (25                      comments recognize, the rule is the                   supportive comment that the research
                                           percent) random chance of correctly                     result of a science-based, iterative                  and development process was rigorous
                                           guessing the warning they had                           research process across all phases of                 and adhered to best practices for the
                                           previously been shown. Participants                     research and development of the                       conduct and reporting of the studies and
                                           who were shown one of the 4 Surgeon                     required warnings that would advance                  that the potential limitations we
                                           General’s warnings recalled which                       the Government’s substantial interest in              identified do not prevent the study
                                           warning they were shown at levels very                  promoting greater public understanding                findings from providing strong support
                                           similar to what they would achieve                      of the negative health consequences of                for the proposed required warnings. We
                                           through chance guessing (25.7 percent                   smoking. In addition, contrary to the                 also agree that the studies and other
                                           recall). By contrast, the tested cigarette              suggestion of at least one comment, the               scientific analysis in the proposed rule
                                           health warnings were recalled                           Government’s interest in this rule is not             strongly support both the need for the
                                           substantially more, with recall ranging                 to reduce smoking rates, but rather it is             rule as well as the ability of the rule as
                                           from 49.4 to 73.9 percent, depending on                 to promote greater public understanding               designed to meet the Government’s
                                           the specific required warning.                          of the negative health consequences of                objectives.
                                              Although not conducted with a                        smoking. We discuss the Government’s                     (Comment 35) At least one comment
                                           nationally representative sample, which                 interest for the final rule in detail at              objects that FDA provided no evidence
                                           prevents direct extrapolation of the                    section IV.C.1.                                       in the proposed rule to support why the
                                           study findings to the U.S. population,                    (Comment 34) One comment, from an                   Agency selected particular color
jbell on DSKJLSW7X2PROD with RULES4




                                           the size and consistency of the effects                 internationally recognized expert in                  graphics to illustrate the textual warning
                                           found in our final consumer research                    developing and testing cigarette health               statements, including whether it
                                           study demonstrate that the required                     warnings who submitted on behalf of a                 considered alternative graphics to
                                           warnings will promote greater public                    public health group, summarizes and                   illustrate the same concepts or why it
                                           understanding of the negative health                    evaluates FDA’s process for developing                chose the selected photorealistic
                                           consequences of smoking.                                and testing the proposed required                     illustrations over others that could have


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00024   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 25 of 74 PageID #: 1890
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                        15661

                                           depicted the same health conditions                     cigarette smoking. FDA ultimately used                adding clarifying details about the
                                           described in the textual warning                        a photorealistic illustration format for              studies’ procedure and analysis, but
                                           statements.                                             the images because this format best                   none of these updates to either study
                                              (Response 35) As described in detail                 allowed FDA to ensure that the final                  report changes the results, findings, or
                                           in section VI.D of the proposed rule,                   images would be fully concordant with                 conclusions of either study, nor do any
                                           FDA undertook an iterative, research-                   the ultimate textual statements                       of the updates affect FDA’s decisions
                                           based approach to develop color                         addressing the same health conditions.                that relied in part on these studies. The
                                           graphics depicting the negative health                  The photorealistic illustration format                final peer-reviewed study reports are
                                           consequences of cigarette smoking to                    also facilitated providing factually                  included in the docket to this final rule
                                           accompany the textual warning                           accurate images that depict common                    (Refs. 12 and 17).
                                           statements. This process required                       presentations of the health conditions in                (Comment 37) One comment asserts
                                           considering findings from health                        a realistic and objective format devoid               that FDA’s two quantitative consumer
                                           communication science research                          of non-essential elements.                            research studies suffered from study
                                           regarding best practices for helping the                   In terms of determining what to                    design flaws and are inherently biased.
                                           public better understand health risk                    depict in the photorealistic illustrations,           The comment states that both studies
                                           information and testing potential text                  FDA consulted the medical literature                  compare new, more specific information
                                           statements, potential images, and                       and internal Agency medical experts to                in the proposed required warnings to
                                           potential pairings of text statements                   identify common, visual presentations                 the more general statements contained
                                           with images to ensure that the final                    of each health condition described by                 in the nine TCA statements and in the
                                           required cigarette health warnings are                  the textual warning statements. FDA                   four Surgeon General’s warnings. The
                                           unambiguous, are unlikely to be                         then developed a larger set of potential              comment argues that comparing highly
                                           misinterpreted or misunderstood by                      warning images, which were                            detailed statements to more general
                                           consumers, and do convey factually                      subsequently refined and reduced,                     statements may artificially inflate study
                                           accurate information.                                   including with feedback from various                  participants’ self-reported measures of
                                              Research indicates that multiple                     qualitative focus groups and interviews,              learnings or new information by
                                           factors influence whether a specific type               to the set of 16 text-and-image pairings              conflating specificity and length of the
                                           of visual depiction (such as an image                   that were included in the second large                new statements with knowledge.
                                           compared to a bar chart or graph)                       quantitative consumer research study.                 Another comment, however, states that
                                           ultimately aids or impedes message                                                                            new knowledge among participants in
                                           comprehension, including the level of                   2. Quantitative Studies
                                                                                                                                                         the experimental conditions of FDA’s
                                           concordance between the text and                           (Comment 36) One comment suggests                  studies is a logical and reasonable
                                           accompanying visual depiction (e.g.,                    that FDA’s two quantitative consumer                  consequence of the potential real-world
                                           using an image of an eye to depict the                  research studies were not credible                    implications of displaying specific
                                           word ‘‘eye’’); the level of cognitive effort            because they did not go through a peer                versus general health effects.
                                           required to understand the information                  review process.                                       Additionally, this comment states that
                                           (e.g., using a stacked bar chart to depict                 (Response 36) We disagree with this                information about specific health effects
                                           multiple data comparisons requires                      comment. As stated in the proposed                    typically conveys more information and
                                           greater cognitive effort); and the type of              rule, we placed in the docket for public              may produce more specific health
                                           communication channel used to deliver                   comment two study reports that                        knowledge, which is consistent with
                                           the message (e.g., information presented                described FDA’s quantitative consumer                 FDA’s study findings that indicate that
                                           by a doctor as part of a conversation                   research studies and presented the                    participants who were shown the
                                           with a patient, versus information                      results of the analyses from the studies.             revised textual warning statements and
                                           presented in a mass media campaign)                     In developing this final rule, we                     new cigarette health warnings reported
                                           (Refs. 79–89). For example, in                          considered comments on those study                    greater scores in ‘‘new information’’ and
                                           comparison to bar charts or graphs,                     reports. In addition, as discussed in the             ‘‘self-reported learning’’ when compared
                                           visual depictions in the form of                        proposed rule, both studies were also                 to the control participants.
                                           illustrations or photographs are more                   undergoing a peer review process,                        (Response 37) FDA disagrees with the
                                           likely to aid comprehension when used                   which is now complete. The peer                       comment that the two quantitative
                                           for mass-communication purposes                         reviewers included six experts in                     studies suffer from design flaws and are
                                           because these types of visual depictions                behavioral science (psychology, public                inherently biased. Rather, as pointed out
                                           are more easily made congruent (i.e., the               health behavior, tobacco control/tobacco              by other comments, the study design
                                           type of visual is appropriate for the                   regulatory science, and health                        yields valid findings that exposure to
                                           message) and concordant, and they                       communication). The peer reviewers                    the specific information contained in
                                           require less numerical proficiency and                  concluded that the studies were strong                the required warnings promotes greater
                                           cognitive effort to understand the                      and that ‘‘both studies are very well                 understanding of the negative
                                           information (Refs. 81, 82, 86, and 87).                 done in terms of design and data                      consequences of smoking when
                                              Based on our review of the literature,               analysis’’ and ‘‘appropriate to address               compared to the broad statements
                                           the cigarette health warning message                    the study’s purpose.’’ Peer reviewers                 contained in the warnings to which they
                                           content, and the communication                          provided comments to improve the                      are compared.
                                           channel, FDA determined that textual                    clarity of the study reports and provide                 (Comment 38) Other comments object
                                           warning statements paired with                          additional details. The external peer                 that FDA has not demonstrated that the
                                           factually accurate, concordant                          review report is available on FDA’s                   required warnings will promote public
                                           photographs or photorealistic images of                 ‘‘Completed Peer Reviews’’ website at                 understanding of the negative health
jbell on DSKJLSW7X2PROD with RULES4




                                           specific health conditions, presented in                https://www.fda.gov/science-research/                 consequences of smoking due to the
                                           a realistic and objective format, would                 peer-review-scientific-information-and-               limitations of the study measures ‘‘new
                                           be most likely to advance the                           assessments/completed-peer-reviews.                   information’’ and ‘‘self-reported
                                           Government’s interest in promoting                      Following consideration of the peer                   learning.’’ One comment asserts that
                                           greater public understanding of the                     review comments, FDA updated the                      these study measures do not reflect
                                           negative health consequences of                         study reports accordingly, including                  increased learning and understanding


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00025   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 26 of 74 PageID #: 1891
                                           15662            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           and that FDA fails to demonstrate how                   extent possible,’’ were standardized                  FDA is appropriately prioritizing the
                                           these measures can reflect                              across conditions and respondent                      outcomes that provide the best
                                           understanding via mentally processing,                  subgroups, and where scales were                      assessment of initial reactions (‘‘new
                                           reflecting on, and thinking about the                   created, there was sufficient rationale               information’’ and ‘‘self-reported
                                           harms of smoking.                                       and details on the construction and                   learning’’) over more ‘‘delayed’’
                                              (Response 38) FDA disagrees with the                 analysis of the scales.                               outcomes that are unlikely to change
                                           comment that relying on the measures                       (Response 39) FDA disagrees that the               after only brief exposure to a warning
                                           of ‘‘new information’’ and ‘‘self-reported              ‘‘new information’’ and ‘‘self-reported               (‘‘health beliefs’’). In any event, findings
                                           learning’’ prevent scientific support for               learning’’ outcome measures in its                    from the study indicate that the required
                                           the required warnings in advancing the                  consumer research studies are                         warnings promote gains in health
                                           Government’s purpose of promoting                       susceptible to social desirability bias,              beliefs, as 11 of the 13 proposed
                                           public understanding of the negative                    and we instead agree with the comment                 required warnings (and 9 of the 11 final
                                           health consequences of smoking. As                      that the measures were appropriate to                 required warnings) showed greater gains
                                           described in section V.B of the proposed                address the research conditions. As                   in health beliefs between Sessions 1 and
                                           rule, 84 FR at 42762–65, FDA undertook                  explained in the proposed rule and in                 2 than the Surgeon General’s warnings,
                                           an in-depth review of the scientific                    the consumer research study final                     and, even though the study was not
                                           literature to determine that cigarette                  reports (Refs. 12 and 17), FDA reviewed               powered to detect changes between
                                           health warnings that provide new                        the existing scientific literature on                 Sessions 1 and 3 on this measure, 7 of
                                           information and lead to learning                        methods, design issues, and outcome                   the 13 proposed required warnings (and
                                           promote understanding about the                         measures used in other studies seeking                7 of the 11 final required warnings) did
                                           negative health consequences of                         to improve consumer knowledge and to                  so. In general, health beliefs may be
                                           smoking. In addition, as also described                 correct misperceptions about the health               unlikely to change with limited
                                           in V.B of the proposed rule, 84 FR at                   risks of cigarette smoking. As we noted               exposures, as was seen in FDA’s first
                                           42762–65, understanding is                              in the supporting statement for the                   quantitative consumer research study,
                                           multifaceted and composed of several                    information collection requests                       which measured outcomes based on a
                                           processes such as attention, acquiring                  approved by the Office of Management                  single exposure. For FDA’s final
                                           new information, learning, knowledge,                   and Budget (OMB), the measures used                   quantitative consumer research study,
                                           thinking about the message (i.e.,                       in both studies were drawn from                       which only included two exposures,
                                           cognitive elaboration), and recall. FDA’s               previously used and/or validated                      significant changes in health beliefs
                                           final consumer research study supports                  instruments to ensure that instruments                were not expected (see, e.g., Refs. 205
                                           the effectiveness of the required                       are not ambiguous, burdensome, or                     and 206). That the final study found
                                           warnings in promoting understanding                     confusing (OMB control numbers 0910–                  statistically significant changes in
                                           across these various measures, as the                   0848 and 0910–0866). Finally, because                 health beliefs between Sessions 1 and 2
                                           study’s findings indicate that, overall                 of the experimental design of these                   for nearly all of the final required
                                           and relative to the average of the                      studies and randomization of                          warnings, and that such changes
                                           Surgeon General’s warnings (i.e., the                   participants to conditions, any potential             persisted for an additional 2 weeks for
                                           control condition), all of the new                      social desirability bias in participants’             7 of them even though the study was not
                                           required warnings were reported to be                   responses would be equally distributed                powered to find such changes by
                                           ‘‘new information’’ and resulted in                     among the conditions (including the                   Session 3, demonstrates that even with
                                           greater ‘‘self-reported learning.’’ Because             control condition) thus minimizing any                limited exposure, the warnings
                                           the required warnings outperformed the                  impact of any potential bias on the                   influenced participants’ beliefs about
                                           Surgeon General’s warnings on ‘‘new                     results.                                              the negative health consequences of
                                           information’’ and ‘‘self-reported                          (Comment 40) One comment states                    smoking.
                                           learning’’—the two outcome measures                     that FDA’s final consumer research                       Moreover, the conclusions made by
                                           that FDA specified as predictive of                     study failed to show that cigarette                   the comment are inaccurate and
                                           improved understanding—as well as six                   health warnings promote understanding                 misrepresent the study findings. For
                                           other measures of understanding (i.e.,                  due to health beliefs scores measured at              example, FDA is unable to find in the
                                           thinking about health risks of smoking,                 Sessions 2 and 3. The comment claims                  report or to replicate the values
                                           attention to the warnings, perceived                    that five of the warnings reduced                     provided by the comment that
                                           informativeness, perceived                              respondents’ knowledge about relevant                 purportedly show reductions in study
                                           understandability, perceived                            health risks, and seven of the remaining              participants’ knowledge about health
                                           helpfulness in understanding health                     eight warnings saw sharp decreases in                 risks. FDA is similarly unable to
                                           effects, recall), the study results                     knowledge gains between Sessions 2                    replicate the comment’s precise
                                           demonstrate that the required warnings                  and 3. Another comment acknowledges                   calculations regarding decreases in
                                           will promote greater public                             the challenges with changing health                   health beliefs scores between Sessions 2
                                           understanding of the negative health                    beliefs in study interventions with                   and 3. In addition, as acknowledged by
                                           consequences of smoking.                                limited stimuli exposure and shorter                  the other comment, there are challenges
                                              (Comment 39) Some comments assert                    study duration.                                       with changing health beliefs in study
                                           that FDA’s ‘‘new information’’ and                         (Response 40) We disagree with the                 interventions with limited stimuli
                                           ‘‘self-reported learning’’ measures are                 comment that concluded that our final                 exposure and shorter study duration.
                                           susceptible to social desirability bias                 consumer research study fails to show                    (Comment 41) A few comments state
                                           (i.e., that participants respond in a way               that the proposed required warnings                   that FDA’s consumer research studies
                                           they think they ‘‘should’’ respond rather               promote understanding. Overall, the                   fail to support the proposed required
jbell on DSKJLSW7X2PROD with RULES4




                                           than their actual responses). However,                  failure to detect differences in some of              warnings, because there were instances
                                           another comment finds the measures                      the outcomes assessed in the final                    where FDA’s warnings did not improve
                                           used in FDA’s consumer research                         quantitative consumer research study                  certain outcomes measured such as
                                           studies were ‘‘appropriate to address the               should be interpreted within the context              ‘‘perceived believability’’ or ‘‘perceived
                                           research questions and have been                        of its experimental design, which                     factualness.’’ Another comment,
                                           adapted from previous research to the                   collected data on 10 different measures.              however, observes that the inverse


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00026   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 27 of 74 PageID #: 1892
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                           15663

                                           association between the ‘‘novelty’’ of a                Opinions are judgments or feelings that                  (Response 43) We disagree with the
                                           health warning and its believability is a               cannot be proven true or false. Facts are             comments that suggest that the non-
                                           common finding in pre-implementation                    statements that can be proven true or                 nationally representative samples used
                                           studies that test warnings for health                   false,’’ and then asking participants,                in our consumer research studies limit
                                           effects for which consumers have low                    ‘‘Would you say that this warning is                  the usefulness of the studies in
                                           levels of awareness, citing supporting                  opinion or fact?’’ This outcome measure               demonstrating that the required
                                           studies, and notes that the inverse                     has nothing to do with the actual factual             warnings will promote greater public
                                           association between novelty and                         accuracy of the content of cigarette                  understanding of the negative health
                                           credibility reflects the normal cognitive               health warning (see earlier in this                   consequences of smoking. We do agree,
                                           process that occurs when individuals                    section for more discussion on our final              however, with the other comment that
                                           integrate new information into their                    consumer research study; Ref. 17). FDA                states that an experimental design does
                                           existing belief system. This comment                    unequivocally found that each of the                  not require a nationally representative
                                           notes that these findings from FDA’s                    warning statements is factual and                     sample to demonstrate a valid and
                                           studies showing lower levels of                         uncontroversial, based on extensive                   reliable effect. FDA set specific
                                           perceived believability or perceived                    scientific evidence.                                  recruitment targets for the number of
                                           factualness should not be generalized                      (Comment 42) One comment suggests                  study participants in each age group and
                                           beyond the pre-implementation settings                  that FDA fails to address the potential               tobacco-use category to be recruited into
                                           as research shows that cigarette health                 for the cigarette health warnings to                  the study population to ensure that the
                                           warnings implemented on packages are                    ‘‘backfire’’ (e.g., will be avoided) and              study results would be potentially
                                           perceived as highly credible and that                   that ‘‘highly graphic’’ warnings may                  applicable to multiple age and tobacco
                                           the believability of new health warnings                lower levels of recall compared to                    user groups. With respect to the study
                                           increase over time.                                     warnings with less graphic content.                   samples for Studies 1 and 2, the large
                                                                                                      (Response 42) FDA did not design the               heterogeneous samples allowed FDA to
                                              (Response 41) FDA disagrees with the                 required warnings to evoke negative
                                           comments that suggest the studies fail to                                                                     test outcomes across a range of
                                                                                                   emotions. Rather, through the Agency’s                individuals, thus strengthening the
                                           support the proposed required warnings                  science-based, iterative research                     conclusions and applicability of the
                                           because there were no effects for a small               process, the required warnings were                   study findings, and were appropriate for
                                           number of outcomes measured, e.g.,                      designed to be factually accurate, to                 the objectives of FDA’s consumer
                                           ‘‘perceived factualness.’’ When                         make the textual statements and                       research. Further, the tests of the
                                           individuals are presented with new                      accompanying images depicting the                     specific textual warning statements in
                                           information, this new information may                   specific health conditions concordant,                FDA’s first quantitative consumer
                                           be viewed with skepticism and                           and to present the information in a                   research study and the cigarette health
                                           perceived as less factual than                          realistic and objective format (see                   warnings (i.e., text plus image) in FDA’s
                                           information that is familiar or well-                   section VII.B for further discussion of               final quantitative consumer research
                                           known; this finding was acknowledged                    the required warnings). We disagree that              study represent some of the largest
                                           by the comment speaking to the inverse                  the required warnings will lead to low                experimental studies on cigarette
                                           association between ‘‘novelty’’ or                      levels of recall of the content in the                warnings conducted to date.
                                           newness of a health warning and its                     warnings. To the contrary, findings from                 (Comment 44) Another comment
                                           believability. When presented with new                  FDA’s final consumer research study                   asserts that FDA’s final consumer
                                           information, individuals may rely on                    show that, relative to individuals who                research study is flawed because FDA
                                           certain common mental heuristics to aid                 viewed the Surgeon General’s warnings                 did not incorporate the commenter’s
                                           judgment and decision making, though                    (i.e., the control condition), individuals            suggestions regarding demographic and
                                           reliance on these heuristics can                        who viewed a cigarette health warning                 other factors in its comment submitted
                                           sometimes lead to judgment errors or                    were much more likely to accurately                   related to FDA’s information collection
                                           biases (Refs. 70–77). Participants in                   recall the warning they saw.                          request for this study. However, another
                                           FDA’s consumer research studies may                        (Comment 43) Some comments                         comment supports FDA’s study design
                                           have relied on these types of heuristics                question FDA’s use of non-nationally                  and implementation stating that the
                                           to make judgments about the ‘‘perceived                 representative samples in its consumer                research undertaken by FDA to inform
                                           factualness’’ of the warnings tested in                 research studies, suggesting that this                the selection of health warnings was
                                           the study based in some measure on the                  limits the usefulness of the studies.                 ‘‘comprehensive and demonstrates a
                                           ‘‘novelty’’ or newness of the new                       Another comment, however, states that                 high level of scientific rigour.’’
                                           cigarette health warnings versus the                    ‘‘many non-probability based samples                     (Response 44) We disagree with the
                                           familiarity of the current 1984 Surgeon                 can provide a diverse, heterogeneous                  comments that suggest that the final
                                           General’s warnings. As discussed in                     sample’’ (citing Refs. 90 and 91) and                 consumer research study is flawed.
                                           section V.A of the proposed rule, the                   ‘‘[a]lthough participants in a                        While FDA considered the comments
                                           Surgeon General’s warnings have been                    commercial panel may differ from the                  received on the information collection
                                           displayed on cigarette packages for more                general population, the                               request for the study (OMB control
                                           than 35 years and are part of many                      sociodemographic profile of the FDA                   number 0910–0866), including those
                                           smokers’ previously held beliefs, further               study sample indicates considerable                   submitted by the commenter, we did not
                                           supporting the need to convey new                       diversity based on sex, education, race/              adopt those suggestions (e.g., using a
                                           information to the public that is not                   ethnicity, and income level.’’ In                     nationally representative sample,
                                           known about the health consequences of                  addition, this comment notes that                     changing specific study questions,
                                           smoking. It is also important to                        generally, non-probability samples are                changing the design to better mimic
jbell on DSKJLSW7X2PROD with RULES4




                                           emphasize that perceived factualness as                 acceptable for randomized trials, such                real-world conditions) as they were not
                                           measured in FDA’s final consumer                        as the FDA experiments. This comment                  necessary for the purpose of the study.
                                           research study was assessed with an                     concludes that overall, the study                     FDA agrees with the comment that
                                           item telling participants, ‘‘Next, we                   sampling designs and recruitment from                 states that FDA’s research was
                                           would like to know whether you think                    both studies are appropriate for the                  comprehensive and demonstrated a high
                                           this warning is an opinion or a fact.                   study objectives and the analysis plan.               level of scientific rigor due to the careful


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00027   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 28 of 74 PageID #: 1893
                                           15664            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           consideration of the study design,                      development of warning statements,                    implementing new cigarette health
                                           methods, selection of measures,                         revisions to those statements, the                    warnings compared to the current state
                                           sampling strategy, and analysis.                        questions used to assess beliefs about                of warnings for cigarette packages and
                                             (Comment 45) Some comments state                      the health condition included in the                  advertisements in the United States.
                                           that the final consumer research study                  warnings, and the selection of measures               Additionally, as noted in section V.B.1
                                           suffered from methodological flaws,                     for FDA’s final consumer research                     of the proposed rule, and in other
                                           such as a small sample size, selection                  study. In addition, the final consumer                comments submitted to the docket, the
                                           bias, a lack of meaningful pretesting,                  research study pretested the                          scientific evidence shows that larger
                                           and a failure to mimic real-world                       programmed questionnaire to assess                    cigarette health warnings containing
                                           conditions.                                             potential programming issues that might               text paired with images are more
                                             (Response 45) FDA disagrees with the                  have affected the quality of the data.                effective than text-only warnings at
                                           criticism that our final consumer                          Finally, the final consumer research               increasing knowledge and public
                                           research study suffered from those                      study was designed to increase the                    understanding of the health effects of
                                           methodological flaws. Regarding the                     external validity of the study where                  smoking (Refs. 4, 45–48, 54, 55, 57, 59,
                                           sample size of 9,760 participants, prior                possible. For example, the procedures                 61, 62, and 92–94).
                                           to conducting the study, FDA conducted                  for the study provided two exposures to                  (Comment 47) At least one comment
                                           a power analysis, which we discuss in                   the warnings (to better reflect frequent              states that FDA’s final consumer
                                           section VI.A.1.                                         exposure in real-world conditions) and
                                             Regarding the potential risk for                                                                            research study fails to isolate the effect,
                                                                                                   used a longer followup time than many                 if any, of the size and location of the
                                           selection bias in the final consumer                    similar studies to assess potential
                                           research study, as stated elsewhere,                                                                          warnings. The comment asserts that
                                                                                                   longer-term and enduring influence of
                                           FDA made efforts to ensure that the                                                                           FDA failed to address evidence
                                                                                                   cigarette health warnings to better
                                           demographics of participants in the                                                                           indicating that its size requirements for
                                                                                                   approximate conditions once the
                                           study population were diverse.                                                                                packaging and advertising do not
                                                                                                   warnings are implemented. In addition,
                                           Participants’ demographic                                                                                     advance consumer understanding. In
                                                                                                   as part of the online study, participants
                                           characteristics are reported in the final                                                                     contrast, multiple comments state that
                                                                                                   were able to rotate a digital mockup of
                                           study report (Ref. 17).                                                                                       the size and location of the required
                                                                                                   a cigarette package on the screen to
                                             With regard to meaningful pretesting,                                                                       warnings are appropriate and necessary
                                                                                                   permit viewing all sides of the cigarette
                                           the measures used in the final consumer                                                                       to achieve FDA’s objectives. These
                                                                                                   package (as opposed to viewing a static
                                           research study are well-established and/                image) to better approximate real-world               comments note that smaller, less
                                           or pulled from validated instruments for                conditions. Participants also viewed the              prominent warnings on cigarette
                                           communication and social science                        cigarette health warning in both formats              packages and in cigarette
                                           research focused on general health                      (i.e., on packages and in                             advertisements would be less effective
                                           warnings or cigarette warnings,                         advertisements), which provided an                    in promoting greater public
                                           specifically. FDA reviewed studies                      appropriate presentation of the real-                 understanding of the negative health
                                           assessing warnings for consumer                         world display of the warnings for                     consequences of smoking. Moreover,
                                           products (including tobacco and                         smokers and nonsmokers once the                       one comment explains that ‘‘key to the
                                           cigarette health warnings), which                       required warnings are implemented.                    effectiveness’’ of pictorial cigarette
                                           informed the selection of the items in                     (Comment 46) One comment objects                   warnings is their size (taking up at least
                                           the proposed study.                                     that, because FDA’s final consumer                    50 percent or more of the cigarette
                                             The health belief items assess                        research study tested the new textual                 package), text that clearly describes the
                                           knowledge of the specific content in the                warning statements and concordant                     health effects of smoking accompanied
                                           warning statements. The language and                    photorealistic illustrations in                       by a color graphic that demonstrates
                                           wording used in these items were                        combination, there is no basis to think               such negative health consequences, and
                                           derived from the specific language used                 that the ‘‘supposed improvements’’ are                placement on the front of cigarette
                                           in the warning statements, which                        attributable in any way to the graphic                packages. Another comment states that
                                           underwent formative, qualitative testing                components of the proposed required                   ‘‘[t]he scientific evidence conclusively
                                           with adult current smokers, adolescent                  warnings, rather than to the new text.                shows that graphic health warnings are
                                           current smokers, and adolescents                           (Response 46) We disagree with the                 more effective than text-only warnings
                                           susceptible to cigarette smoking (OMB                   comment’s objection that                              at increasing knowledge and public
                                           control number 0910–0674, ‘‘Qualitative                 ‘‘improvements’’ need to be measured                  understanding of the health effects of
                                           Study on Cigarettes and Smoking:                        separately. The purpose of the final                  smoking,’’ and that ‘‘[r]esearch also
                                           Knowledge, Beliefs, and                                 consumer research study was to                        shows that size plays a key role in the
                                           Misperceptions,’’ which assessed                        determine if new cigarette health                     effectiveness of graphic warnings—
                                           reactions and understanding of the draft                warnings (including both text and                     larger graphic health warnings are more
                                           warning statements; and OMB control                     images) would improve understanding                   effective. Warnings must be large
                                           number 0910–0796, ‘‘Qualitative Study                   of the negative health consequences of                enough to be easily noticed and read,
                                           on Consumer Perceptions of Cigarettes                   smoking, which the research findings do               and should be as large as possible.’’
                                           Health Warning Images,’’ which                          support, and is consistent with the                   Similarly, another comment gives
                                           assessed reactions and understanding of                 Congress’s direction that FDA issue                   evidence to support the necessity of the
                                           the draft warning statements that were                  regulations that require color graphics               warnings in their required size and
                                           paired with images). In addition, FDA                   depicting the negative health                         location, explaining that ‘‘[t]he size of a
                                           evaluated the performance of                            consequences of smoking to accompany                  health warning has an important
jbell on DSKJLSW7X2PROD with RULES4




                                           questionnaire items and draft warning                   the textual warning statements. The                   influence on its ability to communicate
                                           statements in its first large quantitative              final consumer research study’s use of                health information.’’ This comment also
                                           consumer research study (OMB control                    the current 1984 Surgeon General’s                    explains that the size is necessary to
                                           number 0910–0848). The findings from                    warnings as the comparison is                         include important detail depicting the
                                           the aforementioned quantitative and                     appropriate, because it allowed for                   negative health consequences of
                                           qualitative studies informed the                        investigation of the potential effect of              smoking, something research on health


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00028   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 29 of 74 PageID #: 1894
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                         15665

                                           warnings on cigarettes and other                        noticeability of the required warnings in             consequences of smoking. Rather, these
                                           consumer products has demonstrated                      order to promote greater public                       studies examined other outcomes,
                                           consumers seek, and which increases                     understanding of the negative health                  including emotional reactions to the
                                           comprehension.                                          consequences of smoking. The                          warnings, effects on intentions to quit
                                              Additionally, another comment from                   remaining 50 percent of the principal                 smoking and quit attempts, and whether
                                           a group of health psychologists tested                  panels of product packages and the                    the warnings deter cigarette purchase,
                                           the impact of the proposed required                     remaining 80 percent of product                       among others. Those outcomes,
                                           warnings in their proposed size and                     advertisements provide ample space for                however, are not aligned with the
                                           location as compared to warnings using                  manufacturers’ speech.                                Government’s interest in this rule,
                                           only the proposed textual warning                          (Comment 48) One comment asserts                   which is to promote greater public
                                           statements without an image. That study                 that FDA failed to meaningfully address               understanding of the negative health
                                           reported that, compared to the text-only                the differential effect the proposed                  consequences of smoking. None of the
                                           warnings, FDA’s proposed required                       required warnings may have on specific                scientific studies referred to in the
                                           warnings rated higher on perceived new                  subpopulations. The comment states                    comment provide direct evidence
                                           knowledge and understandability,                        that failure to consider subgroup                     suggesting that cigarette health warnings
                                           providing further empirical support for                 differences in the consumer studies can               have differential effects on consumer
                                           the size of the required warnings. In                   potentially impact the effectiveness of               understanding of the negative health
                                           addition, a comment submitted by                        cigarette health warnings. The comment                consequences of smoking among
                                           another group of academics described                    also cites research purportedly showing               vulnerable subpopulations. On the
                                           an analysis of a longitudinal cohort                    that cigarette health warnings lead to                contrary, as described in section V.B.2.c
                                           survey data from 13 (non-U.S.) countries                unintended responses among vulnerable                 of the proposed rule, scientific evidence
                                           to assess changes in adult smokers’                     subpopulations. Other comments,                       suggests that pictorial cigarette warnings
                                           knowledge of the health effects of                      however, provide general support for                  increase understanding of the health
                                           cigarettes before and after                             the potential impact of the required                  consequences of smoking across diverse
                                           implementation of pictorial cigarette                   warnings on socially disadvantaged                    settings and countries and are effective
                                           warnings. Pictorial cigarette warning                   groups who may possess lower                          for diverse populations (Refs. 15, 45, 50,
                                           size requirements and placement on the                  knowledge of the health risks of                      and 94–99), likely reducing disparities
                                           front and back of packages varied by                    smoking due to lower health literacy                  found in consumer understanding about
                                           country. Analysis provided by the                       and limited access to information about               the harms of smoking for some
                                           comments concluded that pictorial                       the hazards of smoking. These                         populations such as those with lower
                                           cigarette warnings that are large and                   comments state that cigarette health                  health literacy. For example, a study of
                                           appeared on both the front and back of                  warnings, paired with images, depicting               U.S. consumers found that pictorial
                                           cigarette packs were more effective for                 the harms of smoking increase the                     cigarette warnings were considered to
                                           increasing health knowledge.                            accessibility of warnings and may help                be more attention-grabbing and more
                                              (Response 47) We agree with the                      to reduce disparities in health                       credible compared to text-only
                                           comments stating that the size and                      knowledge about the harms of smoking                  warnings; these effects were
                                           location of the required warnings on                    among these disadvantaged groups.                     consistently observed across all
                                           cigarette packages and in cigarette                        (Response 48) The purpose of FDA’s                 subgroups, including racial/ethnic
                                           advertisements are appropriate and                      two large quantitative consumer                       minorities, those with lower levels of
                                           necessary to advance the Government’s                   research studies was to assess whether                education, and those with lower SES
                                           interest of promoting greater public                    new cigarette health warnings promote                 (Ref. 100). We agree with the general
                                           understanding of the negative health                    consumer understanding of the negative                comments supporting the importance of
                                           consequences of smoking, and that the                   health consequences of smoking, not to                the proposed required warnings and
                                           communicative value of the size and                     understand the broad effects of the                   that they may help reduce disparities in
                                           location requirements also are amply                    warnings on different populations.                    health knowledge.
                                           supported by evidence (see previous                     Although participants with various                       (Comment 49) Some comments assert
                                           comment response for additional                         demographic and tobacco use statuses                  that pictorial cigarette warnings do not
                                           references to this body of scientific                   were included in the consumer research                promote greater understanding of the
                                           literature). Moreover, as required by                   studies, the studies were not designed to             negative consequences of smoking. One
                                           section 4 of the FCLAA, as amended by                   examine differences in outcomes by                    comment cites research studies and
                                           the Tobacco Control Act, the required                   those subgroups. The primary analyses                 asserts that these studies conclude that
                                           warnings must appear prominently on                     focused on whether new cigarette health               graphic warnings do not change
                                           packages and in advertisements,                         warnings increase understanding of the                people’s beliefs about the harms of
                                           occupying the top 50 percent of the area                negative health consequences of                       smoking.
                                           of the front and rear panels of cigarette               smoking in the overall sample, and the                   (Response 49) FDA disagrees that
                                           packages and at least 20 percent of the                 findings support that conclusion. In                  pictorial cigarette warnings do not
                                           area at the top of cigarette                            exploratory subgroup analyses, findings               promote greater understanding of the
                                           advertisements. As described more fully                 were similar across subgroups,                        negative health consequences of
                                           in section V.A of the proposed rule, the                demonstrating the robustness of these                 smoking. There is a substantial body of
                                           existing Surgeon General’s warnings                     findings.                                             evidence to support their effectiveness.
                                           have been shown to go unnoticed or to                      Regarding the comment’s summary of                 As explained in section V.B of the
                                           fail to convey relevant information                     the results of scientific studies that                proposed rule, to understand a message,
                                           regarding the health risks of smoking,                  showed a number of differential effects               individuals must first attend to the
jbell on DSKJLSW7X2PROD with RULES4




                                           resulting in significant portions of the                cigarette health warnings may have on                 message (i.e., notice and be made aware
                                           population that misunderstand or                        subpopulations that vary by                           of the message), and then they must
                                           underestimate the health risks of                       demographic or tobacco use statuses,                  process the information in the message
                                           smoking. The new size and location of                   none of these studies examined whether                (i.e., acquire knowledge of and learn
                                           the required warnings, as specified by                  cigarette health warnings have effects on             that information) (Ref. 41). These
                                           statute, are needed to increase the                     understanding of the negative health                  processes contribute to engagement with


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00029   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 30 of 74 PageID #: 1895
                                           15666            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           the message and lead to understanding.                  changes persisted for an additional 2                 comments also suggest that the
                                           The important role of attention in                      weeks for 7 of the warnings,                          qualitative study reports ‘‘reinforce [the]
                                           message storing and processing is well                  demonstrates that even with limited                   position that the proposed warnings
                                           supported by research (see, e.g., Ref.                  exposure, the warnings still influenced               violate the First Amendment because
                                           101). Studies demonstrate that                          study participants’ beliefs about the                 . . . they appeal to viewers’ emotions
                                           increasing notice of and attention to the               negative health consequences of                       rather than conveying factual
                                           information in a cigarette health                       smoking. Another comment states,                      information and restrict far more speech
                                           warning promotes understanding of the                   ‘‘[t]he high threshold for changing                   than necessary.’’ The comments point,
                                           message. Data from the International                    health beliefs after brief exposure to a              in part, to certain statements from
                                           Tobacco Control Four Country Survey                     health warning makes the findings of                  individual participants in the
                                           showed that noticing health warnings                    [FDA’s final quantitative consumer                    qualitative studies as evidence that the
                                           on cigarette packages was associated                    research study] all the more remarkable:              proposed required warnings being
                                           with increased knowledge about the                      brief exposure to a graphic warning led               considered by FDA were confusing and
                                           health consequences of smoking (Ref. 4).                to greater changes in health beliefs after            misleading, and further argue that, by
                                           Smokers who reported noticing the                       1–2 days for 11 out of 16 warnings, and               electing not to make the changes
                                           cigarette health warnings were more                     for 7 out of 16 warnings at two-week                  suggested by these individual
                                           likely to report believing that smoking                 follow up.’’                                          commenters, FDA improperly ignored
                                           causes the specific health consequences                    Finally, the comments cite studies                 this evidence. The comments also point
                                           contained in the warnings, compared to                  that they assert show that pictorial                  to individual statements regarding the
                                           those who did not notice the warnings.                  cigarette warnings do not change                      scope of the warnings and argue that
                                              The results of FDA’s final consumer                  people’s beliefs about the harms of                   FDA ignored evidence that the proposed
                                           research study, outlined in more detail                 smoking. FDA has already                              required warnings were broader than
                                           earlier in this section, also strongly                  acknowledged some of these studies in                 necessary. The comments also suggest
                                           support that pictorial cigarette                        the proposed rule (see, e.g., Refs. 47,               that FDA failed to consider whether the
                                           warnings, including the final required                  102, and 103), and, as previously                     proposed required warnings would
                                           warnings, improve understanding of the                  discussed, we believe that the failure for            remedy a real-world harm. The
                                                                                                   the pictorial cigarette warnings tested in            comments also suggest that FDA
                                           negative health consequences of
                                                                                                   those studies to impact health beliefs is             violated the APA by not making the
                                           smoking. Across almost all outcomes
                                                                                                   partly (but not entirely) due to the high             qualitative study reports available when
                                           measured in the study, the cigarette
                                                                                                   preexisting knowledge of the particular               the proposed rule first issued and by
                                           health warnings demonstrated
                                                                                                   smoking harms found in the warnings                   providing only 15 days for public
                                           statistically significant improvements
                                                                                                   used in those studies (e.g., many people              comment on these materials.
                                           over the Surgeon General’s warnings                                                                              Other comments state that FDA’s use
                                           (i.e., the control condition in this study).            are aware that smoking causes lung
                                                                                                   cancer). In addition, one comment cites               of qualitative studies and related data
                                           This was true for all required warnings                                                                       was appropriate, noting that a key
                                           across the outcomes of new information,                 a study (Ref. 104) that compared
                                                                                                   ‘‘aversive’’ images of health effects of              principle of qualitative research is that
                                           self-reported learning, thinking about                                                                        the analysis must look for patterns
                                           the risks, perceived informativeness,                   smoking to ‘‘relatively mild’’ images
                                                                                                   (e.g., wrinkled apple) to examine visual              across responses, rather than rely on any
                                           perceived understandability, perceived                                                                        one statement. One comment highlights
                                           helpfulness in understanding health                     attention to the warnings, attitudes
                                                                                                   toward smoking, and quit intentions.                  that a potential pitfall with qualitative
                                           effects, attention, and recall (see Ref.                                                                      studies is to place ‘‘too much emphasis
                                           17). All but 2 of the final required                    That study focused on intentionally
                                                                                                                                                         on a single quote or comment that
                                           warnings (‘‘harms children’’ and                        aversive images and measured attitudes
                                                                                                                                                         sparks interest,’’ noting FDA avoided
                                           ‘‘COPD’’ paired with an image of a man                  and behavior, neither of which align
                                                                                                                                                         this by basing its decisions on the body
                                           with an oxygen tank) also demonstrated                  with the design of FDA’s images, the
                                                                                                                                                         of findings across the studies. Another
                                           statistically significant improvements                  outcomes measured in FDA’s consumer
                                                                                                                                                         comment notes that the qualitative
                                           over the Surgeon General’s warnings on                  research study, or this rule. In part
                                                                                                                                                         studies outline the iterative, science-
                                           changes in health beliefs between                       because the required warnings
                                                                                                                                                         based process undertaken by FDA in
                                           Sessions 1 and 2; and 7 of the final                    communicate some of the less-known
                                                                                                                                                         which the findings from the qualitative
                                           required warnings also demonstrated                     and less-understood health harms of
                                                                                                                                                         studies were used to inform the
                                           statistically significant improvements                  smoking, the required warnings are                    development and refinement of the
                                           over the Surgeon General’s warnings on                  unlike those considered in the studies                warnings tested in subsequent
                                           changes in health beliefs between                       and will promote greater understanding.               quantitative studies.
                                           Sessions 1 and 3, approximately 17 days                 This view is supported by the findings                   (Response 50) We agree that our use
                                           later. As noted in section VI.C.3 of the                of the final quantitative consumer study.             of qualitative studies was appropriate.
                                           proposed rule, health beliefs may be                    3. Qualitative Studies                                As we discussed in the proposed rule
                                           unlikely to change with limited                                                                               and earlier in this section, FDA
                                           exposures, as was seen in FDA’s first                     (Comment 50) FDA received several                   conducted various qualitative focus
                                           quantitative consumer research study                    comments addressing the qualitative                   groups and interviews to test and refine
                                           (see Ref. 12), which measured outcomes                  studies.5 Some comments suggest that                  the textual warning statements and
                                           based on a single exposure. For FDA’s                   the qualitative studies ‘‘raise further               images and to obtain feedback on which
                                           final quantitative consumer research                    questions about whether the proposed                  pairings of textual warning statements
                                           study, which only included two                          graphic health warnings will effectively              and images should be selected for
jbell on DSKJLSW7X2PROD with RULES4




                                           exposures, statistically significant                    improve public understanding of the                   further study. These qualitative studies
                                           changes in health beliefs also were not                 health consequences of smoking.’’ These               are based on small sample sizes, are not
                                           expected. That the final study found                      5 As discussed in section IV, the Agency
                                                                                                                                                         nationally representative, and do not
                                           statistically significant changes in                    supplemented the docket with qualitative study
                                                                                                                                                         yield data that can be generalized. The
                                           health beliefs between Sessions 1 and 2                 information and reopened the comment period for       intent behind conducting these
                                           for most warnings tested, and that such                 an additional 15 days (84 FR 60966).                  qualitative studies was primarily to


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00030   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 31 of 74 PageID #: 1896
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                         15667

                                           explore and inform subsequent research.                 warnings on all the different study                   information is helpful in understanding
                                           We disagree that a determination to not                 outcomes, and we provide a discussion                 how some individuals might interpret
                                           make every change suggested by                          of those outcomes for each of the                     various warnings and in raising issues
                                           individual qualitative study                            required warnings later in this section.              for further exploration, this type of
                                           participants—which, in some cases,                      As discussed elsewhere in this                        qualitative information is not as useful
                                           may have rendered the required                          preamble, based on the results of our                 as quantitative assessments of the
                                           warnings factually inaccurate—                          consumer research studies, and the                    outcome measures related to increasing
                                           concedes that FDA ‘‘ignored evidence                    existing scientific literature on cigarette           understanding, such as the evaluation
                                           that the proposed warnings were                         health warnings, we conclude that the                 provided in FDA’s final consumer
                                           confusing and misleading.’’ FDA did not                 11 final required warnings will advance               research study (Ref. 17).
                                           originally include the qualitative study                the Government’s interest of promoting                  In addition, we received a number of
                                           reports in the docket as the rulemaking                 greater public understanding of the                   comments regarding our consumer
                                           itself did not directly rely on these                   negative health consequences of                       research studies; these comments are
                                           studies. However, because the                           smoking.                                              summarized in section VI.
                                           qualitative studies were used to inform                   We also considered the substantive
                                                                                                                                                         1. Comments Submitting Research on
                                           further research and development,                       public comments received in the docket
                                                                                                                                                         FDA’s Proposed Required Warnings
                                           namely, the quantitative consumer                       related to FDA’s approach to developing
                                           research studies, FDA has made these                    and testing new cigarette health                         We received some comments that
                                           additional materials available as well.                 warnings, including the results of our                described the results of scientific
                                           We addressed the APA concern earlier                    consumer research studies. We                         investigations that the submitters had
                                           in this document (see section IV.D.4).                  considered comments received in the                   conducted to evaluate the 13 proposed
                                           And, as we discuss in detail in sections                docket that suggested that we use other               required warnings on various outcomes.
                                           IV and VII, we disagree that the required               text or images in the required warnings;              We address that research and our
                                           warnings violate the First Amendment.                   however, as discussed in more detail in               responses to these comments in the
                                                                                                   the comment summaries below and in                    comment summaries and responses
                                           VII. FDA’s Selection of Cigarette Health                section VIII, we selected the required                below.
                                           Warnings                                                warnings from the set of cigarette health                (Comment 51) One comment,
                                             This section discusses the 11 required                warnings we developed, tested, and                    representing a group of academic
                                           warnings and the factors that influenced                proposed. Our consumer research                       researchers, provides information on an
                                           each selection decision, including the                  studies, among other information,                     experimental study conducted to
                                           results from FDA’s final quantitative                   indicate that these required warnings                 evaluate responses to the 13 proposed
                                           consumer research study, the                            will promote greater public                           required warnings in comparison to
                                           substantive comments submitted to the                   understanding of the negative health                  text-only equivalents among a
                                           docket, the relevant scientific literature,             consequences of smoking. As explained                 convenience sample of 412 U.S. adult
                                           and other legal and policy                              in the comment responses throughout                   cigarette smokers, dual e-cigarette users
                                           considerations weighed, such as how                     this section, the comments submitted to               and smokers, and nonusers of e-
                                           well the warnings depict the negative                   the docket did not persuade us that                   cigarettes and cigarettes. The reported
                                           health consequences of smoking.                         other textual warning statements or                   findings include that: (1) Most of the
                                             When we issued the proposed rule,                     images had sufficient support to                      proposed cigarette health warnings
                                           we proposed 13 cigarette health                         demonstrate they would advance the                    enhanced understandability, perceived
                                           warnings, each comprising a textual                     Government’s interest in promoting                    new knowledge, worry, and
                                           warning statement paired with a                         greater public understanding of the                   discouragement to smoke relative to
                                           concordant photorealistic image                         negative health consequences of                       text-only warnings; (2) the proposed
                                           depicting the negative health                           smoking.                                              cigarette health warnings varied in their
                                           consequences of smoking. The 13                                                                               relative impact in eliciting perceived
                                           proposed required warnings were made                    A. General Comments on the Proposed                   new knowledge, worry, and
                                           available as electronic files in PDF                    Cigarette Health Warnings                             discouragement to smoke compared to
                                           format and displayed in the document                      FDA received several comments on                    text-only versions; and (3) effects of the
                                           entitled ‘‘Proposed Required Cigarette                  the 13 proposed required warnings.                    proposed cigarette health warnings were
                                           Health Warnings—PDF Files, August                       Some comments discuss the 13                          generally stronger for nonusers and dual
                                           2019,’’ which was included in the                       proposed required warnings generally,                 users (i.e., those who both smoke
                                           docket for the proposed rule. Consistent                and we have summarized and                            cigarettes and use e-cigarettes) than for
                                           with section 4 of the FCLAA, two                        responded to these comments in this                   smokers, which the comments state
                                           versions of each of the 13 proposed                     section. The comments relating to each                were generally consistent with their
                                           required warnings were developed—one                    individual proposed required warning                  previous work with young adults (Ref.
                                           displaying the textual warning                          are discussed in sections VII.B and                   105). The comments conclude that these
                                           statement in black font on a white                      VII.C.                                                results are consistent with prior work on
                                           background, and one displaying the                        We considered the comments                          cigarette health warnings suggesting that
                                           textual warning statement in white font                 submitted to the docket as we                         such warnings enhance knowledge
                                           on a black background.                                  determined which cigarette health                     about the harms of smoking and evoke
                                             In order to determine which of the                    warnings to require in the final rule. We             reactions that are associated with
                                           proposed cigarette health warnings to                   evaluated the substantive input                       quitting smoking.
                                           require in the final rule, we considered                contained in the comments to help                        (Response 51) FDA appreciates the
jbell on DSKJLSW7X2PROD with RULES4




                                           a number of factors, including the                      inform our decisions in selecting or not              submission of this study using FDA’s
                                           results from our final consumer research                selecting a proposed cigarette health                 proposed required health warnings that
                                           study (Ref. 17; see section VI.A for a                  warning. Many of the comments contain                 demonstrates additional support for the
                                           general description of the study results).              information about the submitter’s                     ability of the proposed required
                                           We carefully examined the research                      personal opinions related to various                  warnings to enhance public
                                           results for the 13 proposed required                    proposed warnings. While this                         understanding of the negative health


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00031   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 32 of 74 PageID #: 1897
                                           15668            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           consequences of smoking as compared                     different depending on the size and                   power to detect such effects (Refs. 108–
                                           to text-only versions of the warnings.                  placement of the warnings on packages.                110). Responses to one question only
                                           We note that one outcome included in                    The comment notes that the data show                  present results for 384 of the unknown
                                           the study referred to as ‘‘perceived new                that many smokers in this study                       total number of participants without
                                           knowledge’’ is very similar to the                      indicated that the warnings convey a                  providing information on participants
                                           outcome used in FDA’s consumer                          message that they should not smoke (74                who did not have an opinion on the
                                           research study referred to a ‘‘self-                    percent) or purchase the product (71                  question. The comment also did not
                                           reported learning’’ and shows similarly                 percent). The comment also reports that               provide information about the tobacco
                                           strong effects on that outcome as in                    many smokers in this study believed the               use status (e.g., never user, former user)
                                           FDA’s study. In addition, perceived new                 warnings are trying to make people feel               of half of the sample, which limits the
                                           knowledge was the strongest effect of all               disgusted (68 percent), shock people (85              applicability of any findings. Details
                                           the outcomes in the study, including                    percent), and make people feel distress               were not provided about the control
                                           worry and discouragement to use                         (70 percent).                                         condition, there was no image provided
                                           cigarettes. Overall, the study’s                           (Response 52) We appreciate the                    of the stimuli used in that condition,
                                           conclusions are supported by the data                   value of additional research on the                   and no data were provided comparing
                                           presented, but there are some minor                     potential impact of FDA’s proposed                    the control condition to experimental
                                           limitations in the design and measures                  required warnings, but we note that                   conditions. Of particular concern, it is
                                           that may limit generalizability to prior                many of the outcomes assessed in this                 not clear if survey items were drawn
                                           work and the general U.S. population.                   study relate to behavior and are not                  from previously validated or previously
                                           In addition, FDA notes that an                          aligned with the final rule, whose                    used surveys, which would lend
                                           assessment of emotional responses or                    purpose is to promote greater public                  credibility to the items used and reduce
                                           behavioral study outcomes is not                        understanding of the negative health                  the potential for measurement error.
                                           aligned with the final rule, whose                      consequences of smoking. The study                    2. Other Comments
                                           purpose is to promote greater public                    also suffers from numerous limitations
                                           understanding of the negative health                                                                             FDA received a number of other
                                                                                                   on the conclusions that can be drawn                  comments that discuss the proposed
                                           consequences of smoking.                                about the ability of the required                     required warnings generally or
                                              (Comment 52) Another comment from                    warnings to promote public                            highlighted issues that applied to some
                                           a cigarette manufacturer includes the                   understanding of the negative health                  or all of the proposed required
                                           findings of a web-based panel, created                  consequences of cigarette smoking. The                warnings. These comments are
                                           using a convenience sample, stating that                limitations include that it is unclear                summarized and responded to below.
                                           the study serves as evidence that the                   whether each set of five warnings                        (Comment 53) Numerous comments
                                           required warnings were designed to                      viewed by each participant was                        express strong support for the proposed
                                           evoke emotional negative reactions;                     displayed in the same format size and                 required warnings stating, in part, that
                                           were meant to convey an ideological                     location, which prevents us from                      each of the required warnings convey
                                           anti-smoking message; and were not the                  drawing conclusions about the impact                  factual information. Comments support
                                           less-restrictive alternative, as the study’s            of size, location, and specific required              the 13 proposed warnings, stating that
                                           findings purportedly show that textual                  cigarette warnings on outcomes relevant               the proposed warnings cover a wide
                                           warnings would be at least as effective                 to understanding. Other limitations                   range of highly prevalent health
                                           as pictorial cigarette warnings. In the                 include a lack of information provided                conditions and that the health
                                           study, adult participants were randomly                 regarding sample recruitment; total                   conditions are supported by a broad
                                           assigned into one of six conditions that                sample size; study drop-out and                       consensus of scientific research and
                                           varied in format, size, and location (e.g.,             attrition; and limited information about              Surgeon General’s Reports. Other
                                           a text-plus-image warning on the top 50                 the sample characteristics beyond age                 comments state that the images
                                           percent of the package, a text-only                     and current smoking status. Although                  effectively capture attention without
                                           warning on the top 20 percent of the                    the comment states that the                           provoking an emotional response and
                                           package, a text-plus-image warning on                   demographics of the sample were drawn                 the textual warning messages are brief,
                                           the side of the package). Participants                  to reflect the U.S. population, there is              accurate, and clearly link to the visual
                                           were shown a random selection of 5 of                   no discussion of whether the data were                image.
                                           FDA’s 13 proposed required warnings.                    weighted to the U.S. population or                       Some comments express support for
                                           Afterward, participants completed                       whether the attempt to match the U.S.                 the use of strong causal language such
                                           measures assessing agreement with the                   population was successful. While the                  as ‘‘causes,’’ providing supporting
                                           warning, if they had previously heard                   comment includes a description of the                 scientific evidence in the required
                                           about the health effects described in the               study with some descriptive measures                  warnings, with one comment submitting
                                           warning, if they thought the warnings                   (e.g., an appendix to the study includes              a published scientific study of 1,413
                                           were communicating that they should or                  the proportions), there is no information             adults in the United States (Ref. 111).
                                           should not use or purchase the product,                 provided regarding confidence intervals               One of these comments, which was
                                           and what message the warnings                           or standard error; therefore, we are                  submitted by a group of research
                                           communicated. The comment’s study                       unable to determine the accuracy of the               scientists, confirms that the
                                           found that, for warnings in the proposed                study’s results (Refs. 106 and 107).                  characteristics of FDA’s proposed
                                           size and location (top 50 percent of the                Further, no information was provided as               warnings suggest they will be effective.
                                           front and rear panels of the package),                  to whether there was adequate power to                This comment states that FDA’s
                                           between 18.9 and 65.1 percent of                        detect statistically significant                      proposed required warnings followed
jbell on DSKJLSW7X2PROD with RULES4




                                           participants had not previously heard                   differences between groups. It is unclear             design principles and best practices in
                                           about the health condition in the                       whether the null findings found for the               warning development that enhance their
                                           warnings; the vast majority of                          effect of warnings compared to warnings               effectiveness, as follows: The warnings
                                           participants (greater than 76.0 percent)                with different formats is attributed to an            include human faces or diseased body
                                           agreed with the warning statements; and                 actual lack of an effect of the cigarette             parts (which, the comment notes,
                                           that many of the results were not                       health warnings or a lack of sufficient               studies show are more effective than


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00032   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 33 of 74 PageID #: 1898
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                         15669

                                           other types of images); the warnings                    strongest, if not the strongest, causal               required warnings do not convey any
                                           have a high degree of congruency                        factors. For example, cigarette smoking               relevant information beyond the content
                                           (which, the comment notes, studies                      has repeatedly been identified as the                 found in the TCA statements and with
                                           show increase recall and attention); the                most important risk factor for bladder                the conclusion that information about
                                           warnings use strong causal language;                    cancer (Refs. 112–114). The National                  disease mechanism does not affect the
                                           and that the warnings are concise,                      Heart, Lung, and Blood Institute of the               public’s understanding of the risks of
                                           making the warning text easier to read                  National Institutes of Health states that             smoking. For example, the required
                                           and understand. Another comment from                    smoking is a major risk factor for heart              warning ‘‘WARNING: Smoking can
                                           a group of scientific researchers                       disease (Ref. 115), and the Centers for               cause heart disease and strokes by
                                           emphasizes that the proposed warnings                   Disease Control and Prevention (CDC)                  clogging arteries’’ conveys important
                                           generally appear to contain congruent                   states that smoking is one of the three               information relevant to numerous
                                           image and textual components (i.e., both                key risk factors for heart disease (Ref.              smoking health harms: smoking causes
                                           the image and the textual warning                       116). FDA strongly disagrees that lack of             heart disease; smoking causes strokes;
                                           statement convey the same message),                     communication about multifactorial                    smoking causes clogged arteries; and
                                           noting this format (congruent warning                   causes of a disease in any way means                  smoking causes heart disease and
                                           labels) is likely to be an effective means              that warnings that accurately state that              strokes by clogging arteries.
                                           for increasing knowledge of the risks                   smoking causes a negative health                      Accordingly, all components of the
                                           conveyed by the warnings.                               consequence are misleading.                           required warnings, including the
                                              (Response 53) We agree with these                       The comment is correct that the                    information related to the disease
                                           comments. As we describe in sections                    marginal risk of disease attributable to              mechanism, increases public
                                           VI and VII of the proposed rule and in                  smoking is not communicated as part of                understanding of the negative
                                           this section, these cigarette health                    the warnings and thus that information                consequences of smoking.
                                           warnings, as shown through robust                       is not assessed in FDA’s consumer                        FDA also disagrees with the
                                           scientific evidence, are factual and                    research studies. As stated in the                    conclusion that providing additional
                                           accurate and advance the substantial                    documents related to collecting the                   information relevant to the disease (e.g.,
                                           Government interest in promoting                        quantitative information in FDA’s                     ‘‘WARNING: Smoking causes head and
                                           greater public understanding of the                     consumer research studies (OMB                        neck cancer’’) does not improve
                                           negative health consequences of                         control numbers 0910–0848 and 0910–                   consumer understanding above related
                                           smoking. FDA agrees that simple                         0866) and section VI of the proposed                  TCA statements (e.g., ‘‘WARNING:
                                           phrasing and the use of strong causal                   rule, FDA’s goal in the consumer                      Smoking causes cancer’’). The
                                           language in the textual warning                         research studies was to assess                        heterogenous term ‘‘cancer’’ refers to a
                                           statements is justified both by the                     knowledge and understanding of a                      collection of related yet unique diseases.
                                           strength of the epidemiological evidence                negative health outcome caused by                     In this example, the required warning
                                           and communication best practices.                       cigarette smoking, not to educate the                 would promote understanding of the
                                              (Comment 54) Two comments                            public about the absolute, relative, or               causal link between smoking and two
                                           criticize nearly all the proposed                       dose-response risk conveyed by                        different and specific cancers: Head and
                                           required warnings for not identifying,                  smoking. Thus, the outcomes included                  neck. As discussed in section V.A.3 of
                                           conveying, or measuring perceptions of                  in FDA’s consumer research studies                    the proposed rule, the U.S. public is
                                           the baseline risk for the health                        were not intended to assess the absolute              generally aware of the effects of smoking
                                           conditions in the proposed required                     or relative level of perception of such               on lung cancer in smokers, while
                                           warnings. They also suggest that the                    risks, but rather investigated the effect             research demonstrates that the public
                                           absolute risk of these conditions for                   that viewing the textual warning                      has limited understanding of the effect
                                           smokers is small and that the warnings                  statements or proposed required                       of smoking on cancers outside of lung
                                           do not convey the marginal or dose-                     warnings had on increasing                            cancer. Finally, results of FDA’s
                                           response risk of these conditions caused                understanding of the negative health                  consumer research studies support that
                                           by smoking, but instead misleadingly                    consequences of cigarette smoking.                    consumers both understand the required
                                           imply that the health outcomes are                         (Comment 55) One comment states                    warnings and learn new information
                                           solely caused by smoking. The                           that some of the proposed required                    from them specifically because of the
                                           comments also state that certain                        warnings do not convey any relevant                   specificity of the warning used.
                                           warnings are misleading because they                    information beyond the content found                     (Comment 56) Some comments
                                           emphasize one negative health                           in the TCA statements. In one example                 suggest that FDA strengthen the images
                                           consequence rather than others with                     highlighted, the comment states that the              by making them ‘‘less glamourous,’’
                                           worse survival rates.                                   required warning ‘‘WARNING: Smoking                   more ‘‘gross,’’ or more ‘‘shocking’’ to be
                                              (Response 54) As described in section                can cause heart disease and strokes by                more in line with pictorial cigarette
                                           VII of the proposed rule, the burden of                 clogging arteries’’ conveys the exact                 warnings used in other countries. One
                                           the health conditions focused on in the                 same information as the TCA statement                 comment highlights existing research
                                           required warnings is substantial, and all               ‘‘WARNING: Cigarettes cause strokes                   demonstrating that pictorial cigarette
                                           of these health conditions are causally                 and heart disease,’’ asserting that                   warnings that include ‘‘graphic, fear-
                                           linked to smoking through substantial                   granular information about disease                    arousing depictions of the impact of
                                           scientific evidence as summarized in                    mechanism does not promote                            smoking on the body or those that use
                                           various reports of the Surgeon General.                 understanding about the health risks of               testimonial are associated with
                                           Contrary to the comments’ assertion,                    smoking. In another example, the                      increases in motivation to quit smoking,
                                           nothing in the warning text or image                    comment argues that the required                      thinking about health risks, and
jbell on DSKJLSW7X2PROD with RULES4




                                           conveys that smoking is the only causal                 warning ‘‘WARNING: Smoking causes                     engaging in cessation behavior’’ (Ref.
                                           factor (i.e., a necessary condition), nor               head and neck cancer’’ conveys the                    117). Another comment suggested that
                                           have the comments provided any                          same information as the TCA statement                 use of a testimonial or image similar to
                                           evidence to support that point.                         ‘‘WARNING: Cigarettes cause cancer.’’                 ‘‘Christine’’ from CDC’s ‘‘Tips from
                                           However, for many of the required                          (Response 55) FDA disagrees with                   Former Smokers’’ campaign would
                                           warnings, smoking is one of the                         both comments that some of the                        likely evoke a much stronger emotional


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00033   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 34 of 74 PageID #: 1899
                                           15670            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           response. Other comments address                        manner—as concerning; but to the                      warning tested in the final consumer
                                           levels of arousal, with one comment                     extent this occurs, it will be because the            research study must demonstrate
                                           recommending FDA drop warnings                          severe, life-threatening and sometimes                statistically significant improvements,
                                           containing images with ‘‘less arousing                  disfiguring health effects of smoking are             as compared to the control condition
                                           images [as they] will not support lasting               indeed concerning.                                    (i.e., the Surgeon General’s warnings),
                                           knowledge of the associated health                                                                            on both the two outcomes of ‘‘new
                                                                                                   B. Selected Cigarette Health Warnings
                                           effects.’’ One comment states that the                                                                        information’’ and ‘‘self-reported
                                           images in the proposed required                            This section discusses the 11 required             learning.’’
                                           warnings are ‘‘adequately arousing,’’                   warnings and the factors that influenced                 In the proposed rule, we stated that,
                                           citing research that shows that arousal                 each selection decision, including the                after considering the full results of
                                           in cigarette health warnings ‘‘acts as                  results from FDA’s consumer research                  FDA’s research, the relevant scientific
                                           information itself, a motivator, and an                 studies, relevant scientific literature, the          literature, public comments submitted
                                           enhancer of information’’ (Ref. 118) and                substantive comments received to the                  to the docket, and other legal and policy
                                           that ‘‘arousal is important for the long-               docket, and other legal and policy                    considerations, FDA intended to finalize
                                           term memory of the information the                      considerations weighed. Based on these                some or all of the 13 proposed cigarette
                                           FDA wishes to convey’’ (Ref. 119). Some                 considerations, FDA has determined                    health warnings. Based on the empirical
                                           comments, however, object that FDA                      that the 11 required warnings included                results of FDA’s research program, as
                                           designed the new cigarette health                       in the final rule will advance the                    well as our consideration of each of the
                                           warnings to evoke a negative emotional                  Government’s interest in promoting                    factors discussed in this section, FDA is
                                           response and that ‘‘forcing’’ consumers                 greater public understanding of the                   including the following 11 required
                                           to look at the proposed required                        negative health consequences of                       warnings in the final rule. Because these
                                           warnings ‘‘evokes feelings of fear,                     cigarette smoking. As discussed in                    required warnings, as shown through
                                           shame, and disgust, and conveys the                     section VI.A of the proposed rule, the                the robust scientific evidence described
                                           ideological message that people should                  causal link between cigarette smoking                 in detail in sections VI and VII of the
                                           not smoke.’’ These comments also object                 and the negative health consequences                  proposed rule, are factual and accurate,
                                           that the proposed required warnings are                 depicted in each required warning is                  advance the Government’s interest in
                                           not purely factual.                                     rated at the highest level of the four-               promoting greater public understanding
                                                                                                   level classification provided in the                  of the negative health consequences of
                                              (Response 56) FDA disagrees that the                 Surgeon General’s Reports.                            cigarette smoking, and are not unduly
                                           images should be made more ‘‘gross’’ or                    As described in section VI of the                  burdensome (see section IV.B for a more
                                           ‘‘shocking,’’ and we also disagree that                 proposed rule, FDA undertook a                        detailed discussion), FDA believes the
                                           FDA designed the required warnings to                   science-based, iterative research and                 required warnings are consistent with
                                           evoke an emotional response. The                        development process to develop, test,                 the First Amendment, regardless of the
                                           images were not designed to evoke                       and refine new cigarette health                       standard of scrutiny (e.g., Zauderer or
                                           negative emotions such as fear, shame,                  warnings that will advance the                        Central Hudson) under which they are
                                           and disgust, but rather to promote                      Government’s interest in promoting                    reviewed.
                                           greater public understanding of the                     greater public understanding of the                      The required warnings, each of which
                                           negative health consequences of                         negative health consequences of                       consists of a textual warning statement
                                           cigarette smoking. As detailed in section               cigarette smoking. This careful, science-             paired with a concordant photorealistic
                                           VI.D of the proposed rule, FDA                          based process resulted in the 11                      image depicting the negative health
                                           undertook a rigorous multistep process                  required warnings that are the subject of             consequences of smoking, are contained
                                           to develop, test, and refine images that:               the final rule. First, FDA undertook                  in a document entitled ‘‘Required
                                           (1) Are factually accurate; (2) depict                  research to consider whether revisions                Cigarette Health Warnings, 2020’’ (Ref.
                                           common visual presentations of the                      to the textual warning statements                     11), as is further discussed in section
                                           health conditions (intended to aid                      specified in section 4(a)(1) of the                   III.B.
                                           understanding by building on existing                   FCLAA would promote greater public                       With regard to the photorealistic
                                           consumer health knowledge and                           understanding of the risks associated                 images contained in the required
                                           experiences) and/or show disease states                 with cigarette smoking. The empirical                 warnings, and as described in section
                                           and symptoms as they are typically                      results demonstrate sufficient scientific             VI.D of the proposed rule, FDA
                                           experienced; (3) present the health                     support to adjust the textual warning                 undertook a rigorous multistep process
                                           conditions in a realistic and objective                 statements (Ref. 12). Second, FDA                     to develop, test, and refine images that:
                                           format that is devoid of non-essential                  carefully developed and tested                        (1) Are factually accurate; (2) depict
                                           elements; and (4) are concordant with                   concordant color graphics, in the form                common visual presentations of the
                                           the accompanying text statements on                     of photorealistic images, depicting the               health conditions (intended to aid
                                           the same health conditions. The images                  negative health consequences of                       understanding by building on existing
                                           are not intended to evoke negative                      smoking to accompany each of the                      consumer health knowledge and
                                           emotions such as fear, shame, and                       textual warning statements. In FDA’s                  experiences) and/or show disease states
                                           disgust, but rather to promote greater                  final consumer research study, full                   and symptoms as they are typically
                                           public understanding of the negative                    cigarette health warnings—consisting of               experienced; (3) present the health
                                           health consequences of cigarette                        a textual warning statement paired with               conditions in a realistic and objective
                                           smoking. Each of the 11 required                        a concordant photorealistic image                     format that is devoid of non-essential
                                           warnings in the final rule depicts a                    depicting the negative health                         elements; and (4) are concordant with
                                           negative health consequence of smoking                  consequence in the statement—were                     the accompanying text statements on
jbell on DSKJLSW7X2PROD with RULES4




                                           that is well documented in the scientific               evaluated to assess the extent to which               the same health conditions.
                                           literature. To be sure, some viewers may                any of the warnings increase                             FDA considered many different
                                           experience the information contained in                 understanding of the negative health                  factors when developing the warning
                                           the images—which appropriately                          consequences of cigarette smoking. For                images, including current public
                                           convey the serious health consequences                  warnings to be considered for the                     understanding and gaps in knowledge of
                                           in a factually accurate, realistic                      proposed rule, FDA decided that a                     the negative health consequences of


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00034   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 35 of 74 PageID #: 1900
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                          15671

                                           cigarette smoking; the varied levels of                 with concordant, factually accurate                   increased number of statistical tests
                                           health literacy and numeracy among the                  color graphics that promote greater                   performed, more findings could happen
                                           U.S. population; findings from                          understanding of the health                           by chance alone. Controlling for this
                                           communication science research                          consequences as described by the text,                helps to produce estimates of statistical
                                           regarding the types of visual depictions                the majority of images appropriately                  significance that are more conservative
                                           that are most appropriate for                           depict external symptoms and disease                  and produce higher confidence in the
                                           communicating health risk information                   states. FDA hired a certified medical                 results. The full description of our final
                                           to lay audiences; general best practices                illustrator to develop—in close                       consumer research study and the
                                           for developing mass communication                       collaboration with FDA staff—the high-                analyses are contained in the final, peer-
                                           efforts; the Agency’s statutory                         quality, factual, medically accurate,                 reviewed study report (Ref. 17).
                                           requirements for cigarette health                       photorealistic images. As explained in                  We describe each of the required
                                           warnings under section 4 of the FCLAA                   section VI.D of the proposed rule, FDA                warnings next, along with a summary of
                                           (as amended by sections 201 and 202 of                  determined that photorealistic                        comments received and FDA’s
                                           the Tobacco Control Act); and the                       illustrations would be the most                       responses.
                                           practical implications of visually                      appropriate visual depiction format                   1. ‘‘WARNING: Tobacco smoke can
                                           depicting the negative health                           because this format best allowed                      harm your children.’’
                                           consequences of cigarette smoking in                    depicting specific features of the health
                                           the form of warnings on cigarette                       conditions as described by the textual                   This required warning consists of the
                                           packages and in advertisements.                         warning statements. The photorealistic                TCA statement ‘‘WARNING: Tobacco
                                              As a form of mass communication,                     illustration format also facilitated                  smoke can harm your children’’ paired
                                           cigarette health warnings must feature                  providing factually accurate images that              with a concordant, factually accurate,
                                           messages that are appropriate for the                   depict common presentations of the                    photorealistic image depicting a
                                           target audience, communication                          health conditions in a realistic and                  negative health consequence of
                                           channel, and public health goals. In                    objective format devoid of non-essential              secondhand smoke exposure in
                                           section VI of the proposed rule, we                     elements. Using photorealistic images                 children. The image shows the head and
                                           described the process for developing                    also allowed further editing and                      shoulders of a young boy (aged 8–10
                                           and testing the required cigarette                      refinements for clarity and ease of                   years) wearing a hospital gown and
                                           warnings in detail, outlining the health                understanding throughout the science-                 receiving a nebulizer treatment for
                                           communication science research                          based, iterative research and                         chronic asthma resulting from
                                           findings we considered when                             development process for new cigarette                 secondhand smoke exposure.
                                           determining how best to help promote                    health warnings.                                         In FDA’s final consumer research
                                           greater public understanding of the                        The photorealistic images in these                 study, this warning was reported to be
                                           negative health consequences of                         required warnings present the health                  new information by 40.7 percent of
                                           cigarette smoking. For example, the                     conditions in a realistic and objective               participants who viewed it. In section
                                           American public is a diverse population                 format, do not contain additional                     VI of the proposed rule, we explained
                                           comprising individuals with many                        unnecessary details, and do not contain               that the two outcomes of ‘‘new
                                           varied backgrounds, knowledge, beliefs,                 any elements intended to evoke a                      information’’ and ‘‘self-reported
                                           and abilities to read and understand                    negative emotional response. Because                  learning’’ are predictive of whether new
                                           health information. In fact, national                   these warnings are designed to educate                cigarette health warnings increase
                                           surveys indicate that only about 12                     the public about the very real, serious,              understanding of the risks associated
                                           percent of U.S. adults have proficient                  and sometimes deadly outcomes of                      with cigarette smoking. Compared to the
                                           health literacy (i.e., the ability to access,           cigarette smoking, the factually accurate             average of the ratings for the four
                                           understand, and use health information                  content may evoke subjective, emotional               Surgeon General’s warnings (the control
                                           and services) and fewer than 10 percent                 responses among some consumers based                  condition in the study), this warning
                                           have proficient numeracy levels (i.e.,                  on their personal history and                         was statistically significantly (p<0.05,
                                           the ability to understand and use                       personality characteristics. See section              after adjusting for age group, smoking
                                           numbers, including the ability to read                  IV.C.2.b for a discussion of comments                 status, and multiple comparisons)
                                           and interpret data presented in tables,                 on this topic.                                        higher on both providing new
                                           graphs, and bar charts (Refs. 120–123).                    In this section’s discussion of the                information and self-reported learning.
                                           Considering these differences in health                 results from our final consumer research              In addition, this warning was
                                           literacy and numeracy levels, as well as                study for each required warning, a study              statistically significantly higher than the
                                           additional factors such as the limited                  effect with an associated p-value below               Surgeon General’s warnings on nearly
                                           amount of space for additional                          0.05 (or p<0.05) is considered to be a                all other outcomes measured. This
                                           explanatory text and graphics and the                   ‘‘statistically significant’’ effect. A p-            warning grabbed attention more,
                                           constraints of a one-way communication                  value is reflective of the probability that           resulted in more thinking about the
                                           channel, attempting to convey complex                   a study finding could have happened by                risks, and was perceived to be more
                                           information such as quantitative risk                   chance. For example, a p-value of 0.04                informative, to be more understandable,
                                           measures would be incongruent with                      means that if there was no true study                 and to be more helpful in understanding
                                           the Government’s interest of increasing                 effect, the observed finding would still              the health effects of smoking. The
                                           public understanding of the negative                    be obtained in 4 percent of studies due               warning was correctly recalled by 61.6
                                           health consequences of cigarette                        to chance. Having a predetermined cut                 percent of participants, which was
                                           smoking. Instead, best practices for                    off at p<0.05 is a commonly used level                statistically significantly higher than the
                                           health risk communication state that                    to conclude the effect has a very low                 25.7 percent who recalled the Surgeon
jbell on DSKJLSW7X2PROD with RULES4




                                           simple, clear, and direct messages are                  likelihood of being due to chance. In our             General’s warnings.
                                           best understood, especially for those                   analyses, we also use additional                         Most participants (83.1 percent)
                                           with low health literacy and numeracy.                  statistical controls (Refs. 124 and 125) to           perceived the warning to be factual, a
                                              Further, given the need to visually                  account for the number of different                   result that was not statistically different
                                           depict the content of the required                      statistical tests computed across all                 from the Surgeon General’s warnings.
                                           warning’s textual warning statements                    warnings for all outcomes. With an                    Despite the strong results on nearly all


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00035   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 36 of 74 PageID #: 1901
                                           15672            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           other measures includes in the study,                   not clarified by the picture, and the                 chronic asthma (e.g., ‘‘allergic shiners’’
                                           this warning did not show statistically                 ‘‘ambiguity regarding the harm at issue               under the eyes), is wearing a hospital
                                           significant improvements in health                      adds to the fear and confusion a                      gown, and is holding a nebulizer mask.
                                           beliefs either between Sessions 1 and 2                 consumer would experience when                        Tobacco smoke exposure can cause
                                           or between Sessions 1 and 3 over the                    viewing the warnings.’’ Finally, one                  children who already have asthma to
                                           changes in participants who viewed the                  comment states that the proposed                      experience more frequent and severe
                                           Surgeon General’s warnings, which is                    warning ‘‘seeks to advance FDA’s anti-                asthma attacks (Ref. 126). A
                                           not surprising given the relatively brief               smoking message’’ by evoking an                       retrospective review of hospital-based
                                           exposure to the warning. Full details of                emotional response in consumers,                      data examining secondhand smoke
                                           the results for this warning in FDA’s                   because adults viewing the image would                exposure and asthma severity among
                                           final consumer research study are                       be ‘‘horrified at the thought of inflicting           children with asthma presenting to the
                                           available in the study’s final report (Ref.             such harm on their children.’’                        pediatric emergency department (PED)
                                           17).                                                       (Response 58) We disagree with                     showed more severe presentation and
                                              We received a number of comments                     comments suggesting that this warning                 greater resource utilization in the PED
                                           on this warning, which we have                          is inaccurate or misleading. As                       for secondhand smoke-exposed children
                                           summarized and responded to below.                      explained at length in section VI of the              (Ref. 128). Additionally, a systematic
                                              (Comment 57) Multiple comments                       proposed rule, FDA undertook a                        review found that children with asthma
                                           support the inclusion of this warning in                rigorous, multistep process to develop,               and secondhand smoke exposure are
                                           the final rule, with one comment                        test, and refine the textual warning                  nearly twice as likely to be hospitalized
                                           emphasizing the importance of                           statement, accompanying image, and the                with asthma exacerbations compared to
                                           messages that reinforce the causal link                 overall warning.                                      children with asthma but without
                                           between secondhand smoke exposure                          The textual warning statement                      secondhand smoke exposure (Ref. 129).
                                           and negative health outcomes in                         ‘‘WARNING: Tobacco smoke can harm                     Further, acute asthma exacerbations can
                                           children (e.g., impaired lung function,                 your children’’ is factually accurate.                be severe and may necessitate treatment,
                                           asthma and respiratory illnesses,                       Tobacco smoke exposure in children is                 including nebulizer treatment, in an
                                           sudden infant death syndrome, other                     causally linked to numerous negative                  emergency department or an inpatient
                                           preventable childhood illnesses).                       health consequences, including several                setting. Therefore, this image depicts a
                                              (Response 57) We agree that this                     respiratory illnesses (Refs. 3 and 126).              factually accurate, common visual
                                           cigarette health warning is important,                  As stated in section VII.A.1 of the                   presentation of the health condition and
                                           focuses on a serious health risk of                     proposed rule, the 2006 Surgeon                       shows the disease state as it is typically
                                           smoking, and will promote greater                       General’s Report on the health effects of             experienced.
                                           public understanding of the negative                    involuntary exposure to tobacco smoke                    Further, the textual warning statement
                                           health consequences of smoking.                         concludes that ‘‘the evidence is                      and image are concordant, and the
                                              (Comment 58) Some comments object                    sufficient to infer a causal relationship             warning is not ambiguous. The textual
                                           to this warning because they assert it is               between secondhand smoke exposure                     warning statement explains that tobacco
                                           inaccurate and misleading in a number                   from parental smoking and lower                       smoke can harm children. The
                                           of respects. One comment questions the                  respiratory illnesses in infants and                  accompanying concordant and factually
                                           epidemiological evidence used to                        children’’; ‘‘the evidence is sufficient to           accurate image depicts a child who has
                                           support this warning, stating that the                  infer a causal relationship between                   been harmed by tobacco smoke
                                           evidence does not support the causal                    parental smoking and cough, phlegm,                   exposure. As stated in the preceding
                                           relationship between parental                           wheeze, and breathlessness among                      paragraph, it is not rare or atypical for
                                           secondhand smoke and either ‘‘chronic                   children of school age’’; ‘‘the evidence              children with chronic asthma resulting
                                           asthma’’ or asthma attacks in children                  is sufficient to infer a causal                       from secondhand smoke exposure to
                                           ‘‘requiring nebulizer treatment.’’                      relationship between parental smoking                 receive nebulizer treatments in either an
                                           Another comment states that the image                   and ever having asthma among children                 emergency department or inpatient
                                           does not convey purely factual                          of school age’’; and ‘‘the evidence is                setting. Because the required warning
                                           information because ‘‘[n]o reasonable                   sufficient to infer a causal relationship             contains the textual warning statement
                                           consumer would be able to determine                     between secondhand smoke exposure                     and image paired together, the image
                                           from the image’’ that the child depicted                from parental smoking and the onset of                aids in understanding the negative
                                           has chronic asthma from secondhand                      wheeze illnesses in early childhood’’                 health consequence that is the focus of
                                           smoke exposure or is receiving a                        (Ref. 126). The report also concludes                 the textual warning statement, and vice
                                           nebulizer treatment. Rather, the                        that ‘‘the evidence is sufficient to infer            versa.
                                           comment states that the child’s                         a causal relationship between maternal                   Finally, we disagree with the
                                           appearance and the mask over the                        smoking during pregnancy and                          assertion that the image is intended to
                                           child’s face ‘‘suggest only that the child              persistent adverse effects on lung                    evoke an emotional response. The image
                                           is experiencing a medical emergency                     function across childhood’’ and ‘‘the                 presents the health condition in a
                                           that requires receipt of oxygen.’’ Some                 evidence is sufficient to infer a causal              realistic and objective format, does not
                                           comments assert that the proposed                       relationship between exposure to                      contain additional unnecessary details
                                           warning is ‘‘ambiguous,’’ because it                    secondhand smoke after birth and a                    (e.g., hospital room setting, other
                                           appears to depict the administration of                 lower level of lung function during                   medical equipment), and does not
                                           oxygen following an asthma attack, and                  childhood.’’ As noted in the proposed                 contain any elements intended to evoke
                                           is an ‘‘exaggerated’’ or ‘‘worst case                   rule, more recent studies also support                a negative emotional response.
                                           scenario’’ treatment for an asthma                      these same conclusions (see, e.g., Ref.                  2. ‘‘WARNING: Tobacco smoke causes
jbell on DSKJLSW7X2PROD with RULES4




                                           attack, because it is uncommon for a                    127).                                                 fatal lung disease in Nonsmokers.’’
                                           child with an asthma attack to require                     Additionally, the image in the                        This required warning consists of the
                                           oxygen or to be hospitalized. One                       warning is factually accurate and                     TCA statement ‘‘WARNING: Tobacco
                                           comment states that the text and image                  depicts a common visual presentation of               smoke causes fatal lung disease in
                                           are not concordant, because the general                 this negative health consequence. The                 nonsmokers’’ paired with a concordant,
                                           description of a child suffering harm is                child has features consistent with                    factually accurate, photorealistic image


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00036   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 37 of 74 PageID #: 1902
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                         15673

                                           depicting fatal lung disease. The image                    Some comments also state that the                  with smokers compared to nonsmokers
                                           shows gloved hands holding a pair of                    illustration does not accurately depict               not living with smokers) was 1.29 (Ref.
                                           diseased lungs containing cancerous                     the lungs of ‘‘the rare never smoker who              131). This means that nonsmoking
                                           lesions from chronic secondhand smoke                   suffers from fatal lung disease due to                women who live with partners who
                                           exposure.                                               secondhand smoke’’ and that the lungs                 smoke have 1.29 times higher risk of
                                              In FDA’s final consumer research                     ‘‘do not look like a non-smoker’s lungs’’             lung cancer compared to nonsmoking
                                           study, this warning was reported to be                  due to the amount of pigmentation and                 women who live with partners who do
                                           new information by 41.9 percent of                      the appearance of the lesions on the                  not smoke. Recent studies support and
                                           participants who viewed it. In section                  lungs (i.e., because such lesions would               extend these conclusions (Refs. 132–
                                           VI of the proposed rule, we explained                   not appear on the surface of the lung                 135).
                                           that the two outcomes of ‘‘new                          and it would be unusual to have three                    Additionally, the image in the
                                           information’’ and ‘‘self-reported                       separate lesions of the size depicted).               warning is factually accurate and
                                           learning’’ are predictive of whether new                The comments also suggest that FDA                    depicts a common visual presentation of
                                           cigarette health warnings increase                      acknowledges in the proposed rule that                this negative health consequence. The
                                           understanding of the risks associated                   the lung depicted is similar to the lungs             lungs are clearly postmortem, as they
                                           with cigarette smoking. Compared to the                 of a smoker with COPD.                                have been removed from the patient’s
                                           average of the ratings for the four                        Another comment suggests that the                  body, and the cancerous lesions and
                                           Surgeon General’s warnings (the control                 warning is misleading because it                      discoloration caused by vascular
                                           condition in the study), this warning                   emphasizes a condition that is less                   congestion (i.e., blood in the lower lungs
                                           was statistically significantly (p<0.05,                prevalent than other smoking-                         causing a darker coloration) are
                                           after adjusting for age group, smoking                  attributable health conditions. This                  consistent with the appearance of
                                           status, and multiple comparisons)                       comment also suggests that the                        postmortem lungs in a nonsmoking
                                           higher on both providing new                            proposed warning ‘‘seeks to advance                   patient with fatal lung disease.
                                           information and self-reported learning.                 FDA’s anti-smoking message’’ by                          Tobacco smoke is carcinogenic.
                                           In addition, this warning was                           evoking an emotional response in                      Unlike lung cancer in smokers, lung
                                           statistically significantly higher than the             consumers because the image of ‘‘blood-               cancer in nonsmokers targets the distal
                                                                                                   covered hands holding bloody diseased                 airways (Ref. 136) and is more likely to
                                           Surgeon General’s warnings on nearly
                                                                                                   lungs from a deceased individual is                   appear as depicted in the warning (i.e.,
                                           all other outcomes measured. This
                                                                                                   intended to shock and disturb viewers                 discolored or darkened in the lower
                                           warning grabbed attention more,
                                                                                                   with its goriness or to generate fear                 lungs). In comparison, postmortem
                                           resulted in more thinking about the
                                                                                                   about the prospect of death and having                lungs of a smoker would typically have
                                           risks, and was perceived to be more
                                                                                                   one’s lungs removed postmortem.’’                     a darker, almost black, coloration in the
                                           informative, to be more understandable,
                                                                                                      (Response 59) We disagree with                     medial lungs (i.e., middle of the lungs,
                                           and to be more helpful in understanding
                                                                                                   comments suggesting that this warning                 facing the chest) as well as other visible
                                           the health effects of smoking. The
                                                                                                   is inaccurate or misleading. As                       features that are not depicted in this
                                           warning was correctly recalled by 66.7
                                                                                                   explained at length in the proposed                   image of a nonsmoker’s diseased lungs.
                                           percent of participants, which was                      rule, FDA undertook a rigorous,                       Therefore, this image depicts a factually
                                           statistically significantly higher than the             multistep process to develop, test, and               accurate, common visual presentation of
                                           25.7 percent who recalled the Surgeon                   refine the textual warning statement,                 the health condition and shows the
                                           General’s warnings.                                     accompanying image, and the overall                   disease state as it is typically
                                              Most participants (77.5 percent)                     warning.                                              experienced.
                                           perceived the warning to be factual, a                     The textual warning statement                         Further, the textual warning statement
                                           result that was statistically significantly             ‘‘WARNING: Tobacco smoke causes                       and image are concordant, and the
                                           lower than the control condition.                       fatal lung disease in nonsmokers’’ is                 warning is not ambiguous. The textual
                                           Participants who viewed this warning                    factually accurate. As stated in the                  warning statement explains that tobacco
                                           showed statistically significant                        proposed rule, the 1986 and subsequent                smoke can cause fatal lung disease in
                                           improvements in their health beliefs                    Surgeon General’s Reports have                        nonsmokers. The accompanying
                                           between both Sessions 1 and 2 and                       confirmed the causal link between                     concordant and factually accurate image
                                           Sessions 1 and 3 as compared to the                     secondhand smoke exposure and lung                    appropriately depicts the postmortem
                                           changes in participants who viewed the                  cancer, a fatal lung disease, among                   lungs of a nonsmoker with fatal lung
                                           Surgeon General’s warnings. Full details                nonsmokers (Refs. 126 and 130). The                   disease. Because the required warning
                                           of the results for this warning in FDA’s                conclusion in the 2006 Surgeon                        contains the textual warning statement
                                           final consumer research study are                       General’s Report extends this                         and image paired together, the image
                                           available in the study’s final report (Ref.             conclusion to all secondhand smoke                    aids in understanding the negative
                                           17).                                                    exposure, regardless of location of                   health consequence that is the focus of
                                              We received a number of comments                     exposure (e.g., at home, at work, in                  the textual warning statement, and vice
                                           on this warning, which we have                          other settings); the combined evidence                versa.
                                           summarized and responded to below.                      from multiple studies indicates a 20 to                  Finally, we disagree with the
                                              (Comment 59) Some comments object                    30 percent increase in the risk of lung               assertion that the image is intended to
                                           to this warning because they assert it is               cancer from secondhand smoke                          evoke an emotional response. The image
                                           inaccurate and misleading. For example,                 exposure associated with living with a                presents the health condition in a
                                           one comment states the image does not                   smoker (Ref. 126). For example, a meta-               realistic and objective format, does not
                                           convey purely factual information                       analysis of 43 studies, including studies             contain additional unnecessary details
jbell on DSKJLSW7X2PROD with RULES4




                                           because it does not clarify the types of                conducted both in the United States and               (e.g., surgical tools used to remove the
                                           lung disease nonsmokers may                             outside of the United States, found that              lungs, background setting), and does not
                                           experience, and it is not clear that a                  the relative risk of lung cancer among                contain any elements intended to evoke
                                           layperson would understand that the                     nonsmoking women who live with                        a negative emotional response.
                                           lungs are diseased and contain                          partners who smoke (i.e., the risk of the                3. ‘‘WARNING: Smoking causes head
                                           cancerous lesions.                                      lung cancer among nonsmokers living                   and neck cancer.’’


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00037   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 38 of 74 PageID #: 1903
                                           15674            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                              This required warning consists of the                an ‘‘exceedingly rare’’ outcome in terms              submitted in a comment, that pooled
                                           textual warning statement ‘‘WARNING:                    of tumor size and quotes another                      data from 23 studies, found that those
                                           Smoking causes head and neck cancer’’                   comment that states the image implies                 who smoked >0 to 3 cigarettes per day
                                           paired with a concordant, factually                     that ‘‘a cancerous mass of that size                  had 52 percent increased odds of head
                                           accurate, photorealistic image depicting                could arise quickly enough that a                     and neck cancer compared to never
                                           neck cancer. The image shows the head                   reasonable person would not have had                  smokers. Those who smoked >3 to 5
                                           and neck of a woman (aged 50–60 years)                  an opportunity to seek treatment before               cigarettes per day had 2.01 to 2.74 times
                                           who has neck cancer caused by cigarette                 this point.’’ Another comment states                  the odds of head and neck cancer as
                                           smoking. The woman has a visible                        that on its own, the image does not                   compared to never smokers.
                                           tumor protruding from the right side of                 convey purely factual information,                      Additionally, the image in the
                                           her neck just below her jawline.                        because it is not obvious whether the                 warning is factually accurate and
                                              In FDA’s final consumer research                     growth is a tumor or something else.                  depicts a common visual presentation of
                                           study, this warning was reported to be                  One comment states the proposed                       this negative health consequence. The
                                           new information by 80.9 percent of                      warning ‘‘seeks to advance FDA’s anti-                location (i.e., on the neck, under the
                                           participants who viewed it. In the                      smoking message’’ by evoking an                       jawline) and appearance of the tumor in
                                           proposed rule, we explained that the                    emotional response in consumers                       a woman of the age pictured (50–60
                                           two outcomes of ‘‘new information’’ and                 because ‘‘the image of a woman with a                 years) is suggestive of a cervical lymph
                                           ‘‘self-reported learning’’ are predictive               large tumor protruding from her neck is               node metastasis (i.e., cancer in a lymph
                                           of whether new cigarette health                         disturbing and unsightly and is clearly               node) (Refs. 140 and 141). Cancers of
                                           warnings increase understanding of the                  designed to provoke disgust or                        the head and neck commonly
                                           risks associated with cigarette smoking.                discomfort at the sight of the image, fear            metastasize to the cervical lymph nodes;
                                           Compared to the average of the ratings                  at the prospect of experiencing the same              therefore, the image is entirely
                                           for the four Surgeon General’s warnings                 uncomfortable medical condition, or                   consistent with a diagnosis of head and
                                           (the control condition in the study), this              both.’’                                               neck cancer (Ref. 142). Moreover, the
                                           warning was statistically significantly                    Many other comments support the                    image is very similar to other images
                                           (p<0.05, after adjusting for age group,                 inclusion of this warning in the final                easily found depicting the same health
                                           smoking status, and multiple                            rule. One comment supporting the                      condition (Ref. 140 at Figure 3 and Ref.
                                           comparisons) higher on both providing                   inclusion of the warning states that an               143 at Figure 1a). Although some
                                           new information and self-reported                       estimated 53,000 new cases of cancers                 comments assert this image is
                                           learning. In addition, this warning was                 of the oral cavity and pharynx, which
                                                                                                                                                         misleading because ‘‘there would be
                                           statistically significantly higher than the             are types of head and neck cancer, will
                                                                                                                                                         other signs of the cancer before the
                                           Surgeon General’s warnings on nearly                    be diagnosed in 2019 and over 10,000
                                                                                                                                                         patient would develop a metastasis of
                                           all other outcomes measured. This                       people will die from those cancers this
                                                                                                                                                         the size and presentation in the
                                           warning grabbed attention more,                         year and that tobacco use is a major risk
                                                                                                                                                         proposed graphic,’’ this assertion is not
                                           resulted in more thinking about the                     factor for these cancers (Ref. 137).
                                                                                                                                                         accurate as not all patients with cervical
                                           risks, and was perceived to be more                     Another comment provided a summary
                                                                                                                                                         lymph node metastases have other
                                           informative, to be more understandable,                 of the 1964 through 2010 Surgeon
                                                                                                                                                         symptoms. It is not unusual for cervical
                                           and to be more helpful in understanding                 General’s Reports as demonstrating
                                                                                                                                                         lymph node metastasis to be the first
                                           the health effects of smoking. The                      strong evidence for the association
                                           warning was correctly recalled by 58.1                  between smoking and head and neck                     symptom of head and neck carcinoma
                                           percent of participants, which was                      cancer.                                               that causes the patient to seek treatment
                                           statistically significantly higher than the                (Response 60) We disagree with                     (Ref. 144 at Chapter 9).
                                           25.7 percent who recalled the Surgeon                   comments suggesting that this warning                   Some comments also claim that the
                                           General’s warnings.                                     is inaccurate or misleading. As                       image is misleading because it suggests
                                              Most participants (71.6 percent)                     explained at length in the proposed                   that ‘‘a cancerous mass of that size
                                           perceived the warning to be factual, a                  rule, FDA undertook a rigorous,                       could arise quickly enough that a
                                           result that was statistically significantly             multistep process to develop, test, and               reasonable person would not have had
                                           lower than the control condition (see                   refine the textual warning statement,                 an opportunity to seek treatment before
                                           section VI for a fuller discussion of the               accompanying image, and the overall                   this point.’’ Despite experiencing early
                                           ‘‘perceived factualness’’ outcome).                     warning.                                              symptoms for head and neck cancer,
                                           Participants who viewed this warning                       The textual warning statement                      some individuals may not be able to
                                           showed statistically significant                        ‘‘WARNING: Smoking causes head and                    seek early cancer screening and
                                           improvements in their health beliefs                    neck cancer’’ is factually accurate. As               detection, resulting in diagnosis only
                                           between both Sessions 1 and 2 and                       many comments note, there is strong                   when the disease has become advanced.
                                           Sessions 1 and 3 as compared to the                     scientific support for the causal link                Factors such as lack of health insurance
                                           changes in participants who viewed the                  between smoking and head and neck                     coverage, lack of financial resources,
                                           Surgeon General’s warnings. Full details                cancer. For example, and as described                 lack of transportation, and lack of
                                           of the results for this warning in FDA’s                in the proposed rule (see section VII.A.3             cancer knowledge serve as barriers to
                                           final consumer research study are                       of the proposed rule), the 2004 Surgeon               cancer screening, resulting in late-stage
                                           available in the study’s final report (Ref.             General’s Report stated that the                      diagnosis for head and neck cancer
                                           17).                                                    evidence is sufficient to infer a causal              (Refs. 143 and 146). As a result, it is not
                                              We received a number of comments                     relationship—the highest level of                     unusual for patients from underserved
                                           on this warning, which we have                          evidence of causal inferences from the                communities to present at advanced
jbell on DSKJLSW7X2PROD with RULES4




                                           summarized and responded to below.                      criteria applied in the Surgeon General’s             stages for head and neck cancer as
                                              (Comment 60) Some comments object                    Reports—between smoking and cancers                   depicted in the warning’s image (Ref.
                                           to this proposed warning because they                   of the oral cavity, pharynx, and larynx               143 at Figure 1a and Ref. 147).
                                           assert it is inaccurate and misleading in               (Ref. 138), building on the strong                    Therefore, this image depicts a factually
                                           a number of respects. For example, one                  conclusions of causality from previous                accurate, common visual presentation of
                                           comment asserts that the image depicts                  reports. A more recent study (Ref. 139),              the health condition.


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00038   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 39 of 74 PageID #: 1904
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                        15675

                                              Further, the textual warning statement               percent of participants, which was                       Finally, one comment states the
                                           and image are concordant, and the                       statistically significantly higher than the           proposed warning ‘‘seeks to advance
                                           warning is not ambiguous. The textual                   25.7 percent who recalled the Surgeon                 FDA’s anti-smoking message’’ by
                                           warning statement explains that                         General’s warnings.                                   evoking an emotional response in
                                           smoking causes head and neck cancer.                       Most participants (66.0 percent)                   consumers because the image ‘‘appears
                                           The accompanying concordant and                         perceived the warning to be factual, a                designed to provoke an emotional
                                           factually accurate image depicts the                    result that was statistically significantly           reaction of fear or disgust regarding the
                                           head and neck of woman (aged 50–60                      lower than the control condition (see                 nature of the depicted liquid.’’
                                           years) who has a cancerous growth                       section VI for a fuller discussion of the                (Response 61) We disagree with
                                           protruding from her neck below her                      ‘‘perceived factualness’’ outcome).                   comments suggesting that this warning
                                           jawline. Because the required warning                   Participants who viewed this warning                  is inaccurate or misleading. As
                                           contains the textual warning statement                  showed statistically significant                      explained at length in the proposed
                                           and image paired together, the image                    improvements in their health beliefs                  rule, FDA undertook a rigorous,
                                           aids in understanding the negative                      between both Sessions 1 and 2 and                     multistep process to develop, test, and
                                           health consequence that is the focus of                 Sessions 1 and 3 as compared to the                   refine the textual warning statement,
                                           the textual warning statement, and vice                 changes in participants who viewed the                accompanying image, and the overall
                                           versa.                                                  Surgeon General’s warnings. Full details              warning.
                                              Finally, we disagree with the                        of the results for this warning in FDA’s                 The textual warning statement
                                           assertion that the image is intended to                 final consumer research study are                     ‘‘WARNING: Smoking causes bladder
                                           evoke an emotional response. The image                  available in the study’s final report (Ref.           cancer, which can lead to bloody urine’’
                                           presents the health condition in a                      17).                                                  is factually accurate, and we decline to
                                           realistic and objective format, does not                   We received a number of comments                   make changes to the text. As explained
                                           contain additional unnecessary details                  on this warning, which we have                        in the proposed rule (see section VII.A.4
                                           (e.g., background setting), and does not                summarized and responded to below.                    of the proposed rule), smoking is a
                                           contain any elements intended to evoke                     (Comment 61) Some comments object                  strong causal factor in the development
                                           a negative emotional response.                          to this proposed warning because they                 of bladder cancer. Recent research
                                              4. ‘‘WARNING: Smoking causes                         assert it is inaccurate and misleading.               illustrates that even smoking a few
                                           bladder cancer, which can lead to                       For example, one comment states that                  cigarettes per day is associated with an
                                           bloody urine.’’                                         the proposed warning is misleading                    increased risk of bladder cancer (Ref.
                                              This required warning consists of the                because it suggests that bloody urine is              148), and the CDC estimates that 40
                                           textual warning statement ‘‘WARNING:                    a more serious health concern than                    percent of bladder cancer deaths (not
                                           Smoking causes bladder cancer, which                    bladder cancer. One comment suggests                  bladder cancer cases, as one comment
                                           can lead to bloody urine’’ paired with a                that, on its own, the image does not                  asserts) from 2000 through 2004 were
                                           concordant, factually accurate,                         convey purely factual information                     attributable to smoking, representing
                                           photorealistic image depicting bloody                   because a consumer would not be able                  almost 5,000 deaths per year (Ref. 149).
                                           urine. The image shows a gloved hand                    to determine from the image alone that                Cigarette smoking has repeatedly been
                                           holding a urine specimen cup                            the liquid depicted is bloody urine or                identified as the most important risk
                                           containing bloody urine resulting from                  bloody urine resulting from bladder                   factor for bladder cancer (Refs. 112–
                                           bladder cancer caused by cigarette                      cancer. This comment also asserts that                114).
                                           smoking.                                                the text and image are not concordant                    Additionally, the image in the
                                              In FDA’s final consumer research                     because nothing about the picture                     warning is factually accurate and
                                           study, this warning was reported to be                  indicates that bladder cancer is the                  depicts a common visual presentation of
                                           new information by 87.2 percent of                      subject of the warning.                               this negative health consequence. As
                                           participants who viewed it. In the                         Some comments suggest that the                     stated in the proposed rule, in most
                                           proposed rule, we explained that the                    textual warning statement may be                      cases, blood in the urine (called
                                           two outcomes of ‘‘new information’’ and                 misleading and recommend revisions.                   hematuria) is the first visible sign of
                                           ‘‘self-reported learning’’ are predictive               For example, one comment suggests                     bladder cancer (Ref. 150). The Mayo
                                           of whether new cigarette health                         changing ‘‘can’’ to ‘‘may’’ or adding a               Clinic notes that hematuria results in
                                           warnings increase understanding of the                  disclaimer that ‘‘bladder cancer is not               urine that can be pink, red, or brown/
                                           risks associated with cigarette smoking.                the only cause of bloody urine’’ and/or               cola-colored (Ref. 151). The current
                                           Compared to the average of the ratings                  ‘‘the absence of bloody urine does not                color depicted in the image is factually
                                           for the four Surgeon General’s warnings                 mean the absence of bladder cancer.’’                 accurate, and a darker red may lead to
                                           (the control condition in the study), this              Another comment suggests that the                     confusion as to whether the liquid
                                           warning was statistically significantly                 proposed warning may be misleading                    contains only blood or bloody urine. We
                                           (p<0.05, after adjusting for age group,                 because it understates the possible                   also decline to add a qualifying label to
                                           smoking status, and multiple                            negative health consequences and                      the specimen cup that says ‘‘URINE
                                           comparisons) higher on both providing                   recommends that the textual warning                   SPECIMEN’’ as the specimen cup with
                                           new information and self-reported                       statement say, ‘‘Smoking causes bladder               a gloved hand depicts a routine
                                           learning. In addition, this warning was                 cancer, which can lead to removal of                  sampling procedure typical in
                                           statistically significantly higher than the             part or all of the bladder.’’                         laboratory testing and medical
                                           Surgeon General’s warnings on nearly                       Other comments suggest changes to                  processing of biological samples.
                                           all other outcomes measured. This                       the image, such as using a different                  Further, the image is already paired
                                           warning grabbed attention more,                         image because the proposed image does                 with a textual warning statement
jbell on DSKJLSW7X2PROD with RULES4




                                           resulted in more thinking about the                     not depict a body part or a human face.               indicating the cup contains urine.
                                           risks, and was perceived to be more                     Another comment recommends making                     Therefore, this image depicts a factually
                                           informative, to be more understandable,                 the image of the urine cup more clear by              accurate, common visual presentation of
                                           and to be more helpful in understanding                 labeling the cup with words such as                   the health condition and shows a
                                           the health effects of smoking. The                      ‘‘urine sample’’ and darkening the color              symptom of the disease state as it is
                                           warning was correctly recalled by 57.8                  to a red resembling the color of blood.               typically experienced.


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00039   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 40 of 74 PageID #: 1905
                                           15676            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                              Further, the textual warning statement               new information by 40.0 percent of                    size of the weight display to help
                                           and image are concordant, and the                       participants who viewed it. In the                    consumers more easily and quickly
                                           warning is not ambiguous. We disagree                   proposed rule, we explained that the                  identify the condition being depicted in
                                           with comments suggesting the warning                    two outcomes of ‘‘new information’’ and               the image.
                                           is misleading or ineffective because it                 ‘‘self-reported learning’’ are predictive                Other comments raise concerns that
                                           understates the possible negative health                of whether new cigarette health                       the infant in the image appears
                                           consequences for this health condition;                 warnings increase understanding of the                unrealistic and that the low birth weight
                                           does not depict a body part or face; or                 risks associated with cigarette smoking.              also relies on viewers/readers to
                                           does not include information not                        Compared to the average of the ratings                understand what a healthy weight might
                                           directly focused on the specific                        for the four Surgeon General’s warnings               be. One comment states that the image
                                           warning, such as the possibility of                     (the control condition in the study), this            contains a non-essential element by
                                           bladder cancer occurring in the absence                 warning was statistically significantly               including the infant’s apparent
                                           of bloody urine or the possibility of                   (p<0.05, after adjusting for age group,               ‘‘distress,’’ while another comment
                                           other nonsmoking-related causes of                      smoking status, and multiple                          notes that ‘‘it may not be apparent to all
                                           bloody urine. FDA also declines to                      comparisons) higher on both providing                 that four pounds is underweight,
                                           change the image to be a depiction of a                 new information and self-reported                     especially to those with a lower health
                                           body part, in this case a bladder, as                   learning. In addition, this warning was               literacy or to those who are first-time
                                           research shows that both youth and                      statistically significantly higher than the           mothers.’’ Other comments recommend
                                           adults have a limited understanding of                  Surgeon General’s warnings on nearly                  changing the image to include an
                                           what a bladder looks like. For example,                 all other outcomes measured. This                     underweight infant next to an average-
                                           in one pilot study with 168 adolescents,                warning grabbed attention more,                       sized infant or to feature a small infant
                                           only 7.7 percent could correctly label                  resulted in more thinking about the                   in an incubator attached to various
                                           the bladder on a diagram (Ref. 152).                    risks, and was perceived to be more                   tubes and lines to better communicate
                                           This warning is intended to promote                     informative, to be more understandable,               the increased risk of low birth weight.
                                           greater public understanding of bladder                 and to be more helpful in understanding                  One comment states the proposed
                                           cancer caused by cigarette smoking. As                  the health effects of smoking. The                    warning ‘‘seeks to advance FDA’s anti-
                                           stated in the preceding paragraph,                      warning was correctly recalled by 66.7                smoking message’’ by evoking an
                                           bloody urine is a very common, and, in                  percent of participants, which was                    emotional response in consumers
                                           most cases, the first visible symptom of                statistically significantly higher than the           because the image is ‘‘designed to
                                           bladder cancer. The textual warning                     25.7 percent who recalled the Surgeon                 provoke an instinctive, emotional need
                                           statement explains that smoking causes                  General’s warnings.                                   in adult viewers to comfort the child.’’
                                           bladder cancer, which can lead to                          Most participants (83.9 percent)                      (Response 62) We disagree with
                                           bloody urine. The accompanying,                         perceived the warning to be factual, a                comments suggesting that this warning
                                           concordant, factually accurate image                    result that was not statistically different           is inaccurate or misleading. As
                                           appropriately depicts bloody urine                      from the Surgeon General’s warnings.                  explained at length in the proposed
                                           consistent with that seen in cases of                   Participants who viewed this warning                  rule, FDA undertook a rigorous,
                                           bladder cancer caused by smoking.                       showed statistically significant                      multistep process to develop, test, and
                                           Because the required warning contains                   improvements in their health beliefs                  refine the textual warning statement,
                                           the textual warning statement and image                 between Sessions 1 and 2, but not                     accompanying image, and the overall
                                           paired together, the image aids in                      between Sessions 1 and 3, as compared                 warning.
                                           understanding the negative health                       to the changes in participants who                       The textual warning statement
                                           consequence that is the focus of the                    viewed the Surgeon General’s warnings.                ‘‘WARNING: Smoking during pregnancy
                                           textual warning statement, and vice                     Full details of the results for this                  stunts fetal growth’’ is factually
                                           versa.                                                  warning in FDA’s final consumer                       accurate. As stated in the proposed rule,
                                              Finally, we disagree with the                        research study are available in the                   the 2004 Surgeon General’s Report
                                           assertion that the image is intended to                 study’s final report (Ref. 17).                       concluded that the evidence was
                                           evoke an emotional response. The image                     We received a number of comments                   sufficient to infer a causal
                                           presents the health condition in a                      on this warning, which we have                        relationship—the highest level of
                                           realistic and objective format, does not                summarized and responded to below.                    evidence of causal inferences based on
                                           contain additional unnecessary details                     (Comment 62) Some comments object                  the criteria applied in the Surgeon
                                           (e.g., background setting), and does not                to this proposed warning because they                 General’s Reports—between maternal
                                           contain any elements intended to evoke                  assert it is inaccurate and misleading.               smoking and fetal growth restriction and
                                           a negative emotional response.                          These comments question the accuracy                  preterm delivery (Ref. 138). The 2004
                                              5. ‘‘WARNING: Smoking during                         of the visual depiction of the newborn                and a subsequent Surgeon General’s
                                           pregnancy stunts fetal growth.’’                        infant, asserting that fetal growth and               Report summarized many studies that
                                              This required warning consists of the                birth weight are not the same; the ‘‘4.00             found a consistent and strong
                                           textual warning statement ‘‘WARNING:                    lbs.’’ weight displayed in the image                  relationship between smoking and
                                           Smoking during pregnancy stunts fetal                   represents an extreme example of low                  reduced birth weight as well as a strong
                                           growth’’ paired with a concordant,                      birth weight due to smoking; the scale’s              dose-response relationship between
                                           factually accurate, photorealistic image                depiction of ‘‘4.00 lbs.’’ conveys very               smoking intensity and birth weight
                                           depicting a negative health consequence                 low birth weight commonly associated                  (Refs. 138 and 153). More recent studies
                                           of smoking during pregnancy: An infant                  with premature birth; and FDA has not                 further support the causal relationship
                                           with low birth weight resulting from                    demonstrated that a birth weight of four              between smoking and restricted fetal
jbell on DSKJLSW7X2PROD with RULES4




                                           stunted fetal growth. The image shows                   pounds is a likely outcome of maternal                growth (Refs. 154–157). Further, a
                                           a newborn infant on a medical scale,                    smoking.                                              recent panel of 57 international leaders
                                           and the digital display on the scale                       Some comments suggest that the                     in the field of neonatal growth
                                           reads four pounds.                                      image of an infant on a scale that reads              developed a consensus definition of
                                              In FDA’s final consumer research                     ‘‘4.00 lbs.’’ may be difficult to see and             fetal growth restriction using a Delphi
                                           study, this warning was reported to be                  therefore recommend increasing the text               method (Ref. 158), and both population-


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00040   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 41 of 74 PageID #: 1906
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                          15677

                                           based and customized percentiles for                    common visual presentation of the                     large, recently-sutured incision running
                                           birth weight were accepted in the                       negative health consequence of smoking                down the middle of his chest and is
                                           definition. As such, low birth weight is                described by the textual warning                      undergoing post-operative monitoring.
                                           a strong and important indicator of fetal               statement.                                               In FDA’s final consumer research
                                           growth restriction.                                        We decline to make changes to the                  study, this warning was reported to be
                                              Additionally, the image in the                       image to depict elements related to                   new information by 52.1 percent of
                                           warning is factually accurate and                       premature birth, such as placing the                  participants who viewed it. In the
                                           depicts a common visual presentation of                 infant in an incubator or adding tubes.               proposed rule, we explained that the
                                           this negative health consequence. The                   Stunted fetal growth does not                         two outcomes of ‘‘new information’’ and
                                           visual depiction of stunted fetal growth                necessarily result in premature birth,                ‘‘self-reported learning’’ are predictive
                                           as a newborn weighing four pounds on                    and premature birth is not the subject of             of whether new cigarette health
                                           a scale clearly and accurately represents               this required warning. The image                      warnings increase understanding of the
                                           the negative health consequence of                      depicts a low birth weight infant, not                risks associated with cigarette smoking.
                                           smoking focused in the textual warning                  necessarily a premature infant who                    Compared to the average of the ratings
                                           statement, since, as described in the                   would likely require (and thus be                     for the four Surgeon General’s warnings
                                           preceding paragraph, low birth weight is                depicted with) additional interventions               (the control condition in the study), this
                                           an important indicator of fetal growth                  such as an incubator, oxygen, feeding                 warning was statistically significantly
                                           restriction (Ref. 158). FDA disagrees                   tube, and additional monitoring (Ref.                 (p<0.05, after adjusting for age group,
                                           with comments suggesting that four                      161). This image depicts a factually                  smoking status, and multiple
                                           pounds is an ‘‘extremely’’ low birth                    accurate, common visual presentation of               comparisons) higher on both providing
                                           weight. Epidemiological studies, which                  the health condition of stunted fetal                 new information and self-reported
                                           show that maternal cigarette smoking                    growth and shows the condition as it is               learning. In addition, this warning was
                                           increases the risk for very low birth                   typically experienced.                                statistically significantly higher than the
                                           weight infants, define low birth weight                    We disagree with the assertion that                Surgeon General’s warnings on nearly
                                           as any weight less than 1,500 grams                     the image is intended to evoke an                     all other outcomes measured. This
                                           (which is equivalent to about 3 pounds,                 emotional response. The image presents                warning grabbed attention more,
                                           4 ounces), therefore four pounds is not                 the health condition (stunted fetal                   resulted in more thinking about the
                                           an ‘‘extremely’’ low birth weight (Refs.                growth) in a realistic and objective                  risks, and was perceived to be more
                                           159 and 160). Further, we disagree that                 format, does not contain additional                   informative, to be more understandable,
                                           the public will not understand that the                 unnecessary details (e.g., background                 and to be more helpful in understanding
                                           infant is low birth weight because of the               setting), and does not contain any                    the health effects of smoking. The
                                           ‘‘4.00 lbs.’’ display on the scale or the               elements intended to evoke a negative                 warning was correctly recalled by 49.4
                                           infant’s appearance. Throughout our                     emotional response. The inclusion of                  percent of participants, which was
                                           iterative process of testing and refining               the weight on the scale further explains              statistically significantly higher than the
                                           this image, even when study                             that the infant has a low birth weight.               25.7 percent who recalled the Surgeon
                                           participants did not know the definition                We also disagree that the infant in the               General’s warnings.
                                           of low birth weight, this image was                     image is in apparent ‘‘distress.’’ Crying                Most participants (85.2 percent)
                                           understood as intended. Because the                     among newborns is common and                          perceived the warning to be factual, a
                                           required warning contains the textual                   expected in this setting. It is an                    result that was not statistically different
                                           warning statement and image paired                      indicator of healthy lung function so                 from the Surgeon General’s warnings.
                                           together, the image aids in                             much so that it is included in the                    Participants who viewed this warning
                                           understanding the negative health                       widely used APGAR scoring used one                    showed statistically significant
                                           consequence that is the focus of the                    and five minutes after birth (Ref. 162).              improvements in their health beliefs
                                           textual warning statement, and vice                        Finally, with regard to comments                   between Sessions 1 and 2, but not
                                           versa.                                                  suggesting that the image’s ‘‘4.00 lbs.’’             between Sessions 1 and 3 as compared
                                              Further, the textual warning statement               weight display on the scale may be                    to the changes in participants who
                                           and image are concordant, and the                       difficult to see, we agree that this                  viewed the Surgeon General’s warnings.
                                           warning is not ambiguous. The textual                   important element of the image may be                 Full details of the results for this
                                           warning statement explains that                         difficult to view in certain sizes of                 warning in FDA’s final consumer
                                           smoking during pregnancy stunts fetal                   cigarette packages or advertisements. As              research study are available in the
                                           growth. The accompanying concordant                     a result, for this required warning, we               study’s final report (Ref. 17).
                                           and factually accurate image depicts a                  have increased the contrast and size of                  We received a number of comments
                                           newborn infant with low birth weight                    the weight display in the image to                    on this warning, which we have
                                           due to stunted fetal growth resulting                   improve image clarity.                                summarized and responded to below.
                                           from maternal smoking. As previously                                                                             (Comment 63) Some comments object
                                           stated, the goal of the required warnings               6. ‘‘WARNING: Smoking can cause heart                 to this proposed warning because they
                                           is to promote greater public                            disease and strokes by clogging                       assert it is inaccurate and misleading.
                                           understanding of the negative health                    arteries.’’                                           One comment suggests that the warning
                                           consequences of smoking by conveying                       This required warning consists of the              is misleading because it depicts a man
                                           factual information regarding the causal                textual warning statement ‘‘WARNING:                  who has had recent open-heart surgery,
                                           association between smoking and                         Smoking can cause heart disease and                   presumably coronary artery bypass
                                           specific health conditions rather than                  strokes by clogging arteries’’ paired with            grafting (CABG), and the comment
                                           conveying information about absolute or                 a concordant, factually accurate,                     provides data showing that in-patient
jbell on DSKJLSW7X2PROD with RULES4




                                           relative risk of these conditions.                      photorealistic image depicting a patient              percutaneous coronary interventions
                                           Similarly, the goal of this specific                    who recently underwent heart surgery                  (PCIs) are 2.5 times more common than
                                           warning’s image is not to convey that all               to treat heart disease caused by                      open-heart CABG surgery for treating
                                           babies born with stunted fetal growth                   smoking. The image shows the chest of                 coronary artery disease (Ref. 163).
                                           weigh four pounds, but rather to depict                 a man (aged 60–70 years) wearing an                   Another comment asserts that the image
                                           a concordant, factually accurate,                       open hospital gown. The man has a                     depicts a ‘‘worst case, rather than


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00041   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 42 of 74 PageID #: 1907
                                           15678            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           representative scenario.’’ One comment                  dose-response relationship has been                   concordant, factually accurate,
                                           states that the textual warning statement               established with smoking more                         photorealistic image depicting a man
                                           and image are not concordant because                    cigarettes and smoking for a longer time              receiving oxygen support because he
                                           the text indicates that smoking can lead                linked to greater risk of heart disease               has COPD caused by cigarette smoking.
                                           to heart disease and strokes, but the                   and stroke. More recent evidence                      The image shows the head and neck of
                                           image, on its own, does not convey that                 demonstrates that even a very low                     a man (aged 50–60 years) who has a
                                           the individual depicted either suffered                 frequency of smoking (i.e., even as few               nasal canula under his nose supplying
                                           from heart disease or a stroke. Another                 as one cigarette per day) has a                       oxygen; the oxygen tank can be seen
                                           comment asserts that the warning                        measurable increase in the risk for                   behind his left shoulder.
                                           ‘‘seeks to advance FDA’s anti-smoking                   cardiovascular disease (CVD) (Ref. 164).                 In FDA’s final consumer research
                                           message’’ by evoking an emotional                          Additionally, the image in the                     study, this warning was reported to be
                                           response in consumers because the                       warning is factually accurate and                     new information by 35.7 percent of
                                           depiction of a man with a large,                        depicts a common visual presentation of               participants who viewed it. In the
                                           recently-sutured incision ‘‘is intended                 this negative health consequence. The                 proposed rule, we explained that the
                                           to disgust or shock consumers’’ or ‘‘to                 image shows the chest of a man (aged                  two outcomes of ‘‘new information’’ and
                                           make consumers fearful of the prospect                  60–70 years) wearing an open hospital                 ‘‘self-reported learning’’ are predictive
                                           of needing to undergo major heart                       gown. The man has a large, recently-                  of whether new cigarette health
                                           surgery and medical monitoring.’’                       sutured incision running down the                     warnings increase understanding of the
                                              Other comments support the                           middle of his chest and is undergoing                 risks associated with cigarette smoking.
                                           inclusion of this warning in the final                  post-operative monitoring. As one                     Compared to the average of the ratings
                                           rule, emphasizing the strong causal link,               comment notes, while inpatient                        for the four Surgeon General’s warnings
                                           based on the conclusions drawn from                     discharges for CABG surgery have                      (the control condition in the study), this
                                           past Surgeon General’s Reports, between                 decreased over time, in 2014 there were               warning was statistically significantly
                                           cigarette smoking and heart disease and                 still over 350,000 individuals who                    (p<0.05, after adjusting for age group,
                                           stroke. The comments also reference a                   underwent the procedure as a                          smoking status, and multiple
                                           2018 meta-analysis of 141 cohort studies                consequence of coronary artery disease                comparisons) higher on both providing
                                           that found that smoking approximately                   (Ref. 163). The appropriate use criteria              new information and self-reported
                                           one cigarette per day carries a much                    and decision for treatment approaches is              learning. In addition, this warning was
                                           higher risk for developing coronary                     based on many clinical factors, with                  statistically significantly higher than the
                                           heart disease and stroke than would be                  both CABG (as depicted) and PCI                       Surgeon General’s warnings on nearly
                                           expected if the risk increased in a linear              commonly used (Ref. 168). Therefore,                  all other outcomes measured. This
                                           dose-response relationship (Ref. 164).                  this image depicts a factually accurate,              warning grabbed attention more,
                                              (Response 63) We disagree with                       common visual presentation of the                     resulted in more thinking about the
                                           comments suggesting that this warning                   health condition and shows the disease                risks, and was perceived to be more
                                           is inaccurate or misleading. FDA                        state as it is typically experienced.                 informative, to be more understandable,
                                           undertook a rigorous, multistep process                    Further, the textual warning statement             and to be more helpful in understanding
                                           to develop, test, and refine the textual                and image are concordant, and the                     the health effects of smoking. The
                                           warning statement, accompanying                         warning is not ambiguous. The textual                 warning was correctly recalled by 57.8
                                           image, and the overall warning.                         warning statement explains that                       percent of participants, which was
                                              The textual warning statement                        smoking can cause heart disease and                   statistically significantly higher than the
                                           ‘‘WARNING: Smoking can cause heart                      strokes by clogging arteries. The                     25.7 percent who recalled the Surgeon
                                           disease and strokes by clogging arteries’’              accompanying concordant and factually                 General’s warnings.
                                           is factually accurate. As described in the              accurate image depicts a patient who                     Most participants (83.8 percent)
                                           proposed rule (see section VII.A.6 of the               received treatment for heart disease                  perceived the warning to be factual, a
                                           proposed rule), coronary heart disease—                 caused by clogged arteries due to                     result that was not statistically different
                                           often simply called heart disease—is a                  smoking. Because the required warning                 from the Surgeon General’s warnings.
                                           disorder of the blood vessels of the heart              contains the textual warning statement                Despite the strong results on nearly all
                                           that can lead to a heart attack. Stroke                 and image paired together, the image                  other measures included in the study,
                                           occurs when blood supply to part of the                 aids in understanding the negative                    this warning did not show statistically
                                           brain is interrupted or reduced,                        health consequence that is the focus of               significant improvements in health
                                           depriving brain tissue of oxygen and                    the textual warning statement, and vice               beliefs between either Sessions 1 and 2
                                           nutrients (Ref. 165). Atherosclerosis, or               versa.                                                or between Sessions 1 and 3 over the
                                           clogged arteries, is a disease in which                    Finally, we disagree with the                      changes in participants who viewed the
                                           plaque builds up inside the arteries that               assertion that the image is intended to               Surgeon General’s warnings, which is
                                           carry oxygen-rich blood to the heart and                evoke an emotional response. The image                not surprising given the relatively brief
                                           other parts of the body and can lead to                 presents the health condition in a                    exposure to the warning. Full details of
                                           heart attack and stroke through                         realistic and objective format, does not              the results for this warning are available
                                           thrombosis, or blockage of the arteries                 contain additional unnecessary details                in FDA’s final consumer research study
                                           (Refs. 3 and 165). Most coronary heart                  (e.g., background setting), and does not              are available in the study’s final report
                                           disease involves atherosclerosis, or                    contain any elements intended to evoke                (Ref. 17).
                                           clogged arteries. Also as described in                  a negative emotional response.                           We received a number of comments
                                           the proposed rule, Surgeon General’s                                                                          on this warning, which we have
                                           Reports since the 1970s have concluded                  7. ‘‘WARNING: Smoking causes COPD,                    summarized and responded to below.
jbell on DSKJLSW7X2PROD with RULES4




                                           that smoking is causally related to heart               a lung disease that can be fatal.’’ [image               (Comment 64) Multiple comments
                                           disease and stroke (Refs. 138 and 166),                 of man with oxygen tank]                              provide data supporting this warning,
                                           and smoking is consistently identified                     This required warning consists of the              since smoking is the leading cause of
                                           as a major risk factor for heart disease                textual warning statement ‘‘WARNING:                  COPD. One comment emphasizes that a
                                           and stroke (Refs. 35, 115, 116, and 167).               Smoking causes COPD, a lung disease                   warning depicting COPD—either with
                                           Across many studies over time, a clear                  that can be fatal’’ paired with a                     an image of a diseased lung or the need


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00042   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 43 of 74 PageID #: 1908
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                        15679

                                           for oxygen as a result of COPD—would                    inferences from the criteria applied in               accompanying concordant and factually
                                           be ‘‘more impactful than a simple                       the Surgeon General’s Reports—that the                accurate image depicts a man with
                                           statement that ‘nicotine is addictive’ or               evidence is sufficient to infer a causal              COPD receiving oxygen treatment.
                                           ‘smoking is dangerous to your health.’ ’’               relationship between active smoking                   Because the required warning contains
                                           The same comment notes that COPD is                     and COPD morbidity and mortality                      the textual warning statement and image
                                           the fourth leading cause of death, is one               (Refs. 138, 170, and 171). The 2014                   paired together, the image aids in
                                           of the costliest conditions with respect                Surgeon General’s Report reinforced and               understanding the negative health
                                           to hospital readmissions, and the                       extended this evidence to discuss the                 consequence that is the focus of the
                                           medical profession witnesses ‘‘the                      relationship between smoking and                      textual warning statement, and vice
                                           devastating consequences of tobacco use                 COPD mortality (Ref. 3). The 2014                     versa.
                                           among COPD patients every day.’’                        Surgeon General’s Report concluded                       Finally, we disagree with the
                                              (Response 64) We agree that this                     that the evidence is sufficient to infer—             assertion that the image is intended to
                                           cigarette health warning is important,                  once again, the highest level of evidence             evoke an emotional response. The image
                                           focuses on a serious health risk of                     of causal inferences from the criteria                presents the health condition in a
                                           smoking, and will promote greater                       applied in the Surgeon General’s                      realistic and objective format, does not
                                           public understanding of the negative                    Reports—that smoking is in fact the                   contain additional unnecessary details
                                           health consequences of smoking.                         dominant cause of COPD in the United                  (e.g., background setting), and does not
                                              (Comment 65) Some comments object                    States (Ref. 3). The mortality risk from              contain any elements intended to evoke
                                           to this warning because they assert it is               COPD for current smokers compared to                  a negative emotional response.
                                           inaccurate and misleading in a number                   never smokers was 25.61 times higher                     (Comment 66) One comment asserts
                                           of respects. One comment states that the                for men and 22.35 times higher for                    that FDA has not provided any scientific
                                           image does not, on its own, convey                      women, according to 50-year trends                    basis for requiring two cigarette health
                                           purely factual information because ‘‘[n]o               published in the New England Journal                  warnings on COPD (identical textual
                                           reasonable consumer would be able to                    of Medicine (Ref. 172). There are about               warning statements paired with two
                                           determine from the image alone that the                 128,000 COPD deaths in the United                     different images) when only one
                                           man depicted suffers from COPD.’’                       States each year, of which 101,000 (79                warning was proposed for all other
                                           Rather, the comment suggests, all the                   percent) are attributable to smoking                  health conditions.
                                           image conveys is that the man needs                     (Ref. 3).                                                (Response 66) As noted in the
                                           oxygen support. Another comment                           Additionally, the image in the                      proposed rule (see section VI.B of the
                                           confirms that long-term oxygen therapy,                 warning is factually accurate and                     proposed rule), based on the results of
                                           delivered through a nasal canula, as                    depicts a common visual presentation of               FDA’s first consumer research study
                                           depicted in the proposed warning, is                    this negative health consequence.                     (Ref. 12), FDA selected a total of 15
                                           one of several treatments for COPD (Ref.                Oxygen therapy is not rare and is                     textual warning statements for testing in
                                           169); however, the comment asserts that                 recommended for symptom relief and                    the final consumer research study (Ref.
                                           the proposed warning depicts a ‘‘worst                  prolonging life, and many patients with               17). However, when each of the textual
                                           case scenario’’ without discussion of the               COPD can use oxygen for several years.                warning statements were paired with
                                           proportion of smokers developing COPD                   Oxygen therapy may be used with                       concordant photorealistic images, two of
                                           who will require long-term oxygen                       patients with COPD who have                           the textual warning statements
                                           therapy or home oxygen. Finally, one                    symptoms of both severe and moderate                  (‘‘WARNING: Tobacco smoke causes
                                           comment states that the proposed                        hypoxemia (i.e., abnormally low level of              fatal lung disease in nonsmokers’’ and
                                           warning ‘‘seeks to advance FDA’s anti-                  oxygen in the blood) to improve                       ‘‘WARNING: Smoking causes COPD, a
                                           smoking message’’ by evoking an                         survival and quality of life (Refs. 173               lung disease that can be fatal’’) shared
                                           emotional response in consumers,                        and 174). Each year, more than 1.5                    similar concordant images (‘‘diseased
                                           because the image ‘‘appears designed to                 million adults in the United States use               lungs’’). To preserve the option of
                                           make consumers fearful of the prospect                  supplemental oxygen therapy (Ref. 175),               potentially requiring both textual
                                           of needing to rely upon an oxygen tank                  including those with COPD. For                        warning statements but without using
                                           to survive.’’                                           example, among Medicare beneficiaries                 two similar images, FDA paired an
                                              (Response 65) We disagree with                       with COPD in 2010, 40.5 percent                       additional concordant image (‘‘man
                                           comments suggesting that this warning                   received oxygen therapy and 18.5                      with oxygen tank’’) with the COPD
                                           is inaccurate or misleading. As                         percent received sustained oxygen                     textual warning statement for further
                                           explained at length in the proposed                     therapy (Ref. 176). Quality of life can be            testing. Therefore, FDA tested a total of
                                           rule, FDA undertook a rigorous,                         improved for adults with COPD through                 16 text-and-image pairings in the final
                                           multistep process to develop, test, and                 the regular use of long-term oxygen                   quantitative consumer research study.
                                           refine the textual warning statement,                   therapy (Ref. 177). Therefore, this image             Results from that study show that both
                                           accompanying image, and the overall                     depicts a factually accurate, common                  images (‘‘diseased lungs’’ and ‘‘man
                                           warning.                                                visual presentation of the health                     with oxygen tank’’), paired with the
                                              The textual warning statement                        condition and shows the disease state                 same COPD textual warning statement,
                                           ‘‘WARNING: Smoking causes COPD, a                       and treatment for the disease as it is                performed well across the outcomes
                                           lung disease that can be fatal’’ is                     typically experienced.                                measured, indicating that either pairing
                                           factually accurate. As stated in the                      Further, the textual warning statement              would advance the Government’s
                                           proposed rule, COPD includes the                        and image are concordant, and the                     interest in promoting greater public
                                           diseases emphysema and chronic                          warning is not ambiguous. The textual                 understanding of the negative health
                                           bronchitis. The 1964 Surgeon General’s                  warning statement explains that                       consequences of cigarette smoking (Ref.
jbell on DSKJLSW7X2PROD with RULES4




                                           Report concluded that smoking is a                      smoking causes COPD, a fatal lung                     17). We are therefore finalizing this
                                           primary cause of chronic bronchitis, and                disease. Including the qualifying clause              cigarette health warning—and not the
                                           subsequent reports summarized                           stating that COPD is a fatal lung disease             COPD warning with the image of
                                           additional evidence to conclude, in the                 further explains and provides important               diseased lungs—to avoid having two
                                           2004 Surgeon General’s Report—at the                    information of this negative health                   identical textual warning statements
                                           highest level of evidence of causal                     consequence of smoking. The                           about COPD and to avoid having two


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00043   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 44 of 74 PageID #: 1909
                                           15680            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           similar, concordant images of diseased                  research study are available in the                   were associated with increased erectile
                                           lungs paired with different textual                     study’s final report (Ref. 17).                       dysfunction risk (Ref. 178). Smokers
                                           warning statements.                                        We received a number of comments                   have been found to have a 40 percent
                                                                                                   on this warning, which we have                        increased risk of erectile dysfunction in
                                           8. ‘‘WARNING: Smoking reduces blood                     summarized and responded to below.                    studies such as the Health Professionals
                                           flow, which can cause erectile                             (Comment 67) Some comments object                  Follow-up Study and the Olmsted
                                           dysfunction.’’                                          to this warning because they assert it is             County Study of Urinary Symptoms and
                                              This required warning consists of the                inaccurate and misleading in a number                 Health Status (Refs. 179 and 180).
                                           textual warning statement ‘‘WARNING:                    of respects. One comment asserts that                 Erectile dysfunction is likely under-
                                           Smoking reduces blood flow, which can                   the image, on its own, does not convey                reported in epidemiological studies;
                                           cause erectile dysfunction’’ paired with                purely factual information, because ‘‘it              therefore, the effect estimates observed
                                           a concordant, factually accurate,                       does not provide any health                           in studies are likely an underestimate.
                                           photorealistic image depicting a man                    information’’ (emphasis added) and ‘‘in               Finally, FDA disagrees with the
                                           who is experiencing erectile                            no way illuminates how smoking could                  comment suggesting only conditions
                                           dysfunction caused by smoking. The                      cause erectile dysfunction.’’ The                     with high mortality rates will directly
                                           image shows a man (aged 50–60 years)                    comment further states that the warning               advance the Government’s interest. The
                                           sitting on the edge of a bed and leaning                is misleading because it emphasizes a                 substantial public health burden of
                                           forward, with one elbow resting on each                 chronic, non-fatal condition rather than              cigarette smoking includes individuals
                                           knee. The man’s head is tilted down,                    other conditions with high mortality                  with chronic, non-fatal diseases, and the
                                           with his forehead pressed into the                      rates. The comment also states that the               Government has a substantial interest in
                                           knuckles of his right hand. Behind him                  warning ‘‘focuses on erectile                         improving public understanding about
                                           on the bed, his female partner looks off                dysfunction while omitting mention of                 the negative health consequences of
                                           in another direction.                                   more common side effects of low blood                 smoking that encompass health
                                              In FDA’s final consumer research                     flow, such as numbness or weakness in                 conditions beyond those with the
                                           study, this warning was reported to be                  the legs.’’ Finally, the comment states               highest mortality rates.
                                           new information by 78.8 percent of                      that the proposed warning ‘‘seeks to                     Additionally, the image in the
                                           participants who viewed it. In the                      advance FDA’s anti-smoking message’’                  warning is factually accurate and
                                           proposed rule, we explained that the                    by evoking an emotional response in                   depicts a common visual presentation of
                                           two outcomes of ‘‘new information’’ and                 consumers, because the image ‘‘is                     this negative health consequence. The
                                           ‘‘self-reported learning’’ are predictive               clearly designed to generate                          man in the image is aged 50–60 years,
                                           of whether new cigarette health                         embarrassment and shame in viewers                    which is an appropriate age range for
                                           warnings increase understanding of the                  regarding the sensitive topic of sexual               men experiencing erectile dysfunction
                                           risks associated with cigarette smoking.                intimacy.’’                                           caused by cigarette smoking (Ref. 181).
                                           Compared to the average of the ratings                     Another comment acknowledges that                  Also, as one comment notes, some
                                           for the four Surgeon General’s warnings                 some health conditions are more                       health conditions are more difficult to
                                           (the control condition in the study), this              difficult to depict than others. In the               depict literally and therefore depicting
                                           warning was statistically significantly                 case of this warning, the comment                     the ‘‘situational context’’ is justified. In
                                           (p<0.05, after adjusting for age group,                 explains that, while ‘‘literal depictions’’           the case of this required warning, FDA
                                           smoking status, and multiple                            of the health conditions are generally                included additional realistic and
                                           comparisons) higher on both providing                   preferable, the use of a more ‘‘symbolic’’            contextual details (e.g., the man’s
                                           new information and self-reported                       image is ‘‘justified’’ for this health                posture, state of undress, bedroom
                                           learning. In addition, this warning was                 condition and warning.                                setting, intimate partner) to depict the
                                           statistically significantly higher than the                (Response 67) We disagree with                     health condition.
                                           Surgeon General’s warnings on nearly                    comments suggesting that this warning                    Further, the textual warning statement
                                           all other outcomes measured. This                       is inaccurate or misleading. As                       and image are concordant, and the
                                           warning grabbed attention more,                         explained at length in the proposed                   warning is not ambiguous. This warning
                                           resulted in more thinking about the                     rule, FDA undertook a rigorous,                       is intended to promote greater public
                                           risks, and was perceived to be more                     multistep process to develop, test, and               understanding that cigarette smoking
                                           informative, to be more understandable,                 refine the textual warning statement,                 reduces blood flow and can cause
                                           and to be more helpful in understanding                 accompanying image, and the overall                   erectile dysfunction. The textual
                                           the health effects of smoking. The                      warning.                                              statement explains that smoking reduces
                                           warning was correctly recalled by 61.4                     The textual warning statement                      blood flow, which can cause erectile
                                           percent of participants, which was                      ‘‘WARNING: Smoking reduces blood                      dysfunction, thereby describing the
                                           statistically significantly higher than the             flow, which can cause erectile                        mechanism through which smoking can
                                           25.7 percent who recalled the Surgeon                   dysfunction’’ is factually accurate. As               cause this health effect. The
                                           General’s warnings.                                     discussed in the proposed rule and in                 accompanying concordant and factually
                                              Most participants (72.4 percent)                     reports of the Surgeon General, there is              accurate image depicts a man
                                           perceived the warning to be factual, a                  strong support that smoking causes                    experiencing erectile dysfunction
                                           result that was statistically significantly             erectile dysfunction. The 2014 Surgeon                caused by smoking. Because the
                                           lower than the control condition.                       General’s Report concluded that the                   required warning contains the textual
                                           Participants who viewed this warning                    evidence is sufficient to infer a causal              warning statement and image paired
                                           showed statistically significant                        relationship—the highest level of                     together, the image aids in
                                           improvements in their health beliefs                    evidence of causal inferences from the                understanding the negative health
jbell on DSKJLSW7X2PROD with RULES4




                                           between Sessions 1 and 2, but not                       criteria applied in the Surgeon General’s             consequence that is the focus of the
                                           between Sessions 1 and 3, as compared                   Reports—between smoking and erectile                  textual warning statement, and vice
                                           to the changes in participants who                      dysfunction (Ref. 3). A recent meta-                  versa.
                                           viewed the Surgeon General’s warnings.                  analysis of studies that included 50,360                 Finally, we disagree with the
                                           Full details of the results for this                    participants found that smoking more                  assertion that the image is intended to
                                           warning in FDA’s final consumer                         cigarettes and smoking for a longer time              evoke an emotional response. The image


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00044   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 45 of 74 PageID #: 1910
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                         15681

                                           presents the health condition in a                      available in the study’s final report (Ref.           and other parts of the body, including
                                           realistic and appropriately contextual                  17).                                                  arteries in the legs (Ref. 182).
                                           format, does not contain additional                        We received a number of comments                   Complications of reduced blood flow to
                                           unnecessary details (e.g., background                   on this warning, which we have                        the limbs include amputation or loss of
                                           setting), and does not contain any                      summarized and responded to below.                    limbs due to tissue damage caused by
                                           elements intended to evoke a negative                      (Comment 68) Some comments object                  poor oxygen supply. Numerous Surgeon
                                           emotional response.                                     to this proposed warning because they                 General’s Reports have summarized the
                                                                                                   assert it is inaccurate and misleading in             strong causal evidence between smoking
                                           9. ‘‘WARNING: Smoking reduces blood                     a number of respects. One comment                     and PAD/PVD and concluded that
                                           flow to the limbs, which can require                    states that the warning’s image does not              cigarette smoking is the most powerful
                                           amputation.’’                                           convey purely factual information                     risk factor predisposing individuals to
                                              This required warning consists of the                because ‘‘[n]o reasonable consumer                    this condition (Refs. 3 and 183).
                                           textual warning statement ‘‘WARNING:                    would be able to determine from the                   Moreover, also as discussed in the
                                           Smoking reduces blood flow to the                       image alone’’ that the individual’s                   proposed rule (see section VII.A.10 of
                                           limbs, which can require amputation’’                   amputated toes were due to tissue                     the proposed rule), the population
                                           paired with a concordant, factually                     damage from PVD. The comment asserts                  health burden of PAD/PVD is high:
                                           accurate, photorealistic image depicting                that ‘‘the text gives meaning to a                    overall prevalence of PAD/PVD was
                                           the feet of a person who had several toes               disturbing image, rather than the other               found to be 13.5 percent in 2012 in the
                                           amputated due to tissue damage                          way around.’’ Two comments question                   Atherosclerosis Risk in Communities
                                           resulting from peripheral vascular                      the accuracy of the image, asserting that             study (Ref. 184); a meta-analysis found
                                           disease (PVD) caused by cigarette                       it depicts Buerger’s disease, ‘‘a                     that the risk of the condition was 2.71
                                           smoking.                                                condition that could affect, at most, one             times greater for current smokers and
                                                                                                   in 1,000 smokers.’’ One comment                       1.67 times greater for former smokers
                                              In FDA’s final consumer research
                                                                                                   suggests the proposed warning is                      compared to never smokers (Ref. 185);
                                           study, this warning was reported to be
                                                                                                   misleading, because ‘‘only a small                    and the 2014 Surgeon General’s Report
                                           new information by 74.7 percent of
                                                                                                   proportion of patients’’ with PVD                     showed that risk estimates have
                                           participants who viewed it. In the
                                                                                                   require amputation, and the prevalence                increased over time (Ref. 3).
                                           proposed rule, we explained that the
                                                                                                   of PVD in patients who have no                           Additionally, the image in the
                                           two outcomes of ‘‘new information’’ and
                                                                                                   symptoms is high.                                     warning is factually accurate and
                                           ‘‘self-reported learning’’ are predictive                  Another comment states that the text               depicts a common visual presentation of
                                           of whether new cigarette health                         and image are not concordant because                  this negative health consequence. The
                                           warnings increase understanding of the                  ‘‘[n]othing about the picture indicates               image shows a complication resulting
                                           risks associated with cigarette smoking.                that the amputation resulted from                     from this health condition, namely, toes
                                           Compared to the average of the ratings                  reduced blood flow, let alone that the                that have been amputated due to tissue
                                           for the four Surgeon General’s warnings                 reduced blood flow reflects peripheral                damage caused by reduced blood flow
                                           (the control condition in the study), this              vascular disease.’’ Instead, the comment              due to PAD/PVD. As discussed in the
                                           warning was statistically significantly                 claims, the ‘‘mismatch’’ between the                  proposed rule, among people with
                                           (p<0.05, after adjusting for age group,                 text and the image ‘‘adds to the fear and             critical limb ischemia (i.e., a severe
                                           smoking status, and multiple                            confusion a consumer would experience                 blockage of the arteries that greatly
                                           comparisons) higher on both providing                   when viewing the warning.’’ Finally, the              reduces blood flow due to PAD/PVD),
                                           new information and self-reported                       comment states that the proposed                      25 percent have amputations each year
                                           learning. In addition, this warning was                 warning ‘‘seeks to advance FDA’s anti-                (Ref. 186). Another article estimates that
                                           statistically significantly higher than the             smoking message’’ by evoking an                       ‘‘over 90% of all limb amputations in
                                           Surgeon General’s warnings on nearly                    emotional response in consumers,                      the Western world occur as a direct or
                                           all other outcomes measured. This                       because the image ‘‘is disturbing and                 indirect consequence’’ of PAD/PVD
                                           warning grabbed attention more,                         unsightly and is clearly designed to                  (Ref. 187). Because the warning’s image
                                           resulted in more thinking about the                     provoke either disgust at the sight of the            depicts a person who had several toes
                                           risks, and was perceived to be more                     image, fear at the prospect of                        amputated due to tissue damage
                                           informative, to be more understandable,                 undergoing an amputation, or both.’’                  resulting from PAD/PVD caused by
                                           and to be more helpful in understanding                    (Response 68) We disagree with                     cigarette smoking of undefined etiology,
                                           the health effects of smoking. The                      comments suggesting that this warning                 the image is consistent with PAD/PVD
                                           warning was correctly recalled by 73.8                  is inaccurate or misleading. As                       and is not is specific to Buerger’s
                                           percent of participants, which was                      explained at length in the proposed                   disease, as one comment suggested (see
                                           statistically significantly higher than the             rule, FDA undertook a rigorous,                       Refs. 188 and 189). Therefore, this
                                           25.7 percent who recalled the Surgeon                   multistep process to develop, test, and               image depicts a factually accurate,
                                           General’s warnings.                                     refine the textual warning statement,                 common visual presentation of the
                                              Most participants (76.7 percent)                     accompanying image, and the overall                   outcome of the health condition and
                                           perceived the warning to be factual, a                  warning.                                              shows the disease state as it may be
                                           result that was significantly lower than                   The textual warning statement                      experienced.
                                           the control condition. Participants who                 ‘‘WARNING: Smoking reduces blood                         Further, the textual warning statement
                                           viewed this warning showed                              flow to the limbs, which can require                  and image are concordant, and the
                                           statistically significant improvements in               amputation’’ is factually accurate. As                warning is not ambiguous. The textual
                                           their health beliefs between both                       discussed in the proposed rule, smoking               warning statement explains that
jbell on DSKJLSW7X2PROD with RULES4




                                           Sessions 1 and 2 and Sessions 1 and 3                   is known to affect cardiovascular health              smoking reduces blood flow to the
                                           as compared to the changes in                           in a number of ways. Smoking can cause                limbs, which can require amputation.
                                           participants who viewed the Surgeon                     peripheral arterial disease (PAD), also               The accompanying concordant and
                                           General’s warnings. Full details of the                 known as PVD, a health condition that                 factually accurate image depicts the feet
                                           results for this warning are available in               causes arteries to narrow, which limits               of a person who has had several toes
                                           FDA’s final consumer research study are                 the flow of oxygen-rich blood to organs               amputated due to tissue damage


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00045   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 46 of 74 PageID #: 1911
                                           15682            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           resulting from reduced blood flow to the                   Most participants (64.0 percent)                   confirms the appropriate use of the
                                           limbs caused by cigarette smoking.                      perceived the warning to be factual, a                causal language as written. The phrasing
                                           Because the required warning contains                   result that was statistically significantly           is appropriate, accurate, and consistent
                                           the textual warning statement and image                 lower than the control condition (see                 with the other required warnings, and it
                                           paired together, the image aids in                      section VI for a fuller discussion of the             has performed well in FDA’s consumer
                                           understanding the negative health                       ‘‘perceived factualness’’ outcome).                   research studies, both on its own (in the
                                           consequence that is the focus of the                    Participants who viewed this warning                  first consumer research study) and
                                           textual warning statement, and vice                     showed statistically significant                      when paired with a concordant
                                           versa.                                                  improvements in their health beliefs                  photorealistic image (in the final
                                              Finally, we disagree with the                        between both Sessions 1 and 2 and                     consumer research study). The results of
                                           assertion that the image is intended to                 Sessions 1 and 3 as compared to the                   our rigorous science-based, iterative
                                           evoke an emotional response. The image                  changes in participants who viewed the                research process indicate that this
                                           presents the health condition in a                      Surgeon General’s warnings. Full details              warning will advance the Government’s
                                           realistic and objective format, does not                of the results for this warning in FDA’s              interest in promoting greater public
                                           contain additional unnecessary details                  final consumer research study are                     understanding of the negative health
                                           (e.g., background setting, surgical                     available in the study’s final report (Ref.           consequences of smoking.
                                           instruments used to remove the toes),                   17).                                                     (Comment 71) One comment
                                           and does not contain any elements                          We received a number of comments                   recommends FDA remove numeric
                                           intended to evoke a negative emotional                  on this warning, which we have                        digital display readings from the
                                           response.                                               summarized and responded to below.                    glucometer portion of the image because
                                                                                                      (Comment 69) Multiple comments                     ‘‘desired blood glucose targets vary
                                           10. ‘‘WARNING: Smoking causes type 2                    support the inclusion of this warning in              among individuals with diabetes’’ and
                                           diabetes, which raises blood sugar.’’                   the final rule and provide additional                 including a specific numeric value in
                                              This required warning consists of the                epidemiological and other scientific                  the image ‘‘could be confusing for
                                           textual warning statement ‘‘WARNING:                    data to support the text and image                    people with diabetes.’’ The comment
                                           Smoking causes type 2 diabetes, which                   components, including a scientific                    raises concern that individuals could
                                           raises blood sugar’’ paired with a                      review that concluded that cigarette                  misconstrue such a value (i.e., 175) as
                                           concordant, factually accurate,                         smoking increases the risk for type 2                 indicative of the appropriate glycemic
                                           photorealistic image depicting a                        diabetes incidence (Ref. 190).                        target for their own care. Another
                                           personal glucometer device being used                      (Response 69) FDA appreciates the                  comment suggests blood sugar levels
                                           to measure the blood glucose level of a                 submission of additional scientific and               may be less meaningful to some people.
                                           person with type 2 diabetes caused by                   other support for the inclusion of this                  (Response 71) FDA declines to make
                                           cigarette smoking. The digital display                  warning focused on smoking causing                    the suggested change. As the comment
                                           reading of 175 mg/dL and a notation on                  type 2 diabetes. We agree that this                   notes, there may be a range of desired
                                           the glucometer indicate a high blood                    cigarette health warning is important,                blood glucose targets for different
                                           sugar level.                                            focuses on a serious health risk of                   individuals; however, type 2 diabetes is
                                              In FDA’s final consumer research                     smoking, and will promote greater                     defined as a fasting blood sugar greater
                                           study, this warning was reported to be                  public understanding of the negative                  than 126 mg/dL (Ref. 191), which is
                                           new information by 87.2 percent of                      health consequences of smoking.                       clearly and accurately depicted in this
                                           participants who viewed it. In the                         (Comment 70) Some comments                         image. Further, the required warnings
                                           proposed rule, we explained that the                    recommend FDA consider modifying                      are not intended to provide individual
                                           two outcomes of ‘‘new information’’ and                 the textual warning statement language                diagnostic medical information or
                                           ‘‘self-reported learning’’ are predictive               or adding a separate warning related to               encourage individuals to seek treatment,
                                           of whether new cigarette health                         smoking’s causal link to type 2 diabetes.             but rather to promote greater public
                                           warnings increase understanding of the                  For example, suggestions from                         understanding of the negative health
                                           risks associated with cigarette smoking.                comments include ‘‘Smoking causes                     consequences of cigarette smoking—in
                                           Compared to the average of the ratings                  type 2 diabetes, which can cause kidney               this case, that smoking causes type 2
                                           for the four Surgeon General’s warnings                 disease or failure’’ and ‘‘Smokers with               diabetes, which raises blood sugar.
                                           (the control condition in the study), this              diabetes (and people with diabetes                       (Comment 72) A comment from a
                                           warning was statistically significantly                 exposed to secondhand smoke) have a                   group of research scientists shares
                                           (p<0.05, after adjusting for age group,                 heightened risk of CVD, premature                     findings from a recent study of 443 U.S.
                                           smoking status, and multiple                            death, microvascular complications, and               adults testing images for a sugar-
                                           comparisons) higher on both providing                   worse glycemic control when compared                  sweetened beverage warning about type
                                           new information and self-reported                       with nonsmokers.’’ Some comments                      2 diabetes. The comment states that an
                                           learning. In addition, this warning was                 recommend that the textual warning                    image similar to the one proposed here
                                           statistically significantly higher than the             statement convey the ‘‘gravity’’ of the               was the most common choice (selected
                                           Surgeon General’s warnings on nearly                    disease or the serious complications of               by 34 percent of participants) of an
                                           all other outcomes measured. This                       potentially greater concern to                        image that ‘‘best represented’’ type 2
                                           warning grabbed attention more,                         consumers without diagnosed diabetes                  diabetes.
                                           resulted in more thinking about the                     (e.g., CVD, kidney disease, blindness,                   (Response 72) FDA appreciates the
                                           risks, and was perceived to be more                     blurry vision, numbness in the hands                  submission of this study; however, the
                                           informative, to be more understandable,                 and feet, amputation).                                study does not appear to be published
                                           and to be more helpful in understanding                    (Response 70) While FDA agrees that                and few details were submitted about
jbell on DSKJLSW7X2PROD with RULES4




                                           the health effects of smoking. The                      there are other serious complications                 the study methods or full results.
                                           warning was correctly recalled by 62.3                  resulting from type 2 diabetes, we                       (Comment 73) Some comments object
                                           percent of participants, which was                      decline to make the suggested changes.                to this proposed warning, because they
                                           statistically significantly higher than the             The textual warning statement is                      assert it is inaccurate and misleading in
                                           25.7 percent who recalled the Surgeon                   factually accurate and is supported by                a number of respects. One comment
                                           General’s warnings.                                     strong epidemiological evidence that                  states that the image, on its own, does


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00046   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 47 of 74 PageID #: 1912
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                          15683

                                           not convey purely factual information,                  populations and study locations.                      (e.g., background setting), and does not
                                           because ‘‘the average consumer is                       Moreover, additional scientific support               contain any elements intended to evoke
                                           unlikely to be aware of the meaning of                  for this causal link was submitted in                 a negative emotional response.
                                           the ‘175’ reading on the glucometer (or                 other comments (see, e.g., Ref. 190).
                                                                                                      Additionally, the image in the                     11. ‘‘WARNING: Smoking causes
                                           even to recognize the device as a
                                                                                                   warning is factually accurate and                     cataracts, which can lead to blindness.’’
                                           glucometer).’’ For that reason, the
                                           comment states that the text and image                  depicts a common visual presentation of                  This required warning consists of the
                                           are not concordant because the image                    this negative health consequence. The                 textual warning statement ‘‘WARNING:
                                           ‘‘does not relate to diabetes without                   image depicts a common action taken by                Smoking causes cataracts, which can
                                           knowledge of additional information not                 people with type 2 diabetes: Glucose                  lead to blindness’’ paired with a
                                           depicted.’’ Another comment suggests                    monitoring. According to the American                 concordant, factually accurate,
                                           that the image is not accurate because a                Diabetes Association, ‘‘[f]or many                    photorealistic image depicting a closeup
                                           blood sugar level of 175 mg/dL is ‘‘well                people with diabetes, glucose                         of the face of a man (aged 65 years or
                                           in excess of the minimal threshold for                  monitoring is key for the achievement of              older) who has a cataract caused by
                                           diabetes.’’                                             glycemic targets’’ and is ‘‘an integral               cigarette smoking. The man’s right pupil
                                              One comment states that the proposed                 component of effective therapy of                     is covered by a large cataract.
                                           warning ‘‘seeks to advance FDA’s anti-                  patients taking insulin’’ (Refs. 192 and                 In FDA’s final consumer research
                                           smoking message’’ by evoking an                         193). Frequent testing of blood glucose               study, this warning was reported to be
                                           emotional response in consumers,                        is a reality for people with diabetes, and            new information by 88.7 percent of
                                           because the image ‘‘appears designed to                 the image of a personal glucometer                    participants who viewed it. In the
                                           provoke the emotional reaction of fear                  device being used to measure the blood                proposed rule, we explained that the
                                           or disgust that many experience when                    glucose level is a common depiction of                two outcomes of ‘‘new information’’ and
                                           faced with the prospect of a medical                    diabetes. Thus, there is support that an              ‘‘self-reported learning’’ are predictive
                                           procedure involving needles and                         image of routine glucose monitoring is                of whether new cigarette health
                                           drawing blood.’’ Moreover, the                          representative of type 2 diabetes in                  warnings increase understanding of the
                                           comment claims that the depiction of                    other contexts.                                       risks associated with cigarette smoking.
                                           blood being drawn ‘‘threatens to cause                     With regard to the numerical display,              Compared to the average of the ratings
                                           an emotional or fearful reaction in many                we disagree that the image depicting a                for the four Surgeon General’s warnings
                                           consumers’’ and ‘‘is not necessary’’ to                 blood sugar level of 175 mg/dL is                     (the control condition in the study), this
                                           inform consumers regarding the risk of                  inaccurate. While diabetes is defined as              warning was statistically significantly
                                           type 2 diabetes.                                        a fasting blood sugar greater than 126                (p<0.05, after adjusting for age group,
                                              (Response 73) We disagree with                       mg/dL, there are more complex criteria                smoking status, and multiple
                                           comments suggesting that this warning                   needed for an accurate diagnosis of type              comparisons) higher on both providing
                                           is inaccurate or misleading. As                         2 diabetes (Ref. 194). A glucose level of             new information and self-reported
                                           explained at length in the proposed                     175 mg/dL is consistent with the                      learning. In addition, this warning was
                                           rule, FDA undertook a rigorous,                         American Diabetes Association                         statistically significantly higher than the
                                           multistep process to develop, test, and                 guidelines, which recommend patients                  Surgeon General’s warnings on nearly
                                           refine the textual warning statement,                   target peak post-meal blood glucose                   all other outcomes measured. This
                                           accompanying image, and the overall                     levels of <180 mg/dL to help lower                    warning grabbed attention more,
                                           warning.                                                average glycemic levels and improve                   resulted in more thinking about the
                                              The textual warning statement                        glycemic control (Ref. 192). Therefore,               risks, and was perceived to be more
                                           ‘‘WARNING: Smoking causes type 2                        this image depicts a factually accurate,              informative, to be more understandable,
                                           diabetes, which raises blood sugar’’ is                 common visual presentation of the                     and to be more helpful in understanding
                                           factually accurate. This statement is                   health condition and shows the disease                the health effects of smoking. The
                                           supported by strong epidemiological                     state as it is typically experienced.                 warning was correctly recalled by 53.0
                                           evidence that confirms the appropriate                     Further, the textual warning statement             percent of participants, which was
                                           use of the causal language as written, as               and image are concordant, and the                     statistically significantly higher than the
                                           other comments note. The phrasing is                    warning is not ambiguous. The textual                 25.7 percent who recalled the Surgeon
                                           also appropriate, accurate, and                         warning statement explains that                       General’s warnings.
                                           consistent with the other required                      smoking can cause type 2 diabetes,                       Most participants (65.5 percent)
                                           warnings. The 2014 Surgeon General’s                    which raises blood sugar. The                         perceived the warning to be factual, a
                                           Report concluded that: (1) The evidence                 accompanying concordant and factually                 result that was statistically significantly
                                           is sufficient to infer—the highest level                accurate image depicts a personal                     lower than the control condition (see
                                           of evidence of causal inferences from                   glucometer device being used to                       section VI for a fuller discussion of the
                                           the criteria applied in the Surgeon                     measure the blood glucose level of a                  ‘‘perceived factualness’’ outcome).
                                           General’s Reports—that cigarette                        person with type 2 diabetes caused by                 Participants who viewed this warning
                                           smoking is a cause of type 2 diabetes;                  cigarette smoking. Because the required               showed statistically significant
                                           (2) the risk of developing diabetes is 30               warning contains the textual warning                  improvements in their health beliefs
                                           to 40 percent higher for active smokers                 statement and image paired together, the              between both Sessions 1 and 2 and
                                           than nonsmokers; and (3) there is a                     image aids in understanding the                       Sessions 1 and 3 as compared to the
                                           relationship between increased number                   negative health consequence that is the               changes in participants who viewed the
                                           of cigarettes smoked and increased risk                 focus of the textual warning statement,               Surgeon General’s warnings. Full details
                                           of developing diabetes (Ref. 3). Across                 and vice versa.                                       of the results for this warning in FDA’s
jbell on DSKJLSW7X2PROD with RULES4




                                           the 25 studies included in the 2014                        Finally, we disagree with the                      final consumer research study are
                                           Surgeon General’s Report’s updated                      assertion that the image is intended to               available in the study’s final report (Ref.
                                           summary, the associations were strong                   evoke an emotional response. The image                17).
                                           and consistent and were found in many                   presents the health condition in a                       We received a number of comments
                                           subgroups, and these results have been                  realistic and objective format, does not              on this warning, which we have
                                           replicated in many different study                      contain additional unnecessary details                summarized and responded to below.


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00047   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 48 of 74 PageID #: 1913
                                           15684            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                              (Comment 74) Multiple comments                       cataract surgery in the [United States]               2010, there were more than 400,000
                                           strongly support the inclusion of this                  have cataracts that are undetectable by               (range: 240,000 to 850,000) people with
                                           proposed warning in the final rule and                  the unaided human eye.’ ’’ Another                    cataracts in North America, of whom
                                           provide additional epidemiological and                  comment repeats these objections, and                 13.0 percent (95 percent, CI: 7.8. 19.5)
                                           other scientific data to support the text               one comment notes that cataracts can be               were blind as a result of that cataract
                                           and image components of this warning.                   treated with ‘‘highly successful cataract             (Ref. 200).
                                              (Response 74) FDA agrees with the                    surgery and do not result in permanent                   FDA disagrees with the comment
                                           comments that this cigarette health                     visual loss.’’                                        suggesting that only depictions of
                                           warning is important, focuses on a                         One comment asserts that the text and              conditions with high mortality rates will
                                           serious health risk of smoking, and will                image are not concordant, because the                 directly advance Government’s interest.
                                           promote greater public understanding of                 text indicates that smoking can lead to               As stated in section V.A, the substantial
                                           the negative health consequences of                     blindness ‘‘[y]et the picture does not                public health burden of cigarette
                                           smoking.                                                clearly indicate that the individual                  smoking includes individuals with
                                              (Comment 75) Some comments                           depicted is blind.’’                                  chronic, non-fatal diseases, and
                                           recommend that, since women generally                      Finally, one comment states that the               therefore FDA has an opportunity to
                                           have a longer life expectancy than men                  proposed warning ‘‘seeks to advance                   improve public understanding about the
                                           in the United States and are therefore                  FDA’s anti-smoking message’’ by                       negative health consequences of
                                           more likely to develop age-related eye                  evoking an emotional response in                      smoking that encompass health
                                           problems, FDA should consider                           consumers, because the image ‘‘is                     conditions beyond those with the
                                           changing the image to one of a woman                    discomforting and appears designed to                 highest mortality rates.
                                           with a cataract.                                        shock the viewer or generate fear at the                 FDA also disagrees with the comment
                                              (Response 75) We decline to make                     prospect of experiencing the condition                suggesting that the image is not a
                                           this revision. The warning is factually                 in the image.’’                                       reasonable depiction because persons
                                           accurate and appropriate for the                           (Response 76) We disagree with                     would have been treated surgically
                                           purpose of this rule, which is to                       comments suggesting that this warning                 before advancing to the stage depicted.
                                           promote greater public understanding of                 is inaccurate or misleading. As                       Research has shown that individuals
                                           the negative health consequences of                     explained at length in the proposed                   from underserved populations may face
                                           cigarette smoking. It is not feasible, nor              rule, FDA undertook a rigorous,                       barriers to receiving cataract surgery due
                                           is it our intention, for a single warning               multistep process to develop, test, and               to factors such as lack of access to
                                           to convey all the information that may                  refine the textual warning statement,                 medical care, lack of insurance
                                           be related to a particular health                       accompanying image, and the overall                   coverage, lack of financial resources,
                                           condition, such as populations with the                 warning.                                              and lack of transportation (Refs. 201 and
                                           highest prevalence of a disease,                           The textual warning statement                      202). Thus, it is factually accurate and
                                           projected incidence rates, relative risk,               ‘‘WARNING: Smoking causes cataracts,                  not uncommon for individuals to
                                           mortality rates, or disparities in affected             which can lead to blindness’’ is                      experience advanced cataracts as
                                           populations. Rather, this required                      factually accurate. As discussed in the               depicted in the image.
                                           warning presents a factually accurate                   proposed rule, the 2004 Surgeon                          Further, the textual warning statement
                                           visual depiction of the negative health                 General’s Report on cigarette smoking                 and image are concordant, and the
                                           condition that is concordant with the                   concluded that the evidence is sufficient             warning is not ambiguous. The textual
                                           paired textual warning statement.                       to infer a causal relationship—the                    warning statement explains that
                                              (Comment 76) Some comments object                    highest level of evidence of causal                   smoking causes cataracts, which can
                                           to this warning because they assert it is               inferences from the criteria applied in               lead to blindness. The accompanying
                                           inaccurate and misleading in a number                   the Surgeon General’s Reports—between                 concordant and factually accurate image
                                           of respects. One comment states that the                smoking and cataracts in the lens of the              depicts a man with a large cataract
                                           image does not convey purely factual                    eye (referred to as nuclear cataracts)                caused by smoking. Because the
                                           information, because the image, on its                  (Ref. 138). Authors have continued to                 required warning contains the textual
                                           own and without the accompanying                        identify smoking as a major causal risk               warning statement and image paired
                                           text, ‘‘simply shows a man with one eye                 factor in the development and                         together, the image aids in
                                           differently colored than the other’’ and                progression of cataracts (Refs. 195–197).             understanding the negative health
                                           ‘‘[t]here is no reason for a consumer to                Studies of smoking cessation and risk of              consequence that is the focus of the
                                           know that the depicted eye-color                        cataracts has affirmed that risk                      textual warning statement, and vice
                                           variation represents ‘a large cataract.’ ’’             decreases, but is not equivalent to never             versa.
                                           The comment further states that the                     smokers, upon elimination of the                         Finally, we disagree with the
                                           warning emphasizes a chronic, non-fatal                 exposures of tobacco smoke (Ref. 198).                assertion that the image is intended to
                                           condition, rather than other conditions                    Additionally, the image in the                     evoke an emotional response. The image
                                           with high mortality rates. The comment                  warning is factually accurate and                     presents the health condition in a
                                           also states that the warning emphasizes                 depicts a common visual presentation of               realistic and objective format, does not
                                           a condition (blindness) that occurs in                  this negative health consequence. The                 contain additional unnecessary details
                                           only a small minority of cataracts.                     image depicts a close-up of the face of               (e.g., background setting), and does not
                                              Another comment states that the                      a man aged 65 years or older, which is                contain any elements intended to evoke
                                           image is ‘‘not a reasonable depiction of                an appropriate age range for this                     a negative emotional response.
                                           persons with cataracts’’ because the                    condition. As stated in the proposed
                                           cataract ‘‘would have been treated                      rule (see section VII.A.13 of the                     C. Non-Selected Cigarette Health
jbell on DSKJLSW7X2PROD with RULES4




                                           surgically long before it got to this                   proposed rule), prevalence of cataracts               Warnings
                                           stage.’’ In addition, the same comment                  among U.S. adults aged 40 years and                     This section discusses the two
                                           asserts that the image ‘‘misleadingly’’                 older in 2010 was estimated to be 17.1                proposed warnings that FDA is not
                                           makes the cataract look like a cosmetic                 percent by the National Eye Institute                 selecting. In the proposed rule, we
                                           problem, ‘‘when in reality, ‘[t]he vast                 (Ref. 199). A study of people affected by             indicated that we would make these
                                           majority of patients who undergo                        cataracts worldwide estimated that in                 decisions following our review of public


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00048   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 49 of 74 PageID #: 1914
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                        15685

                                           comments and after weighing additional                  to occur except after ‘‘many years’’ of               Institute depicting a blurred image of a
                                           scientific, legal, and policy                           ‘‘heavy’’ smoking. Another comment                    child (as seen from the vantage point of
                                           considerations. In the following                        recommends FDA consider using only                    a person with AMD). Some comments
                                           paragraphs, FDA briefly describes the                   one of the two similar images of                      also recommend that we change the
                                           study outcomes for each warning and                     diseased lungs because studies show                   proposed image of a black man with
                                           the comments we received.                               that rotating warnings and using a                    AMD to a Hispanic woman with AMD,
                                                                                                   variety of topics and images can                      citing data from the National Eye
                                           1. ‘‘WARNING: Smoking causes COPD,
                                                                                                   improve the effectiveness of warnings.                Institute. Other comments oppose this
                                           a lung disease that can be fatal [image                    (Response 77) Although we disagree                 proposed warning, stating that FDA did
                                           of diseased lungs].’’                                   with the comments that suggest the                    not assess whether consumers viewing
                                              As explained in section VI of the                    proposed warning did not adequately                   the proposed warning understood the
                                           proposed rule, FDA included two                         convey the relationship between                       absolute risk of macular degeneration in
                                           textual warning statements                              cigarette use and the depicted image, we              general, or among smokers. One
                                           (‘‘WARNING: Tobacco smoke causes                        have elected not to finalize this                     comment notes that the depiction of
                                           fatal lung disease in nonsmokers’’ and                  warning. As we recognized in section VI               treatment of macular degeneration is not
                                           ‘‘WARNING: Smoking causes COPD, a                       of the proposed rule, and as at least one             accurate as the needle depicted is
                                           lung disease that is fatal’’) that were                 comment suggests, it is important that                thicker than one that would actually be
                                           each paired with similar concordant                     the required warnings use a variety of                used to treat macular degeneration and
                                           images of diseased lungs. The proposed                  topics and images. As previously noted,               would not ordinarily be inserted in the
                                           textual warning statement (‘‘Warning:                   FDA has determined that including one                 center of the eye, as depicted.
                                           Smoking causes COPD, a lung disease                     required warning on COPD is consistent                   (Response 78) We agree with the
                                           that can be fatal’’) paired with the image              with Congressional intent of                          comments that generally support the
                                           of diseased lungs showed strong results                 representing a diverse set of conditions              inclusion of a cigarette health warning
                                           in FDA’s final consumer research study,                 and also advances the Government’s                    that addresses blindness. Although this
                                           showing statistically significant higher                interest of promoting greater public                  proposed warning showed strong results
                                           ratings across nearly all outcomes. The                 understanding of the negative health                  in the final consumer research study,
                                           warning was perceived to be factual by                  consequences of smoking.                              after considering the comments, we
                                           a majority of participants, a result that                                                                     have elected not to finalize it. As
                                           was not statistically different from the                2. ‘‘WARNING: Smoking causes age-
                                                                                                                                                         previously noted, FDA has determined
                                           Surgeon General’s warnings (i.e., the                   related macular degeneration, which
                                                                                                                                                         that including one required warning on
                                           control condition). Participants who                    can lead to blindness.’’
                                                                                                                                                         blindness is consistent with
                                           viewed this warning showed                                 This proposed textual warning                      Congressional intent of representing a
                                           improvements in their health beliefs                    statement on age-related macular                      diverse set of conditions and also
                                           between Sessions 1 and 2, but not                       degeneration (AMD) is paired with an                  advances the Government’s interest of
                                           between Sessions 1 and 3. To avoid                      image of an older man (aged 65 years or               promoting greater public understanding
                                           having two identical textual warning                    older) who is receiving an injection in               of the negative health consequences of
                                           statements about COPD and to avoid                      his right eye to prevent additional vessel            smoking.
                                           having two similar, concordant images                   growth. This proposed textual warning
                                           of diseased lungs paired with different                 statement did well in FDA’s final                     VIII. Alternatives
                                           textual warning statements, FDA is not                  consumer research study, showing                         In the proposed rule, FDA invited
                                           finalizing this cigarette health warning.               statistically significant higher ratings              proposals for alternative text and images
                                           FDA concludes that having only one                      across all outcomes except perceived                  and requested that any proposals
                                           required warning statement on COPD                      factualness. However, FDA is not                      include scientific information
                                           reflects the Congressional intent of                    finalizing this cigarette health warning              supporting that the proposed alternative
                                           representing a diverse set of health                    because FDA has determined that                       would, in fact, promote greater public
                                           conditions and furthers the                             having only one required warning                      understanding of the negative health
                                           Government’s interest in promoting                      statement related to blindness reflects               consequences of smoking. In response,
                                           public understanding of the negative                    the Congressional intent of representing              FDA received a number of comments
                                           health consequences of smoking. In the                  a diverse set of health conditions and                suggesting text or image edits, and some
                                           following paragraphs, FDA briefly                       furthers the Government’s interest in                 suggestions for additional required
                                           describes and responds to the comments                  promoting public understanding of the                 warnings or other changes. As we
                                           received on this proposed warning.                      negative health consequences of                       explain in section VII, we are finalizing
                                              (Comment 77) FDA received                            smoking. In the following paragraphs,                 11 of the 13 proposed required warnings
                                           numerous comments generally                             FDA briefly describes and responds to                 after reviewing all the public comments
                                           supporting all of the proposed warnings,                the comments received on this proposed                and weighing additional scientific,
                                           including this proposed warning. FDA                    warning.                                              legal, and policy considerations. We
                                           received some comments supporting                          (Comment 78) As with the other                     also address in section VII suggestions
                                           both proposed warnings related to                       proposed warnings, this warning                       specific to those required warnings. In
                                           COPD stating smoking is the number                      received general support. Several                     the following paragraphs, FDA
                                           one leading cause of COPD. Other                        comments (including from state                        summarizes other comments we
                                           comments, however, oppose this                          societies of optometric physicians and a              received that suggest additional
                                           proposed warning, stating that the                      national professional medical                         required warnings or general additions
                                           proposed rule contains no discussion                    association for optometric medicine)                  or changes we might consider.
jbell on DSKJLSW7X2PROD with RULES4




                                           regarding the relationship between                      support the warning but recommend                        (Comment 79) FDA received several
                                           smoking and the image in the proposed                   revisions, including that the image                   comments suggesting that the required
                                           rule; the warning fails to convey the                   should depict the effects of AMD rather               warnings provide additional textual
                                           relationship between cigarette use                      than the treatment of the disease, e.g.,              information, such as information on
                                           topography and the depicted image; and                  by using one of the commonly cited                    tobacco cessation or Quitlines;
                                           that such lung pigmentation is unlikely                 images produced by the National Eye                   information on the positive outcomes of


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00049   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 50 of 74 PageID #: 1915
                                           15686            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           quitting smoking (or warnings using                     well as weighing scientific, legal, and               considerations, as described in section
                                           ‘‘gain-framed’’ phrasing); or information               policy considerations, FDA is finalizing              VII, FDA is finalizing 11 required
                                           on the harmful effects of menthol. Other                11 of the 13 warnings that were                       warnings. The required warnings
                                           comments suggest specific warnings                      included in the proposed rule. In                     comprise 11 textual warning statements
                                           FDA should require, in addition to or in                general, no scientific information was                each accompanied by a color graphic
                                           place of the required warnings proposed                 submitted to demonstrate that these                   depicting the negative health
                                           by FDA. For example, one comment                        additional suggested warnings or other                consequences of smoking. FDA also
                                           suggests that there be a required                       suggested changes would improve                       made clarifications related to the
                                           warning addressing the dangers of                       consumer understanding of the negative                materials that we are incorporating by
                                           tobacco smoke pollution or secondhand                   health consequences of smoking; not all               reference.
                                           smoke, citing information from the CDC                  the suggested health consequences meet
                                           (Ref. 203). The comment suggests that                   FDA’s standard for verifying the level of                The final rule is authorized by section
                                           the warning state, ‘‘WARNING:                           causal inference from the reports of the              4 of the FCLAA, as amended by sections
                                           Secondhand smoke can cause heart                        Surgeon General; and some health                      201 and 202 of the Tobacco Control Act,
                                           disease and strokes by clogging                         topics are already covered by the                     which directs FDA to issue regulations
                                           arteries.’’ This comment also suggests                  required warnings. We also note that                  requiring color graphics depicting the
                                           adding a warning on breast cancer that                  although one of the nine Tobacco                      negative health consequences of
                                           states, ‘‘WARNING: Smoking can cause                    Control Act statements FDA tested in                  smoking to accompany textual warning
                                           breast cancer, especially in younger                    the first consumer research study                     statements, and permits FDA to adjust
                                           women.’’ To target young individuals                    (‘‘WARNING: Quitting smoking now                      the format, type size, color graphics, and
                                           who are image conscious, another                        greatly reduces serious risks to your                 text of any of the label requirements, or
                                           comment suggests developing a warning                   health’’), is a gain-framed message (i.e.,            establish the format, type size, and text
                                           related to how smoking will harm                        one that focuses on the positive                      of any other disclosures required under
                                           appearance, such as ‘‘WARNING: Using                    outcome of taking an action), this                    the FD&C Act, if such a change would
                                           this product will make you look old and                 statement is not aligned with this rule’s             promote greater public understanding of
                                           wrinkled. Smoking speeds up the aging                   approach to promoting greater public                  the risks associated with the use of
                                           of skin and causes premature sagging.’’                 understanding of the negative health
                                              Other comments recommend                                                                                   tobacco products.
                                                                                                   consequences of cigarette smoking
                                           including additional image elements to                  because its focus is not on                              In accordance with section 4 of the
                                           the proposed required warnings. For                     understanding of the negative health                  FCLAA, the final rule directs that a
                                           example, one comment suggests use of                    consequences of smoking. FDA also                     required warning must comprise at least
                                           a hazard alert triangle symbol (i.e., a                 recognizes that several of these                      the top 50 percent of the front and rear
                                           yellow triangle with an exclamation                     comments suggested that their                         panels of cigarette packages and at least
                                           point in the middle), or the United                     recommended warnings could require                    the top 20 percent of the area of
                                           Nations Globally Harmonized System                      additional notice and another                         advertisements. The final rule also
                                           cancer/chronic health hazard symbol,                    opportunity for public comment.                       provides that the required warnings in
                                           which is already mandated by the                           We discuss concerns related to wear                packages must be randomly displayed
                                           Occupational Safety and Health                          out (or overexposure) in section IX. As               in each 12-month period, in as equal a
                                           Administration for chemicals. This                      explained there, the requirements in                  number of times as is possible on each
                                           comment recommends displaying one                       § 1141.10(g), namely that required                    brand of the product and be randomly
                                           or both of these symbols beside the text                warnings on packages be randomly and
                                           ‘‘WARNING’’ ‘‘both to assist non-                                                                             distributed in all areas of the United
                                                                                                   equally displayed and distributed and                 States in which the product is marketed
                                           English speakers and to make the                        required warnings in advertisements be
                                           message more noticeable.’’ Another                                                                            in accordance with an FDA-approved
                                                                                                   rotated quarterly in alternating sequence             plan. The required warnings for
                                           comment recommends that FDA change                      in accordance with an FDA approved
                                           the background of the warnings to the                                                                         advertisements must be rotated
                                                                                                   plan, will help address the concerns of               quarterly in alternating sequence in
                                           same yellow used on highway warning                     overexposure and loss of effectiveness
                                           signs (e.g., similar to a school zone                                                                         advertisements for each brand of
                                                                                                   over time. Additionally, FDA has
                                           warning sign), suggesting this would                                                                          cigarettes in accordance with an FDA-
                                                                                                   authority under section 202(b) of the
                                           increase the warnings’ visibility and                                                                         approved plan. Each tobacco product
                                                                                                   Tobacco Control Act to conduct future
                                           strengthen their effectiveness and would                                                                      manufacturer must maintain a copy of
                                                                                                   rulemakings as needed to address these
                                           more clearly transmit that the required                                                                       the plan and make it available for
                                                                                                   concerns if such a change would
                                           warning is a ‘‘warning.’’ One comment                                                                         inspection and copying by officers or
                                                                                                   promote greater public understanding of
                                           suggests FDA adopt a regulation                                                                               employees duly designated by the
                                                                                                   the risks associated with the use of
                                           requiring plain packaging of cigarettes                                                                       Secretary. The FDA-approved plan must
                                                                                                   tobacco products.
                                           with warning labels to eliminate tobacco                                                                      be retained while in effect and the plan
                                           packaging as a form of advertising and                  IX. Description of the Final Rule—Part                must be retained for a period of not less
                                           promotion.                                              1141                                                  than 4 years from the date it was last in
                                              Several of the comments frame their
                                                                                                   A. Overview of the Final Rule                         effect. The required warnings will
                                           suggestions as topics for future
                                                                                                     In the proposed rule, FDA explained                 promote greater public understanding of
                                           rulemakings, with some comments
                                           encouraging FDA to begin the process of                 that this rule will replace part 1141 in              the negative health consequences of
                                           developing additional cigarette health                  Title 21 of the Code of Federal                       cigarette smoking. The following
jbell on DSKJLSW7X2PROD with RULES4




                                           warnings, in part, as a means to address                Regulations. The final rule requires new              paragraphs briefly describe the final
                                           the concerns of wear out, overexposure,                 warnings on cigarette packages and                    rule, as well as the comments FDA
                                           or loss of effectiveness.                               advertisements. Although the proposed                 received and our responses to those
                                              (Response 79) As we discuss in                       rule included 13 required warnings,                   comments.
                                           section VII, after carefully reviewing the              following our review of the comments
                                           different suggestions that were made, as                on the proposed rule and other


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00050   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 51 of 74 PageID #: 1916
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                         15687

                                           B. Description of Final Regulations and                    (Comment 81) FDA received                          advertisements, and the marketing order
                                           Comments                                                comments suggesting that the rule                     requires that 30 percent of the front and
                                                                                                   should not apply to heated tobacco                    rear panels and 20 percent of each
                                           1. Section 1141.1—Scope
                                                                                                   sticks and, in particular, the heated                 advertisement contain a nicotine
                                              This section establishes that the                    tobacco product, Heatsticks, used with                warning, which would result in 80
                                           requirements apply to manufacturers,                    the IQOS holder. The comments state                   percent of packages and 40 percent of
                                           distributors, and retailers of cigarettes               that that the proposed rule did not                   advertisements being used for the
                                           except as described in this section. First,             explain how the warnings, images, or                  ‘‘[G]overnment’s anti-smoking
                                           manufacturers or distributors of                        factual record apply to non-combustible               message.’’ This comment also notes this
                                           cigarettes that do not manufacture,                     cigarettes or how the required warnings               could raise issues under the Takings
                                           package, or import cigarettes for sale or               would be accurate and non-misleading                  Clause of the Fifth Amendment.
                                           distribution within the United States                   applied to these products. Although the                  Both comments also argue that,
                                           would not be subject to the rule                        comments acknowledge that the product                 because the scope of the rule is cigarette
                                           (proposed § 1141.1(b)). Second, we                      falls within the FCLAA definition of                  smoking, and its goal is to promote
                                           proposed in § 1141.1(c) that retailers                  ‘‘cigarette,’’ the comments suggest the               greater public understanding of the
                                           would not be in violation for cigarette                 rule’s scope should be limited to                     negative health consequences of
                                           packaging that: (1) Contains a warning;                 combustible cigarettes.                               smoking, applying the required
                                           (2) is supplied to the retailer by a                       The comments highlight that FDA’s                  warnings to Heatsticks would be
                                           license- or permit-holding tobacco                      communications indicate not all                       misleading as this product is a non-
                                           product manufacturer or distributor;                    products classified as cigarettes under               combustible product, which produces a
                                           and (3) is not altered by the retailer in               the FCLAA present the same risk                       nicotine-containing aerosol without
                                           a way that is material to 15 U.S.C. 1333                profile, such as language that ‘‘the                  combustion, and FDA has
                                           or part 1141. However, this proposed                    agency found that the aerosol produced                acknowledged these are materially
                                           subsection would require that a retailer                by the IQOS Tobacco Heating System                    different from combustible cigarettes.
                                           ensure that all cigarette packages they                 contains fewer toxic chemicals than                   Given FDA’s finding in the
                                           display or sell contain a warning that is               cigarette smoke, and many of the toxins               premarketing authorization orders that
                                           unobscured by stickers, sleeves, or other               identified are present at lower levels                the products are appropriate for the
                                           materials on the packages, for example.                 than in cigarette smoke’’ (Ref. 145).                 public health, the comments suggest
                                           Third, we proposed that under                           Thus, the comments suggest that                       that FDA should tailor the warnings on
                                           § 1141.1(d), the advertisement                          applying the required warnings to IQOS                Heatsticks to contain accurate and non-
                                           requirements in proposed § 1141.10                      and Heatsticks would ‘‘undercut                       misleading information. The comments
                                           would apply to a retailer only if the                   [FDA’s] important health objectives.’’                do not propose specific language for this
                                           retailer is responsible for or directs the                 One comment argues that any rule                   purpose.
                                           warnings for advertising. Retailers                     that does not exempt Heatsticks would                    (Response 81) As these comments
                                           would be liable if they display, in a                   violate the APA for three reasons: (1)                note, heated tobacco sticks are within
                                           location open to the public, an                         FDA did not carry its burden of showing               the FCLAA’s definition of cigarette
                                           advertisement that does not contain a                   the evidence supporting the required                  (section 3(1) of the FCLAA), and, as
                                           warning (proposed § 1141.1(d)).                         warnings applies to Heatsticks (rather                such, are within the scope of the rule.
                                           Proposed § 1141.1(d) provided,                          FDA’s justifications in the proposed rule             Although IQOS Heatsticks may present
                                           however, that retailers would be in                     apply only to traditional, combustible                different considerations from traditional
                                           violation of the FCLAA and this                         cigarettes); (2) the rule would contradict            cigarettes, FDA does not believe that a
                                           proposed part if they alter cigarette                   without explanation FDA’s conclusions                 broad rule requiring cigarette health
                                           advertising in a way that is material to                in the marketing order for Heatsticks;                warnings generally is the appropriate
                                           the requirements, for example, by                       and (3) applying the rule would violate               place to address the requirements as
                                           obscuring or covering up the warning                    the First Amendment and raise potential               they apply to one specific product.
                                           (e.g., blocking with a sticker or marker),              concerns under the Takings Clause of                  Rather, FDA intends to make product-
                                           shrinking the warning, or using a sleeve                the Fifth Amendment (thus, violating                  specific decisions about warnings,
                                           to cover the warning.                                   the APA). The comment states the                      including decisions about potential
                                              We received some comments                            proposed rule provides information and                product-specific changes to the cigarette
                                           suggesting a different scope, and we                    evidence only relating to traditional,                health warnings required by this rule,
                                           summarize those comments and our                        combustible products and notes that                   when issuing or revising individual
                                           responses in the following paragraphs.                  none of the illness or conditions have                product marketing orders. There is no
                                           We are finalizing this section without                  been causally linked to Heatsticks used               conflict or inconsistency between the
                                           change.                                                 with the IQOS device. The comment                     warning regime required by the FCLAA
                                              (Comment 80) Many comments                           also indicates that applying the required             (including its adjustments through this
                                           suggest that the rule should apply to all               warnings would depart from FDA’s                      or potential future rulemakings under
                                           nicotine and tobacco products or                        findings in the marketing order and                   section 202 of the Tobacco Control Act)
                                           suggest that FDA implement similar                      FDA has failed to explain the apparent                and requirements set by a marketing
                                           warning labels on non-cigarette tobacco                 conflict between the order and the rule               order, because FDA has authority to
                                           products, such as cigars, smokeless                     by failing to address FDA’s previous                  change the applicability of general
                                           tobacco, and electronic nicotine device                 conclusions regarding the health risks                warning requirements for a specific
                                           systems, in part, because educating the                 presented by Heatsticks used with the                 product via a marketing order. Among
                                           public about the risks of these products                IQOS device.                                          other relevant provisions, section 202(a)
jbell on DSKJLSW7X2PROD with RULES4




                                           would also serve a legitimate public                       The comment also states that applying              of the Tobacco Control Act (amending
                                           interest.                                               the rule would violate the First                      section 5(a) of the FCLAA) specifically
                                              (Response 80) The FCLAA explicitly                   Amendment because the required                        states: ‘‘Except to the extent the
                                           applies to cigarettes, and thus it is                   warnings must cover at least the top 50               Secretary requires additional or
                                           beyond the scope of this rulemaking to                  percent of the front and rear panels of               different statements on any cigarette
                                           address products other than cigarettes.                 packages and 20 percent of                            package . . . by an order, by an


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00051   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 52 of 74 PageID #: 1917
                                           15688            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           authorization to market a product, or by                comment on the use of incorporated by                 https://www.fda.gov/cigarette-warning-
                                           a condition of marketing a product, . . .               reference materials, we did receive                   files.
                                           no statement relating to smoking and                    comments requesting clarifications on                    (Comment 82) One comment requests
                                           health, other than the statement                        the substance of those materials. In the              that FDA release final electronic,
                                           required by section 1333 of this title,                 following paragraphs, we discuss the                  layered design files for each required
                                           shall be required on any cigarette                      comments and our responses on this                    warning, as well as technical
                                           package’’ (emphasis added).                             section. After considering the                        specifications before the final rule is
                                              This approach allows FDA to review                   comments, we made clarifications to                   released.
                                           the evidence submitted in an                            this section and § 1141.10(b) and (d)(4)                 (Response 82) To assist regulated
                                           application, including on the health                    and (5) to more clearly state that the                entities with implementation, we are
                                           risks of a specific product, and make                   materials we are incorporating include                providing the electronic, layered design
                                           any appropriate product-specific                        the textual warning statement paired                  files, as well as technical specifications,
                                           decisions about warnings based on that                  with its accompanying color graphic. It               with the final rule. These materials are
                                           product-specific evidence. FDA already                  is this combination that must be                      available at https://www.fda.gov/
                                           conducted such an evaluation in the                     accurately reproduced and meet the                    cigarette-warning-files.
                                           context of the IQOS premarket tobacco                   requirements of the FCLAA and part
                                                                                                   1141. In addition, as described in                    4. Section 1141.10—Required Warnings
                                           product application (PMTA) marketing
                                           authorization order. FDA recognizes                     section VII.B.5, FDA also has increased               a. Section 1141.10(a) and (b)—Required
                                           that the final rule amends the general                  the contrast and size of the display in               Warnings
                                           warning regime for cigarettes and that                  one image (‘‘WARNING: Smoking
                                                                                                                                                            In proposed § 1141.10(a) and (b), we
                                           FDA will need to consider the                           during pregnancy stunts fetal growth’’)
                                                                                                                                                         proposed to establish required
                                           applicability of the new regime to the                  to improve image clarity. This change is
                                                                                                                                                         warnings, consisting of one textual
                                           IQOS Heatsticks and revisit the terms of                reflected in the material that FDA is
                                                                                                                                                         warning statement with a specific color
                                           the PMTA order. As stated in the PMTA                   incorporating by reference.
                                                                                                      The material incorporated by                       graphic to accompany the textual
                                           order, ‘‘[w]hen FDA promulgates a final                                                                       warning statement, which must be
                                           rule with respect to health warnings for                reference, entitled ‘‘Required Cigarette
                                                                                                   Health Warnings, 2020,’’ includes the                 accurately reproduced from the
                                           cigarettes, FDA will reevaluate the                                                                           materials incorporated by reference in
                                           conditions of marketing with respect to                 required warnings (comprising a textual
                                                                                                   warning statement, as specified in                    § 1141.5 (proposed § 1141.10(a) and (b)).
                                           warnings for the products subject to this                                                                     We received comments on the required
                                           order.’’                                                § 1141.10(a), and its accompanying
                                                                                                   color graphic) in different layouts based             warnings, and we discuss those
                                           2. Section 1141.3—Definitions                           on the size and aspect ratio of the                   comments and our responses in section
                                                                                                   display area where the required warning               VII. After reviewing public comments
                                              Proposed § 1141.3 included                                                                                 and weighing additional scientific,
                                           definitions for the following terms:                    must appear (i.e., on cigarette packages,
                                                                                                   in cigarette advertisements). We have                 legal, and policy considerations, FDA is
                                           • Cigarette                                                                                                   removing 2 of the 13 required warnings
                                                                                                   included an electronic PDF file
                                           • Commerce                                                                                                    included in the proposed rule, and FDA
                                                                                                   containing the required warnings as a
                                           • Distributor                                                                                                 is finalizing § 1141.10(a) and (b) with 11
                                                                                                   reference in the docket for the final rule
                                           • Front panel and rear panel                            (Ref. 11). FDA is also making this                    required warnings. As described in the
                                           • Manufacturer                                          material available on its website at                  preceding paragraphs, FDA is also
                                           • Package or packaging                                  https://www.fda.gov/cigarette-warning-                making clarifying changes to
                                           • Person                                                files.                                                § 1141.10(b) to make it more apparent
                                           • Retailer                                                 FDA recognizes that adaptations to                 that it is the combination of a textual
                                           • United States                                         the required warnings may be needed to                warning statement and its
                                              As discussed in the preceding                        avoid technical implementation issues                 accompanying color graphic that we are
                                           paragraphs, we received some                            due to the varying features, formats, and             incorporating by reference and that
                                           comments regarding the scope of this                    sizes of cigarette packages and                       must be accurately reproduced in the
                                           rulemaking and the definition of                        advertisements. To help prevent                       appropriate size and format.
                                           ‘‘cigarette,’’ which we addressed in                    distortion of the image and text and to               b. Section 1141.10(c)—Packages
                                           those paragraphs. We received no other                  minimize the need for adaptation, FDA
                                           comments related to these definitions,                  has created electronic, layered design                  We proposed that section 1141.10(c)
                                           and we are finalizing this section                      files, built as .eps files, in different              establish a requirement for packages
                                           without change.                                         formats and aspect ratios designed to fit             making it unlawful for any person to
                                                                                                   packaging and advertising of various                  manufacture, package, sell, offer to sell,
                                           3. Section 1141.5—Incorporation by                                                                            distribute, or import for sale or
                                                                                                   shapes and sizes. FDA is not requiring
                                           Reference                                                                                                     distribution within the United States
                                                                                                   the use of these .eps files, but rather we
                                              Proposed § 1141.5 stated that certain                are providing the files as a resource to              any cigarettes unless the package of
                                           material would be incorporated by                       assist regulated entities implement part              which bears a required warning in
                                           reference into this part with the                       1141. In addition to the materials                    accordance with section 4 of the FCLAA
                                           approval of the Director of the Federal                 incorporated by reference and the .eps                and this part. This section requires that:
                                           Register under 5 U.S.C. 552(a) and 1                    files, FDA is making available a                      (1) The required warning must appear
                                           CFR part 51. Proposed § 1141.5                          technical specifications document that                directly on the package and must be
                                           provided that all approved material                     includes information on how to access,                clearly visible underneath any
jbell on DSKJLSW7X2PROD with RULES4




                                           would be available for inspection at the                select, use, and adapt the appropriate                cellophane or other clear wrapping; (2)
                                           U.S. Food and Drug Administration, the                  .eps file based on the size and aspect                The required warning must comprise at
                                           National Archives and Records                           ratio of the display area where the                   least the top 50 percent of the front and
                                           Administration, as well as available                    required warning must appear. These                   rear panels; provided, however, that on
                                           from the Center for Tobacco Products,                   .eps files and technical specifications               cigarette cartons, the required warning
                                           FDA. Although we did not receive                        are also available on FDA’s website at                must be located on the left side of the


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00052   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 53 of 74 PageID #: 1918
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                        15689

                                           front and rear panels of the carton and                 must carry the same required warnings.                provide, in part, that: (1) For print
                                           must comprise at least the left 50                      Accordingly, the current rulemaking                   advertisements and other
                                           percent of these panels; and (3) The                    permits manufacturers to use different                advertisements with a visual component
                                           required warning must be positioned                     required warnings if they wish. This is               (including, for example, advertisements
                                           such that the text of the required                      also consistent with Congress’s intent                on signs, retail displays, internet web
                                           warning and the other information on                    that all of the required warnings be                  pages, digital platforms, mobile
                                           that panel of the package have the same                 displayed in the marketplace at the                   applications, and email
                                           orientation. We received comments on                    same time (see section 4(c)(1) and (3) of             correspondence), the required warning
                                           these requirements, including a                         the FCLAA). As the comments indicate,                 must appear directly on the
                                           comment that we add an additional                       additional changes such as those                      advertisement; and (2) the required
                                           requirement under § 1141.10(c). After                   suggested (e.g., requiring text in                    warning must comprise at least 20
                                           review and consideration of the                         different languages, multiple images for              percent of the area of the advertisement
                                           comments, FDA is finalizing this                        each warning) could be considered in a                in a conspicuous and prominent format
                                           subsection without change.                              further rulemaking.                                   and location at the top of each
                                              (Comment 83) At least one comment                       (Comment 85) FDA received a                        advertisement within the trim area, if
                                           suggests that the required warning on                   comment suggesting that a subsection                  any.
                                           packages be at least 75 percent on the                  (4) be added to § 1141.10(c) to help                     In addition, we proposed in
                                           front and rear panels of the package,                   ensure that the required warnings be                  § 1141.10(d)(3) that the text in each
                                           similar to the approach of other                        unobstructed from view in the retail                  required warning must be in the English
                                           countries, such as Canada and Australia.                environment.                                          language, except in the case of an
                                           Additionally, multiple other comments                      (Response 85) FDA declines to make                 advertisement that appears in a non-
                                           support the provision requiring the                     this change as we anticipate that this                English medium, the text in the required
                                           warning comprise at least the top 50                    concern will be adequately addressed by               warning must appear in the
                                           percent of the front and rear panels of                 other provisions of the rule, such as                 predominant language of the medium
                                           cigarette packages, stating that this                   § 1141.1(c) and § 1141.1(d). Under                    whether or not the advertisement is in
                                           ensures that the required warnings are                  § 1141.1(c), a retailer would not be in               English, and in the case of an
                                           visible to consumers.                                   violation of 1141.10 for packaging that:              advertisement that appears in an
                                              (Response 83) Section 4 of the FCLAA                 (1) Contains a warning; (2) is supplied               English language medium but that is not
                                           establishes size requirements, and FDA                  to the retailer by a license- or permit-              in English, the text in the required
                                           declines to increase the size of the                    holding tobacco product manufacturer                  warning must appear in the same
                                           required warnings. Based on the                         or distributor; and (3) is not altered by             language as that principally used in the
                                           FCLAA, § 1141.10(c)(2) states that the                  the retailer in a way that is material to             advertisement. We also proposed in
                                           required warnings must comprise at                      15 U.S.C. 1333 or proposed part 1141.                 § 1141.10(d)(4) and (5) that for English-
                                           least the top 50 percent of the front and               Under § 1141.1(d), the advertisement                  language and Spanish-language
                                           rear panels of the package and that the                 requirements apply to a retailer only if              warnings, each required warning must
                                           required warnings must be located on                    the retailer is responsible for or directs            be obtained from the electronic files
                                           the left side of the front and rear panels              the warnings for advertising, but this                contained in ‘‘Required Cigarette Health
                                           of cartons and comprise at least the left               provision does not relieve a retailer of              Warnings,’’ which would be
                                           50 percent of these panels.                             liability if the retailer displays in a               incorporated by reference at § 1141.5,
                                              (Comment 84) FDA received                            location an advertisement that does not               and be accurately reproduced as
                                           comments from both industry and                         contain a warning or that contains a                  specified in ‘‘Required Cigarette Health
                                           public health organizations suggesting                  warning that has been altered by the                  Warnings,’’ and for non-English-
                                           that the front and rear panels could                    retailer in a way that is material to                 language warnings, other than Spanish-
                                           carry separate warnings (i.e., a different              section 4 of the FCLAA or the                         language warnings, each required
                                           warning on each side). One comment                      requirements of part 1141. As discussed               warning must be obtained from the
                                           suggests this could provide more                        in the proposed rule, retailers would be              electronic files contained in ‘‘Required
                                           information to consumers, and other                     in violation of the FCLAA and part 1141               Cigarette Health Warnings,’’ which
                                           comments support this as a means of                     if they alter cigarette packaging or                  would be incorporated by reference at
                                           providing some flexibility to                           advertising in a way that is material to              § 1141.5, and be accurately reproduced
                                           manufacturers, given printing and other                 these requirements. This could, for                   as specified in ‘‘Required Cigarette
                                           considerations. Another comment                         example, occur if a retailer obscures or              Health Warnings,’’ including the
                                           suggests FDA could require warnings in                  covers the required warning (e.g.,                    substitution and insertion of a true and
                                           different languages on the front and rear               blocking with a sticker or marker),                   accurate translation of the textual
                                           panels of the cigarette package or,                     shrinks the warning, or uses a sleeve to              warning statement in place of the
                                           through a future rulemaking, FDA could                  cover the warning. Retailers also would               English language version. The inserted
                                           develop two separate images for each                    be liable if they display, in a location              textual warning statement must comply
                                           warning so that any given package                       open to the public, an advertisement                  with the requirements of section 4 of the
                                           would feature the same warning text on                  that does not contain a warning.                      FCLAA, including area and other
                                           each side but a different depiction.                                                                          formatting requirements, and this part.
                                              (Response 84) Section 4(a)(1) of the                 c. Section 1141.10(d)—Advertisements                     In the following paragraphs, we
                                           FCLAA is ambiguous as to whether it                        We proposed that § 1141.10(d)                      discuss comments on these provisions.
                                           mandates the use of the same required                   establish that it is unlawful for any                 After carefully considering the
                                           warning on both the front and rear                      manufacturer, distributor, or retailer of             comments, we are finalizing these
jbell on DSKJLSW7X2PROD with RULES4




                                           panels of the individual cigarette                      cigarettes to advertise or cause to be                provisions without substantive change;
                                           package, or allows two different                        advertised within the United States any               however, as described earlier in this
                                           required warnings to be used, one on                    cigarette unless each advertisement                   section, we made clarifications to
                                           the front panel and the other on the rear               bears a required warning in accordance                § 1141.10(d)(4) and (5) to make it more
                                           panel. At this time, we see no reason to                with section 4 of the FCLAA and part                  apparent that it is the combination of a
                                           mandate that the front and rear panels                  1141. The proposed requirements                       textual warning statement and its


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00053   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 54 of 74 PageID #: 1919
                                           15690            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           accompanying color graphic that we are                  warning statements into languages most                manufacturer, distributer, retailer to,
                                           incorporating by reference and that                     commonly used, other than English, to                 and approved by, FDA. Under proposed
                                           must be accurately reproduced in the                    help ensure access to this information as             § 1141.10(g)(3), FDA will review each
                                           appropriate size and format.                            a health equity measure.                              plan submitted under this section and
                                              (Comment 86) Several comments note                      (Response 87) Although we decline to               approve it if the plan: (1) Will provide
                                           general support for the provision                       provide additional translations, FDA                  for the equal distribution and display on
                                           requiring that the required warning                     does intend to monitor translations to                packaging and the rotation required in
                                           comprise at least 20 percent of the area                ensure that they are accurately                       advertising under this subsection and
                                           of the advertisements stating that it is                reproduced and will take action, as                   (2) assures that all of the labels required
                                           sufficient to ensure the required                       appropriate, to address any translations              under this section will be displayed by
                                           warnings are visible to consumers. FDA                  that do not meet the requirements of the              the tobacco product manufacturer,
                                           also received a comment requesting that                 FCLAA and the final rule. Under                       distributor, or retailer at the same time.
                                           we consider adding price promotions                     § 1141.10(d)(5) all non-English-language              Under proposed § 1141.10(g)(4) each
                                           and coupons to the examples provided                    warnings, other than Spanish-language                 tobacco product manufacturer required
                                           in § 1141.10(d) because many apps,                      warnings, must be accurately                          to randomly and equally display and
                                           mailers, and pop up ads contain only                    reproduced as specified in ‘‘Required                 distribute warnings on packaging or
                                           coupons or price promotions, like quick                 Cigarette Health Warnings, 2020,’’                    rotate warnings in advertisements in
                                           response codes.                                         including the substitution and insertion              accordance with an FDA-approved plan
                                              (Response 86) FDA agrees with the                    of a true and accurate translation of the             under section 4 of the FCLAA and this
                                           general support for these provisions. We                textual warning statement in place of                 part must maintain a copy of such FDA-
                                           note that the list of examples included                 the English language version. If a                    approved plan and make it available for
                                           in this provision is not intended to be                 translation of a textual warning                      inspection and copying by officers or
                                           exhaustive, and that the requirements                   statement is not a true and accurate                  employees duly designated by the
                                           under part 1141 apply to all forms of                   translation, as required by                           Secretary of Health and Human
                                           cigarette advertising, regardless of the                § 1141.10(d)(5), the cigarette will be                Services. The FDA-approved plan must
                                           medium in which it appears. The final                   deemed to be misbranded under section                 be retained while in effect and for a
                                           rule applies to advertisements appearing                903(a)(1) or 903(a)(7)(A) of the FD&C                 period of not less than 4 years from the
                                           in or on, for example, promotional                      Act for failure to bear one of the                    date it was last in effect.
                                           materials (point-of-sale and non-point-                 required warnings in accordance with                     After considering the comments on
                                           of-sale), billboards, posters, placards,                section 4 of the FCLAA and this part.                 § 1141.10(g), we are finalizing this
                                           published journals, newspapers,                                                                               provision without change. We discuss
                                           magazines, other periodicals,                           d. Section 1141.10(e) and (f)—Other
                                                                                                                                                         both the comments and our responses in
                                           catalogues, leaflets, brochures, direct                 Requirements
                                                                                                                                                         the following paragraphs.
                                           mail, shelf-talkers, display racks,                        In the proposed rule, § 1141.10(e)                    (Comment 88) Some comments
                                           internet web pages, electronic mail                     states that the required warnings must                express general support both for the
                                           correspondence, or be communicated                      be indelibly printed on or permanently                rotation requirements to reduce the risk
                                           via mobile telephone, smartphone,                       affixed to the package or advertisement.              of wear out and overexposure and for
                                           microblog, social media website, or                     Proposed § 1141.10(f) establishes that no             the submission of plans for approval by
                                           other communication tool; websites,                     person may manufacture, package, sell,                FDA. These comments encourage FDA
                                           applications, or other programs that                    offer for sale, distribute, or import for             to have in place robust compliance
                                           allow for the sharing of audio, video, or               sale or distribution within the United                processes to assess whether
                                           photography files; video and audio                      States cigarettes whose packages or                   manufactures, distributors, and retailers
                                           promotions; and items not subject to the                advertisements are not in compliance                  are meeting the requirements of this
                                           sale or distribution restriction in                     with section 4 of the FCLAA and this                  rule. Some comments note that
                                           § 1140.34. We agree that the                            part, except as provided by § 1141.10(c)              ‘‘particular attention’’ be directed
                                           requirement that the required warning                   and (d). We received no comments                      toward media and retailers serving
                                           comprise at least 20 percent of the area                regarding these specific proposed                     people of color, people with low
                                           of the advertisement in a conspicuous                   provisions and are finalizing                         incomes, and LGBTQ populations.
                                           and prominent format and location at                    § 1141.10(e) and (f) without change.                     (Response 88) We agree that the
                                           the top of each advertisement within                                                                          requirements related to cigarette plans
                                                                                                   e. Section 1141.10(g)—Cigarette Plans                 are important to implementing the
                                           any trim area will help ensure the
                                           warnings are visible to consumers.                         Section § 1141.10(g)(1) proposed that              requirements of the FCLAA. The
                                              (Comment 87) Some comments                           the required warnings for packages must               required warnings on packages must be
                                           address the translation of the textual                  be randomly displayed in each 12-                     randomly displayed and distributed in
                                           warning statements into languages other                 month period, in as equal a number of                 accordance with an FDA-approved plan.
                                           than Spanish and express concerns that                  times as is possible on each brand of the             Similarly, the required warnings for
                                           manufacturers or retailers might                        product and be randomly distributed in                advertisements must be rotated
                                           undermine the effectiveness of the                      all areas of the United States in which               quarterly in alternating sequence in
                                           required warning by using a language in                 the product is marketed in accordance                 advertisements, in accordance with an
                                           the warning that is not appropriate to                  with a plan submitted by the tobacco                  FDA-approved plan. Each tobacco
                                           the audience reading or experiencing                    product manufacturer, distributor, or                 product manufacturer must maintain a
                                           the advertisement. A comment suggests                   retailer to, and approved by, FDA. In                 copy of the plan and make it available
                                           that if FDA does not provide warning                    addition, proposed § 1141.10(g)(2)                    for inspection and copying by officers or
jbell on DSKJLSW7X2PROD with RULES4




                                           translations in languages other than                    provides that the required warnings for               employees duly designated by the
                                           English and Spanish, then FDA should                    advertisements must be rotated                        Secretary. A cigarette will be deemed to
                                           review any translated warning before                    quarterly in alternating sequence in                  be misbranded under section 903(a)(1)
                                           the product can be advertised. Another                  advertisements for each brand of                      or 903(a)(7)(A) and (8) of the FD&C Act
                                           comment recommends that FDA                             cigarettes in accordance with a plan                  if its package or advertising does not
                                           provide the translation of textual                      submitted by the tobacco product                      bear one of the required warnings in


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00054   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 55 of 74 PageID #: 1920
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                           15691

                                           accordance with section 4 of the FCLAA                  be randomly displayed in each 12-                     engraving cylinders and obtaining
                                           and this part. We further discuss the                   month period, in as equal a number of                 proofs for each brand style. The
                                           importance of enforcing these                           times as is possible on each brand of the             comment also notes that the submission
                                           requirements in later paragraphs of this                product. These comments asked for                     of physical packages would also be
                                           section (see section IX.B.6).                           clarification of the phrase ‘‘as is                   time-consuming, whereas the use of
                                              (Comment 89) Two comments raise                      possible’’ and asked for flexibility in               digital files would allow companies to
                                           concerns related to satisfying the                      achieving ‘‘equal distribution.’’ At least            more quickly respond without the time
                                           ‘‘random and equal’’ requirement of                     two comments suggest a deviation                      and expense of re-engraving cylinders.
                                           proposed § 1141.10(g) for 13 different                  allowance of 4 percent (or larger). These                (Response 91) FDA agrees that it is
                                           warnings without significant changes to                 comments also note the difficulty of                  acceptable to voluntarily submit
                                           packaging production. These comments                    achieving equal distribution within the               representative advertisements and
                                           note that because 13 is both a prime and                12-month period specified and asked for               packaging as digital files (i.e., electronic
                                           odd number, printing 13 different                       a longer period in which to achieve                   art) along with other information that
                                           warnings equally is incompatible with                   equal distribution, suggesting that                   the manufacturer elects to submit with
                                           industry-wide printing practices. One                   achieving the random and equal                        the cigarette plan to ensure that it is
                                           comment suggests that FDA either                        requirement within the 12-month period                complete. The information submitted
                                           require a random and equal distribution                 would be particularly challenging for                 should describe a plan to achieve the
                                           of 12 or 9 warnings or random but                       products with low annual volume sales.                random and equal display and
                                           unequal display of 13 warnings. The                        (Response 90) We recognize and                     distribution of the required warnings on
                                           other comment proposes that FDA                         understand the difficulties in achieving              packages and the quarterly rotation of
                                           require 9 different warnings and provide                the random and equal display                          the required warnings in
                                           greater flexibility for the random and                  requirement within a 12-month period                  advertisements. As discussed in the
                                           equal requirement because of printing                   given the number of required warnings                 section IX of the proposed rule, FDA is
                                           method variation across the industry.                   and agree that some level of deviation                only requesting that the cigarette plan
                                              (Response 89) FDA is requiring 11                    is appropriate particularly given the                 include representative samples of
                                           warnings, which we appreciate is also a                 language of the FCLAA, which includes                 packages and advertisements with each
                                           prime and odd number and thus may                       the phrase ‘‘as equal a number of times               of the required warnings. The samples
                                           present similar issues. We address some                 as is possible.’’ The cigarette plan for              are to place the cigarette plan in context
                                           of these issues in section X. In addition,              packaging should include a discussion                 and facilitate FDA’s review of the plan.
                                           by permitting the front and rear panels                 of how the requirements are to be
                                                                                                                                                         FDA’s review of a cigarette plan is only
                                           to carry different warnings, the rule may               implemented based on the specific
                                                                                                                                                         for the purpose of determining
                                           mitigate some of these issues by giving                 manufacturing processes and
                                           manufacturers flexibility in how they                                                                         compliance with the statutory and
                                                                                                   distribution procedures to ensure
                                           meet the requirements of the rule. We                                                                         regulatory criteria for approval of a
                                                                                                   random display, in as equal a number of
                                           also note that the FCLAA provides that                                                                        cigarette plan, as set forth in section
                                                                                                   times as is possible, in each 12-month
                                           the required warnings be ‘‘randomly                                                                           4(c)(3) of the FCLAA and proposed
                                                                                                   period on each brand of the product.
                                           displayed in each 12-month period, in                                                                         § 1141.10(g)(3). Approval of a cigarette
                                                                                                   Manufacturers with concerns about
                                           as equal a number of times as is possible                                                                     plan does not represent a determination
                                                                                                   complying with this requirement for
                                           on each brand of the product,’’ which                                                                         by FDA that any specific package or
                                                                                                   their products should promptly reach
                                           we believe provides for some flexibility                out to FDA to discuss their approach                  advertisement complies with any of the
                                           in the meaning of ‘‘equal,’’ as defined                 and proposal for reasonably achieving                 other requirements under section 4 of
                                           below. Manufacturers with concerns                      the random and equal display and                      the FCLAA and part 1141, or any other
                                           about complying with this requirement                   distribution of the required warnings, in             requirements under the FD&C Act and
                                           should promptly reach out to FDA to                     as equal a number of times as is                      its implementing regulations.
                                           discuss their approach for reasonably                   possible, and any other specific                      Additionally, FDA intends to issue a
                                           achieving the random and equal display                  concerns or circumstances regarding                   final guidance document with
                                           and distribution of the required                        this requirement. We encourage                        additional information and
                                           warnings, in as equal a number of times                 manufacturers to submit their cigarette               recommendations that may be helpful in
                                           as is possible, and any other specific                  plan to FDA as soon as possible so that               preparing these plans, which, when
                                           concerns or circumstances regarding                     we can discuss these concerns and                     issued, may be found at https://
                                           this requirement. We encourage                          consider proposals with manufacturers                 www.fda.gov/tobacco-products/rules-
                                           manufacturers to submit their cigarette                 in a timely manner. Additionally, FDA                 regulations-and-guidance/guidance.
                                           plan to FDA as soon as possible so that                 intends to issue a final guidance                        (Comment 92) FDA also received at
                                           we can discuss these concerns and                       document with additional information                  least one comment requesting FDA
                                           consider proposals with manufacturers                   and recommendations that may be                       clarify in the final rule that retailers are
                                           in a timely manner. FDA intends to                      helpful in preparing these plans, which,              not required to submit plans for random
                                           issue a final guidance document with                    when issued, may be found at https://                 and equal display of the required
                                           additional information and                              www.fda.gov/tobacco-products/rules-                   warnings for packages and quarterly
                                           recommendations that may be helpful in                  regulations-and-guidance/guidance.                    rotation of the required warnings in
                                           preparing these plans, which, when                         (Comment 91) One comment requests                  advertisements. The comment notes that
                                           issued, may be found at https://                        that FDA accept in digital files (i.e.,               requiring retailers to submit a plan
                                           www.fda.gov/tobacco-products/rules-                     electronic art) the representative                    exceeds FDA’s authority, would unduly
                                           regulations-and-guidance/guidance.                      samples of packages and advertisements                burden retailers, and is not achievable
jbell on DSKJLSW7X2PROD with RULES4




                                              (Comment 90) Comments also raised                    with each of the required warnings                    as retailers have no control over which
                                           concerns about satisfying the ‘‘random                  submitted with cigarette plans as FDA                 heath warning is displayed as they
                                           and equal’’ requirement within the 12-                  does for biannual tobacco product                     receive the cigarette packages that they
                                           month period prescribed by proposed                     listing submissions. The comment notes                sell, and often the advertisements they
                                           § 1141.10(g)(1), which states each                      that this would allow plans to be                     use, from tobacco product
                                           required warning would be required to                   prepared quickly without the expense of               manufacturers and distributors.


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00055   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 56 of 74 PageID #: 1921
                                           15692            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                              (Response 92) With respect to the                    www.fda.gov/tobacco-products/rules-                   FCLAA, FD&C Act, or their
                                           concerns related to retailers, § 1141.1(c)              regulations-and-guidance/guidance.                    implementing regulations may result in
                                           and (d) explain when a retailer is not in                                                                     FDA initiating action, including, but not
                                                                                                   5. Section 1141.12—Misbranding of
                                           violation of the FCLAA and § 1141.10.                                                                         limited to, warning letters, civil money
                                                                                                   Cigarettes
                                           Under § 1141.1(c), retailers typically                                                                        penalties, no-tobacco-sale orders,
                                           would not be required to submit a                          Under proposed § 1141.12 a cigarette               seizures, injunction, or criminal
                                           cigarette plan for packaging, as long as                would be deemed to be misbranded                      prosecution. Additionally, misbranded
                                           the cigarette packaging: (1) Contains a                 under section 903(a)(1) of the FD&C Act               tobacco products offered for import into
                                           warning; (2) is supplied to the retailer                if its package does not bear one of the               the United States are subject to
                                                                                                   required warnings and will be deemed                  detention and refusal of admission.
                                           by a license- or permit-holding tobacco
                                                                                                   to be misbranded under section                           (Comment 94) Another comment also
                                           product manufacturer or distributor;
                                                                                                   903(a)(7)(A) of the FD&C Act if its                   suggests that FDA require manufacturers
                                           and (3) is not altered by the retailer in
                                                                                                   advertising does not bear one of the                  to submit inventory information,
                                           a way that is material to 15 U.S.C. 1333                required warnings in accordance with                  including information on levels of
                                           or part 1141 (see § 1141.1(c)). We                      section 4 of the FCLAA and this part. In              inventory and when it is expected to be
                                           believe most, if not all, retailers would               addition, under proposed § 1141.12(b) a               sold, as a means of distinguishing
                                           fall under this scenario. Retailers who                 cigarette advertisement and other                     cigarette packages sold from existing
                                           are also manufacturers will be subject to               descriptive printed matter issued or                  inventory from inventory manufactured
                                           both the requirements for retailers and                 caused to be issued by the                            after the effective date. The comment
                                           manufacturers, as applicable. Retailers                 manufacturer, packer, or distributor                  recommends FDA ask for information
                                           that are responsible for or direct the                  would be deemed to include a brief                    on how to read date codes to help the
                                           warnings for advertising will be                        statement of relevant warnings for the                Agency better understand which
                                           required to submit a cigarette plan for                 purposes of section 903(a)(8) of the                  manufacturers may not be complying
                                           advertising and would be subject to the                 FD&C Act if it bears one of the required              with the rule.
                                           advertisement requirements set forth in                 warnings in accordance with section 4                    (Response 94) FDA declines to adopt
                                           § 1141.10(d). We note, however, this                    of the FCLAA and this part. A cigarette               these suggestions as section 201(b) of
                                           provision will not relieve a retailer of                distributed or offered for sale in any                the Tobacco Control Act imposes a
                                           liability if the retailer displays in a                 State shall be deemed to be misbranded                requirement that, beginning 30 days
                                           location open to the public an                          under section 903(a)(8) of the FD&C Act               after the effective date of the final rule,
                                           advertisement that does not contain a                   unless the manufacturer, packer, or                   manufacturers would not be permitted
                                           warning or that contains a warning that                 distributor includes in all                           to introduce into domestic commerce
                                           has been altered by the retailer in a way               advertisements and other descriptive                  any cigarette packages that do not
                                           that is material to section 4 of the                    printed matter issued or caused to be                 contain the required warnings,
                                           FCLAA or the requirements of this                       issued by the manufacturer, packer, or                irrespective of the date of manufacture.
                                           proposed part.                                          distributor with respect to the cigarette             FDA believes this requirement
                                              We discuss these provisions in more                  one of the required warnings in                       addresses the concern related to
                                           detail in the section IX of the proposed                accordance with section 4 of the FCLAA                ensuring compliance with the required
                                           rule. In general, based on FDA’s                        and this part. We received no comment                 warnings.
                                           experience reviewing plans for other                    regarding proposed § 1141.12, and we
                                                                                                   are finalizing this section without                   X. Comments Regarding
                                           tobacco products, we believe it is likely                                                                     Implementation Issues
                                                                                                   change.
                                           that for domestic products only one                                                                              Some comments raise questions
                                           cigarette plan will be submitted for each               6. Other Comments—Compliance                          related to implementing the
                                           brand and that the brand’s manufacturer                    (Comment 93) FDA received some                     requirements of the final rule. We
                                           will submit this plan because, in most                  general comments related to                           describe and address those comments in
                                           instances, the brand’s manufacturer is                  enforcement of the rule. These                        the following paragraphs.
                                           the entity best able to ensure that a plan              comments encourage FDA to ensure                         (Comment 95) FDA received
                                           meets the relevant requirements. The                    enforcement of the required warnings                  comments objecting to the proposed
                                           brand’s manufacturer is also typically                  on packages and advertisements                        rule as based on a fundamental
                                           the entity responsible, either directly or              particularly in neighborhoods of low                  misunderstanding of the processes used
                                           through a contractor or other agent, for                SES. The comments suggest that                        to print the vast majority of cigarette
                                           placing or directing the placement of the               surveillance and fines may improve                    packaging in the United States, which
                                           required warnings on the brand’s                        compliance. Other comments                            one comment states is a gravure process
                                           cigarette packages and for directing                    recommend that FDA be mindful of                      using engraved cylinders. These
                                           distribution. For cigarettes that are                   vendors who, although illegal, might                  comments state the rule would place
                                           imported, the importer (included in the                 sell merchandise such as from their                   significant and unnecessary burdens on
                                           definition of manufacturer) usually                     backpacks.                                            industry because the requirement of
                                           directs distribution of the packages after                 (Response 93) FDA agrees that                      random and equal display and
                                           they are imported. Therefore, for                       enforcing warning requirements is                     distribution is infeasible.
                                           imported cigarettes, the importer is                    important. FDA conducts routine                          (Response 95) We disagree that the
                                           likely best-positioned to submit the                    monitoring and surveillance of the                    rule is based on a fundamental
                                           plan. To further aid in the                             manufacturing, marketing, sales,                      misunderstanding of the processes used
                                           understanding of the cigarette plan                     distribution, labeling, advertising and               to print the vast majority of cigarette
jbell on DSKJLSW7X2PROD with RULES4




                                           requirements, FDA intends to issue a                    other promotional activities of regulated             packaging in the United States. We
                                           final guidance document with                            tobacco products for compliance with                  respond to this particular concern in
                                           additional information and                              applicable provisions of the FD&C Act.                more detail in the Final Regulatory
                                           recommendations that may be helpful in                  FDA has a range of tools to help ensure               Impact Analysis that is issuing with the
                                           preparing these plans, which, when                      compliance with tobacco product                       final rule (Ref. 16), but we note
                                           issued, may be found at https://                        regulations. Failure to comply with the               generally that (contrary to the


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00056   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 57 of 74 PageID #: 1922
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                         15693

                                           comment’s suggestion) FDA’s Labeling                    Center for Tobacco Products, Document                 cigarette warnings and, based on that
                                           Cost Model does assume that 95 percent                  Control Center, Building 71, Room                     experience, we conclude that this new
                                           of cigarette UPCs will be printed using                 G335, ATTN: Office of Health                          provision should provide companies
                                           the gravure method.                                     Communication and Education, 10903                    with flexibility for displaying the
                                              In addition, we recognize and                        New Hampshire Ave., Silver Spring, MD                 warnings on packages with hinged lids.
                                           understand that achieving conformity                    20993–0002).                                             (Comment 99) One comment requests
                                           with the narrowest possible reading of                     (Comment 97) One comment                           that FDA allow manufacturers to
                                           the random and equal display                            discusses a challenge with accurately                 position warnings below soft pack
                                           requirement within a 12-month period                    reproducing the required warnings on a                closures. The comment explains that the
                                           would pose some difficulties, and we                    variety of cigarette package shapes and               top of a cigarette soft pack is folded
                                           agree that allowing some level of                       sizes. The company asked that FDA                     down and held down by an adhesive
                                           deviation is appropriate particularly                   provide specific direction for                        closure that is applied after the packages
                                           given the language of the FCLAA, which                  permissible adjustments to the required               have been printed. Without any
                                           includes the phrase ‘‘as equal a number                 warnings and that FDA tolerate minor                  accommodation, that closure would
                                           of times as is possible.’’ As we discuss                variances in how the warnings appear                  obstruct a portion of the required
                                           in section IX, the cigarette plan for                   on cigarette packaging.                               warnings. The comment notes that in
                                           packaging should include a discussion                      (Response 97) As discussed in section              FDA’s 2011 rulemaking, the Agency
                                           of how the requirements are to be                       IX.B.3, we are providing the required                 permitted manufacturers to ‘‘adapt the
                                           implemented based on the specific                       warnings in a variety of sizes and                    warnings on ’soft pack’ style packaging
                                           manufacturing processes and                             formats as incorporated by reference                  by moving the warning below the
                                           distribution procedures to ensure                       materials. In addition, we are providing              closure’’ (76 FR at 36691), but the
                                           random display, in as equal a number of                 electronic, layered design files in an                comment asserts that the 0.375 inch
                                           times as is possible, in each 12-month                  .eps format, which manufacturers may                  boundary that FDA previously
                                           period on each brand of the product.                    use in developing their packaging and                 contemplated is too small to ensure
                                           Manufacturers with concerns about                       labeling, as well as technical                        there is enough adhesive for the package
                                           complying with this requirement for                     specifications to selecting, using, and               to remain closed while accounting for
                                           their products should promptly reach                    adapting these files. These documents                 standard printing variations. Instead,
                                           out to FDA to discuss their approach                    will provide extensive information and                the comment requests that FDA should
                                           and proposal for reasonably achieving                   help manufacturers accurately                         allow the closure to extend up to 0.482
                                           the random and equal display and                        reproduce the required warnings for                   inches from the top of the edge of the
                                           distribution of the required warnings, in               different packages shapes and sizes.                  package.
                                           as equal a number of times as is                           (Comment 98) One comment requests                     (Response 99) FDA disagrees. As in
                                           possible, and any other specific                        that FDA clarify how manufacturers                    2011, we recognize the technological
                                           concerns or circumstances regarding                     should incorporate the required                       difficulty of incorporating the required
                                           this requirement. We encourage                          warnings on packs with hinged lids.                   warnings on ‘‘soft pack’’ style
                                           manufacturers to submit their cigarette                 The comment states that the content of                packaging. Given the paramount need to
                                           plan to FDA as soon as possible so that                 warnings printed on the hinged lids can               incorporate the warning without
                                           we can discuss these concerns and                       shift up or down by about 1 mm at the                 obstructing any of the elements of the
                                           consider proposals with manufacturers                   point where the lid meets the front of                warning (i.e., the image and the textual
                                           in a timely manner. Additionally, FDA                   the pack due to normal variations in                  warning statement), a company may
                                           intends to issue a final guidance                       production of the packaging. These                    adapt the warnings on ‘‘soft pack’’ style
                                           document with additional information                    comments recommend that FDA design                    packaging by moving the warning below
                                           and recommendations that may be                         the warnings with all text located either             the closure. Because of the importance
                                           helpful in preparing these plans, which,                above or below the hinged lid, allow for              of maintaining the integrity of the
                                           when issued, may be found at https://                   minor variations in how the required                  required warning (e.g., not distorting the
                                           www.fda.gov/tobacco-products/rules-                     warnings appear on cigarette packs due                image or text), an adaptation of 0.375
                                           regulations-and-guidance/guidance.                      to this manufacturing variability, or                 inches may be acceptable only when it
                                              (Comment 96) One comment requests                    provide font suitcases and instructions               is not technologically feasible to
                                           ‘‘Printer’s Proofs’’ for each required                  for use that allow manufacturers to flow              incorporate the required warnings on
                                           warning to facilitate consistent                        text freely within a designated text area             ‘‘soft pack’’ style packaging without the
                                           reproduction of the color images. The                   to ensure that the text is not interrupted.           need to adapt the required warning and
                                           comment notes that manufacturers use                       (Response 98) To ensure that the                   the required warning after the
                                           different ink application techniques and                warning is clear and legible on hinged                adaptation is still accurately reproduced
                                           substrates, which could result in altered               lid packages, FDA is allowing for minor               (e.g., the required warning is not
                                           appearances of the warnings on packs.                   variations in how the required warnings               distorted). Anything in excess of 0.375
                                              (Response 96) FDA intends to provide                 appear. Manufacturers can separate two                inches may begin to distort the required
                                           Printer’s Proofs upon request. Regulated                lines of text within the textual warning              warning and likely would not be in
                                           entities can request a set of SWOP or                   statement such that the line at the                   compliance with the requirements of the
                                           GRACoL Printer’s Proofs for the                         location where the lid is to open cuts                FCLAA and part 1141. We strongly
                                           required warnings (each set will contain                across the background space between                   encourage manufacturers to reach out to
                                           a total of 22 proofs: The 11 required                   two lines rather than through a line of               us to discuss these issues.
                                           warnings with black text on white                       text. This will help ensure that the                     Under this approach, companies
                                           backgrounds and the 11 required                         textual warning statement is not severed              using ‘‘soft pack’’ style packaging could
jbell on DSKJLSW7X2PROD with RULES4




                                           warnings with white text on black                       when the package is opened and is                     move only the upper boundary of the
                                           backgrounds). Requests can be                           clear, conspicuous, and legible in                    display area of the warning so that it
                                           submitted by email                                      accordance with section 4 of the                      runs along a line that is parallel to and
                                           (cigarettewarningfiles@fda.hhs.gov),                    FCLAA. We note that product packages                  not more than 0.375 inches from the top
                                           phone (1–877–CTP–1373) or regular                       with hinged lids are widely prevalent in              edge of the package. The companies
                                           mail (Food and Drug Administration,                     countries that already require pictorial              may compress the vertical size of the


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00057   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 58 of 74 PageID #: 1923
                                           15694            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           image and then shift it down (so that it                technically feasible for the manufacturer             do not contain the required warnings,
                                           stays within the top 50 percent of the                  or other responsible entity.                          irrespective of the date of manufacture.
                                           package), but companies who do this                                                                              (Comment 101) Some comments
                                                                                                   XI. Effective Dates                                   identify a challenge with complying
                                           must ensure that, to the extent the
                                           required warning must be adapted to fit                    In the proposed rule, FDA proposed                 with the implementation deadline of 15
                                           the dimensions of the warning area                      that the required warnings for packages               months after publication of the final
                                           below the closure, the proportions of the               and advertisement become effective 15                 rule. These comments note that once the
                                           required warning must be maintained.                    months after the date the final rule                  final rule is published it will take time
                                           In addition, the closure and the portion                publishes in the Federal Register,                    to redesign packaging to include the
                                           of the packaging that appears between                   consistent with the language of section               new required warnings, submit plans to
                                           the top edge of the package and the                     201(b) of the Tobacco Control Act. FDA                FDA for review, work with printers to
                                           upper boundary of the display area of                   also proposed an effective date for the               develop printing processes to print the
                                           the required warning must be either                     submission of plans under § 1141.10(g)                new required warnings in accord with
                                           solid black or solid white. This will                   of no later than 5 months after the final             their approved plans, and then print
                                           allow companies to continue to produce                  rule publishes in the Federal Register.               new packs. These comments request an
                                           ‘‘soft pack’’ style packaging with                      Section 201(b) of the Tobacco Control                 extension of the 15-month deadline, that
                                           closures at the top center of the pack                  Act provides that, beginning 30 days                  FDA toll (i.e., pause) the deadline
                                           without obstructing the required                        after the effective date, a manufacturer              during the Agency’s review of the
                                           warning. However, if we determine that                  must not introduce into domestic                      rotational plans, or both, or that FDA
                                           it would be technologically feasible to                 commerce of the United States any                     use enforcement discretion to allow
                                           incorporate the required warnings on                    product, irrespective of the date of                  companies greater than 15 months to
                                           ‘‘soft pack’’ style packaging without the               manufacture, that is not in conformance               come into compliance. A comment
                                           need to adapt the warning in this way,                  with section 4 of the FCLAA, as                       suggests FDA is obligated to determine
                                           we plan to notify the regulated                         amended by the Tobacco Control Act.                   the length of time it will take
                                           companies and the public of this                        As provided by section 201(b) of the                  manufacturers to engrave cylinders and
                                           conclusion and give regulated                           Tobacco Control Act, after the 30-day                 print labels and provide a sufficient
                                           companies a reasonable amount of time                   period, manufacturers would not be                    amount of time to comply with the rule.
                                           to modify their packaging before any                    permitted to introduce into domestic                  This comment notes that the number of
                                                                                                   commerce any cigarette packages that                  cylinders that need to be engraved will
                                           regulatory action is taken under this
                                                                                                   do not contain the required warnings,                 depend on the number of required
                                           rule.
                                                                                                   irrespective of the date of manufacture.              warnings, which could result in
                                              (Comment 100) Some comments                          In the proposed rule, we also requested               thousands of cylinders, that there are
                                           request clarifications on implementing                  comments regarding ways to                            two main printing companies used by
                                           the advertising requirements when the                   differentiate cigarette packages sold                 the industry, that manufacturers may
                                           advertisement is what they call ‘‘small’’               from existing inventory from those that               need additional time to redesign their
                                           or digital. For example, one comment                    were manufactured after the effective                 labels to use fewer colors, and lastly,
                                           notes that the proposed rule does not                   date.                                                 that manufacturers cannot get a head
                                           provide clarification regarding the                        We received comments on both of                    start because of uncertainty around the
                                           display of warnings in digital                          these proposed effective dates, as well               rule surviving constitutional challenge
                                           advertisements. The comment asks that                   as the 30-day period. Following                       or being subject to severability. One
                                           FDA evaluate existing digital platforms                 consideration of the comments as                      comment requests that FDA clarify that
                                           and provide specific direction on how                   described below, the final rule                       ‘‘distributors and retailers can continue
                                           to display the required warnings based                  continues to include an effective date of             to distribute and sell for an unlimited
                                           on specific devices and software prior to               15 months from the date the final rule                sell-through period products
                                           finalizing the final rule. Another                      publishes in the Federal Register, as                 manufactured before the effective date
                                           comment notes challenges related to                     required by section 201(b) of the                     and introduced into commerce by the
                                           displaying the warnings on small                        Tobacco Control Act. However, after                   manufacturer within 30 days of the
                                           advertisements in a way that is not                     further consideration, we are no longer               effective date.’’ This comment asserts
                                           illegible or distorted. This comment                    including a 5-month effective date for                that small tobacco product
                                           suggests that FDA exempt small                          the submission of cigarette plans to                  manufacturers cannot afford the
                                           advertisements from the warning                         FDA. The FCLAA and § 1141.10(g)                       hardship of product returns by
                                           requirements or revise the minimum                      require manufacturers to submit plans                 distributors and retailers who may be
                                           font requirements and use an                            for the display and distribution of                   uncertain of their ability to sell products
                                           appropriate image specifically designed                 required warnings on cigarettes                       that do not bear the required warnings.
                                           for small formats.                                      packages and the rotation of required                    Other comments encourage the
                                              (Response 100) Although FDA                          warnings on cigarette advertising and to              Agency to maintain the proposed rule’s
                                           acknowledges that implementing the                      obtain FDA approval of their plans                    timelines for implementation (e.g.,
                                           requirements for certain small                          before products required to bear such                 submitting cigarette plans no later than
                                           advertisements and some digital                         warnings enter the market. Therefore,                 5 months after publication of the final
                                           advertisements may present specific                     we strongly encourage entities to submit              rule and implementing the warnings no
                                           challenges in certain cases, we decline                 cigarette plans as soon as possible after             later than 15 months after publication of
                                           to exempt small advertisements. In both                 publication of this final rule, and in any            the final rule) as they are reasonable and
                                           the case of digital advertisements or                   event within 5 months after the                       consistent with the FCLAA, especially
jbell on DSKJLSW7X2PROD with RULES4




                                           small advertisements, FDA invites                       publication of this final rule. In                    given the time that has elapsed since the
                                           manufacturers to raise the specific                     addition, as directed by section 201(b)               issuance of the initial rule in 2011 and
                                           implementation issue they have as part                  of the Tobacco Control Act, after the 30-             that the public has been deprived of the
                                           of the submission of the plan under                     day period, manufacturers will not be                 benefits of the required warnings for
                                           § 1141.10(g) to facilitate a solution that              permitted to introduce into domestic                  almost a decade due to FDA’s slow
                                           reflects the requirements and is also                   commerce any cigarette packages that                  response in proposing this rule. These


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00058   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 59 of 74 PageID #: 1924
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                         15695

                                           comments note that industry has been                    volume of original submissions FDA                    ‘‘could function sensibly without the
                                           on notice of the required warnings since                may receive and based on our                          stricken provision.’’ MD/DC/DE
                                           the enactment of the Tobacco Control                    experience with review of plans for                   Broadcasters Ass’n v. F.C.C., 236 F.3d
                                           Act and manufacturers have                              required warnings on other tobacco                    13, 22 (D.C. Cir. 2001). Here, FDA has
                                           implemented pictorial cigarette                         products, our best estimate is that it will           considered each provision
                                           warnings in more than 100 other                         take up to 6 months for the Agency to                 independently and concluded that the
                                           countries.                                              review those original submissions. FDA                individual portions of this rule are
                                              (Response 101) We agree with the                     will ensure that its review of cigarette              workable on their own.
                                           comments that suggest we maintain the                   plans will be completed no later than 6                  In the event that some portions of the
                                           proposed 15-month deadline for the                      months after receipt of an adequate plan              rule are stricken, FDA has concluded
                                           effective date of the required warnings,                from persons who work in good faith                   that each other portion of the rule
                                           consistent with the Tobacco Control                     with FDA to complete its review (e.g.,                would ‘‘function sensibly’’ on its own
                                           Act. Consistent with the statute, we                    persons should work diligently with                   and should go into effect. As the
                                           believe it is also important to maintain                FDA and be responsive by submitting                   proposed rule indicated, if a court were
                                           the 30-day period after which products                  any requested information in a timely                 to invalidate some of the cigarette health
                                           may not be introduced into domestic                     manner). If there is a higher volume of               warnings (i.e., text-and-image pairings),
                                           commerce by the manufacturer, and we                    submissions received than currently                   but some of the pairings remained valid,
                                           disagree that further clarification of this             expected, for those entities who submit               FDA intends that the remaining
                                           is necessary. Although we acknowledge                   an adequate plan within 5 months of                   required warnings would go into effect.
                                           that there may be some challenges as                    publication of this final rule and who                As another example, if a court were to
                                           industry moves to implement these                       work in good faith with FDA to                        invalidate some but not all of the images
                                           requirements, FDA intends to assist                     complete its review, FDA intends to                   within the cigarette health warnings,
                                           manufacturers, distributors, and                        ensure that entities are not delayed or               FDA intends that those images would be
                                           retailers, as applicable, with specific                 prevented from distributing cigarette                 severed and the corresponding textual
                                           questions and concerns regarding these                  packages or advertising their products                warning statements would go into effect
                                           requirements. Manufacturers with                        due to the Agency’s not having                        without the invalidated images, along
                                           concerns about complying with this                      approved their plans by the effective                 with the remaining cigarette health
                                           requirement for their products should                   date of the final rule. In addition, FDA              warnings that pair a textual warning
                                           reach out to FDA to discuss their                       intends to issue a final guidance                     statement with an image. As a third
                                           approach and proposal for reasonably                    document that is intended to assist                   example, if a court were to invalidate all
                                           achieving the random and equal display                  entities with developing their cigarette              of the images within the cigarette health
                                           and distribution of the required                        plans, which, when issued, may be                     warnings, FDA intends for the
                                           warnings, in as equal a number of times                 found at https://www.fda.gov/tobacco-                 invalidated images to be severed and all
                                           as is possible, and any other specific                  products/rules-regulations-and-                       the warnings to go into effect with only
                                           concerns or circumstances regarding                     guidance/guidance.                                    their textual warning statements.
                                           compliance with the warning                                                                                      Among other things, FDA has
                                           requirements.                                           XII. Severability                                     considered the statute’s rotation and
                                              Section 201(a) of the Tobacco Control                   Consistent with section 5 of the                   distribution requirements in reaching its
                                           Act requires manufacturers to submit                    Tobacco Control Act, FDA intends for                  conclusion that all portions of the rule
                                           plans for the display and distribution of               the various requirements established by               can function sensibly and should take
                                           required warnings on cigarettes                         this rulemaking to be severable. Section              effect if any portions are invalidated. In
                                           packages and the rotation of required                   5 of the Tobacco Control Act states that,             the event that any warnings specified in
                                           warnings on cigarette advertising, and to               if any provision of a regulation issued               this final rule do not go into effect, the
                                           obtain FDA approval of their plans                      under the Tobacco Control Act is held                 requirements for warnings to be
                                           before products required to bear such                   to be invalid, the remainder of the                   randomly and equally displayed and
                                           warnings enter the market. Therefore,                   regulation ‘‘shall not be affected and                distributed on packages and quarterly
                                           for products that will be on the market                 shall continue to be enforced to the                  rotated in advertisements will be
                                           as of the effective date of the required                fullest extent possible.’’ (Section 5 of the          applied to the remaining warnings, such
                                           warnings, manufacturers must submit,                    Tobacco Control Act is codified at 21                 as remaining text-and-image pairings or
                                           and FDA must approve, their plans                       U.S.C. 387 note.) FDA has concluded                   textual warning statements without
                                           ahead of the required warnings’                         that the individual aspects of this rule              images.
                                           effective date. FDA strongly encourages                 are workable on their own and should                     FDA’s intent for any invalidated
                                           entities to submit cigarette plans as soon              go forward in the event that some are                 portions of the rule to be severed also
                                           as possible after publication of this final             invalidated. As discussed below, FDA                  advances Congress’s intent to replace
                                           rule, and in any event within five                      has determined that severability both is              the stale 1984 Surgeon General’s
                                           months after publication of this final                  consistent with Congressional intent                  warnings and to promote greater public
                                           rule. Doing so will benefit regulated                   and would best advance the                            understanding of the negative health
                                           industry, based on the comments the                     Government’s interest in promoting                    consequences of cigarette smoking,
                                           Agency received regarding the time                      greater public understanding of the                   since the remaining warnings could go
                                           firms may need to work with printers to                 negative health consequences of                       into effect much earlier than could any
                                           implement the required warnings as                      cigarette smoking.                                    different warnings implemented by
                                           outlined in their approved plans. Early                    The rule is sound in its entirety and              other, subsequent means, such as
                                           submission will facilitate timely FDA                   should be upheld in full. However, in a               further Agency rulemaking.
jbell on DSKJLSW7X2PROD with RULES4




                                           review prior to the effective date of the               circumstance where some but not all of                   Several comments made remarks
                                           required warnings, encourage dialogue                   the rule’s provisions are invalidated,                supporting or opposing the severability
                                           with entities regarding any                             FDA’s intent is for the other provisions              of the rule’s provisions.
                                           implementation concerns, and provide                    to go into effect. A key question to                     (Comment 102) One comment objects
                                           time to consider proposals by entities in               determining severability is whether the               to any severing of the rulemaking
                                           a timely manner. Given the initial high                 remaining portions of a regulation                    because it asserts that FDA did not


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00059   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 60 of 74 PageID #: 1925
                                           15696            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           justify each permutation presented in                   emphasizing that ‘‘a court should refrain             severability clause in a statute, there is
                                           the proposed rule, and severing the                     from invalidating more of the statute                 ‘‘a presumption that Congress did not
                                           rulemaking would deny interested                        than is necessary.’’ Id. at 684 (brackets             intend the validity of the statute in
                                           parties sufficient notice to participate in             omitted). There are two prongs to the                 question to depend on the validity of
                                           a meaningful notice and comment                         examination. First, a court should                    the constitutionally offensive
                                           process. The comment suggests that                      evaluate whether ‘‘the Legislature                    provision’’). Here, taking into
                                           section 5 of the Tobacco Control Act                    would [] have enacted those provisions                consideration this statutory provision
                                           does not mandate severing the                           which are within its power,                           and Congress’s stated goals in requiring
                                           rulemaking in this situation. In                        independently of that which is not,’’                 these warnings, FDA is explicitly stating
                                           addition, one comment states that                       i.e., ‘‘whether the statute will function             its intent that the portions of this
                                           because the Tobacco Control Act                         in a manner consistent with the intent                regulation be interpreted as severable.
                                           mandates that the textual warning                       of Congress’’ if it is stripped of its                Therefore, the courts can say without
                                           statements must be accompanied by                       unconstitutional provisions. Id. at 684,              any doubt, and all the more strongly
                                           color graphics, FDA does not have the                   685. Then, the reviewing court will                   ‘‘without any substantial doubt[,] that
                                           discretion to implement the textual                     consider whether ‘‘what is left is fully              the agency would have adopted the
                                           warning statements only. This comment                   operative as a law,’’ or if instead ‘‘the             severed portion on its own.’’ Am.
                                           asserts that FDA is not authorized to                   balance of the legislation is incapable of            Petroleum Inst. v. Envtl. Prot. Agency,
                                           change the placement of the warnings or                 functioning independently.’’ Id. at 684               862 F.3d 50, 71 (D.C. Cir. 2017)
                                           reduce the statutory 50 percent size                    (quotation marks omitted).                            (quotation marks omitted), modified on
                                           requirement. Another comment stated                        The same test is used to determine                 other grounds, 883 F.3d 918 (D.C. Cir.
                                           that implementation of only portions of                 whether the invalid portion of a statute              2018).
                                           the regulation would not be workable                    or the invalid portion of a regulation                   The second prong of a severability
                                           from a practical standpoint of rotating,                may be severed from the rest. See                     analysis is whether the remaining
                                           distributing, and displaying the required               United States v. Smith, 945 F.3d 729,                 portions of a statute or regulation
                                           warnings on cigarette packages and                      738 (2d Cir. 2019) (citing decisions                  remain workable on their own. In this
                                           advertisements.                                         addressing statutory severability for the             case, they do. The different text-and-
                                              In contrast, other comments support                  standard to determine regulatory                      image pairings and the different textual
                                           severability, arguing that should any                   severability). ‘‘Whether the offending                warning statements can be and are
                                           portion of the rule be invalidated,                     portion of a regulation is severable                  intended to be incorporated into the
                                           considering other parts severable and                   depends upon the intent of the agency
                                                                                                                                                         label of a package or an advertisement
                                           workable is consistent with section 5 of                and upon whether the remainder of the
                                                                                                                                                         on an individual basis and therefore
                                           the Tobacco Control Act and                             regulation could function sensibly
                                                                                                                                                         ‘‘operate entirely independently of one
                                           Congressional intent. Some comments                     without the stricken provision.’’ MD/
                                                                                                                                                         another.’’ Davis Cty. Solid Waste Mgmt.
                                           specifically recommend that should a                    DC/DE Broadcasters Ass’n v. F.C.C., 236
                                                                                                                                                         v. U.S. E.P.A., 108 F.3d 1454, 1459 (D.C.
                                           court invalidate any portion or block the               F.3d 13, 22 (D.C. Cir. 2001). See also K-
                                                                                                                                                         Cir. 1997) (internal citation omitted).
                                           images, the remaining portions should                   Mart Corp. v. Cartier, 486 U.S. 281, 294
                                                                                                                                                         Because the Agency intends as many of
                                           go into effect, as they would promote                   (1988) (severing a portion of a Customs
                                                                                                                                                         the warnings to go forward as possible,
                                           greater public understanding of the                     Service regulation as being in conflict
                                                                                                                                                         and because the regulation will function
                                           negative health consequences of                         with the statute).
                                           cigarette smoking. Some comments                           As noted, FDA intends for every                    even if some of the text-and-image
                                           suggest that severability is appropriate,               portion of this rule to be severable and              pairings or the images are invalidated,
                                           but FDA should further explain its                      has concluded that, if some but not all               any provisions of this rule that may be
                                           rationale to ensure judicial                            portions of the rule were invalidated,                invalidated are properly severable.
                                           consideration of severability, if                       remaining portions could and should                      With respect to the comment asserting
                                           necessary, to prevent vacation of the                   function sensibly on their own. FDA’s                 that FDA lacks the discretion to
                                           entire rule should a court find any                     conclusion is informed by Congress’s                  implement the warning requirements
                                           portion objectionable. One comment                      express intent. FDA agrees with the                   with textual warning statements only or
                                           addresses the various scenarios FDA set                 comments that section 5 of the Tobacco                with other deviations from the statutory
                                           out in the proposed rule with                           Control Act, entitled ‘‘Severability,’’               mandate, FDA notes that the question of
                                           suggestions of how FDA should proceed                   expressly signals Congress’s intent for               severability is distinct from that of the
                                           in each case. That comment suggests                     regulations issued under the statute to               Congressional directive to issue a
                                           that, if a court blocks the images, FDA                 be severable and for any remaining                    warning regulation in the first instance.
                                           should proceed with implementing the                    portion to be legally enforceable should              The situation that is the subject of this
                                           textual warning statements and, even if                 any portion be found invalid. Section 5               ‘‘Severability’’ section—i.e., the
                                           the size of the warnings is reduced, FDA                provides in relevant part that ‘‘[i]f any             circumstance where a court has
                                           should prioritize maintaining the                       . . . of the regulations promulgated                  disagreed with FDA’s conclusions as to
                                           warning at the top of the pack because                  under this division . . . is held to be               the legality of some but not all
                                           of the importance of visibility of the                  invalid, the remainder . . . shall not be             provisions of the rule—raises different
                                           warning.                                                affected and shall continue to be                     questions from those addressed in the
                                              (Response 102) FDA agrees with                       enforced to the fullest extent possible.’’            comment. Contrary to what the
                                           comments asserting that, if a portion of                The inclusion of section 5 in the                     comment states, FDA is not asserting,
                                           this rule is invalidated, severability                  Tobacco Control Act creates a                         and does not need to assert, that it has
                                           would be appropriate. Case law                          presumption that Congress intended for                the authority to promulgate a rule under
jbell on DSKJLSW7X2PROD with RULES4




                                           supports that conclusion, including case                any invalid portion of a regulation                   section 15 U.S.C. 1333 that deviates
                                           law regarding the severability of                       issued under the statute to be severable              from the requirements of section 1333.
                                           statutory provisions. The Supreme                       from the remainder. Alaska Airlines,                  Instead, FDA here is asserting, and need
                                           Court in Alaska Airlines, Inc. v. Brock,                480 U.S. at 686 (same, for statutes;                  only assert, that in the event that a court
                                           480 U.S. 678 (1987), set forth the test for             holding that when Congress explicitly                 invalidates certain provisions of this
                                           severability of statutory provisions,                   provides for severance by including a                 rule but not others, FDA intends the


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00060   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 61 of 74 PageID #: 1926
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                          15697

                                           remaining provisions to go into effect on               answer the question of severability, i.e.,            and safety, and other advantages;
                                           their own.                                              of what provisions of a regulation                    distributive impacts; and equity). E.O.
                                              To the extent that the comment                       should survive in the event that a court              13771 requires that the costs associated
                                           questions FDA’s authority to oversee                    strikes down some but not all provisions              with significant new regulations ‘‘shall,
                                           implementation of text-only warnings in                 of this rulemaking replacing the                      to the extent permitted by law, be offset
                                           the event of a court decision                           Surgeon General’s warnings with new                   by the elimination of existing costs
                                           invalidating the images but upholding                   text-and-image pairings. Here,                        associated with at least two prior
                                           the rest of the rule, FDA disagrees. The                Congress’s intent surely supports                     regulations.’’ We believe that this final
                                           comment asserts that, because the                       preservation. It was clearly the intent of            rule is an economically significant
                                           Tobacco Control Act directs FDA to                      Congress by passing the Tobacco                       regulatory action as defined by E.O.
                                           issue color graphics to accompany the                   Control Act to replace the stale 1984                 12866.
                                           textual warning statements, FDA is                      Surgeon General’s warnings and to                        The Regulatory Flexibility Act
                                           without authority to implement the                      increase the size and update the                      requires us to analyze regulatory options
                                           remaining portions of a rule if a court                 placement of new required cigarette                   that would minimize any significant
                                           invalidates the color graphics but not                  warnings, as well as to require color                 impact of a rule on small entities. We
                                           the textual statements. FDA disagrees                   graphics. In the event that a court                   estimate that for a small manufacturer or
                                           with any interpretation of the statute                  determines that a rule is valid with                  importer who would be affected by this
                                           that would compel this result. Again,                   respect to the new textual warning                    final rule, initial costs could represent
                                           the question here relates only to                       statements but is not valid with respect              between 2.3 and 42 percent of their
                                           severability and to what details of the                 to other aspects, including the color                 annual receipts and recurring costs
                                           regulation are preserved in the case                    graphics, implementation of those other               could represent from 0.1 to 2.7 percent
                                           where some provisions do not survive.                   aspects would be consistent with                      of their annual receipts. Hence, we find
                                           The statute provides that FDA ‘‘shall                   Congress’s intent to strengthen cigarette             that the final rule will have a significant
                                           issue regulations that require color                    warnings.                                             economic impact on a substantial
                                           graphics depicting the negative health                     Likewise, FDA disagrees with                       number of small entities.
                                           consequences of smoking to accompany                    comments that it would be unworkable                     The Unfunded Mandates Reform Act
                                           the label statements specified in                       for warnings containing only textual                  of 1995 (section 202(a)) requires us to
                                           subsection (a)(1)’’ (section 201(a) of the              warning statements or only text-and-                  prepare a written statement, which
                                           Tobacco Control Act). But this language                 image pairings that were not invalidated              includes an assessment of anticipated
                                           does not dictate that, if some of the text-             to take effect. FDA is aware of no                    costs and benefits, before proposing
                                           and-image pairings, images, or textual                  technical, practical, or other                        ‘‘any rule that includes any Federal
                                           warning statements were invalidated by                  impediment to implementation of                       mandate that may result in the
                                           a court while other pairings, images, or                individual provisions of this rule                    expenditure by State, local, and tribal
                                           statements were not invalidated, the                    without the others. Thus, in the context              governments, in the aggregate, or by the
                                           result would be to invalidate all of the                of the question of severability, FDA                  private sector, of $100,000,000 or more
                                           rule’s requirements. For the reasons                    concludes that the implementation of                  (adjusted annually for inflation) in any
                                           described above, in the event that some                 warnings containing only textual                      one year.’’ The current threshold after
                                           provisions of this rule are invalidated,                warning statements would be workable                  adjustment for inflation is $154 million,
                                           the statute compels, FDA intends, and                   (i.e., if all of the images are struck                using the most current (2018) Implicit
                                           courts should recognize as workable the                 down), as would the implementation of                 Price Deflator for the Gross Domestic
                                           preservation of all remaining portions.                 a smaller number of required warnings                 Product. This final rule will result in an
                                              FDA disagrees with comments that                     (i.e., if some of the text-and-image                  expenditure in any year that meets or
                                           suggest that stating its intentions for                 pairings were found to be invalid and                 exceeds this amount.
                                           severability fails to provide the public                were severed, leaving fewer total                        This final rule requires that one of 11
                                           with adequate notice of the portions of                 pairings or a mixture of warnings that                new cigarette health warnings, each
                                           the rule that would take effect if any                  included both text-only and text-and-                 comprising a textual warning statement
                                           others are severed and prevents                         image pairings). FDA notes that                       paired with an accompanying color
                                           meaningful public comment. The public                   comments do not provide details about                 graphic, in the form of a photorealistic
                                           has had the opportunity to comment on                   why or how the implementation of                      image, appear on cigarette packages and
                                           the entire proposal, as well as each                    portions of the regulation would not be               in cigarette advertisements. The final
                                           required textual warning statement and                  workable. However, if companies have                  rule further requires that, for cigarette
                                           each required text-and-image pairing,                   specific questions, FDA is ready to work              packages, the required warnings be
                                           and thus all portions that may take                     with them regarding implementation                    randomly displayed in each 12-month
                                           effect if other portions are severed.                   issues.                                               period, in as equal a number of times as
                                              FDA also disagrees with comments                                                                           is possible on each brand of the product
                                           suggesting that, if, for example, a court               XIII. Economic Analysis of Impacts                    and be randomly distributed throughout
                                           struck down any or all of the images but                   We have examined the impacts of the                the United States in accordance with a
                                           upheld the textual warning statements,                  final rule under Executive Order (E.O.)               plan approved by FDA. The final rule
                                           the remaining unsevered portions of the                 12866, E.O. 13563, E.O. 13771, the                    also requires that, for cigarette
                                           rule would not be consistent with the                   Regulatory Flexibility Act (5 U.S.C.                  advertisements, the required warnings
                                           intent of Congress. While it is clear that              601–612), and the Unfunded Mandates                   must be rotated quarterly in alternating
                                           in section 201 of the Tobacco Control                   Reform Act of 1995 (Pub. L. 104–4).                   sequence in advertisements for each
                                           Act Congress intended for color                         E.O.s 12866 and 13563 direct us to                    brand of cigarettes in accordance with a
jbell on DSKJLSW7X2PROD with RULES4




                                           graphics to accompany textual warning                   assess all costs and benefits of available            plan approved by FDA.
                                           statements, and while the affirmative                   regulatory alternatives and, when                        Pictorial cigarette health warnings
                                           proposal of a regulation by FDA under                   regulation is necessary, to select                    promote greater public understanding
                                           section 201 requiring only textual                      regulatory approaches that maximize                   about the negative health consequences
                                           warnings would not effectuate that                      net benefits (including potential                     of smoking as they increase the
                                           specific intent, this analysis does not                 economic, environmental, public health                noticeability of the warning’s message,


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00061   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                  Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 62 of 74 PageID #: 1927
                                           15698                  Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           increase knowledge and learning about                                     warnings for cigarette advertisements,                                     million per year, using a three percent
                                           the negative health consequences of                                       advertising-related costs, and costs                                       discount rate, and range from $107
                                           smoking, and benefit diverse                                              associated with government                                                 million per year to $122 million per
                                           populations that have disparities in                                      administration and enforcement of the                                      year, with a mean estimate of $114
                                           knowledge about the negative health                                       rule. Using a 20-year time horizon, we                                     million per year, using a seven percent
                                           consequences of smoking. We do not                                        estimate that the present value of the                                     discount rate (2018$).
                                           predict the size of these benefits at this                                costs of this final rule ranges from $1.5
                                           time. We discuss the informational                                                                                                                     Because it is not possible to compare
                                                                                                                     billion to $1.7 billion, with a mean                                       benefits and costs directly when the
                                           effects qualitatively.                                                    estimate of $1.6 billion, using a three
                                              The costs of this final rule consist of                                                                                                           benefits are not quantified, we employ
                                                                                                                     percent discount rate, and ranges from                                     a break-even approach. If the
                                           initial and recurring labeling costs
                                           associated with changing cigarette labels                                 $1.1 billion to $1.3 billion, with a mean                                  information provided by the cigarette
                                           to accommodate the new cigarette                                          estimate of $1.2 billion, using a seven                                    health warning on each cigarette
                                           health warnings, design and operation                                     percent discount rate (2018$).                                             package were valued at about $0.01 (for
                                           costs associated with the random and                                      Annualized costs, which are presented                                      every pack sold annually nationwide),
                                           equal display and distribution of the                                     below in Table 1, range from $100                                          then the benefits that would be
                                           required warnings for cigarette packages                                  million per year to $114 million per                                       generated by the final rule would equal
                                           and quarterly rotations of the required                                   year, with a mean estimate of $107                                         or exceed the estimated annual costs.
                                                                          TABLE 1—SUMMARY OF THE INFORMATIONAL EFFECTS AND COSTS OF THE FINAL RULE
                                                                                                                                         [In millions of 2018$]

                                                                                                                                                                              Units
                                                                                                        Primary            Low              High
                                                                 Category                                                                                                   Discount          Period                                  Notes
                                                                                                        estimate         estimate         estimate           Year             rate           covered
                                                                                                                                                            dollars           (%)            (years)

                                           Informational Effects ...........................            Pictorial cigarette health warnings promote greater public understanding about the negative health
                                                                                                        consequences of smoking as they increase the noticeability of the warning’s message, increase
                                                                                                        knowledge and learning of the negative health consequences of smoking, and help reduce disparities in
                                                                                                        knowledge about the negative health consequences of smoking across diverse populations. If the
                                                                                                        information provided by the cigarette health warning on each cigarette package was valued at about
                                                                                                        $0.01 (for every pack sold annually nationwide), then the benefits that would be generated by the final
                                                                                                        rule would equal or exceed the estimated annual costs.

                                           Costs:
                                               Annualized Monetized $millions/                             $114.4           $106.6           $122.2              2018                  7              20     Effective date of 15 months from date
                                                  year.                                                     106.7            100.0            113.5              2018                  3              20       of publication of final rule.



                                             In line with E.O. 13771, in Table 2 we                                  discount rate, discounted relative to                                      costs, this final rule is considered a
                                           estimate present and annualized values                                    year 2016, the estimated annualized net                                    regulatory action under E.O. 13771.
                                           of costs and cost savings over an infinite                                costs equal $73 million in 2016 dollars
                                           time horizon. With a seven percent                                        over an infinite horizon. Based on these

                                                                                                                     TABLE 2—E.O. 13771 SUMMARY TABLE
                                                                                                                   [In millions of 2016$, over an infinite time horizon]

                                                                                                                                                                                                                                                      Primary
                                                                                                                                           Item                                                                                                       estimate
                                                                                                                                                                                                                                                        (7%)

                                           Present Value of Costs ..............................................................................................................................................................................       $1,046.0
                                           Present Value of Cost Savings .................................................................................................................................................................                  0.0
                                           Present Value of Net Costs .......................................................................................................................................................................           1,046.0
                                           Annualized Costs .......................................................................................................................................................................................        73.2
                                           Annualized Cost Savings ...........................................................................................................................................................................              0.0
                                           Annualized Net Costs ................................................................................................................................................................................           73.2
                                              Note: Effective date is 15 months from date of publication of final rule.


                                             We have developed a comprehensive                                       XIV. Analysis of Environmental Impact                                      species as stipulated under 21 CFR
                                           Economic Analysis of Impacts that                                            We have determined under 21 CFR                                         25.21(b). Therefore, neither an
                                           assesses the impacts of the final rule.                                   25.30(k) that this action is of a type that                                environmental assessment nor an
jbell on DSKJLSW7X2PROD with RULES4




                                           The full analysis of economic impacts is                                  does not individually or cumulatively                                      environmental impact statement is
                                           available in the docket for this final rule                               have a significant effect on the human                                     required.
                                           (Ref. 16) and at https://www.fda.gov/                                     environment. Additionally, the action is                                   XV. Paperwork Reduction Act of 1995
                                           AboutFDA/ReportsManualsForms/                                             not anticipated to pose serious harm to
                                           Reports/EconomicAnalyses/default.htm.                                     the environment and to adversely affect                                      The final rule contains information
                                                                                                                     a species or the critical habitat of a                                     collection requirements that are subject


                                      VerDate Sep<11>2014         21:14 Mar 17, 2020         Jkt 250001      PO 00000       Frm 00062        Fmt 4701      Sfmt 4700       E:\FR\FM\18MRR4.SGM              18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 63 of 74 PageID #: 1928
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                           15699

                                           to review by OMB under the Paperwork                    Packages and advertisements of                        alternating sequence. Among other
                                           Reduction Act of 1995 (44 U.S.C. 3501–                  cigarettes are required to bear the                   things, the plan should specify the
                                           3521) (PRA). The title, description, and                required warnings beginning 15 months                 initial rotation timeframe on which
                                           respondent description of the                           after the date of publication of the final            quarterly rotation is based and, if the
                                           information collection provisions are                   rule. FDA intends to request an                       rotation timeframe varies for different
                                           shown in the following paragraphs with                  amendment to a plan under review if                   types/forms of advertising, specify the
                                           an estimate of the annual reporting and                 FDA needs clarification of information                different quarterly timeframes
                                           recordkeeping burden. Included in the                   in the plan or other additional                       associated with the different types/
                                           estimate is the time for reviewing                      information to determine whether it                   forms of advertising, and describe the
                                           instructions, searching existing data                   could approve the plan. Any such                      quarterly schedule for rotating each of
                                           sources, gathering and maintaining the                  amendments would likely increase the                  the required warnings for each cigarette
                                           data needed, and completing and                         overall review time.                                  brand. FDA would not consider a plan
                                           reviewing each collection of                               After FDA approval of an initial plan,             that merely restated the regulatory
                                           information.                                            a supplement to the approved plan                     requirements to be sufficiently detailed
                                              Title: Required Warnings for Cigarette               should be submitted to FDA and                        to enable FDA to approve the plan.
                                           Packages and Advertisements.                            approved before making changes to the                    FDA’s review of a plan would only be
                                              Description: The requirement for                     random and equal display or                           for determining compliance with the
                                           submission of plans for cigarette                       distribution of required warnings on                  regulatory criteria for approval of a plan,
                                           packages and advertisements, and the                    packages or the quarterly rotation of                 as set forth in § 1141.10(g)(1) and (2).
                                           specific marketing requirements relating                required warnings in advertisements.                  FDA requests that plans submitted for
                                           to the random and equal display and                     For a new brand, a new plan or a                      review include representative samples
                                           distribution of required warnings on                    supplement to an FDA-approved plan is                 of packages and advertisements with
                                           cigarette packaging and quarterly                       required to be submitted and approved                 each of the required warnings. Such
                                           rotation of required warnings in                        before distributing packages and                      samples would place the plan in context
                                           alternating sequence in cigarette                       advertisements for that new brand.                    and, therefore, facilitate FDA’s review of
                                           product advertising, appear in                             However, in lieu of a supplement to                the plan, not a review of the content of
                                           § 1141.10(g). A record of the FDA-                      an FDA-approved plan for a new brand,                 the package labels and advertisements.
                                           approved plan must also be established                  manufacturers may reference in their                  Approval of a plan does not represent a
                                           and maintained.                                         initial plan all brands in their product              determination by FDA that any package
                                              Description of Respondents: The                      listing(s) under section 905(i) of the                or advertisement complies with any of
                                           respondents to this collection of                       FD&C Act and incorporate any new                      the other requirements regarding the
                                           information are manufacturers,                          brands into their approved plan, so long              placement, font type, size, and color of
                                           distributors, and certain retailers of                  as no other changes are made to the                   the warnings found in section 4 of the
                                           cigarettes who will be required to                      plan. For retailer-generated advertising,             FCLAA and part 1141, or any other
                                           submit plans for cigarette packages and                 retailers may list ‘‘all brands’’ in their            requirements under the FD&C Act and
                                           advertisements to FDA.                                  plan, which would cover future brands,                its implementing regulations.
                                              As required by section 3506(c)(2)(B)                 so long as the plan provides for the
                                           of the PRA, FDA provided an                             same schedule for quarterly rotation of                  FDA intends to communicate the
                                           opportunity for public comment on the                   the required warnings for all brands.                 approval of a plan with a letter to the
                                           information collection requirements of                     FDA allows electronic submissions,                 submitter. After FDA approval of an
                                           the proposed rule that published in the                 via FDA’s Electronic Submissions                      initial plan, a supplement to the
                                           Federal Register of August 16, 2019 (84                 Gateway, and written submissions. FDA                 approved plan would need to be
                                           FR 42754). No PRA-related comments                      strongly encourages electronic                        submitted to FDA for review and
                                           were received.                                          submission to facilitate efficiency and               approved before making changes to the
                                              FDA requests that each cigarette plan                timeliness of submission and                          display or distribution of required
                                           cover both packaging and advertising as                 processing.                                           warnings on packages or the rotation of
                                           applicable. The tobacco product                            For each brand of cigarettes, the plan             required warnings in advertisements.
                                           manufacturer, distributor, or retailer                  for packaging should explain how: Each                For a new brand, a new plan or a
                                           should demonstrate how they plan to                     of the required warnings will be                      supplement to an approved plan would
                                           achieve the random display in each 12-                  randomly displayed during each 12-                    need to be submitted and approved
                                           month period, in as equal a number of                   month period on each brand; each of the               before displaying or distributing
                                           times as is possible on each brand of the               required warnings will be displayed in                packages and advertisements for that
                                           product, and random distribution in all                 as equal a number of times as possible                new brand.
                                           areas of the United States of the                       on each brand of the product; and                        However, in lieu of a supplement to
                                           required warnings on packages and the                   product packages will be randomly and                 an approved plan for a new brand,
                                           quarterly rotation in advertisements.                   equally distributed in all areas of the               manufacturers may reference in their
                                           Required warnings for cigarettes must                   United States in which the product is                 initial plan ‘‘all brands’’ in their product
                                           be randomly displayed, in as equal a                    marketed. FDA expects that a plan for                 listing(s) under section 905(i) of the
                                           number of times as is possible, and                     random and equal display and                          FD&C Act and incorporate any new
                                           randomly distributed on packages, and                   distribution of required warnings on                  brands into their approved plan, so long
                                           rotated quarterly in advertisements, in                 packages will ordinarily be based on the              as no other changes are made to the
                                           accordance with an FDA-approved plan.                   date of manufacture or shipment of the                plan. For retailer-generated advertising,
                                              FDA strongly encourages entities to                  product. For each cigarette brand, the                retailers may list ‘‘all brands’’ in their
jbell on DSKJLSW7X2PROD with RULES4




                                           submit their cigarette plans as soon as                 plan for advertising should explain how               plan, which would cover future brands,
                                           possible after publication of this final                the required warnings will be rotated                 so long as the plan provides for the
                                           rule, and in any event within 5 months                  quarterly in advertisements and how the               same schedule for quarterly rotation of
                                           after publication of this final rule.                   quarterly rotations will occur in                     the required warnings for all brands.




                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00063   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                  Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 64 of 74 PageID #: 1929
                                           15700                  Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                                                                                       TABLE 3—ESTIMATED ONE-TIME REPORTING BURDEN 1
                                                                                                                                                                          Number of                                                Average
                                                                                                                                               Number of                                            Total annual
                                                                             Type of plan                                                                               responses per                                            burden per               Total hours
                                                                                                                                              respondents                                            responses
                                                                                                                                                                          respondent                                              response

                                           Initial Plans ...........................................................................                            59                            1                       59                           150            8,850
                                           Supplements ........................................................................                                 30                            1                       30                            75            2,250

                                                 Total ..............................................................................        ........................   ........................   ........................   ........................          11,100
                                              1 There     are no capital costs or operating and maintenance costs associated with this collection of information.


                                              The burden estimates are based on                                       for packaging and advertising for a total                                        rotate required warnings in
                                           FDA’s experience with information                                          of 8,850 hours. We estimate that about                                           advertisements in accordance with an
                                           collections for other tobacco product                                      half of respondents will submit a                                                FDA-approved plan under section 4 of
                                           plans (i.e., OMB control numbers 0910–                                     supplement. If a supplement to an                                                the FCLAA and this part must maintain
                                           0671 (smokeless tobacco products) and                                      approved plan is submitted, FDA                                                  a copy of the FDA-approved plan
                                           0910–0768 (cigars)) and 2017 Treasury                                      estimates it will take half the time per                                         (approved under § 1141.10(g)(3)). This
                                           Alcohol and Tobacco Tax and Trade                                          response. We estimate receiving 30                                               copy (or record) of such FDA-approved
                                           Bureau (TTB) data.                                                         supplements at 75 hours per response                                             plan must be available for inspection
                                              As discussed in the Final Regulatory                                    for a total of 2,250 hours. FDA estimates                                        and copying by officers or employees of
                                           Impact Analysis (see section XIII; Ref.                                    that the total hours for submitting initial
                                                                                                                                                                                                       FDA. This subsection would require
                                           16), based on 2017 TTB data, FDA                                           plans and supplements will be 11,100.
                                           estimates 59 entities will be affected by                                    Section 1141.10(g)(4) would establish                                          that the record(s) be retained while in
                                           the rule. We estimate these 59 entities                                    that each tobacco product manufacturer                                           effect and for a period of not less than
                                           will submit a one-time initial plan, and                                   required to randomly and equally                                                 4 years from the date of FDA’s approval
                                           it will take an average of 150 hours per                                   display and distribute required                                                  of the plan.
                                           respondent to prepare and submit a plan                                    warnings on packaging or quarterly

                                                                                                    TABLE 4—ESTIMATED ANNUAL RECORDKEEPING BURDEN 1
                                                                                                                 Number of                      Number of records                     Total annual                  Average burden
                                                               Plan records                                                                                                                                                                              Total hours
                                                                                                               recordkeepers                    per recordkeeper                        records                    per recordkeeping

                                           Records ..................................................                                59                                 1.5                                89                                3                         267

                                                 Total ................................................     ..............................      ..............................   ..............................   ..............................                       267
                                              1 There     are no capital costs or operating and maintenance costs associated with this collection of information.


                                              FDA estimates that 59 recordkeepers                                     the recipient for the purpose of                                                 levels of government. Accordingly, we
                                           will keep a total of about 89 records at                                   ‘‘disclosure to the public’’ (5 CFR                                              conclude that the rule does not contain
                                           3 hours per record for a total of 267                                      1320.3(c)(2)).                                                                   policies that have federalism
                                           hours. As stated previously, these                                            The information collection provisions                                         implications as defined in the E.O. and,
                                           estimates are based on FDA’s experience                                    in the final rule have been submitted to                                         consequently, a federalism summary
                                           with information collections for other                                     OMB for review as required by section                                            impact statement is not required.
                                           tobacco product plans (i.e., OMB control                                   3507(d) of the PRA.                                                              XVII. Consultation and Coordination
                                           numbers 0910–0671 and 0910–0768).                                             Before the effective date of the final                                        With Indian Tribal Governments
                                           Based on our estimates for the                                             rule, FDA will publish a notice in the
                                           submission of initial plans and                                            Federal Register announcing OMB’s                                                   We have analyzed this rule in
                                           supplements (that all respondents will                                     decision to approve, modify, or                                                  accordance with the principles set forth
                                           submit initial plans and about half of                                     disapprove the information collection                                            in Executive Order 13175. We have
                                           respondents will submit supplements),                                      provisions in the final rule. An Agency                                          determined that the rule does not
                                           we estimate that each recordkeeper will                                    may not conduct or sponsor, and a                                                contain policies that have substantial
                                           keep an average of 1.5 records.                                            person is not required to respond to, a                                          direct effects on one or more Indian
                                              FDA estimates that the total burden                                     collection of information unless it                                              Tribes, on the relationship between the
                                           for this information collection is 11,367                                  displays a currently valid OMB control                                           Federal Government and Indian Tribes,
                                           hours (11,100 reporting hours + 267                                        number.                                                                          or on the distribution of power and
                                           recordkeeping hours).                                                                                                                                       responsibilities between the Federal
                                              FDA believes that the required                                          XVI. Federalism                                                                  Government and Indian Tribes.
                                           warnings for cigarette packages and                                          We have analyzed the final rule in                                             Accordingly, we conclude that the rule
                                           cigarette advertisements in § 1141.10 are                                  accordance with the principles set forth                                         does not contain policies that have
                                           not subject to review by OMB under the                                     in E.O. 13132. We have determined that                                           tribal implications as defined in the
jbell on DSKJLSW7X2PROD with RULES4




                                           PRA because they do not constitute a                                       the rule does not contain policies that                                          Executive Order and, consequently, a
                                           ‘‘collection of information’’ under that                                   have substantial direct effects on the                                           tribal summary impact statement is not
                                           statute (44 U.S.C. 3501–3521). Rather,                                     States, on the relationship between the                                          required. We received two comments
                                           these labeling statements are a ‘‘public                                   National Government and the States, or                                           related to tribal consultation and we
                                           disclosure’’ of information originally                                     on the distribution of power and                                                 respond to those comments in the
                                           supplied by the Federal Government to                                      responsibilities among the various                                               following paragraphs.


                                      VerDate Sep<11>2014         21:14 Mar 17, 2020         Jkt 250001      PO 00000         Frm 00064           Fmt 4701       Sfmt 4700       E:\FR\FM\18MRR4.SGM               18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 65 of 74 PageID #: 1930
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                             15701

                                              (Comment 103) One comment objects                       (Comment 104) One comment                               Prevention and Health Promotion, Office
                                           to the rulemaking as a product of a court               supports the rule as a means to increase                   on Smoking and Health, 2014.
                                           order rather than of deliberatively                     understanding of the negative health                  4. Hammond, D., G.T. Fong, A. McNeill, et
                                                                                                                                                              al. ‘‘Effectiveness of Cigarette Warning
                                           reasoned decision making, suggesting                    consequences of smoking and
                                                                                                                                                              Labels in Informing Smokers About the
                                           that due to the expedited schedule and                  encourages FDA to ensure that these                        Risks of Smoking: Findings from the
                                           lack of meaningful tribal consultation,                 efforts reach American Indian/Alaska                       International Tobacco Control (ITC) Four
                                           the effectiveness of the rule in                        Native populations, which have the                         Country Survey.’’ Tobacco Control,
                                           promoting public health and its                         highest rates of cigarette smoking (Ref.                   15(Suppl. 3): iii19–iii25, 2006. Available
                                           disproportionate effect on tribal                       26) but lack understanding of the scope                    at https://doi.org/10.1136/
                                           communities has not been fully                          of the negative health consequences of                     tc.2005.012294.
                                           considered. The comment notes that,                     smoking. The comment suggests that                    5. Elton-Marshall, T., R. Wijesingha, R.D.
                                           because the tribe relies in part on                                                                                Kennedy, et al. ‘‘Disparities in
                                                                                                   FDA partner with Urban Indian Health
                                                                                                                                                              Knowledge About the Health Effects of
                                           tobacco revenues to fund basic                          organizations to achieve the goals of this                 Smoking Among Adolescents Following
                                           governmental services, the rule                         and any future goals, not as a substitute                  the Release of New Pictorial Health
                                           threatens to have an outsized effect on                 for tribal consultation but as a means to                  Warning Labels.’’ Preventative Medicine,
                                           tribal manufacturers and requests that                  reach a target population.                                 111:358–365, 2018. Available at https://
                                           meaningful tribal consultation occur                       (Response 104) We agree that the rule                   doi.org/10.1016/j.ypmed.2017.11.025.
                                           prior to finalizing the rule to discuss the             will promote greater public                           6. Mutti, S., D. Hammond, J.L. Reid, et al.
                                           impact and cost incurred by tribal                      understanding of the negative health                       ‘‘The Efficacy of Cigarette Warning
                                           governments.                                            consequences of smoking. We note that                      Labels on Health Beliefs in the United
                                              (Response 103) FDA agrees that                                                                                  States and Mexico,’’ Journal of Health
                                                                                                   in addition to this important
                                           collaboration and consultation with                                                                                Communication, 18(10):1180–1192,
                                                                                                   rulemaking, FDA is developing other                        2013. Available at https://doi.org/
                                           federally recognized tribal governments,                outreach with American Indian/Alaska                       10.1080/10810730.2013.778368.
                                           per the FDA Tribal Consultation Policy                  Native partners.                                      7. Oncken, C., S. McKee, S. Krishnan-Sarin,
                                           and E.O. 13175, is important. FDA                                                                                  et al. ‘‘Knowledge and Perceived Risk of
                                           engages with tribal stakeholders,                       XVIII. References
                                                                                                                                                              Smoking-Related Conditions: A Survey
                                           including tribal government leaders,                       The following references marked with                    of Cigarette Smokers.’’ Preventative
                                           tribal health leaders, and public health                an asterisk (*) are on display at the                      Medicine, 40(6):779–784, 2005.
                                           professionals, about the implementation                 Dockets Management Staff (see                              Available at https://doi.org/10.1016/
                                           and enforcement of the Tobacco Control                  ADDRESSES) and are available for                           j.ypmed.2004.09.024.
                                           Act and related regulations by various                  viewing by interested persons between                 8. Roth, L.K. and H.S. Taylor. ‘‘Risks of
                                           methods (e.g., ‘‘Dear Tribal Leader’’                                                                              Smoking to Reproductive Health:
                                                                                                   9 a.m. and 4 p.m., Monday through
                                                                                                                                                              Assessment of Women’s Knowledge.’’
                                           letters, All Tribes’ Calls, formal and                  Friday; they also are available                            American Journal of Obstetrics and
                                           informal consultations as well as face-                 electronically at https://                                 Gynecology, 184(5):934–939, 2001.
                                           to-face meetings). We also encourage                    www.regulations.gov. References                            Available at https://doi.org/10.1067/
                                           tribes to stay informed about                           without asterisks are not on public                        mob.2001.112103.
                                           developments related to tobacco                         display at https://www.regulations.gov                9. Weinstein, N., Slovic, P., Waters, E., and
                                           products through our website (https://                  because they have copyright restriction.                   G. Gibson. ‘‘Public Understanding of the
                                           www.fda.gov/TobaccoProducts).                           Some may be available at the website                       Illnesses Caused by Cigarette Smoking,’’
                                              We disagree that the tribal                          address, if listed. References without                     Nicotine and Tobacco Research,
                                           consultation for the proposed rule was                                                                             6(2):349–355, 2004. Available at https://
                                                                                                   asterisks are available for viewing only
                                           inadequate. There were several                                                                                     doi.org/10.1080/14622200410001676459.
                                                                                                   at the Dockets Management Staff. FDA                  10. Yang, Y., J.J. Wang, C.X. Wang, et al.
                                           opportunities for tribes to engage with                 has verified the website addresses, as of                  ‘‘Awareness of Tobacco-Related Health
                                           FDA about the proposed rule, including                  the date this document publishes in the                    Hazards Among Adults in China.’’
                                           the impact and costs of the proposed                    Federal Register, but websites are                         Biomedical and Environmental Sciences,
                                           rule on tribal manufacturers, which was                 subject to change over time.                               23(6):437–444, 2010. Available at https://
                                           considered as part of the Preliminary                                                                              doi.org/10.1016/S0895–3988(11)60004–
                                           Regulatory Impact Analysis (https://                    * 1. IOM of the National Academies. Ending
                                                                                                         the Tobacco Problem: A Blueprint for the             4.
                                           www.fda.gov/AboutFDA/Reports                                  Nation. R. J. Bonnie, K. Stratton, R. B.        * 11. FDA. ‘‘Required Cigarette Health
                                           ManualsForms/Reports/                                         Wallace (Eds.). Washington, DC: The                  Warnings, 2020.’’ (See 21 CFR 1141.5)
                                           EconomicAnalyses/default.htm). In a                           National Academies Press, 2007.                 * 12. FDA. Experimental Study on Warning
                                           ‘‘Dear Tribal Leader’’ letter dated                           Available at http://                                 Statements for Cigarette Graphic Health
                                           August 15, 2019, FDA initiated                                www.nationalacademies.org/hmd/                       Warnings: Study Report. January 2020.
                                                                                                         Reports/2007/Ending-the-Tobacco-                * 13. Pomeranz, J.L. ‘‘No Need to Break New
                                           consultation with federally recognized
                                                                                                         Problem-A-Blueprint-for-the-                         Ground: A Response to the Supreme
                                           Indian tribes on the proposed rule and                                                                             Court’s Threat to Overhaul the
                                           invited tribes to participate in an All                       Nation.aspx.
                                                                                                   * 2. U.S. Congress. House. Committee on                    Commercial Speech Doctrine.’’ Loyola of
                                           Tribes’ Call on September 19, 2019. The                       Energy and Commerce, Subcommittee on                 Los Angeles Law Review, 45(2): 389–434
                                           purpose of the call was to provide an                         Health. H.R. 1108, Family Smoking                    (2012). Available at https://digital
                                           overview of the proposed rule, answer                         Prevention and Tobacco Control Act:                  commons.lmu.edu/llr/vol45/iss2/2.
                                           questions, and hear tribal comments on                        Hearing Before the House Subcommittee           * 14. U.S. Congress. House. Committee on
                                           the proposed rule. We provided contact                        on Health of the Committee on Energy                 Energy and Commerce. Family Smoking
                                           information in the letter and during the                      and Commerce. Testimony of Richard                   Prevention and Tobacco Control Act
                                           call to help ensure that there was a                          Bonnie. 110th Cong., 1st sess., October 3,           (H.R. 1256). House Report Number 111–
jbell on DSKJLSW7X2PROD with RULES4




                                                                                                         2007.                                                58, Part 1. 111th Cong., 1st sess., March
                                           mechanism to address any further
                                                                                                   * 3. U.S. Department of Health and Human                   26, 2009.
                                           questions. We also encouraged tribes to                       Services (HHS). The Health                      15. Hammond, D., G.T. Fong, R. Borland, et
                                           submit written comments on the                                Consequences of Smoking—50 Years of                  al. ‘‘Text and Graphic Warnings on
                                           proposed rule and supporting                                  Progress: A Report of the Surgeon                    Cigarette Packages: Findings from the
                                           documents such as the Preliminary                             General. Atlanta, GA: HHS, CDC,                      International Tobacco Control Four
                                           Regulatory Impact Analysis.                                   National Center for Chronic Disease                  Country Study.’’ American Journal of



                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00065   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 66 of 74 PageID #: 1931
                                           15702            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                                Preventive Medicine, 32(3):202–209,                     GA: HHS, CDC, National Center for                     Economic Inquiry, 46(1):45–59, 2008.
                                                2007. Available at https://doi.org/                     Chronic Disease Prevention and Health                 Available at https://doi.org/10.1111/
                                                10.1016/j.amepre.2006.11.011.                           Promotion, Office on Smoking and                      j.1465-7295.2007.00079.x.
                                           * 16. FDA. ‘‘Final Regulatory Impact                         Health, 1998.                                    38. United States v. Philip Morris U.S.A. Inc.,
                                                Analysis; Final Regulatory Flexibility             * 27. Ogden, C.L., T.H. Fakhouri, M.D.                     No. 99-cv-2496 (D.D.C. Apr. 6, 2005)
                                                Analysis; Unfunded Mandates Reform                      Carroll, et al. ‘‘Prevalence of Obesity               (Trial Tr. 17923–17931) (cross-
                                                Act Analysis, Required Warnings for                     Among Adults, by Household Income                     examination of W. Kip Viscusi).
                                                Cigarette Packages and Advertisements;                  and Education—United States, 2011–                    Available at https://
                                                Final Rule.’’ 2020.                                     2014.’’ Morbidity and Mortality Weekly                www.industrydocuments.ucsf.edu/
                                           * 17. FDA. Experimental Study of Cigarette                   Report, 66(50):1369–1373, 2017.                       tobacco/docs/#id=gzhf0028.
                                                Warnings: Study Report. January 2020.                   Available at https://doi.org/10.15585/           39. Slovic, P. ‘‘Rejoinder: The Perils of
                                           * 18. Wang, T.W., K. Asman, A.S. Gentzke, et                 mmwr.mm6650a1.                                        Viscusi’s Analyses of Smoking Risk
                                                al. ‘‘Tobacco Product Use Among                    28. Espey, D.K., M.A. Jim, N. Cobb, et al.                 Perceptions.’’ Journal of Behavioral
                                                Adults—United States, 2017.’’ Morbidity                 ‘‘Leading Causes of Death and All-Cause               Decision Making, 13(2):273–276, 2000.
                                                and Mortality Weekly Report,                            Mortality in American Indians and                     Available at https://doi.org/10.1002/
                                                67(44):1225–1232, 2018. Available at                    Alaska Natives.’’ American Journal of                 (SICI)1099-0771(200004/
                                                https://doi.org/10.15585/mmwr.                          Public Health, 104(S3):S303–S311, 2014.               06)13:2%3C273::AID-BDM338%
                                                mm6744a2.                                               Available at https://doi.org/10.2105/                 3E3.0.CO;2-G.
                                           * 19. Creamer, M.R., T.W. Wang, S. Babb, et                  AJPH.2013.301798.                                40. Slovic, P. ‘‘Cigarette Smokers: Rational
                                                al. ‘‘Tobacco Product Use and Cessation            29. Finney Rutten, L.J., E.M. Augustson, R.P.              Actors or Rational Fools?’’ In Smoking:
                                                Indicators Among Adults—United                          Moser, et al. ‘‘Smoking Knowledge and                 Risk, Perception, and Policy, P. Slovic
                                                States, 2018.’’ Morbidity and Mortality                 Behavior in the United States:                        (Ed.), 97–124. Thousand Oaks, CA: Sage
                                                Weekly Report, 68(45):1013–1019, 2019.                  Sociodemographic, Smoking Status, and                 Publications, 2001. Available at http://
                                                Available at http://dx.doi.org/10.15585/                Geographic Patterns.’’ Nicotine &                     dx.doi.org/10.4135/9781452232652.n6.
                                                mmwr.mm6845a2.                                          Tobacco Research, 10(10):1559–1570,              41. Krugman, D.M., R.J. Fox, and P.M.
                                           20. Cullen, K.A., A.S. Gentzke, M.D. Sawde,                  2008. Available at https://doi.org/                   Fischer ‘‘Do Cigarette Warnings Warn?
                                                et al. ‘‘e-Cigarette Use Among Youth in                 10.1080/14622200802325873.                            Understanding What It Will Take to
                                                the United States, 2019.’’ JAMA, E1–E9,            30. Siahpush, M., A. McNeill, D. Hammond,                  Develop More Effective Warnings.’’
                                                2019. Available at https://doi.org/                     et al. ‘‘Socioeconomic and Country                    Journal of Health Communication,
                                                10.1001/jama.2019.18387.                                Variations in Knowledge of Health Risks               4(2):95–104, 1999. Available at https://
                                           * 21. Wang T.W., A.S. Gentzke, M.R.                          of Tobacco Smoking and Toxic                          doi.org/10.1080/108107399126986.
                                                                                                        Constituents of Smoke: Results from the
                                                Creamer, et al. ‘‘Tobacco Product Use                                                                    42. Elliott & Shanahan Research.
                                                                                                        2002 International Tobacco Control (ITC)
                                                and Associated Factors Among Middle                                                                           Developmental Research for New
                                                                                                        Four Country Survey.’’ Tobacco Control,
                                                and High School Students—United                                                                               Australian Health Warnings on Tobacco
                                                                                                        15(Suppl. 3):iii65–iii70, 2006. Available
                                                States, 2019.’’ Morbidity and Mortality                                                                       Products Stage 1. Report prepared for
                                                                                                        at https://doi.org/10.1136/
                                                Weekly Report, 68(12):1–22, 2019.                                                                             The Population Health Division,
                                                                                                        tc.2005.013276.
                                                Available at https://dx.doi.org/10.15585/                                                                     Department of Health and Ageing.
                                                                                                   * 31. Jamal, A., E. Phillips, A.S. Gentzke, et
                                                mmwr.ss6812a1.                                          al. ‘‘Current Cigarette Smoking Among                 Commonwealth of Australia, September
                                           * 22. Substance Abuse and Mental Health                      Adults—United States, 2016.’’ Morbidity               2002.
                                                Services Administration (SAMHSA). Key                   and Mortality Weekly Report, 67:53–59,           43. Hammond, D. ‘‘Health Warning Messages
                                                Substance Use and Mental Health                         2018. Available at https://doi.org/                   on Tobacco Products: A Review.’’
                                                Indicators in the United States: Results                10.15585/mmwr.mm6702a1.                               Tobacco Control, 20(5):327–337, 2011.
                                                from the 2018 National Survey on Drug              32. Wakefield, M., C. Morley, J.K. Horan, et               Available at https://doi.org/10.1136/
                                                Use and Health: Detailed Tables. HHS                    al. ‘‘The Cigarette Pack as Image: New                tc.2010.037630.
                                                Publication No. PEP19–5068, NSDUH                       Evidence from Tobacco Industry                   44. WHO. WHO Report on the Global
                                                Series H–54. Rockville, MD: HHS,                        Documents.’’ Tobacco Control, 11:i73–                 Tobacco Epidemic, 2008: The MPOWER
                                                SAMHSA, Center for Behavioral Health                    i80, 2002. Available at https://doi.org/              Package. Geneva, Switzerland: WHO
                                                Statistics and Quality, 2019. Available at              10.1136/tc.11.suppl_1.i73.                            Geneva, 2008. Available at https://
                                                https://www.samhsa.gov/data/sites/                 * 33. HHS. Preventing Tobacco Use Among                    apps.who.int/iris/bitstream/handle/
                                                default/files/cbhsq-reports/                            Youth and Young Adults: A Report of                   10665/43818/9789241596282_eng.pdf?
                                                NSDUHNationalFindingsReport2018/                        the Surgeon General. Atlanta, GA: HHS,                sequence=1.
                                                NSDUHNationalFindings                                   CDC, National Center for Chronic                 45. Borland, R., N. Wilson, G.T. Fong, et al.
                                                Report2018.pdf.                                         Disease Prevention and Health                         ‘‘Impact of Graphic and Text Warnings
                                           * 23. Murphy, S.L., J. Xu, K.D. Kochanek, et                 Promotion, Office on Smoking and                      on Cigarette Packs: Findings from Four
                                                al. ‘‘Deaths: Final Data for 2015.’’                    Health, 2012.                                         Countries over Five Years.’’ Tobacco
                                                National Vital Statistics Reports,                 * 34. Davis, R.M., E.A. Gilpin, B. Loken, et al.           Control, 18(5):358–364, 2009. Available
                                                66(6):1–75, 2017. Available at https://                 (Eds.). The Role of Media in Promoting                at https://doi.org/10.1136/tc.2008.
                                                www.cdc.gov/nchs/data/nvsr/nvsr66/                      and Reducing Tobacco Use. Tobacco                     028043.
                                                nvsr66_06.pdf.                                          Control Monograph No. 19, NIH                    46. Elton-Marshall, T., S.S. Xu, G. Meng, et
                                           24. Mokdad, A.H., J.S. Marks, D.F. Stroup,                   Publication Number 07–6242. Bethesda,                 al. ‘‘The Lower Effectiveness of Text-
                                                and J.L. Gerberding. ‘‘Actual Causes of                 MD: HHS, National Institutes of Health,               Only Health Warnings in China
                                                Death in the United States, 2000.’’                     National Cancer Institute, 2008.                      Compared to Pictorial Health Warnings
                                                Journal of the American Medical                    * 35. WHO. WHO Report on the Global                        in Malaysia.’’ Tobacco Control, 24:iv6-
                                                Association, 291(10):1238–1245, 2004.                   Tobacco Epidemic, 2019: Offer Help to                 iv13, 2015. Available at https://doi.org/
                                                Available at https://doi.org/10.1001/                   Quit Tobacco Use. Geneva, Switzerland:                10.1136/tobaccocontrol-2015-052616.
                                                jama.291.10.1238.                                       WHO Geneva, 2019. Available at https://          47. Brewer, N.T., H. Parada, Jr., M.G. Hall, et
                                           * 25. CDC. ‘‘Tobacco-Related Disparities.’’                  apps.who.int/iris/bitstream/handle/                   al. ‘‘Understanding Why Pictorial
                                                CDC.gov. Last reviewed November 25,                     10665/326043/9789241516204-eng.                       Cigarette Pack Warnings Increase Quit
                                                2019. www.cdc.gov/tobacco/disparities/                  pdf?ua=1.                                             Attempts.’’ Annals of Behavioral
jbell on DSKJLSW7X2PROD with RULES4




                                                index.htm.                                         36. Viscusi, W.K. ‘‘Do Smokers                             Medicine, 53(3):232–243, 2018.
                                           * 26. HHS. Tobacco Use Among U.S. Racial/                    Underestimate Risks?’’ Journal of                     Available at https://doi.org/10.1093/
                                                Ethnic Minority Groups—African                          Political Economy, 98(6):1253–1269,                   abm/kay032.
                                                Americans, American Indians and                         1990. Available at www.jstor.org/stable/         * 48. Evans, A.T., E. Peters, A.A. Strasser, et
                                                Alaska Natives, Asian Americans and                     2937757.                                              al. ‘‘Graphic Warning Labels Elicit
                                                Pacific Islanders, and Hispanics: A                37. Viscusi, W.K. and J.K. Hakes. ‘‘Risk                   Affective and Thoughtful Responses
                                                Report of the Surgeon General. Atlanta,                 Beliefs and Smoking Behavior.’’                       from Smokers: Results of a Randomized



                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00066   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 67 of 74 PageID #: 1932
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                             15703

                                                Clinical Trial.’’ PLoS One,                             Tobacco Research, 17(7):784–795, 2015.                Packs: How Long Before the Effects on
                                                10(12):e0142879, 2015. Available at                     Available at https://doi.org/10.1093/ntr/             Adolescents Wear Out?’’ Nicotine and
                                                https://doi.org/10.1371/journal.pone.                   ntu339.                                               Tobacco Research, 17(7):776–783, 2015.
                                                0142879.                                           59. Thrasher, J.F., D. Hammond, G.T. Fong,                 Available at https://doi.org/10.1093/ntr/
                                           49. Gravely, S., G.T. Fong, P. Driezen, et al.               et al. ‘‘Smokers’ Reactions to Cigarette              ntu184.
                                                ‘‘The Impact of the 2009/2010                           Package Warnings with Graphic Imagery            70. Avery, E.J. ‘‘The Role of Source and the
                                                Enhancement of Cigarette Health                         and with Only Text: A Comparison                      Factors Audiences Rely on in Evaluating
                                                Warning Labels in Uruguay:                              Between Mexico and Canada.’’ Salud                    Credibility of Health Information.’’
                                                Longitudinal Findings from the                          Pública de México, 49(Suppl. 2):S233–               Public Relations Review, 36(1):81–83,
                                                International Tobacco Control (ITC)                     S240, 2007.                                           2010. Available at https://doi.org/
                                                Uruguay Survey.’’ Tobacco Control,                 60. Miller, C.L., P.G. Quester, D.J. Hill, et al.          10.1016/j.pubrev.2009.10.015.
                                                25:89–95, 2014. Available at https://                   ‘‘Smokers’ Recall of Australian Graphic          71. Chaiken, S. ‘‘Heuristic Versus Systematic
                                                doi.org/10.1136/tobaccocontrol-2014-                    Cigarette Packet Warnings & Awareness                 Information Processing and the Use of
                                                051742.                                                 of Associated Health Effects, 2005–                   Source Versus Message Cues in
                                           50. Green, A.C., S.C. Kaai, G.T. Fong, et al.                2008.’’ BMC Public Health, 11:238, 2011.              Persuasion.’’ Journal of Personality and
                                                ‘‘Investigating the Effectiveness of                    Available at https://doi.org/10.1186/                 Social Psychology, 39(5):752–766, 1980.
                                                Pictorial Health Warnings in Mauritius:                 1471-2458-11-238.                                72. Chen, S., K. Duckworth, and S. Chaiken.
                                                Findings from the ITC Mauritius                    * 61. Noar, S.M., M.G. Hall, D.B. Francis, et              ‘‘Motivated Heuristic and Systematic
                                                Survey.’’ Nicotine & Tobacco Research,                  al. ‘‘Pictorial Cigarette Pack Warnings: A            Processing.’’ Psychological Inquiry,
                                                16(9):1240–1247, 2014. Available at                     Meta-Analysis of Experimental Studies.’’              10(1), 44–49, 1999. Available at https://
                                                https://doi.org/10.1093/ntr/ntu062.                     Tobacco Control, 25(3):341–354, 2016.                 doi.org/10.1207/s15327965pli1001_6.
                                           51. Hitchman, S.C., P. Driezen, C. Logel, et                 Available at https://doi.org/10.1136/            73. Lodge, M. and C. Taber. ‘‘Three Steps
                                                al. ‘‘Changes in Effectiveness of Cigarette             tobaccocontrol-2014-051978.                           Toward a Theory of Motivated Political
                                                Health Warnings over Time in Canada                * 62. Fathelrahman, A.I., L.Li, R. Borland, et             Reasoning.’’ In Elements of Reason:
                                                and the United States, 2002–2011.’’                     al. ‘‘Stronger Pack Warnings Predict                  Cognition, Choice, and the Bounds of
                                                Nicotine & Tobacco Research, 16(5):536–                 Quitting More than Weaker Ones:                       Rationality. Lupia, A., M.D. McCubbins,
                                                543, 2013. Available at https://doi.org/                Finding from the ITC Malaysia and                     and S.L. Popkin (Eds.), 183–213.
                                                10.1093/ntr/ntt196.                                     Thailand Surveys.’’ Tobacco Induced                   Cambridge, UK: Cambridge University
                                           52. Li, L., R. Borland, H. Yong, et al. ‘‘Longer             Diseases, 11(1):20, 2013. Available at                Press, 2000.
                                                Term Impact of Cigarette Package                        https://doi.org/10.1186/1617-9625-11-20.         74. O’Keefe, D.J. ‘‘Chapter 9: The Elaboration
                                                Warnings in Australia Compared with                63. Bekalu, M.A., S. Ramanadhan, C.A.                      Likelihood Model.’’ In The SAGE
                                                                                                        Bigman, et al. ‘‘Graphic and Arousing?
                                                the United Kingdom and Canada.’’                                                                              Handbook of Persuasion: Developments
                                                                                                        Emotional and Cognitive Reactions to
                                                Health Education Research, 30(1):67–80,                                                                       in Theory and Practice, J.P. Dillard and
                                                                                                        Tobacco Graphic Health Warnings and
                                                2014. Available at https://doi.org/                                                                           L. Shen (Eds.), 2nd ed, 137–149.
                                                                                                        Associated Quit-Related Outcomes
                                                10.1093/her/cyu074.                                                                                           Thousand Oaks, CA: Sage Publications,
                                                                                                        Among Low SEP Population Groups.’’
                                           53. Loeber, S., S. Vollstadt-Klein, S. Wilden,                                                                     2013. Available at https://doi.org/
                                                                                                        Health Communication, 34(7):726–734,
                                                et al. ‘‘The Effect of Pictorial Warnings               2019. Available at https://doi.org/                   10.4135/9781452218410.n9.
                                                on Cigarette Packages on Attentional                    10.1080/10410236.2018.1434733.                   75. Petty, R.E., J.T. Cacioppo, A.J. Strathman,
                                                Bias of Smokers.’’ Pharmacology                    64. Robinson, T.N. and J.D. Killen. ‘‘Do                   et al. ‘‘To Think or Not to Think:
                                                Biochemistry and Behavior, 98(2):292–                   Cigarette Warning Labels Reduce                       Exploring Two Routes to Persuasion.’’ In
                                                298, 2011. Available at https://doi.org/                Smoking? Paradoxical Effects Among                    Persuasion: Psychological Insights and
                                                10.1016/j.pbb.2011.01.010.                              Adolescents.’’ Archives of Pediatrics &               Perspectives, T.C. Brock and M.C. Green
                                           54. Mays, D., S.E. Murphy, A.C. Johnson, et                  Adolescent Medicine, 151(3):267–272,                  (Eds.), 2nd ed, 81–116. Thousand Oaks,
                                                al. ‘‘A Pilot Study of Research Methods                 1997. Available at https://doi.org/                   CA: Sage Publications, Inc., 2005.
                                                for Determining the Impact of Pictorial                 10.1001/archpedi.1997.02170400053010.            76. Tverksy, A. and D. Kahneman.
                                                Cigarette Warning Labels Among                     65. Shadel, W.G., S.C. Martino, C.M. Setodji,              ‘‘Judgement Under Uncertainty:
                                                Smokers.’’ Tobacco Induced Diseases,                    et al. ‘‘Do Graphic Health Warning                    Heuristics and Biases.’’ Science,
                                                12:16, 2014. Available at https://doi.org/              Labels on Cigarette Packages Deter                    185(4157):1124–1131, 1974. Availabe at
                                                10.1186/1617-9625-12-16.                                Purchases at Point-of-Sale? An                        https://doi.org/10.1126/
                                           55. Nagelhout, G.E., A. Osman, H.H. Yong, et                 Experiment with Adult Smokers.’’                      science.185.4157.1124.
                                                al. ‘‘Was the Media Campaign that                       Health Education Research, 34(3):321–            77. Wu, C. and D.R. Shaffer. ‘‘Susceptibility
                                                Supported Australia’s New Pictorial                     331, 2019. Available at https://doi.org/              to Persuasive Appeals as a Function of
                                                Cigarette Warning Labels and Plain                      10.1093/her/cyz011.                                   Source Credibility and Prior Experience
                                                Packaging Policy Associated with More              66. Skurka, C., M. Kalaji, M.C. Dorf, et al.               with the Attitude Object.’’ Journal of
                                                Attention to and Talking About Warning                  ‘‘Independent or Synergistic? Effects of              Personality and Social Psychology,
                                                Labels?’’ Addictive Behaviors, 49:64–67,                Varying Size and Using Pictorial Images               52(4):677–688, 1987. Available at https://
                                                2015. Available at https://doi.org/                     in Tobacco Health Warning Labels.’’                   psycnet.apa.org/doi/10.1037/0022-
                                                10.1016/j.addbeh.2015.05.015.                           Drug and Alcohol Dependence, 198:87–                  3514.52.4.677.
                                           56. Nimbarte, A., F. Aghazadeh, and C.                       94, 2019. Available at https://doi.org/          78. Kennedy, R.D., M.M. Spafford, I. Behm,
                                                Harvey. ‘‘Comparison of Current U.S.                    10.1016/j.drugalcdep.2019.01.034.                     et al. ‘‘Positive Impact of Australian
                                                and Canadian Cigarette Pack Warnings.’’            * 67. Van Dessel, P., C.T. Smith, and J. De                ’Blindness’ Tobacco Warning Labels:
                                                International Quarterly of Community                    ouwer. ‘‘Graphic Cigarette Pack                       Findings from the ITC Four Country
                                                Health Education, 24(1):3–27, 2005.                     Warnings Do Not Produce More Negative                 Survey.’’ Clinical and Experimental
                                                Available at https://doi.org/10.2190/                   Implicit Evaluations of Smoking                       Optometry, 95(6):590–598, 2012.
                                                9px0-nbg1-0ala-g5yh.                                    Compared to Text Only Warnings.’’ PLoS                Available at https://doi.org/10.1111/
                                           *57. Peebles, K., M.G. Hall, J.K. Pepper, et al.             ONE, 13(3):1–15, 2018. Available at                   j.1444-0938.2012.00789.x.
                                                ‘‘Adolescents’ Responses to Pictorial                   https://doi.org/10.1371/                         79. Houts, P.S., C.C. Doak, L.G. Doak, et al.
                                                Warnings on Their Parents’ Cigarette                    journal.pone.0194627.                                 ‘‘The Role of Pictures in Improving
                                                Packs.’’ Journal of Adolescent Health,             68. Nonnemaker, J.M., C.J. Choiniere, M.C.                 Health Communication: A Review of
jbell on DSKJLSW7X2PROD with RULES4




                                                59(6):635–641, 2016. Available at https://              Farrelly, et al. ‘‘Reactions to Graphic               Research on Attention, Comprehension,
                                                doi.org/10.1016/                                        Health Warnings in the United States.’’               Recall, and Adherence.’’ Patient
                                                j.jadohealth.2016.07.003.                               Health Education Research, 30(1):46–56,               Education Counseling, 61(2):173–190,
                                           58. McQueen, A., M.W. Kreuter, S. Boyum,                     2015. Available at https://doi.org/                   2006. Available at https://doi.org/
                                                et al. ‘‘Reactions to FDA-Proposed                      10.1093/her/cyu036.                                   10.1016/j.pec.2005.05.004.
                                                Graphic Warning Labels Affixed to U.S.             69. White, V., E. Bariola, A. Faulkner, et al.        80. Lipkus, I.M. and J.G. Hollands. ‘‘The
                                                Smokers’ Cigarette Packs.’’ Nicotine &                  ‘‘Graphic Health Warnings on Cigarette                Visual Communication of Risk.’’ Journal



                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00067   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 68 of 74 PageID #: 1933
                                           15704            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                                of the National Cancer Institute                        52:S206–S215, 2010. Available at https://            Imagery in Cigarette Advertising.’’
                                                Monographs, 1999(25):149–163, 1999.                     doi.org/10.1590/S0036-                               Health Education Research, 34(1):38–49,
                                                Available at https://doi.org/10.1093/                   36342010000800016.                                   2019. Available at https://doi.org/
                                                oxfordjournals.jncimonographs.a024191.             93. White, V., B. Webster, and M. Wakefield.              10.1093/her/cyy039.
                                           81. Ancker, J.S., Y. Senathirajah, R. Kukafka,               ‘‘Do Graphic Health Warning Labels               103. Skurka, C., D. Kemp, J. Davydova, et al.
                                                et al. ‘‘Design Features of Graphs in                   Have an Impact on Adolescents’                       ‘‘Effects of 30% and 50% Cigarette Pack
                                                Health Risk Communication: A                            Smoking-Related Beliefs and                          Graphic Warning Labels on Visual
                                                Systematic Review.’’ Journal of the                     Behaviours?’’ Addiction, 103(9):1562–                Attention, Negative Affect, Quit
                                                American Medical Informatics                            1571, 2008. Available at http://                     Intentions, and Smoking Susceptibility
                                                Association, 13(6):608–618, 2006.                       dx.doi.org/10.1111/j.1360-                           Among Disadvantaged Populations in
                                                Available at https://doi.org/10.1197/                   0443.2008.02294.x.                                   the United States.’’ Nicotine Tobacco
                                                jamia.M2115.                                       94. Ng, D.H L., S.T.D. Roxburgh, S. Sanjay,               Research, 20(7):859–866, 2018. Available
                                           * 82. Lipkus, I.M. ‘‘Numeric, Verbal, and                    et al. ‘‘Awareness of Smoking Risks and              at https://doi.org/10.1093/ntr/ntx244.
                                                Visual Formats of Conveying Health                      Attitudes Towards Graphic Health                 104. Süssenbach, P., S. Niemeier, and S.
                                                Risks: Suggested Best Practices and                     Warning Labels on Cigarette Packs: A                 Glock. ‘‘Effects of and Attention to
                                                Future Recommendations.’’ Medical                       Cross-Cultural Study of Two Populations              Graphic Warning Labels on Cigarette
                                                Decision Making, 27(5):696–713, 2007.                   in Singapore and Scotland.’’ Eye,                    Packages.’’ Psychology and Health,
                                                Available at https://doi.org/10.1177/                   24(5):864–868, 2010. Available at https://           28(10):1192–1206, 2013. Available at
                                                0272989X07307271.                                       doi.org/10.1038/eye.2009.208.                        https://doi.org/10.1080/
                                           83. Garcia-Retamero, R. and M. Galesic.                 95. Fathelrahman, A.I., M. Omar, R. Awang,                08870446.2013.799161.
                                                ‘‘Who Profits from Visual Aids:                         et al. ‘‘Impact of the New Malaysian             105. Cameron, L.D., J.K. Pepper, N.T. Brewer.
                                                Overcoming Challenges in People’s                       Cigarette Pack Warnings on Smokers’                  ‘‘Responses of Young Adults to Graphic
                                                Understanding of Risks.’’ Social Science                Awareness of Health Risks and Interest               Warning Labels for Cigarette Packages.’’
                                                & Medicine, 70(7):1019–1025, 2010.                      in Quitting Smoking.’’ International                 Tobacco Control, 24(e1):e14-e22, 2015.
                                                Available at https://doi.org/10.1016/                   Journal of Environmental Research and                Available at https://doi.org/10.1136/
                                                j.socscimed.2009.11.031.                                Public Health, 7(11):4089–4099, 2010.                tobaccocontrol-2012-050645.
                                           84. Doak, C.C., L.G. Doak, and J.H. Root                     Available at https://doi.org/10.3390/            106. Devine, O. ‘‘The Impact of Ignoring
                                                (Eds.). Teaching Patients with Low                      ijerph7114089.                                       Measurement Error When Estimating
                                                Literacy Skills, 2nd Ed. Philadelphia, PA:         96. Hammond D., J. Thrasher, J.L. Reid, et al.            Sample Size for Epidemiologic Studies.’’
                                                J.B. Lippincott Co, 1996.                               ‘‘Perceived Effectiveness of Pictorial               Evaluation & the Health Professions,
                                           *85. Fischhoff, B., N.T. Brewer, and J.S.                    Health Warnings Among Mexican Youth                  26(3):315–339, 2003. Available at https://
                                                Downs (Eds.). Communicating Risks and                   and Adults: A Population-Level                       doi.org/10.1177/0163278703255232.
                                                Benefits: An Evidence-Based User’s                      Intervention with Potential to Reduce            107. McKeown-Eyssen, G.E. and R.
                                                Guide. Silver Spring, MD: HHS, FDA,                     Tobacco-Related Inequities.’’ Cancer                 Tibshirani. ‘‘Implications of
                                                2011. Available at https://www.fda.gov/                 Causes & Control, 23(Suppl. 1):57–67,                Measurement Error in Exposure for the
                                                media/81597/download.                                   2012. Available at https://doi.org/                  Sample Sizes of Case-Control Studies.’’
                                           86. Sparrow, J.A. ‘‘Graphical Displays in                    10.1007/s10552-012-9902-4.                           American Journal of Epidemiology,
                                                Information Systems: Some Data                     97. Fathelrahman, A.I., M. Omar, R. Awang,                139(4):415–421, 1994. Available at
                                                Properties Influencing the Effectiveness                et al. ‘‘Smokers’ Responses Toward                   https://doi.org/10.1093/
                                                of Alternative Forms.’’ Behaviour &                     Cigarette Pack Warning Labels in                     oxfordjournals.aje.a117014.
                                                Information Technology, 8(1):43–56,                     Predicting Quit Intention, Stage of              108. Devane, D., C.M. Begley, and M. Clarke.
                                                1989. Available at https://doi.org/                     Change, and Self-Efficacy.’’ Nicotine &              ‘‘How Many Do I Need? Basic Principles
                                                10.1080/01449298908914537.                              Tobacco Research, 11(3):248–253, 2009.               of Sample Size Estimation.’’ Journal of
                                           87. Schapira, M.M., A.B. Nattinger, and C.A.                 Available at https://doi.org/10.1093/ntr/            Advanced Nursing, 47(3):297–302, 2004.
                                                McHorney. ‘‘Frequency or Probability? A                 ntn029.                                              Available at https://doi.org/10.1111/
                                                Qualitative Study of Risk                          98. Ngan, T.T., V.A. Le, N.T. My, et al.                  j.1365-2648.2004.03093.x.
                                                Communication Formats Used in Health                    ‘‘Changes in Vietnamese Male Smokers’            *109. Hickey, G.L., Grant, S.W., Dunning, J.,
                                                Care.’’ Medical Decision Making Journal,                Reactions Towards New Pictorial                      et al. ‘‘Statistical Primer: Sample Size
                                                21(6):459–467, 2001. Available at https://              Cigarette Pack Warnings Over Time.’’                 and Power Calculations—Why, When
                                                doi.org/10.1177/02729890122062811.                      Asian Pacific Journal of Cancer                      and How?’’ European Journal of Cardio-
                                           88. Schapira, M.M., A.B. Nattinger, and T.L.                 Prevention, 17(Suppl. 1) 71–78, 2016.                Thoracic Surgery, 54(1):4–9, 2018.
                                                McAuliffe. ‘‘The Influence of Graphic                   Available at https://doi.org/10.7314/                Available at https://doi.org/10.1093/
                                                Format on Breast Cancer Risk                            apjcp.2016.17.s1.71.                                 ejcts/ezy169.
                                                Communication.’’ Journal of Health                 99. Chiosi, J.J., L. Andes, S. Asma, et al.           110. Malone, H.E., H. Nicholl, and I. Coyne.
                                                Communication, 11(6):569–582, 2006.                     ‘‘Warning About the Harms of Tobacco                 ‘‘Fundamentals of Estimating Sample
                                                Available at https://doi.org/10.1080/                   Use in 22 Countries: Findings from a                 Size.’’ Nurse Researcher, 23(5):21–25,
                                                10810730600829916.                                      Cross-Sectional Household Survey.’’                  2016. Available at https://doi.org/
                                           89. Slutsky, D.J. ‘‘The Effective Use of                     Tobacco Control, 25(4):393–401, 2016.                10.7748/nr.23.5.21.s5.
                                                Graphs.’’ Journal of Wrist Surgery,                     Available at https://doi.org/10.1136/            111. Hall, M.D., A.H. Grummon, O.M.
                                                3(2):67–68, 2014. Available at https://                 tobaccocontrol-2014-052047.                          Maynard, et al. ‘‘Causal Language in
                                                doi.org/10.1055/s-0034-1375704.                    *100. Cantrell J., D.M. Vallone, J.F. Thrasher,           Health Warning Labels and US Adults’
                                           90. American Association of Public Opinion                   et al. ‘‘Impact of Tobacco-Related Health            Perception: A Randomized Experiment.’’
                                                Research (AAPOR) Standards                              Warning Labels Across Socioeconomic,                 American Journal of Public Health,
                                                Committee. Report on Online Panels.                     Race and Ethnic Groups: Results from a               109(10):1429–1433, 2019. Available at
                                                June 2010. Available at https://                        Randomized Web-Based Experiment.’’                   https://doi.org/10.2105/
                                                www.aapor.org/Education-Resources/                      PloS One, 8(1):e52206, 2013. Available at            AJPH.2019.305222.
                                                Reports/Report-on-Online-Panels.                        https://doi.org/10.1371/                         *112. Letašiová, S., A. Medved’ová, A.
                                           91. AAPOR. ‘‘Online Panels.’’ AAPOR.org.                     journal.pone.0052206.                                Šovčı́ková, et al. ‘‘Bladder Cancer, a
                                                Accessed December 2, 2019. https://                101. Laughery, K.R. ‘‘Safety                              Review of the Environmental Risk
jbell on DSKJLSW7X2PROD with RULES4




                                                www.aapor.org/AAPOR_Main/media/                         Communications: Warnings.’’ Applied                  Factors.’’ Environmental Health,
                                                MainSiteFiles/Online-Panels.pdf.                        Ergonomics, 37(4):467–478, 2006.                     11(Suppl. 1):S11, 2012. Available at
                                           92. Thrasher, J.F., V. Villalobos, A. Szklo, et              Available at https://doi.org/10.1016/                https://doi.org/10.1186/1476-069X-11-
                                                al. ‘‘Assessing the Impact of Cigarette                 j.apergo.2006.04.020.                                S1-S11.
                                                Package Health Warning Labels: A Cross-            102. Niederdeppe, J., D. Kemp, E. Jesch, et al.       113. Burger, M., J.F.W. Catto, G. Dalbagni, et
                                                Country Comparison in Brazil, Uruguay                   ‘‘Using Graphic Warning Labels to                    al. ‘‘Epidemiology and Risk Factors of
                                                and Mexico.’’ Salud Pública de México,                Counter Effects of Social Cues and Brand             Urothelial Bladder Cancer.’’ European



                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00068   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 69 of 74 PageID #: 1934
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                               15705

                                               Urology, 63(2):234–241, 2013. Available                 Multiple Testing.’’ Journal of the Royal              28(8):737–750, 2016. Available at https://
                                               at https://doi.org/10.1016/                             Statistical Society. Series B                         doi.org/10.1177/1010539516667779.
                                               j.eururo.2012.07.033.                                   (Methodological), 57(1):289–300, 1995.            *135. Tachfouti, N., A. Najdi, B. Lyoussi, et
                                           114. Cumberbatch, M.G.K., I. Jubber, P.C.                   Available at https://doi.org/10.1111/                 al. ‘‘Mortality Attributable to Second
                                               Black, et al. ‘‘Epidemiology of Bladder                 j.2517–6161.1995.tb02031.x.                           Hand Smoking in Morocco: 2012 Results
                                               Cancer: A Systematic Review and                     125. Glickman, M.E., S.R. Rao, and M.R.                   of a National Prevalence Based Study.’’
                                               Contemporary Update of Risk Factors in                  Schultz. ‘‘False Discovery Rate Control Is            Asian Pacific Journal of Cancer
                                               2018.’’ European Urology, 74(6):784–795,                a Recommended Alternative to                          Prevention, 17(6):2827–2832, 2016.
                                               2018. Available at https://doi.org/                     Bonferroni-Type Adjustments in Health                 Available at https://doi.org/10.1186/
                                               10.1016/j.eururo.2018.09.001.                           Studies.’’ Journal of Clinical                        2049-3258-72-23.
                                           *115. National Heart, Lung, and Blood                       Epidemiology, 67(8):850–857, 2014.                136. Sun, S., J.A. Schiller, and A.F. Gazdar.
                                               Institute. ‘‘Smoking and Your Heart.’’                  Available at https://doi.org/10.1016/                 ‘‘Lung Cancer in Never Smokers—A
                                               Accessed January 28, 2020. https://                     j.jclinepi.2014.03.012.                               Different Disease.’’ Nature Reviews
                                               www.nhlbi.nih.gov/health-topics/                    *126. HHS. The Health Consequences of                     Cancer, 7:778–790, 2007. Available at
                                               smoking-and-your-heart.                                 Involuntary Exposure to Tobacco Smoke:                https://doi.org/10.1038/nrc2190.
                                           *116. CDC. ‘‘Know Your Risk for Heart                       A Report of the Surgeon General.                  *137. National Cancer Institute. ‘‘Cancer Stat
                                               Disease.’’ CDC.gov. Last reviewed                       Atlanta, GA: HHS, CDC, National Center                Facts: Oral Cavity and Pharynx Cancer.’’
                                               December 9, 2019. Available at https://                 for Chronic Disease Prevention and                    Seer.Cancer.gov. Accessed January 28,
                                               www.cdc.gov/heartdisease/risk_                          Health Promotion, Office on Smoking                   2020. https://seer.cancer.gov/statfacts/
                                               factors.htm.                                            and Health, 2006.                                     html/oralcav.html.
                                           117. Bansal-Travers, M., D. Hammond, P.                 127. Neophytou, A.M., S.S. Oh, M.J. White,            *138. HHS. The Health Consequences of
                                               Smith, et al. ‘‘The Impact of Cigarette                 et al. ‘‘Secondhand Smoke Exposure and                Smoking: A Report of the Surgeon
                                               Pack Design, Descriptors, and Warning                   Asthma Outcomes Among African-                        General. Atlanta, GA: HHS, CDC,
                                               Labels on Risk Perception in the U.S.’’                 American and Latino Children with                     National Center for Chronic Disease
                                               American Journal of Preventive                          Asthma.’’ Thorax, 73(11):1041–1048,                   Prevention and Health Promotion, Office
                                               Medicine, 40(6):674–682, 2011.                          2018. Available at https://doi.org/                   on Smoking and Health, 2004.
                                               Available at https://doi.org/10.1016/                   10.1136/thoraxjnl-2017–211383.                    *139. Berthiller, J., K. Straif, A. Agudo, et al.
                                               j.amepre.2011.01.021.                               128. Merianos, A.L., C.A. Dixon, and E.M.                 ‘‘Low Frequency of Cigarette Smoking
                                           118. Thrasher, J.F., N.T. Brewer, J.                        Mahabee-Gittens. ‘‘Secondhand Smoke                   and the Risk of Head and Neck Cancer
                                               Niedereppe, et al. ‘‘Advancing Tobacco                  Exposure, Illness Severity, and Resource              in the INHANCE Consortium Pooled
                                               Product Warning Labels Research                         Utilization in Pediatric Emergency                    Analysis.’’ International Journal of
                                               Methods and Theory: A Summary of a                      Department Patients with Respiratory                  Epidemiology, 45(3):835–845, 2016.
                                               Grantee Meeting Held by the US                          Illnesses.’’ Journal of Asthma, 54(8):798–            Available at https://doi.org/10.1093/ije/
                                               National Cancer Institute.’’ Nicotine and               806, 2017. Available at https://doi.org/              dyv146.
                                               Tobacco Research, 21(7):855–862, 2019.                  10.1080/02770903.2016.1265127.                    140. Schwetschenau, E. and D.J. Kelley. ‘‘The
                                               Available at https://dx.doi.org/                    129. Wang, Z., S. M. May, S. Charoenlap, et               Adult Neck Mass.’’ American Family
                                               10.1093%2Fntr%2Fnty017.                                 al. ‘‘Effects of Secondhand Smoke                     Physician, 66(5):831–838, 2002.
                                           119. Peters, E., B. Shoots-Reinhard, A.                     Exposure on Asthma Morbidity and                      Available at https://www.aafp.org/afp/
                                               Shoben, et al. ‘‘Pictorial Warning Labels               Health Care Utilization in Children: A                2002/0901/p831.html.
                                               and Memory for Cigarette Health-Risk                    Systematic Review and Meta-Analysis.’’            141. Haynes, J., K.R. Arnold, C. Aguirre-
                                               Information Over Time.’’ Annals of                      Annals of Allergy, Asthma and                         Oskins, et al. ‘‘Evaluation of Neck
                                               Behavioral Medicine, 53(4):358–371,                     Immunology, 115(5):396–401, 2015.                     Masses in Adults.’’ American Family
                                               2019. Available at https://doi.org/                     Available at https://doi.org/10.1016/                 Physician, 91(10):698–706, 2015.
                                               10.1093/abm/kay050.                                     j.anai.2015.08.005.                                   Available at https://www.aafp.org/afp/
                                           120. Kutner, M., E. Greenberg, Y. Jin, at al.           *130. HHS. The Health Consequences of                     2015/0515/p698.html.
                                               The Health Literacy of America’s Adults:                Involuntary Smoking: A Report of the              142. Poon, C.S. and K.R. Stenson. ‘‘Overview
                                               Results From the 2003 National                          Surgeon General. Rockville, MD: HHS,                  of the Diagnosis and Staging of Head and
                                               Assessment of Adult Literacy. Report                    CDC, Center for Health Promotion and                  Neck Cancer.’’ UpToDate.com. Accessed
                                               Number NCES 2006–483. Washington,                       Education, Office on Smoking and                      November 11, 2019. https://
                                               DC: U.S. Department of Education,                       Health, 1986.                                         www.uptodate.com/contents/overview-
                                               National Center for Education Statistics,           *131. Taylor, R., R. Cumming, A. Woodward,                of-the-diagnosis-and-staging-of-head-
                                               2006. Available at https://nces.ed.gov/                 et al. ‘‘Passive Smoking and Lung                     and-neck-cancer.
                                               pubs2006/2006483.pdf.                                   Cancer: A Cumulative Meta-Analysis.’’             143. Moore, C.E., R. Warren, and S.D. Maclin.
                                           121. IOM. Health Literacy: A Prescription to                Australian and New Zealand Journal of                 ‘‘Head and Neck Cancer Disparity in
                                               End Confusion. Nielsen-Bohlman, L.,                     Public Health, 25(3):203–211, 2001.                   Underserved Communities: Probable
                                               A.M. Panzer, and D.A. Kindig (Eds.).                    Available at https://doi.org/10.1111/                 Causes and Ethics Involved.’’ Journal of
                                               Washington, DC: The National                            j.1467-842X.2001.tb00564.x.                           Health Care for the Poor and
                                               Academies Press, 2004. Available at                 *132. Sheng, L., J.W. Tu, J.H. Tian, et al. ‘‘A           Underserved, 23(4):88–103, 2012.
                                               https://doi.org/10.17226/10883.                         Meta-Analysis of the Relationship                     Available at https://doi.org/10.1353/
                                           122. Arnold, C.L., T.C. Davis, H.J. Berkel, et              Between Environmental Tobacco Smoke                   hpu.2012.0165.
                                               al. ‘‘Smoking Status, Reading Level, and                and Lung Cancer Risk of Nonsmoker in              144. Gnepp, D.R. Diagnostic Surgical
                                               Knowledge of Tobacco Effects Among                      China.’’ Medicine, 97(28):e11389, 2018.               Pathology of the Head and Neck, 2nd ed.
                                               Low-Income Pregnant Women.’’                            Available https://doi.org/10.1097/                    Philadelphia, PA: Saunders, 2009.
                                               Preventive Medicine, 32(4):313–320,                     md.0000000000011389.                              *145. FDA. ‘‘FDA Permits Sale of IQOS
                                               2001. Available at https://doi.org/                 *133. Hori, M., H. Tanaka, K. Wakai, et al.               Tobacco Heating System Through
                                               10.1006/pmed.2000.0815.                                 ‘‘Secondhand Smoke Exposure and Risk                  Premarket Tobacco Product Application
                                           123. Stewart D.W., C.E. Adams, M.A. Cano,                   of Lung Cancer in Japan: A Systematic                 Pathway.’’ FDA.gov. April 30, 2019.
                                               et al. ‘‘Associations Between Health                    Review and Meta-Analysis of                           Available at https://www.fda.gov/news-
                                               Literacy and Established Predictors of                  Epidemiologic Studies.’’ Japanese                     events/press-announcements/fda-
jbell on DSKJLSW7X2PROD with RULES4




                                               Smoking Cessation.’’ American Journal                   Journal of Clinical Oncology, 46(10):942–             permits-sale-iqos-tobacco-heating-
                                               of Public Health, 103(7):e43–e49, 2013.                 951, 2016. Available at https://doi.org/              system-through-premarket-tobacco-
                                               Available at https://doi.org/10.2105/                   10.1093/jjco/hyw091.                                  product-application-pathway.
                                               AJPH.2012.301062.                                   134. Zahra, A., H.K. Cheong, E.W. Lee, et al.         146. Carroll, W.R., C.L. Kohler, V.L. Carter,
                                           124. Benjamini, Y. and Y. Hochberg.                         ‘‘Burden of Disease Attributable to                   et al. ‘‘Barriers to Early Detection and
                                               ‘‘Controlling the False Discovery Rate: A               Secondhand Smoking in Korea.’’ Asia                   Treatment of Head and Neck Squamous
                                               Practical and Powerful Approach to                      Pacific Journal of Public Health,                     Cell Carcinoma in African American



                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00069   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 70 of 74 PageID #: 1935
                                           15706            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                               Men.’’ Head & Neck, 31(12):1557–1562,                   and Secondhand Smoking with                           Criteria Task Force, American
                                               2009. Available at https://doi.org/                     Offspring Early-Life Growth in the                    Association for Thoracic Surgery,
                                               10.1002/hed.21125.                                      Healthy Start Study.’’ International                  American Heart Association, American
                                           147. Inverso, G., B.A. Mahal, A.A. Aizer, et                Journal Obesity, 43:652–662, 2019.                    Society of Echocardiography, American
                                               al. ‘‘Health Insurance Affects Head and                 Available at https://doi.org/10.1038/                 Society of Nuclear Cardiology, Society
                                               Neck Cancer Treatment Patterns on                       s41366-018-0238-3.                                    for Cardiovascular Angiography and
                                               Outcomes.’’ Journal of Oral and                     158. Beune, I.M., F.H. Bloomfield, W.                     Interventions, Society of Cardiovascular
                                               Maxillofacial Surgery, 74(6):1241–1247,                 Ganzevoort, et al. ‘‘Consensus Based                  Computed Tomography, and Society of
                                               2016. Available at https://doi.org/                     Definition of Growth Restriction in the               Thoracic Surgeons.’’ Journal of the
                                               10.1016/j.joms.2015.12.023.                             Newborn.’’ Journal of Pediatrics, 196:71–             American College of Cardiology, 69(17):
                                           *148. Inoue-Choi, M., P. Hartge, L.M. Liao, et              76.e1, 2018. Available at https://doi.org/            2212–2241, 2017. Available at https://
                                               al. ‘‘Association Between Long-Term                     10.1016/j.jpeds.2017.12.059.                          doi.org/10.1016/j.jacc.2017.02.001.
                                               Low-Intensity Cigarette Smoking and                 159. Lightwood, J.M., C.S. Phibbs, and S.A.           169. Mirza, S., R.D. Clay, M.A. Koslow, et al.,
                                               Incidence of Smoking-Related Cancer in                  Glantz. ‘‘Short-Term Health and                       ‘‘COPD Guidelines: A Review of the 2018
                                               the National Institutes of Health-AARP                  Economic Benefits of Smoking Cessation:               GOLD Report.’’ Mayo Clinic Proceedings,
                                               Cohort.’’ International Journal of Cancer,              Low Birth Weight.’’ Pediatrics,                       93(10):1488–1502, 2018. Available at
                                               142(2):271–280, 2018. Available at                      104(6):1312–20, 1999. Available at                    https://doi.org/10.1016/
                                               https://doi.org/10.1002/ijc.31059.                      https://doi.org/10.1542/peds.104.6.1312.              j.mayocp.2018.05.026.
                                           *149. Adhikari, B., J. Kahende, A. Malarcher,           *160. Child Trends. ‘‘Low and Very Low                *170. HHS. Women and Smoking: A Report
                                               et al. ‘‘Smoking-Attributable Mortality,                Birthweight Infants.’’ ChildTrends.org.               of the Surgeon General. Rockville, MD:
                                               Years of Potential Life Lost, and                       Published December 7, 2018. Available                 HHS, Public Health Service, Office of the
                                               Productivity Losses—United States,                      at https://www.childtrends.org/                       Surgeon General, 2001.
                                               2000–2004.’’ Morbidity and Mortality                    indicators/low-and-very-low-birthweight-          *171. U.S. Department of Health, Education,
                                               Weekly Report, 57(45):1226–1228,                        infants.                                              and Welfare. Smoking and Health:
                                               November 14, 2008. Available at https://            *161. Lawn, J.E., R. Davidge, V.K. Paul, et al.           Report of the Advisory Committee to the
                                               www.cdc.gov/mmwr/preview/                               ‘‘Born Too Soon: Care for the Preterm                 Surgeon General of the Public Health
                                               mmwrhtml/mm5745a3.htm.                                  Baby.’’ Reproductive Health, 10(Suppl.                Service. Public Health Service
                                           150. American Cancer Society. ‘‘Bladder                     1):S5, 2013. Available at https://doi.org/            Publication Number 1103. Washington,
                                               Cancer Signs and Symptoms.’’                            10.1186/1742-4755-10-S1-S5.                           DC: U.S. Department of Health,
                                               Cancer.org. Last reviewed January 30,               *162. Simon, L.V., M.F. Hashmi, and B.N.                  Education, and Welfare, Public Health
                                               2019. https://www.cancer.org/cancer/                    Bragg. ‘‘APGAR Score.’’ In StatPearls.                Service, 1964.
                                               bladder-cancer/detection-diagnosis-                     Treasure Island, FL: StatPearls                   172. Thun, M.J., B.D. Carter, D. Feskanich, et
                                               staging/signs-and-symptoms.html.
                                                                                                       Publishing, 2019. Available at https://               al. ‘‘50-Year Trends in Smoking-Related
                                           151. Mayo Clinic. ‘‘Blood in Urine
                                                                                                       www.ncbi.nlm.nih.gov/books/                           Mortality in the United States.’’ New
                                               (Hematuria).’’ MayoClinic.org. Last
                                                                                                       NBK470569/.                                           England Journal of Medicine,
                                               reviewed August 17, 2017. https://
                                                                                                   163. Benjamin E.J., P. Muntner, A. Alonso, et             368(4):351–364, 2013. Available at
                                               www.mayoclinic.org/diseases-
                                                                                                       al. ‘‘Heart Disease and Stroke Statistics—            https://doi.org/10.1056/NEJMsa1211127.
                                               conditions/blood-in-urine/symptoms-
                                                                                                       2019 Update: A Report from the                    173. Lee, H., J. Kim, and K. Tagmazyan.
                                               causes/syc-20353432.
                                                                                                       American Heart Association.’’                         ‘‘Treatment of Stable Chronic
                                           152. Hebert-Beirne, J.M., R. O’Conor, J.D.
                                               Ihm, et al. ‘‘A Pelvic Health Curriculum                Circulation, 139(10):e56–e528, 2019.                  Obstructive Pulmonary Disease: The
                                               in School Settings: The Effect on                       Available at https://doi.org/10.1161/                 GOLD Guidelines.’’ American Family
                                               Adolescent Females’ Knowledge.’’                        CIR.0000000000000659.                                 Physician, 88(10): 655–663, 2013.
                                               Journal of Pediatric and Adolescent                 *164. Hackshaw, A., J.K. Morris, S. Boniface,             Available at https://www.aafp.org/afp/
                                               Gynecology, 30(2):188–192, 2017.                        et al. ‘‘Low Cigarette Consumption and                2013/1115/p655.html.
                                               Available at https://doi.org/10.1016/                   Risk of Coronary Heart Disease and                *174. Patel, A.R., A.R. Patel, S. Singh, et al.
                                               j.jpag.2015.09.006.                                     Stroke: Meta-Analysis of 141 Cohort                   ‘‘Global Initiative for Chronic
                                           *153. HHS. How Tobacco Smoke Causes                         Studies in 55 Study Reports.’’ BMJ,                   Obstructive Lung Disease: The Changes
                                               Disease: The Biology and Behavioral                     360:j5855, 2018. Available at https://                Made.’’ Cureus, 11(6):e4985, 2019.
                                               Basis for Smoking-Attributable Disease:                 doi.org/10.1136/bmj.j5855.                            Available at https://doi.org/10.7759/
                                               A Report of the Surgeon General.                    165. Mayo Clinic. ‘‘Stroke: Symptoms &                    cureus.4985.
                                               Rockville, MD: HHS, Public Health                       Causes.’’ MayoClinic.org. Last reviewed           175. Jacobs, S.S., D.J. Lederer, C.M. Garvey,
                                               Service, Office of Surgeon General, 2010.               January 17, 2020. https://                            et al. ‘‘Optimizing Home Oxygen
                                           *154. Abraham, M., S. Alramadhan, C.                        www.mayoclinic.org/diseases-                          Therapy. An Official American Thoracic
                                               Iniguez, et al. ‘‘A Systematic Review of                conditions/stroke/symptoms-causes/syc-                Society Workshop Report.’’ Annals of the
                                               Maternal Smoking During Pregnancy and                   20350113.                                             American Thoracic Society, 15(12):1369–
                                               Fetal Measurements with Meta-                       *166. U.S. Department of Health, Education,               1381, 2018. Available at https://doi.org/
                                               Analysis.’’ PLoS One, 12(2):e0170946,                   and Welfare. Healthy People: The                      10.1513/AnnalsATS.201809-627WS.
                                               2017. Available at https://doi.org/                     Surgeon General’s Report on Health                *176. Nishi, S.P., W. Zhang, Y-F. Kuo, et al.
                                               10.1371/journal.pone.0170946.                           Promotion and Disease Prevention.                     ‘‘Oxygen Therapy Use in Older Adults
                                           155. Håkonsen, L.B., A. Ernst, and C.H.                    DHEW Publication Number 79–55071.                     with Chronic Obstructive Pulmonary
                                               Ramlau-Hansen. ‘‘Maternal Cigarette                     Washington, DC: U.S. Department of                    Disease.’’ PLoS One, 10(3):e0120684,
                                               Smoking During Pregnancy and                            Health, Education, and Welfare, Public                2015. Available at https://doi.org/
                                               Reproductive Health in Children: A                      Health Service, Office of the Assistant               10.1371/journal.pone.0120684.
                                               Review of Epidemiological Studies.’’                    Secretary for Health and Surgeon                  177. Tanni S.E., S.A. Vale, P.S. Lopes, et al.
                                               Asian Journal of Andrology, 16(1):39–49,                General, 1979.                                        ‘‘Influence of the Oxygen Delivery
                                               2014. Available at https://doi.org/                 *167. CDC. ‘‘Preventing Stroke: Healthy                   System on the Quality of Life of Patients
                                               10.4103/1008-682x.122351.                               Living.’’ CDC.gov. Last reviewed                      with Chronic Hypoxemia.’’ Jornal
                                           156. Isayama, T., P.S. Shah, X.Y. Ye, et al.                November 14, 2019. https://                           Brasileiro de Pneumologica, 33(2):161–
                                               ‘‘Adverse Impact of Maternal Cigarette                  www.cdc.gov/stroke/healthy_living.htm.                167, 2007. Available at https://
jbell on DSKJLSW7X2PROD with RULES4




                                               Smoking on Preterm Infants: A                       168. Patel, M.R., J.H. Calhoon, G.J. Dehmer,              dx.doi.org/10.1590/S1806-
                                               Population-Based Cohort Study.’’                        et al. ‘‘ACC/AATS/AHA/ASE/ASNC/                       37132007000200010.
                                               American Journal of Perinatology,                       SCAI/SCCT/STS 2017 Appropriate Use                178. Cao, S., Y. Gan, X. Dong, et al.
                                               32(12):1105–1111, 2015. Available at                    Criteria for Coronary Revascularization               ‘‘Association of Quantity and Duration of
                                               https://doi.org/10.1055/s-0035–1548728.                 in Patients with Stable Ischemic Heart                Smoking with Erectile Dysfunction: A
                                           157. Moore, B.F., A.P. Starling, S. Magzamen,               Disease: A Report of the American                     Dose-Response Meta-Analysis.’’ Journal
                                               et al. ‘‘Fetal Exposure to Maternal Active              College of Cardiology Appropriate Use                 of Sexual Medicine, 11(10):2376–2384,



                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00070   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 71 of 74 PageID #: 1936
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                            15707

                                               2014. Available at https://doi.org/                     ed., 493–499. Philidelphia, PA: Elsevier              Ophthalmology, 123(9):1231–1236, 2005.
                                               10.1111/jsm.12641.                                      Saunders, 2012.                                       Available at https://doi.org/10.1001/
                                           179. Gades, N.M., A. Nehra, D.J. Jacobson, et           190. Xie, X., Q. Liu, J. Wu, et al. ‘‘Impact of           archopht.123.9.1231.
                                               al. ‘‘Association Between Smoking and                   Cigarette Smoking in Type 2 Diabetes              202. Desai N. and R.A. Copeland.
                                               Erectile Dysfunction: A Population-                     Development.’’ Acta Pharmacologica                    ‘‘Socioeconomic Disparities in Cataract
                                               Based Study.’’ American Journal of                      Sinica, 30(6):784–787, 2009. Available at             Surgery.’’ Current Opinion in
                                               Epidemiology, 161(4):346–351, 2005.                     https://dx.doi.org/                                   Ophthalmology, 24(1):74–78, 2013.
                                               Available at https://doi.org/10.1093/aje/               10.1038%2Faps.2009.49.                                Available at https://doi.org/10.1097/
                                               kwi052.                                             191. Siu, A.L. ‘‘Screening for Abnormal                   ICU.0b013e32835a93da.
                                           180. Bacon, C.G., M.A. Mittleman, I.                        Blood Glucose and Type 2 Diabetes                 *203. CDC. ‘‘Secondhand Smoke.’’ CDC.gov.
                                               Kawachi, et al. ‘‘A Prospective Study of                Mellitus: U.S. Preventive Services Task               Last modified February 5, 2018. https://
                                               Risk Factors for Erectile Dysfunction.’’                Force Recommendation Statement.’’                     www.cdc.gov/tobacco/basic_
                                               Journal of Urology, 176(1):217–221,                     Annals of Internal Medicine,                          information/secondhand_smoke/
                                               2006. Available at https://doi.org/                     163(11):861–868, 2015. Available at                   index.htm.
                                               10.1016/S0022-5347(06)00589-1.                          https://doi.org/10.7326/M15-2345.                 *204. FDA Supporting Statement Part A,
                                           181. Kovac, J.R., C. Labbate, R. Ramasamy, et           192. ADA (American Diabetes Association).                 Experimental Study of Cigarette
                                               al. ‘‘Effects of Cigarette Smoking on                   ‘‘Glycemic Targets: Standards of Medical              Warnings, OMB Control No. 0910–0866
                                               Erectile Dysfunction.’’ Andrologia,                     Care in Diabetes—2019.’’ Diabetes Care,               (uploaded Mar. 8, 2019). Available at
                                               47(10):1087–1092, 2015. Available at                    42(Suppl. 1):S61–S70, 2019. Available at              https://www.reginfo.gov/public/do/
                                               https://doi.org/10.1111/and.12393.                      https://doi.org/10.2337/dc19-S006.                    PRAViewDocument?ref_nbr=201812-
                                           *182. National Heart, Lung, and Blood                   193. ADA. ‘‘Diabetes Technology: Standards                0910-008.
                                               Institute. ‘‘Peripheral Artery Disease.’’               of Medical Care in Diabetes—2019.’’
                                                                                                                                                         205. Petty, R.E. and J.T. Cacioppo. ‘‘The
                                               NHLBI.NIH.gov. Accessed January 28,                     Diabetes Care, 42(Suppl. 1):S71–S80,
                                                                                                                                                             Elaboration Likelihood Model of
                                               2020. https://www.nhlbi.nih.gov/health-                 2019. Available at https://doi.org/
                                                                                                                                                             Persuasion.’’ Advances in Experimental
                                               topics/peripheral-artery-disease.                       10.2337/dc19-S007.
                                                                                                                                                             Social Psychology, 19:123–205, 1986.
                                           *183. HHS. The Health Consequences of                   194. ADA. ‘‘Classification and Diagnosis of
                                                                                                                                                             Available at https://doi.org/10.1016/
                                               Smoking: Cardiovascular Disease: A                      Diabetes: Standards of Medical Care in
                                                                                                                                                             S0065-2601(08)60214-2.
                                               Report of the Surgeon General.                          Diabetes—2019.’’ Diabetes Care,
                                                                                                                                                         206. Wogalter, M.S., D.M. DeJoy, and K.R.
                                               Rockville, MD: HHS, Public Health                       42(Suppl. 1):S13–S28, 2019. Available at
                                                                                                                                                             Laughery. ‘‘Organizing Theoretical
                                               Service, Office on Smoking and Health,                  https://doi.org/10.2337/dc19-S002.
                                                                                                                                                             Framework: A Consolidated
                                               1983.                                               195. Beltrán-Zambrano, E., D. Garcı́a-Lozada,
                                                                                                                                                             Communication-Human Information
                                           *184. Kalbaugh, C.A., A. Kucharska-Newton,                  and E. Ibáñez-Pinilla. ‘‘Risk of Cataract
                                                                                                                                                             Processing (C–HIP) Model.’’ In Warnings
                                               L. Wruck, et al. ‘‘Peripheral Artery                    in Smokers: A Meta-Analysis of
                                                                                                       Observational Studies.’’ Archivos de la               and Risk Communication, M.S.
                                               Disease Prevalence and Incidence
                                               Estimated from Both Outpatient and                      Sociedad Española de Oftalmologı́a,                  Wogalter, D.M. DeJoy, and K.R. Laughery
                                               Inpatient Settings Among Medicare Fee-                  94(2):60–74, 2019. Available at https://              (Eds.), 15–24. London, UK: Taylor &
                                               for-Service Beneficiaries in the                        doi.org/10.1016/j.oftale.2018.10.011.                 Francis, 1999.
                                               Atherosclerosis Risk in Communities                 196. Hu, J.Y., L. Yan, Y.D. Chen, et al.              207. McGuire, W.J. ‘‘Input and Output
                                               (ARIC) Study.’’ Journal of the American                 ‘‘Population-Based Survey of Prevalence,              Variables Currently Promising for
                                               Heart Association, 6(5):e003796, 2017.                  Causes, and Risk Factors for Blindness                Constructing Persuasive
                                               Available at https://doi.org/10.1161/                   and Visual Impairment in an Aging                     Communications.’’ In Public
                                               JAHA.116.003796.                                        Chinese Metropolitan Population.’’                    Communication Campaigns, R.E. Rice
                                           185. Lu, L., D.F. Mackay, and J.P. Pell. ‘‘Meta-            International Journal of Ophthalmology,               and C.K. Atkin (Eds.), 3rd ed., 22–48.
                                               Analysis of the Association Between                     10(1):140–147, 2017. Available at https://            Thousand Oaks, CA: Sage Publications,
                                               Cigarette Smoking and Peripheral                        doi.org/10.18240/ijo.2017.01.23.                      Inc., 2001. Available at http://doi.org/
                                               Arterial Disease.’’ Heart, 100(5):414–423,          *197. Panday, M., R. George, R. Asokan, et                10.4135/9781452233260.n2.
                                               2014. Available at https://doi.org/                     al. ‘‘Six-Year Incidence of Visually              208. Noar, S.M., T. Bell, D. Kelley, et al.
                                               10.1136/heartjnl-2013-304082.                           Significant Age-Related Cataract: The                 ‘‘Perceived Message Effectiveness
                                           186. Allie, D.E., C.J. Hebert, A. Ingraldi, et al.          Chennai Eye Disease Incidence Study.’’                Measures in Tobacco Education
                                               ‘‘24-Carat Gold, 14-Carat Gold, or                      Journal of Clinical and Experimental                  Campaigns: A Systematic Review.’’
                                               Platinum Standards in the Treatment of                  Ophthalmology, 44(2):114–120, 2016.                   Communication Methods and Measures,
                                               Critical Limb Ischemia: Bypass Surgery                  Available at https://doi.org/10.1111/                 12(4):295–313, 2018. Available at https://
                                               or Endovascular Intervention?’’ Journal                 ceo.12636.                                            doi.org/10.1080/19312458.2018.1483017.
                                               of Endovascular Therapy, 16(Suppl.                  198. Lindblad, B.E., N. Hakansson, and A.             *209. CDC. Best Practices for Comprehensive
                                               1):134–146, 2009. Available at https://                 Wolk. ‘‘Smoking Cessation and the Risk                Tobacco Control Programs—2014.
                                               doi.org/10.1583/08-2599.1.                              of Cataract: A Prospective Cohort Study               Atlanta, GA: U.S. Department of Health
                                           187. McCollum, P.T. and M.A. Walker. ‘‘The                  of Cataract Extraction Among Men.’’                   and Human Services, CDC, National
                                               Choice Between Limb Salvage and                         JAMA Ophthalmology, 132(3):253–257,                   Center for Chronic Disease Prevention
                                               Amputation: Major Limb Amputation for                   2014. Available at https://doi.org/                   and Health Promotion, Office on
                                               End-Stage Peripheral Vascular Disease:                  10.1001/jamaophthalmol.2013.6669.                     Smoking and Health, 2014. Available at
                                               Level Selection and Alternative                     *199. National Eye Institute. ‘‘Cataract Data             https://www.cdc.gov/tobacco/stateand
                                               Options.’’ In Atlas of Limb Prosthetics:                and Statistics.’’ NEI.NIH.gov. Accessed               community/best_practices/pdfs/2014/
                                               Surgical, Prosthetic, and Rehabilitation                January 28, 2020. https://nei.nih.gov/                comprehensive.pdf.
                                               Principles, H.K. Bowker and J.W.                        eyedata/cataract.                                 210. Weiss J.A. and M. Tschirhart. ‘‘Public
                                               Michael (Eds.), 2nd ed., Chapter 2.                 200. Khairallah, M., R. Kahloun, R. Bourne,               Information Campaigns as Policy
                                               Rosemont, IL: American Academy of                       et al. ‘‘Number of People Blind or                    Instruments.’’ Journal of Policy Analysis
                                               Orthopedic Surgeons, 2002.                              Visually Impaired by Cataract                         and Management, 13(1):82–119, 1994.
                                           188. Park J-Y., H-G., Jung. ‘‘Diabetic Foot:                Worldwide and in World Regions, 1990                  Available at https://doi.org/10.2307/
                                               Ulcer, Infection, Ischemic Gangrene.’’ In               to 2010.’’ Investigative Ophthalmology &              3325092.
                                                                                                                                                         211. Dillard, J.P., K.M. Weber, and R.G. Vail.
jbell on DSKJLSW7X2PROD with RULES4




                                               Foot and Ankle Disorders, H-G. Jung                     Visual Science, 56(11):6762–6769, 2015.
                                               (Ed.), 555–584. Springer-Verlag, Berlin,                Available at https://doi.org/10.1167/                 ‘‘The Relationship Between the
                                               Heidelberg, 2016. Available at https://                 iovs.15-17201.                                        Perceived and Actual Effectiveness of
                                               doi.org/10.1007/978-3-642-54493-4_18.               201. Broman, A.T., G. Hafiz, B. Muñoz, et al.            Persuasive Messages: A Meta-Analysis
                                           189. Olin, J. ‘‘Other Peripheral Arterial                   ‘‘Cataract and Barriers to Cataract                   with Implications for Formative
                                               Diseases.’’ In Goldman’s Cecil Medicine,                Surgery in a US Hispanic Population:                  Campaign Research.’’ Journal of
                                               L. Goldman and A.I. Schafer (Eds.), 24th                Proyecto VER.’’ Archives of                           Communication, 57(4):613–631, 2007.



                                      VerDate Sep<11>2014   22:10 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00071   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 72 of 74 PageID #: 1937
                                           15708            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                                Available at https://doi.org/10.1111/              § 1141.3    Definitions.                              Commonwealth of Puerto Rico, Guam,
                                                j.1460-2466.2007.00360.x.                             For purposes of this part:                         the Virgin Islands, American Samoa,
                                           List of Subjects in 21 CFR Part 1141                       Cigarette means—                                   Wake Island, Midway Islands, Kingman
                                                                                                      (1) Any roll of tobacco wrapped in                 Reef, and Johnston Island. The term
                                             Advertising, Incorporation by                         paper or in any substance not                         ‘‘State’’ includes any political division
                                           reference, Labeling, Packaging and                      containing tobacco; and                               of any State.
                                           containers, Tobacco, Smoking.                              (2) Any roll of tobacco wrapped in
                                           ■ Therefore, under the Federal Cigarette                any substance containing tobacco                      § 1141.5    Incorporation by reference.
                                           Labeling and Advertising Act, the                       which, because of its appearance, the                   (a) Certain material is incorporated by
                                           Federal Food, Drug, and Cosmetic Act,                   type of tobacco used in the filler, or its            reference into this part with the
                                           and under authority delegated to the                    packaging and labeling, is likely to be               approval of the Director of the Federal
                                           Commissioner of Food and Drugs, 21                      offered to, or purchased by, consumers                Register under 5 U.S.C. 552(a) and 1
                                           CFR part 1141 is revised to read as                     as a cigarette described in paragraph (1)             CFR part 51. All approved material is
                                           follows:                                                of this definition.                                   available for inspection at U.S. Food
                                                                                                      Commerce means:                                    and Drug Administration, Division of
                                           PART 1141—REQUIRED WARNINGS                                (1) Commerce between any State, the                Dockets Management, 5630 Fishers
                                           FOR CIGARETTE PACKAGES AND                              District of Columbia, the                             Lane, Rm. 1061, Rockville, MD 20852,
                                           ADVERTISEMENTS                                          Commonwealth of Puerto Rico, Guam,                    and is available from the source listed
                                           Subpart A—General Provisions                            the Virgin Islands, American Samoa,                   in paragraph (b) of this section. It is also
                                                                                                   Wake Island, Midway Islands, Kingman                  available for inspection at the National
                                           Sec.
                                           1141.1 Scope.                                           Reef, or Johnston Island and any place                Archives and Records Administration
                                           1141.3 Definitions.                                     outside thereof;                                      (NARA). For information on the
                                           1141.5 Incorporation by reference.                         (2) Commerce between points in any                 availability of this material at NARA,
                                                                                                   State, the District of Columbia, the                  email fedreg.legal@nara.gov or go to
                                           Subpart B—Required Warnings for
                                           Cigarette Packages and Advertisements
                                                                                                   Commonwealth of Puerto Rico, Guam,                    www.archives.gov/federal-register/cfr/
                                                                                                   the Virgin Islands, American Samoa,                   ibr-locations.html.
                                           1141.10 Required warnings.                              Wake Island, Midway Islands, Kingman                    (b) Center for Tobacco Products, U.S.
                                           1141.12 Misbranding of cigarettes.
                                                                                                   Reef, or Johnston Island, but through                 Food and Drug Administration, 10903
                                             Authority: 15 U.S.C. 1333; 21 U.S.C. 371,             any place outside thereof; or                         New Hampshire Ave., Silver Spring, MD
                                           374, 387c, 387e, 387i; Secs. 201 and 202,                  (3) Commerce wholly within the                     20993; 1–888–463–6332. You may also
                                           Pub. L. 111–31, 123 Stat. 1776.
                                                                                                   District of Columbia, Guam, the Virgin                obtain the material at https://
                                           Subpart A—General Provisions                            Islands, American Samoa, Wake Island,                 www.fda.gov/cigarette-warning-files.
                                                                                                   Midway Island, Kingman Reef, or                         (1) ‘‘Required Cigarette Health
                                           § 1141.1   Scope.                                       Johnston Island.                                      Warnings, 2020’’, IBR approved for
                                              (a) This part sets forth the                            Distributor means any person who                   § 1141.10.
                                           requirements for the display of required                furthers the distribution of cigarettes,                (2) [Reserved]
                                           warnings on cigarette packages and in                   whether domestic or imported, at any
                                           advertisements for cigarettes.                          point from the original place of                      Subpart B—Required Warnings for
                                              (b) The requirements of this part do                 manufacture to the person who sells or                Cigarette Packages and
                                           not apply to manufacturers or                           distributes the product to individuals                Advertisements
                                           distributors of cigarettes that do not                  for personal consumption. Common                      § 1141.10    Required warnings.
                                           manufacture, package, or import                         carriers are not considered distributors                 (a) Required warnings. A required
                                           cigarettes for sale or distribution within              for the purposes of this part.                        warning must include the following:
                                           the United States.                                         Front panel and rear panel mean the                   (1) One of the following textual
                                              (c) A cigarette retailer will not be in              two largest sides or surfaces of the                  warning label statements:
                                           violation of § 1141.10 for packaging that:              package.                                                 (i) WARNING: Tobacco smoke can
                                              (1) Contains a warning;                                 Manufacturer means any person,                     harm your children.
                                              (2) Is supplied to the retailer by a                 including any repacker or relabeler, who                 (ii) WARNING: Tobacco smoke causes
                                           license- or permit-holding tobacco                      manufactures, fabricates, assembles,                  fatal lung disease in nonsmokers.
                                           product manufacturer, or distributor;                   processes, or labels a finished cigarette                (iii) WARNING: Smoking causes type
                                           and                                                     product; or imports any cigarette that is             2 diabetes, which raises blood sugar.
                                              (3) Is not altered by the retailer in a              intended for sale or distribution to                     (iv) WARNING: Smoking reduces
                                           way that is material to the requirements                consumers in the United States.                       blood flow to the limbs, which can
                                           of section 4 of the Federal Cigarette                      Package or packaging means a pack,                 require amputation.
                                           Labeling and Advertising Act (15 U.S.C.                 box, carton, or container of any kind in                 (v) WARNING: Smoking causes
                                           1333) or this part.                                     which cigarettes are offered for sale,                cataracts, which can lead to blindness.
                                              (d) Section 1141.10(d) applies to a                  sold, or otherwise distributed to                        (vi) WARNING: Smoking causes
                                           cigarette retailer only if that retailer is             consumers.                                            bladder cancer, which can lead to
                                           responsible for or directs the warnings                    Person means an individual,                        bloody urine.
                                           required under § 1141.10 for                            partnership, corporation, or any other                   (vii) WARNING: Smoking reduces
                                           advertising. However, this paragraph (d)                business or legal entity.                             blood flow, which can cause erectile
                                           does not relieve a retailer of liability if                Retailer means any person who sells                dysfunction.
                                           the retailer displays, in a location open               cigarettes to individuals for personal                   (viii) WARNING: Smoking causes
jbell on DSKJLSW7X2PROD with RULES4




                                           to the public, an advertisement that                    consumption, or who operates a facility               head and neck cancer.
                                           does not contain a warning or has been                  where vending machines or self-service                   (ix) WARNING: Smoking can cause
                                           altered by the retailer in a way that is                displays of cigarettes are permitted.                 heart disease and strokes by clogging
                                           material to the requirements of section                    United States, when used in a                      arteries.
                                           4 of the Federal Cigarette Labeling and                 geographical sense, includes the several                 (x) WARNING: Smoking during
                                           Advertising Act or this part.                           States, the District of Columbia, the                 pregnancy stunts fetal growth.


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00072   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 73 of 74 PageID #: 1938
                                                            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations                                           15709

                                              (xi) WARNING: Smoking causes                         appear in the predominant language of                 paragraph (a) of this section must be
                                           COPD, a lung disease that can be fatal.                 the medium whether or not the                         rotated quarterly in alternating sequence
                                              (2) A color graphic to accompany the                 advertisement is in English; and                      in advertisements for each brand of
                                           textual warning label statement.                           (ii) In the case of an advertisement               cigarettes in accordance with a plan
                                              (b) Accurately reproduced. Each                      that appears in an English language                   submitted by the tobacco product
                                           required warning, comprising a                          medium but that is not in English, the                manufacturer, distributer, retailer to,
                                           combination of a textual warning label                  text in the required warning must                     and approved by, the Food and Drug
                                           statement and its accompanying color                    appear in the same language as that                   Administration.
                                           graphic, must be accurately reproduced                  principally used in the advertisement.                  (3) Review. The Food and Drug
                                           as shown in the materials contained in                     (4) For English-language and Spanish-              Administration will review each plan
                                           ‘‘Required Cigarette Health Warnings,                   language warnings, each required                      submitted under this section and
                                           2020,’’ which is incorporated by                        warning must be accurately reproduced                 approve it if the plan:
                                           reference at § 1141.5.                                  as shown in the materials contained in                  (i) Will provide for the equal
                                              (c) Packages. It is unlawful for any                 ‘‘Required Cigarette Health Warnings,                 distribution and display on packaging
                                           person to manufacture, package, sell,                   2020,’’ which is incorporated by                      and the rotation required in advertising
                                           offer to sell, distribute, or import for sale           reference at § 1141.5.                                under this subsection; and
                                           or distribution within the United States                   (5) For non-English-language                         (ii) Assures that all of the labels
                                           any cigarettes unless the package of                    warnings, other than Spanish-language                 required under this section will be
                                           which bears a required warning in                       warnings, each required warning must                  displayed by the tobacco product
                                           accordance with section 4 of the Federal                be accurately reproduced as shown in                  manufacturer, distributor, or retailer at
                                           Cigarette Labeling and Advertising Act                  the materials contained in ‘‘Required                 the same time.
                                           and this part.                                          Cigarette Health Warnings, 2020,’’                      (4) Record retention. Each tobacco
                                              (1) The required warning must appear                 which is incorporated by reference at                 product manufacturer required to
                                           directly on the package and must be                     § 1141.5, including the substitution and              randomly and equally display and
                                           clearly visible underneath any                          insertion of a true and accurate                      distribute warnings on packaging or
                                           cellophane or other clear wrapping.                     translation of the textual warning label              rotate warnings in advertisements in
                                              (2) The required warning must                        statement in place of the English                     accordance with an FDA-approved plan
                                           comprise at least the top 50 percent of                 language version. The inserted textual                under section 4 of the Federal Cigarette
                                           the front and rear panels; provided,                    warning label statement must comply                   Labeling and Advertising Act and this
                                           however, that on cigarette cartons, the                 with the requirements of section 4 of the             part must maintain a copy of such FDA-
                                           required warning must be located on the                 Federal Cigarette Labeling and                        approved plan and make it available for
                                           left side of the front and rear panels of               Advertising Act, including area and                   inspection and copying by officers or
                                           the carton and must comprise at least                   other formatting requirements, and this               employees duly designated by the
                                           the left 50 percent of these panels.                    part.                                                 Secretary of Health and Human
                                              (3) The required warning must be                        (e) Irremovable or permanent                       Services. The FDA-approved plan must
                                           positioned such that the text of the                    warnings. The required warnings must                  be retained while in effect and for a
                                           required warning and the other                          be indelibly printed on or permanently                period of not less than 4 years from the
                                           information on that panel of the package                affixed to the package or advertisement.              date it was last in effect.
                                           have the same orientation.                              These warnings, for example, must not
                                              (d) Advertisements. It is unlawful for               be printed or placed on a label affixed               § 1141.12   Misbranding of cigarettes.
                                           any manufacturer, distributor, or retailer              to a clear outer wrapper that is likely to              (a) A cigarette will be deemed to be
                                           of cigarettes to advertise or cause to be               be removed to access the product within               misbranded under section 903(a)(1) of
                                           advertised within the United States any                 the package.                                          the Federal Food, Drug, and Cosmetic
                                           cigarette unless each advertisement                        (f) Sale or distribution. No person may            Act if its package does not bear one of
                                           bears a required warning in accordance                  manufacture, package, sell, offer for                 the required warnings in accordance
                                           with section 4 of the Federal Cigarette                 sale, distribute, or import for sale or               with section 4 of the Federal Cigarette
                                           Labeling and Advertising Act and this                   distribution within the United States                 Labeling and Advertising Act and this
                                           part.                                                   cigarettes whose packages or                          part. A cigarette will be deemed to be
                                              (1) For print advertisements and other               advertisements are not in compliance                  misbranded under section 903(a)(7)(A)
                                           advertisements with a visual component                  with section 4 of the Federal Cigarette               of the Federal Food, Drug, and Cosmetic
                                           (including, for example, advertisements                 Labeling and Advertising Act and this                 Act if its advertising does not bear one
                                           on signs, retail displays, internet web                 part, except as provided by § 1141.1(c)               of the required warnings in accordance
                                           pages, digital platforms, mobile                        and (d).                                              with section 4 of the Federal Cigarette
                                           applications, and email                                    (g) Marketing requirements—(1)                     Labeling and Advertising Act and this
                                           correspondence), the required warning                   Random display. The required warnings                 part.
                                           must appear directly on the                             for packages specified in paragraph (a)                 (b) A cigarette advertisement and
                                           advertisement.                                          of this section must be randomly                      other descriptive printed matter issued
                                              (2) The required warning must                        displayed in each 12-month period, in                 or caused to be issued by the
                                           comprise at least 20 percent of the area                as equal a number of times as is possible             manufacturer, packer, or distributor will
                                           of the advertisement in a conspicuous                   on each brand of the product and be                   be deemed to include a brief statement
                                           and prominent format and location at                    randomly distributed in all areas of the              of relevant warnings for the purposes of
                                           the top of each advertisement within the                United States in which the product is                 section 903(a)(8) of the Federal Food,
                                           trim area, if any.                                      marketed in accordance with a plan                    Drug, and Cosmetic Act if it bears one
jbell on DSKJLSW7X2PROD with RULES4




                                              (3) The text in each required warning                submitted by the tobacco product                      of the required warnings in accordance
                                           must be in the English language, except                 manufacturer, distributor, or retailer to,            with section 4 of the Federal Cigarette
                                           as follows:                                             and approved by, the Food and Drug                    Labeling and Advertising Act and this
                                              (i) In the case of an advertisement that             Administration.                                       part. A cigarette distributed or offered
                                           appears in a non-English medium, the                       (2) Rotation. The required warnings                for sale in any State shall be deemed to
                                           text in the required warning must                       for advertisements specified in                       be misbranded under section 903(a)(8)


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00073   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
                                                Case 6:20-cv-00176-JCB Document 37-2 Filed 07/02/20 Page 74 of 74 PageID #: 1939
                                           15710            Federal Register / Vol. 85, No. 53 / Wednesday, March 18, 2020 / Rules and Regulations

                                           of the Federal Food, Drug, and Cosmetic                 solely responsible for ensuring that your             Staff. If you do not wish your name and
                                           Act unless the manufacturer, packer, or                 comment does not include any                          contact information to be made publicly
                                           distributor includes in all                             confidential information that you or a                available, you can provide this
                                           advertisements and other descriptive                    third party may not wish to be posted,                information on the cover sheet and not
                                           printed matter issued or caused to be                   such as medical information, your or                  in the body of your comments and you
                                           issued by the manufacturer, packer, or                  anyone else’s Social Security number, or              must identify this information as
                                           distributor with respect to the cigarette               confidential business information, such               ‘‘confidential.’’ Any information marked
                                           one of the required warnings in                         as a manufacturing process. Please note               as ‘‘confidential’’ will not be disclosed
                                           accordance with section 4 of the Federal                that if you include your name, contact                except in accordance with 21 CFR 10.20
                                           Cigarette Labeling and Advertising Act                  information, or other information that                and other applicable disclosure law. For
                                           and this part.                                          identifies you in the body of your                    more information about FDA’s posting
                                             Dated: March 10, 2020.
                                                                                                   comments, that information will be                    of comments to public dockets, see 80
                                                                                                   posted on https://www.regulations.gov.                FR 56469, September 18, 2015, or access
                                           Stephen M. Hahn,                                          • If you want to submit a comment                   the information at: https://
                                           Commissioner of Food and Drugs.                         with confidential information that you                www.govinfo.gov/content/pkg/FR-2015-
                                           [FR Doc. 2020–05223 Filed 3–17–20; 8:45 am]             do not wish to be made available to the               09-18/pdf/2015-23389.pdf.
                                           BILLING CODE 4164–01–P                                  public, submit the comment as a                          Docket: For access to the docket to
                                                                                                   written/paper submission and in the                   read background documents or the
                                                                                                   manner detailed (see ‘‘Written/Paper                  electronic and written/paper comments
                                           DEPARTMENT OF HEALTH AND                                Submissions’’ and ‘‘Instructions’’).                  received, go to https://
                                           HUMAN SERVICES                                                                                                www.regulations.gov and insert the
                                                                                                   Written/Paper Submissions
                                           Food and Drug Administration                                                                                  docket number, found in brackets in the
                                                                                                      Submit written/paper submissions as                heading of this document, into the
                                                                                                   follows:                                              ‘‘Search’’ box and follow the prompts
                                           21 CFR Part 1141                                           • Mail/Hand Delivery/Courier (for
                                                                                                                                                         and/or go to the Dockets Management
                                           [Docket No. FDA–2020–D–0988]                            written/paper submissions): Dockets
                                                                                                                                                         Staff, 5630 Fishers Lane, Rm. 1061,
                                                                                                   Management Staff (HFA–305), Food and
                                                                                                                                                         Rockville, MD 20852.
                                           Required Warnings for Cigarette                         Drug Administration, 5630 Fishers
                                                                                                                                                            You may submit comments on any
                                           Packages and Advertisements: Small                      Lane, Rm. 1061, Rockville, MD 20852.
                                                                                                      • For written/paper comments                       guidance at any time (see 21 CFR
                                           Entity Compliance Guide; Guidance for                                                                         10.115(g)(5)).
                                           Industry; Availability                                  submitted to the Dockets Management
                                                                                                   Staff, FDA will post your comment, as                    Submit written requests for single
                                           AGENCY:    Food and Drug Administration,                well as any attachments, except for                   copies of the guidance to the Center for
                                           HHS.                                                    information submitted, marked and                     Tobacco Products, Food and Drug
                                           ACTION:   Notification of availability.                 identified, as confidential, if submitted             Administration, Document Control
                                                                                                   as detailed in ‘‘Instructions.’’                      Center, 10903 New Hampshire Ave.,
                                           SUMMARY:   The Food and Drug                               Instructions: All submissions received             Bldg. 71, Rm. G335, Silver Spring, MD
                                           Administration (FDA or we) is                           must include the Docket No. FDA–                      20993–0002. Send one self-addressed
                                           announcing the availability of a final                  2020–D–0988 for ‘‘Required Warnings                   adhesive label to assist that office in
                                           guidance for industry entitled                          for Cigarette Packages and                            processing your request or include a Fax
                                           ‘‘Required Warnings for Cigarette                       Advertisements: Small Entity                          number to which the guidance
                                           Packages and Advertisements: Small                      Compliance Guide.’’ Received                          document may be sent. See the
                                           Entity Compliance Guide.’’ This                         comments will be placed in the docket                 SUPPLEMENTARY INFORMATION section for
                                           guidance is intended to help small                      and, except for those submitted as                    information on electronic access to the
                                           businesses understand and comply with                   ‘‘Confidential Submissions,’’ publicly                guidance.
                                           FDA’s document entitled ‘‘Tobacco                       viewable at https://www.regulations.gov               FOR FURTHER INFORMATION CONTACT:
                                           Products: Required Warnings for                         or at the Dockets Management Staff                    Lauren Belcher or Annette Marthaler,
                                           Cigarette Packages and                                  between 9 a.m. and 4 p.m., Monday                     Center for Tobacco Products, Food and
                                           Advertisements,’’ which establishes                     through Friday.                                       Drug Administration, Document Control
                                           new required cigarette health warnings                     • Confidential Submissions—To                      Center, 10903 New Hampshire Ave.,
                                           for cigarette packages and                              submit a comment with confidential                    Bldg. 71, Rm. G335, Silver Spring, MD
                                           advertisements.                                         information that you do not wish to be                20993–0002, 1–877–287–1373, email:
                                           DATES: March 18, 2020.                                  made publicly available, submit your                  CTPRegulations@fda.hhs.gov.
                                           ADDRESSES: You may submit either                        comments only as a written/paper                      SUPPLEMENTARY INFORMATION:
                                           electronic or written comments on                       submission. You should submit two
                                                                                                   copies total. One copy will include the               I. Background
                                           Agency guidances at any time as
                                           follows:                                                information you claim to be confidential                 We are announcing the availability of
                                                                                                   with a heading or cover note that states              a guidance for industry entitled
                                           Electronic Submissions                                  ‘‘THIS DOCUMENT CONTAINS                              ‘‘Required Warnings for Cigarette
                                             Submit electronic comments in the                     CONFIDENTIAL INFORMATION.’’ The                       Packages and Advertisements: Small
                                           following way:                                          Agency will review this copy, including               Entity Compliance Guide.’’ FDA is
                                             • Federal eRulemaking Portal:                         the claimed confidential information, in              issuing this guidance to help small
                                           https://www.regulations.gov. Follow the                 its consideration of comments. The                    businesses understand and comply with
jbell on DSKJLSW7X2PROD with RULES4




                                           instructions for submitting comments.                   second copy, which will have the                      the final rule, codified at 21 CFR part
                                           Comments submitted electronically,                      claimed confidential information                      1141, entitled ‘‘Tobacco Products:
                                           including attachments, to https://                      redacted/blacked out, will be available               Required Warnings for Cigarette
                                           www.regulations.gov will be posted to                   for public viewing and posted on                      Packages and Advertisements’’, that
                                           the docket unchanged. Because your                      https://www.regulations.gov. Submit                   establishes new required cigarette
                                           comment will be made public, you are                    both copies to the Dockets Management                 health warnings for cigarette packages


                                      VerDate Sep<11>2014   21:14 Mar 17, 2020   Jkt 250001   PO 00000   Frm 00074   Fmt 4701   Sfmt 4700   E:\FR\FM\18MRR4.SGM   18MRR4
